

Exhibit 10.3
 
EXECUTION VERSION
 


AMENDMENT NO. 7 TO THIRD AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
 
AMENDMENT NO. 7 TO THIRD AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT,
dated as of September 17, 2013 (this “Amendment No. 7”), by and among VALEANT
PHARMACEUTICALS INTERNATIONAL, INC., a corporation continued under the laws of
the Province of British Columbia (“Borrower”), the Guarantors, Goldman Sachs
Lending Partners LLC, as Administrative Agent (“Administrative Agent”) and
Collateral Agent under the Credit Agreement (as defined below), each of the
financial institutions set forth on Schedule A annexed hereto (each a “New
Series C-2 Term Loan Lender” and collectively the “New Series C-2 Term Loan
Lenders”), each of the financial institutions set forth on Schedule B annexed
hereto (each a “New Series D-2 Term Loan Lender” and collectively the “New
Series D-2 Term Loan Lenders” and, together with the New Series C-2 Term Loan
Lenders, collectively the “New Term Loan Lenders” and individually a “New Term
Loan Lender”) and each of the other Lenders that is a signatory hereto.
 
W I T N E S S E T H:
 
WHEREAS, the Borrower, the Administrative Agent, the Guarantors party thereto
from time to time and each lender from time to time party thereto (the
“Lenders”) have entered into a Third Amended and Restated Credit and Guaranty
Agreement, dated as of February 13, 2012, as amended by Amendment No. 1, dated
as of March 6, 2012, by Amendment No. 2, dated as of September 10, 2012, by
Amendment No. 3, dated as of January 24, 2013, by Amendment No. 4, dated as of
February 21, 2013, by Amendment No. 5, dated as of June 6, 2013, by Amendment
No. 6, dated as of June 26, 2013, as further supplemented by the Joinder
Agreement, dated as of June 14, 2012, by the Joinder Agreement, dated as of July
9, 2012, by the Joinder Agreement, dated as of September 11, 2012, by the
Joinder Agreement dated as of October 2, 2012, by the Joinder Agreement, dated
as of December 11, 2012 and by the Joinder Agreements, each dated as of August
5, 2013 (as the same may be further amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
(capitalized terms not otherwise defined in this Amendment No. 7 have the same
meanings as specified in the Credit Agreement);
 
WHEREAS, on the date hereof, the Borrower, the Administrative Agent, the New
Term Loan Lenders and the Lenders party hereto, constituting no less than the
Requisite Lenders (determined immediately prior to giving effect to this
Amendment No. 7), desire to amend the Credit Agreement as described in this
Amendment No. 7, (i) to refinance all or a portion of the Borrower’s Existing
Series C-1 Tranche B Term Loans (as defined below) and Existing Series D-1
Tranche B Term Loans (as defined below), (ii) to amend certain other provisions
of the Credit Agreement as set forth herein and (iii) to make certain other
modifications as set forth herein;
 
WHEREAS, Borrower intends to repay (the “Tranche B Repayment”) in cash any
Existing Series C-1 Tranche B Term Loans and Existing Series D-1 Tranche B Term
Loans, as the case may be, other than (x) any Existing Series C-1 Tranche B Term
Loans and Existing Series D-1 Tranche B Term Loans that are exchanged pursuant
to a Lender Consent and Election (as defined below) for Exchanged Series C-2
Tranche B Term Loans (as defined below) and Exchanged Series D-2 Tranche B Term
Loans (as defined below), as applicable, and (y) any Existing Series C-1 Tranche
B Term Loans and Existing Series D-1 Tranche B Term Loans that are refinanced
with the proceeds of a Series C-2 Tranche B Term Loan or a Series D-2 Tranche B
Term Loan, as the case may be, in each case, on the Amendment No. 7 Effective
Date (as defined below);
 


 
 

--------------------------------------------------------------------------------

 




WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower  may obtain New Term Loan Commitments by entering into one or more
amendments with the New Term Loan Lenders;
 
WHEREAS, pursuant to Section 10.5 of the Credit Agreement, the consent of the
Requisite Lenders is required for the effectiveness of this Amendment No. 7;
 
WHEREAS, the Administrative Agent, the Collateral Agent, the Borrower, the
Guarantors, the New Term Loan Lenders and the Requisite Lenders signatory hereto
are willing to so agree, subject to the conditions set forth herein;
 
WHEREAS, each Lender with an Existing Series C-1 Tranche B Term Loan (each such
Lender, a “Series C-1 Tranche B Term Loan Lender”) and/or Existing Series D-1
Tranche B Term Loan (each such Lender, a “Series D-1 Tranche B Term Loan
Lender”), as the case may be, that executes and delivers a lender consent and
election to this Amendment No. 7 substantially in the form of Exhibit A hereto
(a “Lender Consent and Election”) shall be deemed, upon effectiveness of this
Amendment No. 7, either to (a) have exchanged all of its existing Series C-1
Tranche B Term Loans (the “Existing Series C-1 Tranche B Term Loans”) and/or
existing Series D-1 Tranche B Term Loans (the “Existing Series D-1 Tranche B
Term Loans” and together with the Existing Series C-1 Tranche B Term Loans, the
“Existing Tranche B Term Loans”), as applicable, for (i) in the case of Existing
Series C-1 Tranche B Term Loans, new Series C-2 Tranche B Term Loans (each a
“Series C-2 Tranche B Term Loan”) and (ii) in the case of Existing Series D-1
Tranche B Term Loans, new Series D-2 Tranche B Term Loans (each a “Series D-2
Tranche B Term Loan”) made pursuant to this Amendment No. 7 (such exchanged
Series C-2 Tranche B Term Loans, “Exchanged Series C-2 Tranche B Term Loans” and
such exchanged Series D-2 Tranche B Term Loans, “Exchanged Series D-2 Tranche B
Term Loans”) or (b) have elected to receive cash repayment on all of its
Existing Tranche B Term Loans on the Amendment No. 7 Effective Date and elected
to purchase by assignment, on or promptly after the Amendment No. 7 Effective
Date pursuant to procedures specified by the Administrative Agent, a like
principal amount on a dollar for dollar basis of (i) in the case of Existing
Series C-1 Tranche B Term Loans, Series C-2 Tranche B Term Loans and (ii) in the
case of Existing Series D-1 Tranche B Term Loans, Series D-2 Tranche B Term
Loans made pursuant to this Amendment No. 7 (such assigned Series C-2 Tranche B
Term Loans, “Assigned Series C-2 Tranche B Term Loans” and such assigned Series
D-2 Tranche B Term Loans, “Assigned Series D-2 Tranche B Term Loans”); and
 
NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:
 
SECTION 1.    Series C-2 Tranche B Term Loans and Series D-2 Tranche B Term
Loans.
 
Subject to the terms and conditions set forth in this Amendment No. 7 and in the
Credit Agreement, as of the Amendment No. 7 Effective Date (as defined below):
 
(a)           Series C-2 Tranche B Term Loan Commitments.  Each New Series C-2
Term Loan Lender hereby commits to provide its respective Series C-2 Tranche B
Term Loan Commitment on the terms and subject to the conditions set forth in
Exhibit B hereto, and such Series C-2 Tranche B Term Loan Commitment (other than
with respect to the Exchanged Series C-2 Tranche B Term Loans) for each New
Series C-2 Term Loan Lender is set forth on Schedule A annexed hereto.  The
Series C-2 Tranche B Term Loan Commitments and Series C-2 Tranche B Term Loans
made pursuant thereto shall be subject to the provisions of the Credit Agreement
and the other Credit Documents, and shall constitute “Term Loan Commitments” and
“Tranche B Term Loans”, respectively, thereunder.
 


 
-2-

--------------------------------------------------------------------------------

 




(b)           Series D-2 Tranche B Term Loan Commitments.  Each New Series D-2
Term Loan Lender hereby commits to provide its respective Series D-2 Tranche B
Term Loan Commitment on the terms and subject to the conditions set forth in
Exhibit B hereto, and such Series D-2 Tranche B Term Loan Commitment (other than
with respect to the Exchanged Series D-2 Tranche B Term Loans) for each New
Series D-2 Term Loan Lender is set forth on Schedule B annexed hereto.  The
Series D-2 Tranche B Term Loan Commitments and Series D-2 Tranche B Term Loans
made pursuant thereto shall be subject to the provisions of the Credit Agreement
and the other Credit Documents, and shall constitute “Term Loan Commitments” and
“Tranche B Term Loans”, respectively, thereunder.
 
(c)           New Term Loan Lenders.  Each New Term Loan Lender (other than any
New Term Loan Lender, that, immediately prior to the execution of this Amendment
No. 7, is a “Lender” under the Credit Agreement) acknowledges and agrees that
upon its execution of this Amendment No. 7 its New Term Loan Commitments shall
be effective and that such New Term Loan Lender shall become a “Lender” under,
and for all purposes of, the Credit Agreement and the other Credit Documents,
and shall be subject to and bound by the terms thereof, and shall perform all
the obligations of and shall have all rights of a Lender thereunder.
 
(d)           Each New Term Loan Lender (i) confirms that it has received a copy
of the Credit Agreement and the other Credit Documents, together with copies of
the financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment No. 7; (ii) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or Agent and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) appoints and authorizes the
Administrative Agent and each other Agent to take such action as agent on its
behalf and to exercise such powers under the Credit Agreement and the other
Credit Documents as are delegated to the Administrative Agent or such other
Agent, as the case may be, by the terms thereof, together with such powers as
are reasonably incidental thereto; and (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.
 
SECTION 2.    Amendment.
 
The Credit Agreement is, effective as of the Amendment No. 7 Effective Date (as
defined below), hereby amended pursuant to Section 10.5 of the Credit Agreement,
to delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the Credit Agreement attached as Exhibit
B hereto.
 
SECTION 3.    Waiver.
 
Each Series C-1 Tranche B Term Loan Lender and Series D-1 Tranche B Term Loan
Lender that executes a Lender Consent and Election hereby waives any right to
any voluntary payment under Section 2.17 of the Credit Agreement in connection
with the Tranche B Repayment.
 
Each Party hereto hereby agrees to waive or reduce the notice requirements set
forth in Sections 2.13(a)(ii) and 2.13(b)(i) of the Credit Agreement in
connection with the repayment of Loans contemplated by Amendment No. 7 in a
manner satisfactory to the Administrative Agent.
 
SECTION 4.    Representations and Warranties.  By its execution of this
Amendment No. 7, each Credit Party hereby represents and warrants to the Agents
and the Lenders that:
 


 
-3-

--------------------------------------------------------------------------------

 




(a)           this Amendment No. 7 has been duly authorized, executed and
delivered by it and constitutes a legal, valid and binding obligation of each
Credit Party hereto, enforceable against such Credit Party in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, receivership, moratorium or other Laws affecting
creditors’ rights generally and by general principles of equity;
 
(b)           the execution, delivery and performance by the Credit Parties of
this Amendment No. 7 and the other Credit Documents to which they are parties
and the consummation of the transactions contemplated by this Amendment No. 7
and the other Credit Documents do not and will not (i) violate (A) any provision
of any Applicable Law, (B) any of the Organizational Documents of the Borrower
or any of its Subsidiaries, or (C) any order, judgment or decree of any court or
other agency of government binding on the Borrower or any of its Subsidiaries,
except with respect to clauses (A) and (C) to the extent that such violation
could not reasonably be expected to have a Material Adverse Effect; (ii)
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any Contractual Obligation of the Borrower or any
of its Subsidiaries, except to the extent that such conflict, breach or default
could not reasonably be expected to have a Material Adverse Effect; (iii) result
in or require the creation or imposition of any Lien upon any of the properties
or assets of the Borrower or any of its Subsidiaries (other than any Liens
created under any of the Credit Documents in favor of Collateral Agent, on
behalf of the Secured Parties); or (iv) require any approval of stockholders,
members or partners or any approval or consent of any Person under any
Contractual Obligation of the Borrower or any of its Subsidiaries, except for
such approvals or consents which will be obtained on or before the Amendment No.
7 Effective Date and disclosed in writing to the Lenders and except for any such
approval or consent the failure of which to obtain could not reasonably be
expected to have a Material Adverse Effect;
 
(c)           each of the representations and warranties contained in Article 4
of the Credit Agreement is true and correct in all material respects as of the
Amendment No. 7 Effective Date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects on
and as of such earlier date (provided that representations and warranties that
are qualified by materiality shall be true and correct in all respects); and
 
(d)           no Default or Event of Default exists, or will result from the
execution of this Amendment No. 7 and the transactions contemplated hereby as of
the Amendment No. 7 Effective Date.
 
SECTION 5.     Effectiveness.  This Amendment No. 7 shall become effective on
and as of the date (such date the “Amendment No. 7 Effective Date”) on which:
 
(a)            this Amendment No. 7 shall have been executed and delivered by
(A) the Borrower, (B) the Guarantors, (C) the New Term Loan Lenders, (D) the
Lenders constituting the Requisite Lenders under Section 10.5 of the Credit
Agreement (the “Existing Lenders”) and (E) the Administrative Agent;
 
(b)           the Administrative Agent shall have received from the Borrower
reimbursement for all reasonable and invoiced out-of-pocket fees and expenses
owed to the Administrative Agent in connection with this Amendment No. 7 and the
transactions contemplated hereby, including the reasonable fees, charges and
disbursements of counsel;
 
(c)           the Administrative Agent shall have received an officers’
certificate from the Borrower including a representation by a Responsible
Officer that (i) no Default or Event of Default exists and is continuing on the
date hereof and (ii) all representations and warranties contained in the Credit
Agreement and in this Amendment No. 7 are true and correct in all material
respects on and as of the date
 


 
-4-

--------------------------------------------------------------------------------

 




hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date (provided that
representations and warranties that are qualified by materiality shall be true
and correct in all respects); and
 
(d)           the Administrative Agent shall have received the following legal
opinions and documents: originally executed copies of the favorable written
opinions of (i) Skadden, Arps, Slate, Meagher & Flom LLP, U.S. counsel to the
Credit Parties, (ii) Chancery Chambers, special Barbados counsel to the Credit
Parties, (iii) Norton Rose Fulbright Canada LLP, special Canadian counsel to the
Credit Parties, (iv) Baker & McKenzie, special Luxembourg counsel to the Credit
Parties, (v) Conyers Dill & Pearman Limited, special Bermuda counsel to the
Credit Parties, (vi) Arthur Cox, special Ireland counsel to the Credit Parties,
(vii) Baker & McKenzie, special Switzerland counsel to the Credit Parties, and
(viii) Venable LLP, special Maryland counsel to the Credit Parties, together
with all other legal opinions and other documents reasonably requested by
Administrative Agent in connection with this Amendment No. 7.
 
SECTION 6.     Amendment, Modification and Waiver.
 
This Amendment No. 7 may not be amended, modified or waived except in accordance
with Section 10.5 of the Credit Agreement.
 
SECTION 7.     Reference to and Effect on the Credit Agreement and the Credit
Documents.
 
On and after the Amendment No. 7 Effective Date, each reference in the Credit
Agreement or any other Credit Document to “this Agreement,” “hereunder,”
“hereof” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Credit Agreement, as amended by this Amendment No. 7.
 
SECTION 8.     Entire Agreement.
 
This Amendment No. 7, the Credit Agreement and the other Credit Documents
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties hereto with respect
to the subject matter hereof.  Except as expressly set forth herein, this
Amendment No. 7 shall not by implication or otherwise limit, impair, constitute
a waiver of, or otherwise affect the rights and remedies of any party under, the
Credit Agreement, nor alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.  It is understood and agreed that each
reference in each Credit Document to the Credit Agreement, whether direct or
indirect, shall hereafter be deemed to be a reference to the Credit Agreement as
amended hereby and that this Amendment No. 7 is a Credit Document.
 
SECTION 9.     Reaffirmation.
 
(a)           Each Credit Party hereby expressly acknowledges the terms of this
Amendment No. 7 and affirms or reaffirms, as applicable, as of the date hereof,
the covenants and agreements contained in each Credit Document to which it is a
party, including, in each case, such covenants and agreements as in effect
immediately after giving effect to this Amendment No. 7 and the transactions
contemplated hereby.
 
(b)           Each Credit Party, by its signature below, hereby affirms and
confirms (1) its obligations under each of the Credit Documents to which it is a
party, and (2) the pledge of and/or grant of a
 


 
-5-

--------------------------------------------------------------------------------

 




security interest in its assets as Collateral to secure such Obligations, all as
provided in the Collateral Documents as originally executed, and acknowledges
and agrees that such guarantee, pledge and/or grant continue in full force and
effect in respect of, and to secure, such Obligations under the Credit Agreement
and the other Credit Documents.
 
SECTION 10.   Governing Law and Waiver of Jury Trial.
 
THIS AMENDMENT NO. 7 AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.  SECTIONS 10.15 and 10.16 OF THE CREDIT
AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE INTO THIS AMENDMENT NO. 7 AND
SHALL APPLY HERETO.
 
SECTION 11.   Severability.
 
In case any provision in or obligation hereunder shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
 
SECTION 12.   Counterparts.
 
This Amendment No. 7 may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed an original but all such
counterparts together shall constitute but one and the same
instrument.  Delivery of an executed counterpart to this Amendment No. 7 by
facsimile transmission or other electronic transmission shall be effective as
delivery of a manually signed counterpart of this Amendment No. 7.
 
SECTION 13.   Headings.
 
Section headings herein are included herein for convenience of reference only
and shall not constitute a part hereof for any other purpose or be given any
substantive effect.
 
SECTION 14.   Lender Signatures.
 
Each Lender that signs a signature page to this Amendment (including, for the
avoidance of doubt, by executing the Lender Consent and Election) shall be
deemed to have approved this Amendment No. 7 with respect to any and all Loans
of such Lender.  Each Series C-1 Tranche B Term Loan Lender and Series D-1
Tranche B Term Loan Lender that executes a Lender Consent and Election hereby
either (x) exchanges, upon effectiveness of this Amendment No. 7, (i) all of its
Existing Series C-1 Tranche B Term Loans for Series C-2 Tranche B Term Loans
and/or (ii) all of its Existing Series D-1 Tranche B Term Loans for Series D-2
Tranche B Term Loans, as applicable, or (y) elects to receive cash repayment on
all of its Existing Tranche B Term Loans on the Amendment No. 7 Effective Date
and irrevocably and elects to purchase by assignment, on or promptly after the
Amendment No. 7 Effective Date pursuant to procedures specified by the
Administrative Agent, a like principal amount on a dollar for dollar basis of
(i) in the case of Existing Series C-1 Tranche B Term Loans, Series C-2 Tranche
B Term Loans and (ii) in the case of Existing Series D-1 Tranche B Term Loans,
Series D-2 Tranche B Term Loans made pursuant to this Amendment No. 7 as
applicable.  Each Lender signatory to this Amendment No. 7 agrees that such
Lender shall not be entitled to receive a copy of any other Lender’s signature
page to this Amendment No. 7, but agrees that a copy of such signature page may
be delivered to the Borrower and the Administrative Agent.
 
[Remainder of page intentionally left blank]
 


 
-6-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment No. 7 as of the date first written
above.
 



 
VALEANT PHARMACEUTICALS INTERNATIONAL, INC.
   
as Borrower
         
By: 
/s/ Howard B. Schiller
     
Name:
Howard B. Schiller
     
Title:
Executive Vice President and Chief Financial Officer
 

 
 

 
VALEANT PHARMACEUTICALS INTERNATIONAL
   
as Guarantor
         
By: 
/s/ Howard B. Schiller
     
Name: 
Howard B. Schiller
     
Title:
Executive Vice President and Chief Financial Officer
 

 
 

 
BAUSCH & LOMB INCORPORATED
   
as Guarantor
         
By: 
/s/ Howard B. Schiller
     
Name: 
Howard B. Schiller
     
Title:
Executive Vice President and Chief Financial Officer
 

 
 

 
BAUSCH & LOMB HOLDINGS INCORPORATED
   
as Guarantor
         
By: 
/s/ Howard B. Schiller
     
Name: 
Howard B. Schiller
     
Title:
Vice President and Treasurer
 

 
 
 
 
[Signature Page to Amendment No. 7 to Third Amended and Restated Credit and
Guaranty Agreement]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
ATON PHARMA, INC.
   
as Guarantor
         
By: 
/s/ Howard B. Schiller
     
Name: 
Howard B. Schiller
     
Title:
Executive Vice President and Chief Financial Officer
 

 
 

 
CORIA LABORATORIES, LTD.
   
as Guarantor
         
By: 
/s/ Howard B. Schiller
     
Name: 
Howard B. Schiller
     
Title:
Executive Vice President and Chief Financial Officer
 

 
 

 
DOW PHARMACEUTICAL SCIENCES, INC.
   
as Guarantor
         
By: 
/s/ Howard B. Schiller
     
Name: 
Howard B. Schiller
     
Title:
Executive Vice President and Chief Financial Officer
 

 
 

 
OBAGI MEDICAL PRODUCTS, INC.
   
as Guarantor
         
By: 
/s/ Linda LaGorga
     
Name: 
Linda LaGorga
     
Title:
Treasurer
 

 
 

 
OMP, INC.
         
as Guarantor
         
By: 
/s/ Linda LaGorga
     
Name: 
Linda LaGorga
     
Title:
Treasurer
 





 


[Signature Page to Amendment No. 7 to Third Amended and Restated Credit and
Guaranty Agreement]




 
 

--------------------------------------------------------------------------------

 
 
 

 
MEDICIS PHARMACEUTICAL CORPORATION.
   
as Guarantor
         
By: 
/s/ Howard B. Schiller
     
Name: 
Howard B. Schiller
     
Title:
Executive Vice President and Chief Financial Officer
 

 
 

 
DR. LEWINN’S PRIVATE FORMULA INTERNATIONAL, INC.
   
as Guarantor
         
By: 
/s/ Howard B. Schiller
     
Name: 
Howard B. Schiller
     
Title:
Chief Financial Officer and Treasurer
 

 
 

 
OCEANSIDE PHARMACEUTICALS, INC.
   
as Guarantor
         
By: 
/s/ Howard B. Schiller
     
Name: 
Howard B. Schiller
     
Title:
Chief Financial Officer and Treasurer
 

 
 

 
PRINCETON PHARMA HOLDINGS, LLC
   
as Guarantor
         
By: 
/s/ Howard B. Schiller
     
Name: 
Howard B. Schiller
     
Title:
Chief Financial Officer and Treasurer
 

 
 

 
PRIVATE FORMULA CORP.
   
as Guarantor
         
By: 
/s/ Howard B. Schiller
     
Name: 
Howard B. Schiller
     
Title:
Chief Financial Officer and Treasurer
 




[Signature Page to Amendment No. 7 to Third Amended and Restated Credit and
Guaranty Agreement]






 
 

--------------------------------------------------------------------------------

 
 
 

 
RENAUD SKIN CARE LABORATORIES, INC.
   
as Guarantor
         
By: 
/s/ Howard B. Schiller
     
Name: 
Howard B. Schiller
     
Title:
Chief Financial Officer and Treasurer
 

 
 

 
VALEANT BIOMEDICALS, INC.
   
as Guarantor
         
By: 
/s/ Howard B. Schiller
     
Name: 
Howard B. Schiller
     
Title:
Chief Financial Officer and Treasurer
 

 
 

 
VALEANT PHARMACEUTICALS NORTH AMERICA LLC
   
as Guarantor
         
By: 
/s/ Howard B. Schiller
     
Name: 
Howard B. Schiller
     
Title:
Executive Vice President and Chief Financial Officer
 

 
 

 
BIOVAIL AMERICAS CORP.
   
as Guarantor
         
By: 
/s/ Howard B. Schiller
     
Name: 
Howard B. Schiller
     
Title:
Chief Financial Officer and Treasurer
 

 
 

 
ORAPHARMA, INC.
   
as Guarantor
         
By: 
/s/ Howard B. Schiller
     
Name: 
Howard B. Schiller
     
Title:
Executive Vice President, Chief Financial Officer and Treasurer
 

 
 

 
[Signature Page to Amendment No. 7 to Third Amended and Restated Credit and
Guaranty Agreement]




 
 

--------------------------------------------------------------------------------

 


 

 
ORAPHARMA TOPCO HOLDINGS, INC.
   
as Guarantor
         
By: 
/s/ Howard B. Schiller
     
Name: 
Howard B. Schiller
     
Title:
Executive Vice President, Chief Financial Officer and Treasurer
 

 
 

 
PRESTWICK PHARMACEUTICALS, INC.
   
as Guarantor
         
By: 
/s/ Howard B. Schiller
     
Name: 
Howard B. Schiller
     
Title:
Chief Financial Officer and Treasurer
 

 
 
 

 
[Signature Page to Amendment No. 7 to Third Amended and Restated Credit and
Guaranty Agreement]




 
 

--------------------------------------------------------------------------------

 


 

 
VALEANT INTERNATIONAL BERMUDA
   
as Guarantor
         
By: 
/s/ Peter J. McCurdy
     
Name: 
Peter J. McCurdy
     
Title:
President and Assistant Secretary
 

 

 
VALEANT PHARMACEUTICALS HOLDINGS BERMUDA
   
as Guarantor
         
By: 
/s/ Peter J. McCurdy
     
Name: 
Peter J. McCurdy
     
Title:
President and Assistant Secretary
 

 

 
VALEANT PHARMACEUTICALS NOMINEE BERMUDA
   
as Guarantor
         
By: 
/s/ Peter J. McCurdy
     
Name: 
Peter J. McCurdy
     
Title:
President and Assistant Secretary
 






[Signature Page to Amendment No. 7 to Third Amended and Restated Credit and
Guaranty Agreement]




 
 

--------------------------------------------------------------------------------

 


 

 
VALEANT HOLDINGS (BARBADOS) SRL
   
as Guarantor
         
By: 
/s/ Mauricio Zavala
     
Name: 
Mauricio Zavala
     
Title:
Manager and Assistant Secretary
 

 
 

 
VALEANT PHARMACEUTICALS HOLDINGS (BARBADOS) SRL
   
as Guarantor
         
By: 
/s/ Mauricio Zavala
     
Name: 
Mauricio Zavala
     
Title:
Manager and Assistant Secretary
 

 
 

 
HYTHE PROPERTY INCORPORATED
   
as Guarantor
         
By: 
/s/ Mauricio Zavala
     
Name: 
Mauricio Zavala
     
Title:
Manager and Assistant Secretary
 








[Signature Page to Amendment No. 7 to Third Amended and Restated Credit and
Guaranty Agreement]




 
 

--------------------------------------------------------------------------------

 





 
VALEANT CANADA GP LIMITED
   
as Guarantor
         
By: 
/s/ Robert R. Chai-Onn
     
Name: 
Robert R. Chai-Onn
     
Title:
Executive Vice President and General Counsel
 

 
 

 
VALEANT CANADA LP by its sole general partner, VALEANT CANADA GP LIMITED
   
as Guarantor
         
By: 
/s/ Robert R. Chai-Onn
     
Name: 
Robert R. Chai-Onn
     
Title:
Executive Vice President and General Counsel
 

 
 

 
V-BAC HOLDING CORP.
   
as Guarantor
         
By: 
/s/ Robert R. Chai-Onn
     
Name: 
Robert R. Chai-Onn
     
Title:
Vice President
 








[Signature Page to Amendment No. 7 to Third Amended and Restated Credit and
Guaranty Agreement]




 
 

--------------------------------------------------------------------------------

 


 

 
VALEANT PHARMACEUTICALS IRELAND
   
as Guarantor
         
By: 
/s/ Graham Jackson
     
Name: 
Graham Jackson
     
Title:
Director
 






[Signature Page to Amendment No. 7 to Third Amended and Restated Credit and
Guaranty Agreement]






 
 

--------------------------------------------------------------------------------

 





 
BIOVAIL INTERNATIONAL S.À R.L.
   
as Guarantor
         
By: 
/s/ Bruce Goins
     
Name: 
Bruce Goins
     
Title:
Manager
 

 
 

 
VALEANT PHARMACEUTICALS LUXEMBOURG S.À R.L.
   
as Guarantor
         
By: 
/s/ Bruce Goins
     
Name: 
Bruce Goins
     
Title:
Manager
 










[Signature Page to Amendment No. 7 to Third Amended and Restated Credit and
Guaranty Agreement]


 


 
 

--------------------------------------------------------------------------------

 
 
 

 
PHARMASWISS SA
   
as Guarantor
         
By: 
/s/ Matthias Courvoisier
     
Name: 
Matthias Courvoisier
     
Title:
Director
 












[Signature Page to Amendment No. 7 to Third Amended and Restated Credit and
Guaranty Agreement]






 
 

--------------------------------------------------------------------------------

 




Signed by
   
Valeant Holdco 2 Pty Ltd (ACN 154 341 367)
   
as Guarantor
   
in accordance with section 127 of the Corporations Act 2001 by two directors:
               
/s/ Robert R. Chai-Onn
 
/s/ Howard B. Schiller
Signature of director
 
Signature of director
     
Robert R. Chai-Onn
 
Howard B. Schiller
     
Name of director (please print)
 
Name of director (please print)



 


 
Signed by
   
Wirra Holdings Pty Limited (ACN 122 216 577)
   
as Guarantor
   
in accordance with section 127 of the Corporations Act 2001 by two directors:
               
/s/ Robert R. Chai-Onn
 
/s/ Howard B. Schiller
Signature of director
 
Signature of director
     
Robert R. Chai-Onn
 
Howard B. Schiller
     
Name of director (please print)
 
Name of director (please print)



 
 
 


 
[Signature Page to Amendment No. 7 to Third Amended and Restated Credit and
Guaranty Agreement]
 
 
 
 

--------------------------------------------------------------------------------

 


 
Signed by
   
Wirra Operations Pty Limited (ACN 122 250 088)
   
as Guarantor
   
in accordance with section 127 of the Corporations Act 2001 by two directors:
               
/s/ Robert R. Chai-Onn
 
/s/ Howard B. Schiller
Signature of director
 
Signature of director
     
Robert R. Chai-Onn
 
Howard B. Schiller
     
Name of director (please print)
 
Name of director (please print)





 
Signed by
   
iNova Pharmaceuticals (Australia) Pty Limited (ACN 000 222 408)
   
as Guarantor
   
in accordance with section 127 of the Corporations Act 2001 by two directors:
               
/s/ Robert R. Chai-Onn
 
/s/ Howard B. Schiller
Signature of director
 
Signature of director
     
Robert R. Chai-Onn
 
Howard B. Schiller
     
Name of director (please print)
 
Name of director (please print)



 


 


 


 
[Signature Page to Amendment No. 7 to Third Amended and Restated Credit and
Guaranty Agreement]


 


 
 

--------------------------------------------------------------------------------

 




 
Signed by
   
Wirra IP Pty Limited (ACN 122 536 350)
   
as Guarantor
   
in accordance with section 127 of the Corporations Act 2001 by two directors:
               
/s/ Robert R. Chai-Onn
 
/s/ Howard B. Schiller
Signature of director
 
Signature of director
     
Robert R. Chai-Onn
 
Howard B. Schiller
     
Name of director (please print)
 
Name of director (please print)



 


 
Signed by
   
iNova Sub Pty Limited (ACN 134 398 815)
   
as Guarantor
   
in accordance with section 127 of the Corporations Act 2001 by two directors:
               
/s/ Robert R. Chai-Onn
 
/s/ Howard B. Schiller
Signature of director
 
Signature of director
     
Robert R. Chai-Onn
 
Howard B. Schiller
     
Name of director (please print)
 
Name of director (please print)



 






[Signature Page to Amendment No. 7 to Third Amended and Restated Credit and
Guaranty Agreement]







 
 

--------------------------------------------------------------------------------

 




 
Signed by
   
Valeant Pharmaceuticals Australasia Pty Limited (ACN 001 083 352)
 
   
as Guarantor
in accordance with section 127 of the Corporations Act 2001 by a director and
secretary/director:
               
/s/ Robert R. Chai-Onn
 
/s/ Linda LaGorga
Signature of director
 
Signature of director/secretary
     
Robert R. Chai-Onn
 
Linda LaGorga
     
Name of director (please print)
 
Name of director/secretary (please print)



 


 
Signed by
   
DermaTech Pty Limited (ACN  003 982 161)
 
   
as Guarantor
in accordance with section 127 of the Corporations Act 2001 by a director and
secretary/director:
               
/s/ Robert R. Chai-Onn
 
/s/ Howard B. Schiller
Signature of director
 
Signature of director/secretary
     
Robert R. Chai-Onn
 
Howard B. Schiller
     
Name of director (please print)
 
Name of director/secretary (please print)



 


 
[Signature Page to Amendment No. 7 to Third Amended and Restated Credit and
Guaranty Agreement]
 
 
 
 

--------------------------------------------------------------------------------

 


 
Signed by
   
Private Formula International Holdings Pty Ltd (ACN 095 450 918)
 
   
as Guarantor
in accordance with section 127 of the Corporations Act 2001 by a director and
secretary/director:
               
/s/ Robert R. Chai-Onn
 
/s/ Howard B. Schiller
Signature of director
 
Signature of director/secretary
     
Robert R. Chai-Onn
 
Howard B. Schiller
     
Name of director (please print)
 
Name of director/secretary (please print)



 


 
Signed by
   
Private Formula International Pty Ltd (ACN 095 451 442)
 
   
as Guarantor
in accordance with section 127 of the Corporations Act 2001 by a director and
secretary/director:
               
/s/ Robert R. Chai-Onn
 
/s/ Howard B. Schiller
Signature of director
 
Signature of director/secretary
     
Robert R. Chai-Onn
 
Howard B. Schiller
     
Name of director (please print)
 
Name of director/secretary (please print)



 


 
[Signature Page to Amendment No. 7 to Third Amended and Restated Credit and
Guaranty Agreement]
 
 
 
 

--------------------------------------------------------------------------------

 


 
Signed by
   
Ganehill Pty Ltd (ACN 065 261 538)
 
   
as Guarantor
in accordance with section 127 of the Corporations Act 2001 by a director and
secretary/director:
               
/s/ Robert R. Chai-Onn
 
/s/ Howard B. Schiller
Signature of director
 
Signature of director/secretary
     
Robert R. Chai-Onn
 
Howard B. Schiller
     
Name of director (please print)
 
Name of director/secretary (please print)



 
 




[Signature Page to Amendment No. 7 to Third Amended and Restated Credit and
Guaranty Agreement]




 
 

--------------------------------------------------------------------------------

 





 
UCYCLYD PHARMA, INC.
   
as Guarantor
         
By: 
/s/ Howard B. Schiller
     
Name: 
Howard B. Schiller
     
Title:
Executive Vice President, Chief Financial Officer and Treasurer
 



 

 


[Signature Page to Amendment No. 7 to Third Amended and Restated Credit and
Guaranty Agreement]




 
 

--------------------------------------------------------------------------------

 


 

 
GOLDMAN SACHS LENDING PARTNERS LLC,
individually as Administrative Agent and Collateral Agent
               
By: 
/s/ Elizabeth Fischer
     
Name: 
Elizabeth Fischer
     
Title:
Authorized Signatory
 



 

 


[Signature Page to Amendment No. 7 to Third Amended and Restated Credit and
Guaranty Agreement]
 


 
 

--------------------------------------------------------------------------------

 





 
GOLDMAN SACHS LENDING PARTNERS LLC,
as a “New Term Loan Lender”
               
By: 
/s/ Elizabeth Fischer
     
Name: 
Elizabeth Fischer
     
Title:
Authorized Signatory
 





 


 
 

--------------------------------------------------------------------------------

 


[Lender Signature Pages Omitted]


 
 

--------------------------------------------------------------------------------

 


SCHEDULE A
TO AMENDMENT NO. 7


 
Name of Lender
 
 
Type of Commitment
 
 
Amount
 
[                                              ]
Series C-2 Tranche B Term Loan Commitment
$[                          ]
 
Series C-2 Tranche B Term Loan Commitment
Total:   $990,000,000



 


 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE B
TO AMENDMENT NO. 7


 
Name of Lender
 
 
Type of Commitment
 
 
Amount
 
[                                             ]
Series D-2 Tranche B Term Loan Commitment
$[                         ]
 
Series D-2 Tranche B Term Loan Commitment
Total: $1,287,000,000



 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
TO AMENDMENT NO. 7


 
LENDER CONSENT AND ELECTION
 
LENDER CONSENT AND ELECTION (this “Lender Consent and Election”) pursuant to
Amendment No. 7 (“Amendment No. 7”) to that certain Third Amended and Restated
Credit and Guaranty Agreement, dated as of February 13, 2012, as amended by
Amendment No. 1, dated as of March 6, 2012, by Amendment No. 2, dated as of
September 10, 2012, by Amendment No. 3, dated as of January 24, 2013, by
Amendment No. 4, dated as of February 21, 2013, by Amendment No. 5, dated as of
June 6, 2013, by Amendment No. 6, dated as of June 26, 2013 by the Joinder
Agreement, dated as of June 14, 2012, by the Joinder Agreement, dated as of July
9, 2012, by the Joinder Agreement, dated as of September 11, 2012, by the
Joinder Agreement dated as of October 2, 2012, by the Joinder Agreement, dated
as of December 11, 2012 and by the Joinder Agreements, each dated as of August
5, 2013 (as it may be amended, restated, replaced, supplemented or otherwise
modified from time to time, the “Credit Agreement, the terms defined therein and
not otherwise defined herein being used herein as therein defined), by and among
Borrower, certain Subsidiaries of Borrower, as Guarantors, the Lenders party
thereto from time to time, Goldman Sachs Lending Partners LLC, J.P. Morgan
Securities LLC and Morgan Stanley Senior Funding, Inc. (“Morgan Stanley”), as
Joint Lead Arrangers and Joint Bookrunners, JPMorgan Chase Bank, N.A.
(“JPMorgan”) and Morgan Stanley, as Co-Syndication Agents, JPMorgan, as Issuing
Bank, GSLP, as Administrative Agent and Collateral Agent, and the other Agents
party thereto.
 
 
I.
The undersigned signatory, in its capacity as a Lender, hereby consents to
Amendment No. 7 with respect to any and all Loans of such Lender; and

 
 
 
II.
Series C-1 Tranche B Term Loan Lenders and/or Series D-1 Tranche B Term Loan
Lenders (check applicable option(s))

 
(A) The undersigned Series C-1 Tranche B Term Loan Lender hereby irrevocably and
unconditionally consents as follows:
 
Cashless Roll
 
 
o   
to exchange 100% of the outstanding principal amount of the Series C-1 Tranche B
Term Loans held by such Lender  into Series C-2 Tranche B Term Loans in a like
principal amount on a dollar for dollar basis.

 
(B) The undersigned Series C-1 Tranche B Term Loan Lender hereby irrevocably and
unconditionally consents as follows:
 
Non-Cashless Roll
 
 
o
to have 100% of the outstanding principal amount of the Series C-1 Tranche B
Term Loans held by such Lender prepaid on the Amendment No. 7 Effective Date (as
defined in Amendment No. 7) and purchase by assignment, on or promptly after the
Amendment No. 7 Effective Date pursuant to procedures specified by the
Administrative Agent, a like principal amount on a dollar for dollar basis of
Series C-2 Tranche B Term Loans.

 
(C) The undersigned Series D-1 Tranche B Term Loan Lender hereby irrevocably and
unconditionally consents as follows:
 


 
 

--------------------------------------------------------------------------------

 




Cashless Roll
 
 
o
to exchange 100% of the outstanding principal amount of the Series D-1 Tranche B
Term Loans held by such Lender into Series D-2 Tranche B Term Loans in a like
principal amount on a dollar for dollar basis.

 
(D) The undersigned Series D-1 Tranche B Term Loan Lender hereby irrevocably and
unconditionally consents as follows:
 
Non-Cashless Roll
 
 
o
to have 100% of the outstanding principal amount of the Series D-1 Tranche B
Term Loans held by such Lender prepaid on the Amendment No. 7 Effective Date (as
defined in Amendment No. 7) and purchase by assignment, on or promptly after the
Amendment No. 7 Effective Date pursuant to procedures specified by the
Administrative Agent, a like principal amount on a dollar for dollar basis of
Series D-2 Tranche B Term Loans.

 

 


 
 

--------------------------------------------------------------------------------

 






 
IN WITNESS WHEREOF, the undersigned has caused this Lender Consent and Election
to be executed and delivered by a duly authorized officer.



 
Date:  ___________, 2013
             
,
 
as a “Lender” and a “New Term Loan Lender” (type name of the legal entity)
           
By: 
       
Name:
     
Title:
           
If a second signature is necessary:
           
By: 
       
Name:
     
Title:
 









 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
TO AMENDMENT NO. 7
 
[Attached]
 




 
 

--------------------------------------------------------------------------------

 



 
MARKED VERSION REFLECTING CHANGES
 
PURSUANT TO AMENDMENT NO. 7
 
ADDED TEXT SHOWN UNDERSCORED
 
DELETED TEXT SHOWN STRIKETHROUGH


 
THIRD AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT1
 
dated as of February 13, 2012
 
among
 
VALEANT PHARMACEUTICALS INTERNATIONAL, INC.,
as Borrower,
 
CERTAIN SUBSIDIARIES OF VALEANT PHARMACEUTICALS INTERNATIONAL, INC.,
as Guarantors,
 
VARIOUS LENDERS FROM TIME TO TIME PARTY HERETO,
 
GOLDMAN SACHS LENDING PARTNERS LLC, J.P. MORGAN SECURITIES LLC and MORGAN
STANLEY SENIOR FUNDING, INC.,
as Joint Lead Arrangers and Joint Bookrunners,
 
JPMORGAN CHASE BANK, N.A., and MORGAN STANLEY SENIOR FUNDING, INC.
as Co-Syndication Agents
 
JPMORGAN CHASE BANK, N.A.,
as Issuing Bank
 
GOLDMAN SACHS LENDING PARTNERS LLC,
as Administrative Agent and Collateral Agent,
 
and
 

--------------------------------------------------------------------------------

1
Conformed to reflect Amendment No. 1, dated as of March 6, 2012, Amendment No.
2, dated as of September 10, 2012, Amendment No. 3, dated as of January 24,
2013, Amendment No. 4, dated as of February 21, 2013, Amendment No. 5, dated as
of June 6, 2013, Amendment No. 6, dated as of June 26, 2013, Amendment No. 7,
dated as of September 17, 2013, the Joinder Agreement, dated as of June 14,
2012, the Joinder Agreement, dated as of July 9, 2012, the Joinder Agreement,
dated as of September 11, 2012, the Joinder Agreement, dated as of October 2,
2012, the Joinder Agreement, dated as of December 11, 2012 and the Joinder
Agreements, each dated as of August 5, 2013.  This document is provided for
convenience only.  In the event of any conflict between this document and the
Third Amended and Restated Credit Agreement, Amendment No. 1, dated as of March
6, 2012, Amendment No. 2, dated as of September 10, 2012, Amendment No. 3, dated
as of January 24, 2013, Amendment No. 4, dated as of February 21, 2013,
Amendment No. 5, dated as of June 6, 2013, Amendment No. 6, dated as of June 26,
2013, Amendment No. 7, dated as of September 17, 2013, the Joinder Agreement,
dated as of June 14, 2012, the Joinder Agreement, dated as of July 9, 2012, the
Joinder Agreement, dated as of September 11, 2012, the Joinder Agreement, dated
as of October 2, 2012, the Joinder Agreement, dated as of December 11, 2012 or
the Joinder Agreements, each dated as of August 5, 2013, the Third Amended and
Restated Credit Agreement, Amendment No. 1, dated as of March 6, 2012, Amendment
No. 2, dated as of September 10, 2012, Amendment No. 3, dated as of January 24,
2013, Amendment No. 4, dated as of February 21, 2013, Amendment No. 5, dated as
of June 6, 2013, Amendment No. 6, dated as of June 26, 2013, Amendment No. 7,
dated as of September 17, 2013, the Joinder Agreement, dated as of June 14,
2012, the Joinder Agreement, dated as of July 9, 2012, the Joinder Agreement,
dated as of September 11, 2012, the Joinder Agreement, dated as of October 2,
2012, the Joinder Agreement, dated as of December 11, 2012 and the Joinder
Agreements, each dated as of August 5, 2013, shall control.





 
1

--------------------------------------------------------------------------------

 



 
MARKED VERSION REFLECTING CHANGES
 
PURSUANT TO AMENDMENT NO. 7
 
ADDED TEXT SHOWN UNDERSCORED
 
DELETED TEXT SHOWN STRIKETHROUGH

 
 
RBC CAPITAL MARKETS, DNB BANK ASA,
THE BANK OF NOVA SCOTIA and SUNTRUST BANK,
as Co-Documentation Agents






 
2

--------------------------------------------------------------------------------

 
 

 
________________________________________________________
 
$9,575,000,000 Senior Secured Credit Facilities
________________________________________________________
 
 
 


 
1

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
Page
 

       
SECTION 1.    DEFINITIONS AND INTERPRETATION
2
       
1.1
 
Definitions
2
1.2
 
Accounting Terms
4950
1.3
 
Interpretation, etc.
4950
1.4
 
Currency Matters
5051
1.5
 
Pro Forma Transactions; Covenant Calculations
5051
1.6
 
Effect of This Agreement on the Second Amended and Restated Credit Agreement and
Other Credit Documents
5152
1.7
 
Medicis Transactions
5152
1.8
 
Bausch & Lomb Transactions
5152
1.9
 
Acquisition Escrow Debt Transactions
5253
       
SECTION 2.    LOANS AND LETTERS OF CREDIT
5253
       
2.1
 
Term Loans
5253
2.2
 
Revolving Loans
5354
2.3
 
Swing Line Loans
5455
2.4
 
Issuance of Letters of Credit and Purchase of Participations Therein
5657
2.5
 
Pro Rata Shares; Availability of Funds
6061
2.6
 
Use of Proceeds
6061
2.7
 
Evidence of Debt; Register; Lenders’ Books and Records; Notes
6162
2.8
 
Interest on Loans
6162
2.9
 
Conversion/Continuation
6364
2.10
 
Default Interest
6465
2.11
 
Fees
6465
2.12
 
Scheduled Payments/Commitment Reductions
6667
2.13
 
Voluntary Prepayments/Commitment Reductions
6869
2.14
 
Mandatory Prepayments
7072
2.15
 
Application of Prepayments
7273
2.16
 
General Provisions Regarding Payments
7374
2.17
 
Ratable Sharing
7475
2.18
 
Making or Maintaining Eurodollar Rate Loans
7576
2.19
 
Increased Costs; Capital Adequacy
7677
2.20
 
Taxes; Withholding, etc.
7879
2.21
 
Obligation to Mitigate
8081
2.22
 
Defaulting Lenders
8081
2.23
 
Removal or Replacement of a Lender
8182
2.24
 
Interest Act (Canada)
8283
2.25
 
Incremental Facilities
8283
       
SECTION 3.    CONDITIONS PRECEDENT
8586
       
3.1
 
Third Restatement Date
8586
3.2
 
Prior Credit Dates
8789
3.3
 
Conditions to Each Credit Extension
8889

 




 
-i-

--------------------------------------------------------------------------------

 



     
Page
       
SECTION 4.    REPRESENTATIONS AND WARRANTIES
8890
       
4.1
 
Organization; Requisite Power and Authority; Qualification
8990
4.2
 
Equity Interests and Ownership
8990
4.3
 
Due Authorization
8990
4.4
 
No Conflict
8990
4.5
 
Governmental Consents
8991
4.6
 
Binding Obligation
9091
4.7
 
Historical Financial Statements
9091
4.8
 
Projections
9091
4.9
 
No Material Adverse Change
9091
4.10
 
Adverse Proceedings, etc.
9091
4.11
 
Payment of Taxes
9092
4.12
 
Properties
9192
4.13
 
Environmental Matters
9193
4.14
 
No Defaults
9293
4.15
 
Governmental Regulation
9293
4.16
 
Federal Reserve Regulations
9293
4.17
 
Employee Matters
9294
4.18
 
Employee Benefit Plans
9394
4.19
 
Canadian Employee Benefit Plans
9395
4.20
 
Solvency
9495
4.21
 
Compliance with Statutes, etc.
9495
4.22
 
Disclosure
9495
4.23
 
PATRIOT Act and PCTFA
9496
4.24
 
Creation, Perfection, etc.
9596
4.25
 
OFAC Matters
9596
       
SECTION 5.    AFFIRMATIVE COVENANTS
9596
       
5.1
 
Financial Statements and Other Reports
9596
5.2
 
Existence
99100
5.3
 
Payment of Taxes and Claims
99100
5.4
 
Maintenance of Properties
99101
5.5
 
Insurance
99101
5.6
 
Books and Records; Inspections
100101
5.7
 
Lenders Meetings
100101
5.8
 
Compliance with Laws
100102
5.9
 
Environmental
100102
5.10
 
Subsidiaries
102103
5.11
 
Additional Material Real Estate Assets
103104
5.12
 
Interest Rate Protection
103105
5.13
 
Further Assurances
104105
5.14
 
Maintenance of Ratings
104105
5.15
 
Post-Closing Matters
104105
5.16
 
Canadian Employee Benefit Plans
104105
       
SECTION 6.    NEGATIVE COVENANTS
104105
       
6.1
 
Indebtedness
104106




 
 
-ii-

--------------------------------------------------------------------------------

 





     
Page
       
6.2
 
Liens
107109
6.3
 
No Further Negative Pledges
110111
6.4
 
Restricted Junior Payments
110112
6.5
 
Restrictions on Subsidiary Distributions
112113
6.6
 
Investments
112114
6.7
 
Financial Covenants
114115
6.8
 
Fundamental Changes; Disposition of Assets; Acquisitions
114115
6.9
 
Disposal of Subsidiary Interests
116118
6.10
 
Sales and Leasebacks
117118
6.11
 
Transactions with Shareholders and Affiliates
117118
6.12
 
Conduct of Business
117119
6.13
 
Amendments or Waivers with Respect to Subordinated Indebtedness
117119
6.14
 
Amendments or Waivers of Organizational Documents
117119
6.15
 
Fiscal Year
117119
6.16
 
Specified Subsidiary Dispositions
118119
6.17
 
Biovail Insurance
118119
6.18
 
Establishment of Defined Benefit Plan
118119
       
SECTION 7.    GUARANTY
118120
       
7.1
 
Guaranty of the Obligations
118120
7.2
 
Contribution by Guarantors
118120
7.3
 
Payment by Guarantors
118120
7.4
 
Liability of Guarantors Absolute
118120
7.5
 
Waivers by Guarantors
121122
7.6
 
Guarantors’ Rights of Subrogation, Contribution, etc
121123
7.7
 
Subordination of Other Obligations
122123
7.8
 
Continuing Guaranty
122124
7.9
 
Authority of Guarantors or Borrower
122124
7.10
 
Financial Condition of Borrower
122124
7.11
 
Bankruptcy, etc.
123124
7.12
 
Discharge of Guaranty upon Sale of Guarantor
123125
7.13
 
Swiss Guarantee Limitations
123125
       
SECTION 8.    EVENTS OF DEFAULT
125127
       
8.1
 
Events of Default
125127
       
SECTION 9.    AGENTS
128130
       
9.1
 
Appointment of Agents
128130
9.2
 
Powers and Duties
128130
9.3
 
General Immunity
129130
9.4
 
Agents Entitled to Act as Lender
130131
9.5
 
Lenders’ Representations, Warranties and Acknowledgment
130132
9.6
 
Right to Indemnity
130132
9.7
 
Successor Administrative Agent, Collateral Agent and Swing Line Lender
131133
9.8
 
Collateral Documents and Guaranty
133134
9.9
 
Withholding Taxes
134136
9.10
 
Quebec Security
134136


 


 
-iii-

--------------------------------------------------------------------------------

 


 

     
Page
       
SECTION 10.    MISCELLANEOUS
135137
       
10.1
 
Notices
135137
10.2
 
Expenses
136138
10.3
 
Indemnity
137139
10.4
 
Set-Off
138139
10.5
 
Amendments and Waivers
138140
10.6
 
Successors and Assigns; Participations
140142
10.7
 
Independence of Covenants
144146
10.8
 
Survival of Representations, Warranties and Agreements
144146
10.9
 
No Waiver; Remedies Cumulative
144146
10.10
 
Marshalling; Payments Set Aside
144146
10.11
 
Severability
145146
10.12
 
Obligations Several; Independent Nature of Lenders’ Rights
145147
10.13
 
Headings
145147
10.14
 
APPLICABLE LAW
145147
10.15
 
CONSENT TO JURISDICTION
145147
10.16
 
WAIVER OF JURY TRIAL
146147
10.17
 
Confidentiality
146148
10.18
 
Usury Savings Clause
147149
10.19
 
Counterparts
148149
10.20
 
Effectiveness; Entire Agreement
148149
10.21
 
PATRIOT Act; PCTFA
148149
10.22
 
Electronic Execution of Assignments
148150
10.23
 
No Fiduciary Duty
148150
10.24
 
Judgment Currency
148150
10.25
 
Joint and Several Liability
149151
10.26
 
Advice of Counsel; No Strict Construction
149151
10.27
 
Day Not a Business Day
149151
10.28
 
Limitations Act, 2002
149151
10.29
 
Parallel Debt.
150151


APPENDICES: 
A-1
Revolving Commitments
 
A-2
Tranche B Term Loan Commitments
 
B
Notice Addresses
     
SCHEDULES: 
1.1(b)
Third Restatement Date Guarantors
 
2.11(c)
Closing Fee
 
3.1(e)(i)
Mortgaged Properties
 
4.1
Jurisdictions of Organization and Qualification
 
4.2
Equity Interests and Ownership
 
4.12
Real Estate Assets
 
4.18
Certain Defined Benefit Plans
 
5.10(a)
Barbados Security Documents
 
5.10(b)
Quebec Security Documents
 
5.10(c)
Luxembourg Security Documents
 
5.10(d)
Swiss Security Documents
 
5.15
Post-Closing Matters
 
6.1
Certain Indebtedness
 
6.2
Certain Liens


 
 
-iv-

--------------------------------------------------------------------------------

 



 
6.3
Certain Negative Pledges
 
6.5
Certain Restrictions on Subsidiary Distributions
 
6.6
Certain Investments
 
6.11
Certain Affiliate Transactions
     
EXHIBITS: 
A-1
Funding Notice
 
A-2
Conversion/Continuation Notice
 
B-1
Revolving Loan Note
 
B-2
Swing Line Note
 
B-3
Tranche A Term Loan Note
 
B-4
Tranche B Term Loan Note
 
C
Compliance Certificate
 
D
Assignment Agreement
 
E
[Reserved]
 
F-1
Third Restatement Date Certificate
 
F-2
Solvency Certificate
 
G
Counterpart Agreement
 
H-1
Canadian Guarantee
 
H-2
Barbados Guarantee
 
I-1
Second Amended and Restated Pledge and Security Agreement
 
I-2
Canadian Pledge and Security Agreement
 
J-1
Intercompany Note
 
J-2
Subordination Agreement
 
K
Joinder Agreement
 
L
Contribution Agreement
 
M
Collateral Questionnaire




 
 
-v-

--------------------------------------------------------------------------------

 


 
THIRD AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
 
This THIRD AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT, dated as of
February 13, 2012, is entered into by and among VALEANT PHARMACEUTICALS
INTERNATIONAL, INC., a corporation continued under the federal laws of Canadathe
Province of British Columbia (“Borrower”), CERTAIN SUBSIDIARIES OF BORROWER, as
Guarantors, the Lenders party hereto from time to time, GOLDMAN SACHS LENDING
PARTNERS LLC (“GSLP”), J.P. MORGAN SECURITIES LLC (“J.P. Morgan”) and MORGAN
STANLEY SENIOR FUNDING, INC. (“Morgan Stanley”), as Joint Lead Arrangers and
Joint Bookrunners, JPMORGAN CHASE BANK, N.A. and Morgan Stanley as
Co-Syndication Agents (in such capacity, the “Co-Syndication Agents”), JPMorgan
Chase Bank, N.A., as Issuing Bank, GSLP, as Administrative Agent (together with
its permitted successors in such capacity, “Administrative Agent”) and as
Collateral Agent (together with its permitted successors in such capacity,
“Collateral Agent”), and RBC CAPITAL MARKETS, DNB BANK ASA, THE BANK OF NOVA
SCOTIA and SUNTRUST BANK, as Co-Documentation Agents (in such capacity,
Co-Documentation Agents”).
 
RECITALS:
 
WHEREAS, capitalized terms used in these Recitals and not defined shall have the
respective meanings set forth for such terms in Section 1.1 hereof.
 
WHEREAS, Valeant Pharmaceuticals International, a Delaware corporation (“VPI”),
Borrower, the guarantors party thereto, the lenders party thereto, and GSLP, as
administrative agent and collateral agent for the lenders party thereto,
originally entered into the Credit and Guaranty Agreement dated as of June 29,
2011 (the “Original Credit Agreement”), subsequently entered into the Amended
and Restated Credit and Guaranty Agreement dated as of August 10, 2011, as
further amended by Amendment No. 1 dated as of August 12, 2011, as further
amended by Amendment No. 2 dated as of September 7, 2011 (collectively, the
“First Amended and Restated Credit Agreement”), and subsequently entered into
the Second Amended and Restated Credit and Guaranty Agreement, dated as of
October 20, 2011, as amended by the Joinder Agreement, dated as of December 19,
2011 (collectively, the “Second Amended and Restated Credit Agreement”).
 
WHEREAS, on the Second Restatement Date, the Lenders extended certain credit
facilities to Borrower, in an aggregate principal amount not to exceed
$2,000,000,000, consisting of (a) up to $275,000,000 aggregate principal amount
of Revolving Commitments, the proceeds of which were or will be used (i) to
finance a portion of the Acquisitions and pay related fees and expenses, (ii)
for permitted capital expenditures and permitted acquisitions, (iii) to provide
for the ongoing working capital requirements of Borrower and its Subsidiaries,
(iv) for general corporate purposes of Borrower and its Subsidiaries and (v) to
fund original issue discount and closing fees with respect to the Loans made on
the Second Restatement Date, (b) an aggregate principal amount of $1,225,000,000
of Initial Draw Tranche A Term Loans, the proceeds of which were or will be used
(i) on the Second Restatement Date to fund the repayment of a loan from VPI to
Borrower followed by a use of the repayment proceeds by VPI to fund the
repayment in full of all loans outstanding under the First Amended and Restated
Credit Agreement and the payment of all fees and expenses related thereto (the
“Refinancing”) and (ii)  for general corporate purposes of Borrower and its
Subsidiaries and (c) an aggregate principal amount of $500,000,000 of Delayed
Draw Term Loans, the proceeds of which were or will be used (i) to finance a
portion of the Acquisitions and pay related fees and expenses and (ii) for
general corporate purposes of Borrower and its Subsidiaries.  On the Second
Amendment and Restatement Joinder Date, the Lenders extended an additional
aggregate principal amount of $500,000,000 of Series A New Term Loans, the
proceeds of which were or will be used for general corporate purposes of
Borrower and its Subsidiaries, including acquisitions.
 


 
 

--------------------------------------------------------------------------------

 




WHEREAS, the Lenders have agreed to extend an aggregate principal amount of
$600,000,000 of Tranche B Term Loan Commitments, the proceeds of which will be
used to (i) repay a portion of the Revolving Loans outstanding as of the Third
Restatement Date (but not to permanently reduce Revolving Commitments with
respect thereto) and (ii) for general corporate purposes of Borrower and its
Subsidiaries, including acquisitions.
 
WHEREAS, Borrower, the lenders party hereto and the other parties hereto desire
to amend and restate, without novation, the Second Amended and Restated Credit
Agreement on and subject to the terms and conditions set forth herein and in
Amendment No. 1 to Second Amended and Restated Credit and Guaranty Agreement,
dated as of the date hereof (the “Amendment Agreement”), among Borrower, the
lenders party thereto, the Administrative Agent, the Collateral Agent and the
other parties thereto.
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the Second Amended and Restated Credit Agreement
is hereby amended and restated, without novation, to read in its entirety as
follows and, accordingly, the parties hereto agree as follows:
 
SECTION 1.  DEFINITIONS AND INTERPRETATION
 
1.1        Definitions.  The following terms used herein, including in the
preamble, recitals, exhibits, appendices and schedules hereto, shall have the
following meanings:
 
“2010 Merger” means the merger of VPI with and into Beach Merger Corp. pursuant
to the 2010 Merger Agreement.
 
“2010 Merger Agreement” means the Agreement and Plan of Merger, dated as of June
20, 2010, among VPI, Borrower, Biovail Americas Corp. and Beach Merger Corp.,
together with all exhibits, schedules, documents, agreements, and instruments
executed and delivered in connection therewith, as the same has been amended, or
modified in accordance with the terms and provisions thereof.
 
“2010 Transactions” means, collectively, (i) the redemption of VPI’s 8.375%
Senior Notes due 2016, issued under that certain indenture dated as of June 9,
2009, among VPI, the guarantors party thereto and The Bank of New York Mellon
Trust Company, Inc., as trustee, and VPI’s 7.625% Senior Notes due 2020, issued
under that certain indenture dated as of April 9, 2010, among VPI, the
guarantors party thereto and The Bank of New York Mellon Trust Company, Inc., as
trustee, (ii) the repayment in full and termination of that certain credit and
guaranty agreement, dated as of May 26, 2010, among VPI, the guarantors party
thereto, Goldman Sachs Lending Partners L.P., as sole lead arranger, and Goldman
Sachs Bank USA, as administrative agent and collateral agent, (iii) the
repayment in full and termination of that certain credit agreement, dated as of
June 9, 2009, among Borrower, the lenders party thereto and JPMorgan Chase Bank,
N.A., Toronto Branch, as Administrative Agent, (iv) the payment of the
Pre-Merger Special Dividend (as such term is defined in the 2010 Merger
Agreement) made on September 27, 2010, immediately prior to the consummation of
the 2010 Merger, pro rata to VPI’s shareholders on the record date of such for
such dividend, (v) the consummation of the 2010 Merger, (vi) the issuance of the
Senior Notes and (vii) the payment of all fees and expenses related thereto.
 
“Acquisition Debt Additional Escrow Amount” means an amount equal to (a) all
interest that could accrue on the applicable Acquisition Escrow Debt from and
including the date of issuance or incurrence thereof to and including the Escrow
Acquisition Termination Date and (b) all fees and expenses that are incurred in
connection with the issuance or incurrence of such Acquisition Escrow Debt and
all premium, fees, expenses or other amounts payable in connection with the
Acquisition Escrow Debt Redemption.
 


 
-2-

--------------------------------------------------------------------------------

 




“Acquisition Debt Escrow Account” means a deposit or securities account at a
financial institution (such institution, the “Acquisition Debt Escrow Agent”)
into which any Acquisition Debt Escrowed Funds are deposited.
 
“Acquisition Debt Escrow Agent” has the meaning given to such term in the
definition of the term “Acquisition Debt Escrow Account.”
 
“Acquisition Debt Escrow Debt Documents” means the definitive documentation
governing any applicable Acquisition Escrow Debt, including the applicable
Acquisition Debt Escrow Documents and any other documents entered into by the
Borrower, VPI and/or Acquisition Debt Escrow Issuer in connection with any
Acquisition Escrow Debt; provided that such documents shall require that (a) if
the applicable Escrow Acquisition shall not be consummated on or before the
corresponding Escrow Acquisition Termination Date, such Acquisition Escrow Debt
shall be redeemed in full (the “Acquisition Escrow Debt Redemption”) no later
than the third Business Day after the Escrow Acquisition Termination Date and
(b) the Acquisition Debt Escrowed Funds shall be released from the Acquisition
Debt Escrow Account on or before three Business Days after the Escrow
Acquisition Termination Date (A) upon the consummation of the Escrow Acquisition
and applied to finance a portion of such Escrow Acquisition or (B) to effectuate
the Acquisition Escrow Debt Redemption.
 
“Acquisition Debt Escrow Documents” means the agreement(s) governing the
Acquisition Debt Escrow Account and any other documents entered into in order to
provide the Acquisition Debt Escrow Agent (or its designee) a Lien on the
Acquisition Debt Escrowed Funds.
 
“Acquisition Debt Escrow Issuer” means a newly-formed, wholly-owned direct or
indirect subsidiary of Borrower or VPI, which, prior to the consummation of any
Escrow Acquisition, shall have no operations, assets or activities, other than
the entering into of the Acquisition Debt Escrow Debt Documents, the issuance or
incurrence of the Acquisition Escrow Debt, and activities incidental thereto,
including the deposit of the Acquisition Debt Escrowed Funds in the Acquisition
Debt Escrow Account.
 
“Acquisition Debt Escrowed Funds” means an amount, in cash or Eligible Escrow
Investments, not to exceed the sum of (a) the issue price of the applicable
Acquisition Escrow Debt, plus (b) the Acquisition Debt Additional Escrow Amount,
plus (c) so long as they are retained in the Acquisition Debt Escrow Account,
any income, proceeds or products of the foregoing.
 
“Acquisition Escrow Debt” means Indebtedness (which may be in the form of loans
or notes) issued or incurred after the Amendment No. 5 Effective Date of an
Acquisition Debt Escrow Issuer to finance any Permitted Acquisition (each, an
“Escrow Acquisition”) consummated after the Amendment No. 5 Effective
Date  (excluding, for the avoidance of doubt, any Indebtedness issued or
incurred in connection with the Bausch & Lomb Acquisition); provided that (x)
the net proceeds of such Indebtedness are deposited into an Acquisition Debt
Escrow Account upon the issuance thereof and (y) at the time of the issuance or
incurrence thereof, Administrative Agent shall have received a certificate from
the chief executive officer or the chief financial officer (or the equivalent
thereof) of Borrower certifying that subject to and upon the consummation of
such Escrow Acquisition, such Acquisition Escrow Debt shall, on a Pro Forma
Basis, be permitted under the Credit Documents.
 
“Acquisition Escrow Debt Redemption” shall have the meaning given to such term
in the definition of the term “Acquisition Debt Escrow Debt Documents.”
 
“Acquisitions” means, collectively, the Orthodermatologics Acquisition and the
Dermik Acquisition.
 


 
-3-

--------------------------------------------------------------------------------

 




“Additional Credit Party” means any Credit Party, as of the Third Restatement
Date, that was not a Credit Party as of the Second Restatement Date.
 
“Additional Escrow Amount” means an amount equal to (a) all interest that could
accrue on the New Senior Notes from and including the date of issuance thereof
to and including the Termination Date and (b) all fees and expenses that are
incurred in connection with the issuance of the New Senior Notes and all fees,
expenses or other amounts payable in connection with the New Senior Notes
Redemption.
 
“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (and rounding upward to the next whole multiple of 1/100 of
1%) (i) (a) the rate per annum (rounded to the nearest 1/100 of 1%) equal to the
rate determined by Administrative Agent to be the offered rate which appears on
the page of the Reuters Screen which displays an average British Bankers
Association Interest Settlement Rate (such page currently being LIBOR01 page)
for deposits (for delivery on the first day of such period) with a term
equivalent to such period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, or (b) in the
event the rate referenced in the preceding clause (a) does not appear on such
page or service or if such page or service shall cease to be available, the rate
per annum (rounded to the nearest 1/100 of 1%) equal to the rate determined by
Administrative Agent to be the offered rate on any such other page or other
service which displays an average British Bankers Association Interest
Settlement Rate for deposits (for delivery on the first day of such period) with
a term equivalent to such period in Dollars, determined as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date, or
(c) in the event the rates referenced in the preceding clauses (a) and (b) are
not available, the rate per annum (rounded to the nearest 1/100 of 1%) equal to
the offered quotation rate to a major bank in the London interbank market by
JPMorgan Chase Bank, N.A. for deposits (for delivery on the first day of the
relevant period) in Dollars of amounts in same day funds comparable to the
principal amount of the applicable Loan, for which the Adjusted Eurodollar Rate
is then being determined with maturities comparable to such period as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, by (ii) an amount equal to (a) one minus (b) the Applicable
Reserve Requirement; provided, however, that notwithstanding the foregoing, the
Adjusted Eurodollar Rate in respect of the Tranche B Term Loans shall at no time
be less than 0.75%.
 
“Administrative Agent” as defined in the preamble hereto.
 
“Adverse Proceeding” means any action, suit, claim, proceeding, hearing (in each
case, whether administrative, judicial or otherwise), governmental investigation
or arbitration (whether or not purportedly on behalf of Borrower or any of its
Subsidiaries) pursuant to any statute, regulation, ordinance, common law, equity
or any other legal principle or process, or before or by any Governmental
Authority, domestic or foreign (including any Environmental Claims), whether
pending or, to the knowledge of Borrower or any of its Subsidiaries, threatened
against or affecting Borrower or any of its Subsidiaries or any property of
Borrower or any of its Subsidiaries.
 
“Affected Lender” as defined in Section 2.18(b).
 
“Affected Loans” as defined in Section 2.18(b).
 
“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person.  For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) solely for purposes of Section 6.11, to vote 10% or
more of the Securities having ordinary voting power for the
 


 
-4-

--------------------------------------------------------------------------------

 




election of directors of such Person or (ii) to direct or cause the direction of
the management and policies of that Person, whether through the ownership of
voting securities or by contract or otherwise.
 
“Agent” means each of (a) the Administrative Agent, (b) each Co-Syndication
Agent, (c) the Collateral Agent, (d) each Co-Documentation Agent, (e) each
Senior Managing Agent and (f) any other Person appointed under the Credit
Documents to serve in an agent or similar capacity.
 
“Agent Affiliates” as defined in Section 10.1(b)(3).
 
“Aggregate Amounts Due” as defined in Section 2.17.
 
“Agreement” means this Third Amended and Restated Credit and Guaranty Agreement,
dated as of February 13, 2012, as it may be amended, restated, supplemented or
otherwise modified from time to time.
 
“Amendment Agreement” as defined in the recitals.
 
“Amendment No. 2 Effective Date” means September 10, 2012.
 
“Amendment No. 3” means Amendment No. 3 to Third Amended and Restated Credit and
Guaranty Agreement, dated as of January 24, 2013, by and among the Borrower, the
Guarantors, the Administrative Agent, the Collateral Agent, the New Term Loan
Lenders party thereto, the New Revolving Loan Lenders party thereto and the
Requisite Lenders party thereto.
 
“Amendment No. 3 Effective Date” means January 24, 2013.
 
“Amendment No. 4” means Amendment No. 4 to Third Amended and Restated Credit and
Guaranty Agreement, dated as of February 21, 2013, by and among the Borrower,
the Guarantors, the Administrative Agent, the Collateral Agent, the New Term
Loan Lenders party thereto and the Requisite Lenders party thereto.
 
“Amendment No. 4 Delivery Date” as defined in the definition of “Applicable
Margin.”
 
“Amendment No. 4 Effective Date” means February 21, 2013.
 
“Amendment No. 5” means Amendment No. 5 to Third Amended and Restated Credit and
Guaranty Agreement, dated as of June 6, 2013, by and among the Borrower, the
Guarantors, the Administrative Agent, the Collateral Agent and the Requisite
Lenders party thereto.
 
“Amendment No. 5 Effective Date” means June 6, 2013.
 
“Amendment No. 6” means Amendment No. 6 to Third Amended and Restated Credit and
Guaranty Agreement, dated as of June 26, 2013, by and among the Borrower, the
Guarantors, the Administrative Agent, the Collateral Agent, the Requisite
Lenders and the other Lenders party thereto.
 
“Amendment No. 6 Effective Date” means June 26, 2013.
 
“Amendment No. 6 Revolving Loan Upsize and Extension Effective Date” means July
15, 2013.
 


 
-5-

--------------------------------------------------------------------------------

 




“Amendment No. 7” means Amendment No. 7 to Third Amended and Restated Credit and
Guaranty Agreement, dated as of September 17, 2013, by and among the Borrower,
the Guarantors, the Administrative Agent, the Collateral Agent, the Requisite
Lenders and the other Lenders party thereto.
 
“Amendment No. 7 Effective Date” means September 17, 2013.
 
“Applicable Law” means any and all current and future applicable laws (including
common law and equity), statutes, by-laws, rules, regulations, orders,
ordinances, protocols, codes, treaties, policies, directions, directives,
decrees, restrictions, judgments, decisions, in each case, of, from or required
by any Governmental Authority and, in each case, whether having the force of law
or not.
 
“Applicable Margin” means


(a) (i) with respect to Tranche B Term Loans that are Eurodollar Rate Loans, (x)
for the period commencing on the Third Restatement Date until (but not
including) the Series A Tranche B Term Loan Funding Date, 2.75% per annum, (y)
for the period commencing on the Series A Tranche B Term Loan Funding Date until
(but not including) the Series D Tranche B Term Loan Funding Date, 3.75% per
annum, and (z) for the period commencing on the Series D Tranche B Term Loan
Funding Date until (but not including) the Amendment No. 4 Effective Date, 3.25%
per annum,


(ii) with respect to Tranche B Term Loans that are Base Rate Loans, (x) for the
period commencing on the Third Restatement Date until (but not including) the
Series A Tranche B Term Loan Funding Date, 1.75% per annum, (y) for the period
commencing on the Series A Tranche B Term Loan Funding Date until (but not
including) the Series D Tranche B Term Loan Funding Date, 2.75% per annum, and
(z) for the period commencing on the Series D Tranche B Term Loan Funding Date
until (but not including) the Amendment No. 4 Effective Date, 2.25% per annum ,


(iii) for the period commencing on the Amendment No. 4 Effective Date until (but
not including) the Series E Tranche B Term Loan Funding Date, (w) with respect
to Series C-1 Tranche B Term Loans that are Eurodollar Rate Loans, 2.75% per
annum , (x) with respect to Series C-1 Tranche B Term Loans that are Base Rate
Loans, 1.75% per annum, (y) with respect to Series D-1 Tranche B Term Loans that
are Eurodollar Rate Loans, 2.75% per annum, and (z) with respect to Series D-1
Tranche B Term Loans that are Base Rate Loans, 1.75% per annum, and (iv)
thereafter


(iv) for the period commencing on the Series E Tranche B Term Loan Funding Date
until (but not including) the Amendment No. 7 Effective Date, (w) with respect
to Series C-1 Tranche B Term Loans that are Eurodollar Rate Loans, 3.625% per
annum , (x) with respect to Series C-1 Tranche B Term Loans that are Base Rate
Loans, 2.625% per annum, (y) with respect to Series D-1 Tranche B Term Loans
that are Eurodollar Rate Loans, 3.625% per annum, and (z) with respect to Series
D-1 Tranche B Term Loans that are Base Rate Loans, 2.625% per annum and ,


(bv)(i (x) until delivery of financial statements of Borrower and a related
Compliance Certificate for the first full Fiscal Quarter commencing on or after
the Second Restatement Date pursuant to Section 5.1(c) (the “Delivery Date”),
(A) with respect to Revolving Loans and Tranche A Term Loans that are Eurodollar
Rate Loans, 2.75% per annum, (B) with respect to Revolving Loans, Swing Line
Loans and Tranche A Term Loans that are Base Rate Loans, 1.75% per annum, (ii)
for the period commencing on the Delivery Date until (but not including) the
Amendment No. 3 Effective Date, the percentages per annum set forth in the table
below, based upon the Leverage Ratio of Borrower, as of the last day of the most
recently ended Fiscal Quarter for which financial statements were required to
have been delivered pursuant to Section 5.1(a) or (b):
Amendment No. 7 Effective Date pursuant to Section 5.1(c), (A) with respect to
Series C-2 Tranche B


 
-6-

--------------------------------------------------------------------------------

 




Term Loans that are Eurodollar Rate Loans, 3.00% per annum, (B) with respect to
Series C-2 Tranche B Term Loans that are Base Rate Loans, 2.00% per annum, (C)
with respect to Series D-2 Tranche B Term Loans that are Eurodollar Rate Loans,
3.00% per annum, and (D) with respect to Series D-2 Tranche B Term Loans that
are Base Rate Loans, 2.00% per annum, and (y) thereafter, the percentages per
annum set forth in the table below, based upon the Secured Leverage Ratio of
Borrower, as of the last day of the most recently ended Fiscal Quarter for which
financial statements were required to have been delivered pursuant to Section
5.1(a) or (b):


Pricing
Level
 
Secured Leverage Ratio
 
Eurodollar
Rate Loans
 
Base Rate
Loans
 
I
> 1.75 to 1.0
3.00%
2.00%
II
≤ 1.75 to 1.0
2.75%
1.75%



and (vi) (x) with respect to Series E Tranche B Term Loans that are Eurodollar
Rate Loans, 3.75% per annum, and (y) with respect to Series E Tranche B Term
Loans that are Base Rate Loans, 2.75% per annum, and


(b) (i) until delivery of financial statements of Borrower and a related
Compliance Certificate for the first full Fiscal Quarter commencing on or after
the Second Restatement Date pursuant to Section 5.1(c) (the “Delivery Date”),
(A) with respect to Revolving Loans and Tranche A Term Loans that are Eurodollar
Rate Loans, 2.75% per annum, (B) with respect to Revolving Loans, Swing Line
Loans and Tranche A Term Loans that are Base Rate Loans, 1.75% per annum,


(ii) for the period commencing on the Delivery Date until (but not including)
the Amendment No. 3 Effective Date, the percentages per annum set forth in the
table below, based upon the Leverage Ratio of Borrower, as of the last day of
the most recently ended Fiscal Quarter for which financial statements were
required to have been delivered pursuant to Section 5.1(a) or (b):


Pricing
Level
 
Leverage Ratio
 
Eurodollar
Rate Loans
 
Base Rate
Loans
 
I
> 4.0 to 1.0
3.00%
2.00%
II
≤ 4.0 to 1.0 but > 3.25 to 1.0
2.75%
1.75%
III
≤ 3.25 to 1.0
2.50%
1.50%



and (iii) thereafter, the percentages per annum set forth in the table below,
based upon the Leverage Ratio of Borrower, as of the last day of the most
recently ended Fiscal Quarter for which financial statements were required to
have been delivered pursuant to Section 5.1(a) or (b):
 
Pricing
Level
 
Leverage Ratio
 
Eurodollar
Rate Loans
 
Base Rate
Loans
 
I
> 4.0 to 1.0
2.25%
1.25%
II
≤ 4.0 to 1.0 but > 3.25 to 1.0
2.00%
1.00%
III
≤ 3.25 to 1.0
1.75%
0.75%



Any increase or decrease in the Applicable Margin resulting from a change in the
Secured Leverage Ratio or Leverage Ratio, as applicable, shall become effective
as of the first Business Day immediately following the date a Compliance
Certificate is delivered pursuant to Section 5.1 (including, for the avoidance
of doubt, the latest delivery under the Second Amended and Restated Credit
Agreement); provided that Pricing Level I shall apply (x) as of the first
Business Day after the date on which a Compli-
 


 
-7-

--------------------------------------------------------------------------------

 




ance Certificate was required to have been delivered but was not delivered, and
shall continue to so apply to and including the date on which such Compliance
Certificate is so delivered (and thereafter the Pricing Level otherwise
determined in accordance with this definition shall apply) and (y) as of the
first Business Day after an Event of Default shall have occurred and be
continuing, and shall continue to so apply to but excluding the date on which
such Event of Default is cured or waived (and thereafter the Pricing Level
otherwise determined in accordance with this definition shall apply).
 
 In the event that Administrative Agent and Borrower determine that any
financial statements previously delivered were incorrect or inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then (i)
Borrower shall as soon as practicable deliver to Administrative Agent the
corrected financial statements for such Applicable Period, (ii) the Applicable
Margin shall be determined as if the Pricing Level for such higher Applicable
Margin were applicable for such Applicable Period and (iii) Borrower shall
within three (3) Business Days thereof by Administrative Agent pay to
Administrative Agent the accrued additional amount owing as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by Administrative Agent in accordance with this
Agreement.  This paragraph shall not limit the rights of Administrative Agent
and Lenders with respect to Section 2.8 and Section 8.
 
“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including,
any basic marginal, special, supplemental, emergency or other reserves) are
required to be maintained by member banks of the United States Federal Reserve
System (or any successor thereto) with respect thereto against “Eurocurrency
liabilities” (as such term is defined in Regulation D) under regulations issued
from time to time by the Board of Governors or other applicable banking
regulator.  Without limiting the effect of the foregoing, the Applicable Reserve
Requirement shall reflect any other reserves required to be maintained by such
member banks with respect to (i) any category of liabilities which includes
deposits by reference to which the applicable Adjusted Eurodollar Rate is to be
determined, or (ii) any category of extensions of credit or other assets which
include Eurodollar Rate Loans.  A Eurodollar Rate Loan shall be deemed to
constitute Eurocurrency liabilities and as such shall be deemed subject to
reserve requirements without benefits of credit for proration, exceptions or
offsets that may be available from time to time to the applicable Lender.  The
rate of interest on Eurodollar Rate Loans shall be adjusted automatically on and
as of the effective date of any change in the Applicable Reserve Requirement.
 
“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to an
Agent pursuant to any Credit Document or the transactions contemplated therein
which is distributed to the Agents or to the Lenders by means of electronic
communications pursuant to Section 10.1(b).
 
“Arrangers” J.P. Morgan, GSLP and Morgan Stanley, each in its capacity as a
joint lead arranger.
 
“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any Person (other than Borrower or any Guarantor Subsidiary), in one
transaction or a series of transactions, of all or any part of Borrower’s or any
of its Subsidiaries’ businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, leased or licensed, including, the Equity Interests of any
of Borrower’s Subsidiaries, other than:
 


 
-8-

--------------------------------------------------------------------------------

 




(1)           inventory (or other assets, including, for greater certainty,
Intellectual Property) sold, leased or licensed out in the ordinary course of
business (excluding any such sales, leases or licenses out by operations or
divisions discontinued or to be discontinued);
 
(2)           an issuance of Equity Interests by a Subsidiary of Borrower to
Borrower or to another Subsidiary (so long as such issuance would otherwise be
permitted under Section 6.6) or the issuance of directors’ qualifying shares or
of other nominal amounts of other Equity Interests that are required to be held
by specified Persons under Applicable Law;
 
(3)           the sale or other disposition of cash or Cash Equivalents;
 
(4)           a Restricted Junior Payment that is permitted by Section 6.4 or
Investment that is permitted by Section 6.6;
 
(5)           the license of Intellectual Property to third persons in the
ordinary course of business;
 
(6)           the sale, exchange or other disposition of accounts receivable in
connection with the compromise, settlement or collection thereof consistent with
past practice;
 
(7)           leases or subleases entered into in the ordinary course of
business, to the extent that they do not materially interfere with the business
of Borrower or any of its Subsidiaries;
 
(8)           the sale or other disposition of Investments under clause (c)(i)
and (k) of Section 6.6;
 
(9)           sales, leases, licenses or other dispositions of other assets for
aggregate consideration not to exceed $100,000,000 for all such sales, leases or
licenses in any Fiscal Year;
 
(10)         sales, leases, licenses or other dispositions of assets to Borrower
or any of its respective Subsidiaries; provided that, if any such disposition
involves a Credit Party and a Subsidiary that is not a Credit Party, then such
disposition shall be made in compliance with Section 6.11; and
 
(11)         the disposition of assets resulting in Cash proceeds satisfying the
definition of “Net Insurance/Condemnation Proceeds” and applied in accordance
with Section 2.14(b).
 
For purposes of clarity, “Asset Sale” shall not include the issuance of any
Equity Interests of Borrower (including the issuance by any other Person of any
warrant, right or option to purchase or other arrangements or rights to acquire
any Equity Interests of Borrower).
 
“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit D, with such amendments or modifications as
may be approved by Administrative Agent.
 
“Assignment Effective Date” as defined in Section 10.6(b).
 
“Australian Collateral” means: (a) all Collateral Documents governed by the laws
of any state or territory of Australia, and (b) all other Liens in respect of
Collateral located in any state or territory of Australia (or taken to be
located in any state or territory of Australia for the purposes of any stamp
duty law).
 


 
-9-

--------------------------------------------------------------------------------

 




“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president, vice president (or the equivalent thereof), chief financial officer
(or the equivalent thereof) or treasurer of such Person; provided that the
secretary or assistant secretary of such Person shall have delivered an
incumbency certificate to the Administrative Agent as to the authority of such
Authorized Officer.
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
 
“Barbados Credit Party” means each of Valeant Holdings (Barbados) SRL, Valeant
International (Barbados) SRL, Biovail Laboratories International (Barbados) SRL,
Hythe Property Incorporated and each other Credit Party that is organized under
the laws of Barbados.
 
“Barbados Guarantee” means the Barbados Guarantee Agreement, dated as of the
Third Restatement Date, by each Barbados Credit Party substantially in the form
of Exhibit H-2, as it may be amended, restated, supplemented or otherwise
modified from time to time.
 
“Barbados Security Documents” means each of the documents set forth on Schedule
5.10(a), dated as of the Third Restatement Date, as each of such documents may
be amended, restated, supplemented or otherwise modified from time to time and
additional analogous agreements as may be entered into from time to time in
accordance with Section 5.10 and as required by the Collateral Documents.
 
“Base Rate” means, for any day, a rate per annum equal to the greater of (i) the
Prime Rate in effect on such day and (ii) the Federal Funds Effective Rate in
effect on such day plus ½ of 1%.  Any change in the Base Rate due to a change in
the Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively; provided, however, that notwithstanding the foregoing, the
Base Rate in respect of Tranche B Term Loans shall at no time be less than 1.75%
per annum.  On any day that Base Rate Loans are outstanding, in no event shall
the Base Rate be less than the sum of (i) the Adjusted Eurodollar Rate (after
giving effect to the Adjusted Eurodollar Rate “floor” set forth in the
definition thereof in the case of Tranche B Term Loans) that would be payable on
such day for a Eurodollar Rate Loan with a one-month interest period plus (ii)
the difference between the Applicable Margin for Eurodollar Rate Loans and the
Applicable Margin for Base Rate Loans.
 
“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.
 
“Bausch & Lomb Acquisition” means the acquisition of Bausch & Lomb Holdings
Incorporated pursuant to the Bausch & Lomb Acquisition Agreement.
 
“Bausch & Lomb Acquisition Agreement” means the Agreement and Plan of Merger
(together with all exhibits and schedules thereto, as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, collectively, the “Bausch & Lomb Acquisition Agreement”), dated as of May
24, 2013, among the Borrower, VPI, one of VPI’s wholly owned U.S. domiciled
subsidiaries and Bausch & Lomb Holdings Incorporated.
 
“Bausch & Lomb Additional Escrow Amount” means an amount equal to (a) all
interest that could accrue on the Bausch & Lomb New Senior Notes from and
including the date of issuance thereof to and including the Bausch & Lomb
Termination Date and (b) all fees and expenses that are incurred in connection
with the issuance of the Bausch & Lomb New Senior Notes and all premium, fees,
expenses or other amounts payable in connection with the Bausch & Lomb New
Senior Notes Redemption.
 


 
-10-

--------------------------------------------------------------------------------

 




“Bausch & Lomb Equity Financing” means the issuance and/or sale of equity or
equity-linked securities of the Borrower issued and/or sold, as applicable, to
(i) finance a portion of the Bausch & Lomb Transactions or (ii) finance the
repayment or prepayment of any outstanding Bausch & Lomb Interim Loans incurred
to finance the Bausch & Lomb Acquisition.
 
“Bausch & Lomb Escrow Account” means a deposit or securities account at a
financial institution (such institution, the “Bausch & Lomb Escrow Agent”) into
which the Bausch & Lomb Escrowed Funds are deposited.
 
“Bausch & Lomb Escrow Agent” shall have the meaning given to such term in the
definition of the term “Bausch & Lomb Escrow Account.”
 
“Bausch & Lomb Escrow Issuer” means a newly-formed, wholly-owned subsidiary of
Borrower, which, prior to the consummation of the Bausch & Lomb Acquisition,
shall have no operations, assets or activities, other than the entering into of
the Bausch & Lomb New Senior Notes Documents, the issuance of the Bausch & Lomb
New Senior Notes, and activities incidental thereto, including the deposit of
the Bausch & Lomb Escrow Funds in the Bausch & Lomb Escrow Account.
 
“Bausch & Lomb Escrowed Funds” means an amount, in cash or Eligible Escrow
Investments, not to exceed the sum of (a) the issue price of the Bausch & Lomb
New Senior Notes, plus (b) the Bausch & Lomb Additional Escrow Amount, plus (c)
so long as they are retained in the Bausch & Lomb Escrow Account, any income,
proceeds or products of the foregoing.
 
“Bausch & Lomb Interim Loans” means, collectively, the Bausch & Lomb Series A
Interim Loans and the Bausch & Lomb Series B Interim Loans incurred pursuant to
the Bausch & Lomb Senior Interim Loan Documents.
 
“Bausch & Lomb New Senior Notes” means debt securities issued after the
Amendment No. 5 Effective Date of the Bausch & Lomb Escrow Issuer to finance a
portion of the Bausch & Lomb Transactions; provided that the net proceeds of
such debt securities are deposited into the Bausch & Lomb Escrow Account upon
the issuance thereof.
 
“Bausch & Lomb New Senior Notes Documents” means the Bausch & Lomb New Senior
Notes Indenture, the Bausch & Lomb New Senior Notes Escrow Documents and any
other documents entered into by the Borrower, VPI and/or Bausch & Lomb Escrow
Issuer in connection with the Bausch & Lomb New Senior Notes; provided that such
documents shall require that (a) if the Bausch & Lomb Acquisition shall not be
consummated on or before the Bausch & Lomb Termination Date, the Bausch & Lomb
New Senior Notes shall be redeemed in full (the “Bausch & Lomb New Senior Notes
Redemption”) no later than the third Business Day after the Bausch & Lomb
Termination Date and (b) the Bausch & Lomb Escrowed Funds shall be released from
the Bausch & Lomb Escrow Account before the Bausch & Lomb Termination Date or
within  three Business Days after the Bausch & Lomb Termination Date (A) upon
the consummation of the Bausch & Lomb Transactions and applied to finance a
portion of the Bausch & Lomb Acquisition or (B) to effectuate the Bausch & Lomb
New Senior Notes Redemption.
 
“Bausch & Lomb New Senior Notes Escrow Documents” means the agreement(s)
governing the Bausch & Lomb Escrow Account and any other documents entered into
in order to provide the Bausch & Lomb Escrow Agent (or its designee) a Lien on
the Bausch & Lomb Escrowed Funds.
 
“Bausch & Lomb New Senior Notes Indenture” means the indenture pursuant to which
the Bausch & Lomb New Senior Notes shall be issued.
 


 
-11-

--------------------------------------------------------------------------------

 




“Bausch & Lomb New Senior Notes Redemption” shall have the meaning given to such
term in the definition of the term “Bausch & Lomb New Senior Notes Documents”.
 
“Bausch & Lomb Refinancing” shall have the meaning given to such term in the
definition of the term “Bausch & Lomb Transactions.”
 
“Bausch & Lomb Senior Interim Loan Documents” means customary documentation for
interim unsecured bridge loans; provided, that the Bausch & Lomb Interim Loans
(i) are not guaranteed by any Subsidiary of the Borrower that is not a
Guarantor, (ii) are not secured by a Lien on any assets of the Borrower or any
of its Subsidiaries, (iii) have a final maturity date not prior to the date that
is at least 180 days after the latest Term Loan Maturity Date and (iv) the terms
of such Bausch & Lomb Interim Loans do not provide for any scheduled repayment,
mandatory redemption or sinking fund obligations prior to the latest Term Loan
Maturity Date (other than mandatory prepayments with any Cash proceeds from any
Bausch & Lomb Equity Financing or from the issuance of Bausch & Lomb New Senior
Notes).
 
“Bausch & Lomb Series A Interim Loans” means senior unsecured interim loans
incurred by the Borrower or VPI in an aggregate principal amount not to exceed
$3,275,000,000 to finance a portion of the Bausch & Lomb Transactions.
 
“Bausch & Lomb Series B Interim Loans” means senior unsecured interim loans
incurred by the Borrower or VPI in an aggregate principal amount not to exceed
$1,700,000,000 to finance a portion of the Bausch & Lomb Transactions.
 
“Bausch & Lomb Termination Date” means 5:00 pm New York time on the sixth-month
anniversary of the date of the Bausch & Lomb Acquisition Agreement.
 
“Bausch & Lomb Transactions” means collectively, (a) the Bausch & Lomb
Acquisition and other related transactions contemplated by the Bausch & Lomb
Acquisition Agreement; (b) the incurrence of new Term Loans hereunder pursuant
to a Joinder Agreement in accordance with Section 2.25 to be entered into after
the Amendment No. 5 Effective Date; (c) the issuance of the Bausch & Lomb New
Senior Notes; (d) the incurrence of the Bausch & Lomb Interim Loans, if any; (e)
the issuance and/or sale of the Bausch & Lomb Equity Financing; (f) the
refinancing, repayment, termination and discharge of certain Indebtedness of
Bausch & Lomb Holdings Incorporated (the “Bausch & Lomb Refinancing”); and (g)
the payment of all fees and expenses owing in connection with the foregoing.
 
“Bausch & Lomb Unsecured Debt” means, collectively, the Bausch & Lomb New Senior
Notes and the Bausch & Lomb Interim Loans.
 
“Beneficiary” means each Agent, Issuing Bank, Lender and Lender Counterparty.
 
“BIA” means the Bankruptcy and Insolvency Act (Canada).
 
“Biovail Insurance” means Biovail Insurance Incorporated, a company organized
under the laws of Barbados.
 
“Biovail Insurance Trust Indenture” means the trust indenture dated as of June
25, 2003, entered into among Biovail Insurance, Zurich Insurance Company and the
other parties thereto.
 
“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.
 


 
-12-

--------------------------------------------------------------------------------

 




“Borrower” as defined in the preamble hereto.
 
“Borrower Convertible Notes” means Borrower’s 5.375% Senior Convertible Notes
due 2014, issued under that certain indenture dated as of June 10, 2009, among
Borrower, The Bank of New York Mellon, as trustee, and BNY Trust Company of
Canada, as co-trustee.
 
“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or the Province of
Ontario or is a day on which banking institutions located in such state are
authorized or required by law or other governmental action to close and (ii)
with respect to all notices, determinations, fundings and payments in connection
with the Adjusted Eurodollar Rate or any Eurodollar Rate Loans, the term
“Business Day” means any day which is a Business Day described in clause (i) and
which is also a day for trading by and between banks in Dollar deposits in the
London interbank market.
 
“Canadian Confirmation of Guarantee and Security” means the Confirmation of
Guarantee and Security to be executed as of the Third Restatement Date by each
Canadian Credit Party, as it may be amended, restated, supplemented or otherwise
modified form time to time.
 
“Canadian Credit Party” means Borrower and each other Credit Party that (i) is
organized under the laws of Canada or any province or territory thereof, (ii)
carries on business in Canada, or (iii) has any title or interest in or to
material property in Canada.
 
“Canadian Dollars” and the sign “CDN$” mean the lawful money of Canada.
 
“Canadian Employee Benefit Plans” means all plans, arrangements, agreements,
programs, policies, practices or undertakings, whether oral or written, formal
or informal, funded or unfunded, insured or uninsured, registered or
unregistered to which a Canadian Credit Party is a party or bound or in which
their employees participate or under which a Canadian Credit Party has, or will
have, any liability or contingent liability, or pursuant to which payments are
made, or benefits are provided to, or an entitlement to payment or benefits may
arise with respect to any of their employees or former employees, directors or
officers, individuals working on contract with a Canadian Credit Party or other
individuals providing services to a Canadian Credit Party of a kind normally
provided by employees (or any spouses, dependants, survivors or beneficiaries of
any such person), but does not include the Canada Pension Plan that is
maintained by the Government of Canada or any Employee Benefit Plan.
 
“Canadian Guarantee” means the Canadian Guarantee, dated as of June 29, 2011, by
each Canadian Credit Party satisfying clause (i) of the definition thereof
substantially in the form of Exhibit H-1, as it may be amended, restated,
supplemented or otherwise modified from time to time.
 
“Canadian Pension Plan” means all Canadian Employee Benefit Plans that are
required to be registered under Canadian provincial or federal pension benefits
standards legislation.
 
“Canadian Pension Plan Termination Event” means an event which would entitle a
Person (without the consent of a Canadian Credit Party) to wind up or terminate
a Canadian Pension Plan in full or in part, or the institution of any steps by
any Person to withdraw from, terminate participation in, wind up or order the
termination or wind-up of, in full or in part, any Canadian Pension Plan, or the
receipt by a Canadian Credit Party of correspondence from a Governmental
Authority relating to a potential or actual, partial or full, termination or
wind-up of any Canadian Pension Plan, or an event respecting any Canadian
Pension Plan which would result in the revocation of the registration of such
Canadian Pension Plan or which could otherwise reasonably be expected to
adversely affect the tax status of any such Canadian Pension Plan.
 


 
-13-

--------------------------------------------------------------------------------

 




“Canadian Pledge and Security Agreement” means the Canadian Pledge and Security
Agreement, dated as of June 29, 2011, by each Canadian Credit Party (satisfying
clause (i) of the definition thereof) substantially in the form of Exhibit I-2,
as it may be amended, restated, supplemented or otherwise modified from time to
time.
 
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
 
“Cash” means money, currency or a credit balance in any demand or Deposit
Account.
 
“Cash Equivalents” means, as at any date of determination, any of the
following:  (i) marketable securities (a) issued or directly and unconditionally
guaranteed as to interest and principal by the United States Government or the
Government of Canada, or (b) issued by any agency of the United States
Government or the Government of Canada, the obligations of which are backed by
the full faith and credit of such government, in each case maturing within one
year after such date; (ii) marketable direct obligations issued by any state of
the United States of America or any province of Canada or any political
subdivision of any such state or province or any public instrumentality thereof,
in each case maturing within one year after such date and having, at the time of
the acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iii) commercial paper maturing no more than 270 days from the date of
creation thereof and having, at the time of the acquisition thereof, a rating of
at least A-1 from S&P or at least P-1 from Moody’s; (iv) certificates of deposit
or bankers’ acceptances maturing within 180 daysone year after such date and
issued or accepted by any Lender or by (a) any commercial bank organized under
the laws of the United States of America or any state thereof or the District of
Columbia that (x) is at least “adequately capitalized” (as defined in the
regulations of its primary Federal banking regulator) and (y) has Tier 1 capital
(as defined in such regulations) of not less than $500,000,000, or (b) any bank
listed on Schedule I of the Bank Act (Canada) that has Tier 1 capital (as
defined in OSFI Guideline A-1 on Capital Adequacy Requirements) of not less than
CDN$500,000,000; (v) shares of any money market mutual fund that (a) has
substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $5,000,000,000, and (c) has the highest rating obtainable from either
S&P or Moody’s; (vi) fully collateralized repurchase agreements with a term of
not more than 30 days for securities described in clause (i) above and entered
into with a financial institution satisfying the criteria described in clause
(iv) above; and (vii) other short-term investments utilized by Foreign
Subsidiaries in accordance with normal investment practices for cash management
in investments of the type analogous to the foregoing.
 
“Cash Management Agreement” means any agreement or arrangement to provide
treasury, depository, overdraft, credit or debit card, purchase card, electronic
funds transfer (including automated clearing house fund transfer services) and
other cash management services.
 
“CBCA” means the Canada Business Corporations Act.
 
“CCAA” means the Companies’ Creditors Arrangement Act (Canada).
 
“Change of Control” means, at any time, (i) any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act or Part XX of the
Securities Act (Ontario)) (a) shall have acquired beneficial ownership of 35% or
more on a fully diluted basis of the voting and/or economic interest in the
Equity Interests of Borrower or (b) shall have obtained the power (whether or
not exercised) to elect a majority of the members of the board of directors (or
similar governing body) of Borrower; (ii) Borrower shall cease, directly or
indirectly, to beneficially own and control 100% on a fully diluted basis of the
economic and voting interest in the Equity Interests of VPI; or (iii) the
majority of the seats (other
 


 
-14-

--------------------------------------------------------------------------------

 




than vacant seats) on the board of directors (or similar governing body) of
Borrower shall cease to be occupied by Persons who either (a) were members of
the board of directors (or similar governing body) of Borrower immediately
following the Third Restatement Date or (b) were nominated for election by the
board of directors (or similar governing body) of Borrower, a majority of whom
were members of the board of directors (or similar governing body) of Borrower
immediately following the Third Restatement Date or whose election or nomination
for election was previously approved by a majority of such members.
 
“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having Tranche A Term Loan Exposure, (b) Lenders having
Tranche B Term Loan Exposure, (c) Lenders (including Swing Line Lender) having
Revolving Exposure and (d) Lenders having New Term Loan Exposure of each
applicable Series and (ii) with respect to Loans, each of the following classes
of Loans: (a) Tranche A Term Loans, (b) Tranche B Term Loans, (c) Revolving
Loans (including Swing Line Loans) and (d) each additional Series of New Term
Loans.
 
“CNI Growth Amount” means, on any date of determination, (a) 50% of Cumulative
Consolidated Net Income minus (b) (1) the aggregate amount at the time of
determination of Restricted Junior Payments made since the Third Restatement
Date using the CNI Growth Amount pursuant to Section 6.4(h) and (2) Investments
made since the Third Restatement Date using the CNI Growth Amount pursuant to
Section 6.6(i).
 
“Co-Syndication Agents” as defined in the preamble hereto.
 
“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant
to the Collateral Documents as security for the Obligations; provided that the
Collateral shall not include any Acquisition Debt Escrowed Funds, the Escrowed
Funds, the Bausch & Lomb Escrowed Funds, any Acquisition Debt Escrow Account,
the Escrow Account, the Bausch & Lomb Escrow Account, any Acquisition Debt
Escrow Debt Documents, any of the New Senior Notes Documents, any of the Bausch
& Lomb Senior Interim Loan Documents or any of the Bausch & Lomb New Senior
Notes Documents.
 
“Collateral Agent” as defined in the preamble hereto.
 
“Collateral Documents” means the Second Amended and Restated Pledge and Security
Agreement, the Canadian Pledge and Security Agreement, the Barbados Security
Documents, the U.S. Mortgages, the Canadian Mortgages, the Quebec Security
Documents, the Luxembourg Security Documents, the Swiss Security Documents, the
Intellectual Property Security Agreements and all other instruments, documents
and agreements delivered by or on behalf or at the request of any Credit Party
pursuant to this Agreement, the Original Credit Agreement, the First Amended and
Restated Credit Agreement, the Second Amended and Restated Credit Agreement or
any of the other Credit Documents in order to grant to, or perfect, preserve or
protect in favor of, Collateral Agent, for the benefit of Secured Parties, a
Lien on any real, personal or mixed property of that Credit Party as security
for the Obligations or to protect or preserve the interest of the Collateral
Agent or the Secured Parties therein.
 
“Collateral Questionnaire” means a certificate substantially in the form of
Exhibit M.
 
“Commitment” means any Revolving Commitment or Term Loan Commitment.
 
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.
 


 
-15-

--------------------------------------------------------------------------------

 




“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
Borrower and its Subsidiaries on a consolidated basis equal to Consolidated Net
Income for such period, plus, (i) to the extent deducted in determining
Consolidated Net Income for such period, the sum, without duplication of amounts
for:
 
(a)           Consolidated Interest Expense;
 
(b)           provisions for taxes based on income;
 
(c)           total depreciation expense;
 
(d)           total amortization expense;
 
(e)           fees and expenses incurred in connection with the Transactions or
the 2010 Transactions;
 
(f)           non-cash non-recurring expenses or charges;
 
(g)           (i) restructuring charges (which, for the avoidance of doubt,
shall include retention, severance, systems establishment costs, excess pension
charges, contract termination costs and costs to consolidate facilities and
relocate employees) not to exceed (x) $100,000,000 in any twelve-month period
ending on or prior to December 31, 2013 and (y) $125,000,000 in any twelve-month
period ending after December 31, 2013 (in each case, other than such charges
contemplated by the following clause (ii)) and (ii) (x) in any twelve-month
period ending on or prior to December 31, 2013, any restructuring charges
(which, for the avoidance of doubt, shall include retention, severance, systems
establishment costs, excess pension charges, contract termination costs and
costs to consolidate facilities and relocate employees and charges in connection
with the termination or settlement of employee stock options, restricted stock
units and performance stock units) in connection with the Medicis Acquisition,
(y) on or prior to December 31,  2014, any restructuring charges (which, for the
avoidance of doubt, shall include retention, severance, systems establishment
costs, excess pension charges, contract termination costs and costs to
consolidate facilities and relocate employees and charges in connection with the
termination or settlement of employee stock options, restricted stock units and
performance stock units) in connection with the Bausch & Lomb Acquisition and
(z) any restructuring charges (which, for the avoidance of doubt, shall include
retention, severance, systems establishment costs, excess pension charges,
contract termination costs and costs to consolidate facilities and relocate
employees and charges in connection with the termination or settlement of
employee stock options, restricted stock units and performance stock units, in
each case in existence as of the Original Closing Date) in connection with the
Sanitas Acquisition, the Transactions or the 2010 Transactions;
 
(h)           any extraordinary gain or loss and any expense or charge
attributable to the disposition of discontinued operations;
 
(i)           (i) fees and expenses in connection with any proposed or actual
issuance of any Indebtedness or Equity Interests, or any proposed or actual
acquisitions, investments, asset sales or divestitures permitted hereunder, in
an aggregate amount not to exceed $75,000,000 in any twelve month period (in
each case, other than such fees and expenses contemplated by the following
clause) and (ii) (x) fees and expenses in connection with the Medicis
Acquisition and (y) fees and expenses in connection with the Bausch & Lomb
Acquisition;
 


 
-16-

--------------------------------------------------------------------------------

 




(j)           other non-Cash charges (including impairment charges and other
write offs of intangible assets and goodwill but excluding any such non-Cash
charge to the extent that it represents an accrual or reserve for potential Cash
items in any future period or amortization of a prepaid Cash charge that was
paid in a prior period); and
 
(k)           the amount of costs savings and synergies projected by Borrower in
good faith to be realized on or prior to September 30, 2012 as a result of the
2010 Transactions, net of the amount of actual cost savings and synergies
realized during such period as a result of the 2010 Transactions; provided that
(i) such cost savings and synergies are (A) reasonably identifiable, (B)
factually supportable and (C) certified by the chief financial officer (or the
equivalent thereof) of Borrower and (ii) the aggregate amount of such cost
savings and synergies increasing Consolidated Adjusted EBITDA pursuant to this
clause (k) shall not exceed $140,000,000; minus
 
(ii) non-Cash gains increasing Consolidated Net Income for such period
(excluding any such non-Cash gain to the extent it represents the reversal of an
accrual or reserve for potential Cash items in any prior period and any such
non-Cash gain relating to Cash received in a prior period (or to be received in
a future period)).
 
“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Borrower and its Subsidiaries during such period determined on a
consolidated basis that, in accordance with GAAP, are or should be included in
“purchase of property and equipment” or similar items reflected in the
consolidated statement of cash flows of Borrower and its Subsidiaries; provided
that Consolidated Capital Expenditures shall not include any expenditures (i)
for replacements and substitutions for fixed assets, capital assets or equipment
to the extent made with Net Insurance/Condemnation Proceeds invested pursuant to
Section 2.14(b) or with Net Asset Sale Proceeds invested pursuant to Section
2.14(a), (ii) which constitute a Permitted Acquisition permitted under Section
6.8, (iii) made by Borrower or any of its Subsidiaries to effect leasehold
improvements to any property leased by Borrower or such Subsidiary as lessee, to
the extent that such expenses have been reimbursed by the landlord or (iv) made
with the proceeds from the issuance of Equity Interests of Borrower permitted
hereunder that are Not Otherwise Applied.
 
“Consolidated Current Assets” means, as at any date of determination with
respect to any Person, the total assets of such Person and its Subsidiaries on a
consolidated basis that may properly be classified as current assets in
conformity with GAAP, excluding Cash and Cash Equivalents.
 
“Consolidated Current Liabilities” means, as at any date of determination with
respect to any Person, the total liabilities of such Person and its Subsidiaries
on a consolidated basis that may properly be classified as current liabilities
in conformity with GAAP, excluding the current portion of long term debt.
 
“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to:
 
                          (i)the sum, without duplication, of the amounts for
such period of (a) Consolidated Net Income, plus, (b) to the extent reducing
Consolidated Net Income, the sum, without duplication, of amounts for non Cash
charges reducing Consolidated Net Income (including for depreciation and
amortization and impairment charges and other write offs of intangible assets
and goodwill but excluding any such non Cash charge to the extent that it
represents an accrual or reserve for a potential Cash charge in any future
period or amortization of a prepaid Cash charge that was paid in a prior
period), plus (c) the Consolidated Working Capital Adjustment, minus
 


 
-17-

--------------------------------------------------------------------------------

 




                          (ii)the sum, without duplication, of (a) the amounts
for such period paid from Internally Generated Cash of (1) scheduled repayments
of Indebtedness for borrowed money (excluding repayments of Revolving Loans or
Swing Line Loans except to the extent the Revolving Commitments are permanently
reduced in connection with such repayments) and scheduled repayments of
obligations under Capital Leases (excluding any interest expense portion
thereof), (2) Consolidated Capital Expenditures and (3) the aggregate amount of
any premium, make-whole or penalty payments actually paid in Cash by the
Borrower or any of its Subsidiaries during such period that are required to be
made in connection with any prepayment of Indebtedness, plus (b) other non Cash
gains increasing Consolidated Net Income for such period (excluding any such non
Cash gain to the extent it represents the reversal of an accrual or reserve for
a potential Cash charge in any prior period), plus (c) the aggregate amount of
Restricted Junior Payments made in Cash by Borrower or any of its Subsidiaries
during such period pursuant to clauses (d) and (g) of Section 6.4 using
Internally Generated Cash, except to the extent that such Restricted Junior
Payments are made to fund expenditures that reduce Consolidated Net Income, plus
(d) the aggregate amount of Investments or other acquisitions made in cash by
Borrower or any of its Subsidiaries during such period pursuant to clauses (g),
(h), (i), (j), (k) and (l) of Section 6.6 (other than any intercompany
Investments) or clause (h) of Section 6.8, in each case, using Internally
Generated Cash.  As used in this clause (ii), “scheduled repayments of
Indebtedness” do not include mandatory prepayments or voluntary prepayments
thereof.
 
“Consolidated Interest Expense” means, for any period, (a) total interest
expense (including imputed interest expense in respect of obligations under
Capital Leases as determined in accordance with GAAP as well as interest
required to be capitalized in accordance with GAAP) of Borrower and its
Subsidiaries on a consolidated basis for such period with respect to all
outstanding Indebtedness of Borrower and its Subsidiaries, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and the net effect of Interest Rate Agreements, but excluding,
however, any amount not payable in Cash during such period and any amounts
referred to in Section 2.11(c) payable on or before the Third Restatement Date,
minus (b) total interest income of Borrower and its Subsidiaries on a
consolidated basis for such period.
 
“Consolidated Net Income” means, for any period, the net income (or loss) of
Borrower and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, provided that there
will be excluded (a) the income (or loss) of any Person (other than a Subsidiary
of Borrower) in which any other Person (other than Borrower or any of its
Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to Borrower or any of its
Subsidiaries by such Person during such period, (b) except as otherwise
expressly provided herein, the income (or loss) of any Person accrued prior to
the date it becomes a Subsidiary of Borrower or is merged into or consolidated
with Borrower or any of its Subsidiaries or the income (or loss) in respect of
the assets of any Person accrued prior to the date such assets are acquired by
Borrower or any of its Subsidiaries, (c) the income of any Subsidiary of
Borrower (other than any such Subsidiary that is a Credit Party) during such
period to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Subsidiary, (d) any after tax gains or losses attributable to Asset Sales and
casualty or condemnation events (of the type described in the definition of “Net
Insurance/Condemnation Proceeds”) or returned surplus assets of any Pension
Plan, in each case accrued during such period, (e) (to the extent not included
in clauses (a) through (d) above) any net extraordinary gains or net
extraordinary losses accrued during such period, (f) the cumulative effect of a
change in accounting principles and (g) solely for purposes of calculating the
CNI Growth Amount for such period, amortization or depreciation expense incurred
during such period with respect to assets that are used or useful in the
business or lines of business in which Borrower and/or its Subsidiaries are
engaged as of the Third Restatement Date or similar or related or ancillary
businesses; provided further that, without duplication of amounts included in
clause
 


 
-18-

--------------------------------------------------------------------------------

 




(a) of the preceding proviso, the net income of a Specified Joint Venture for
such period shall be included in the calculation of Consolidated Net Income in
proportion to Borrower and its Subsidiaries’ Equity Interests in such Specified
Joint Venture (provided that the net income of all Specified Joint Ventures
included pursuant to this proviso for any period shall not exceed 10% of the
aggregate Consolidated Net Income for Borrower and its Subsidiaries for such
period); provided, further, that, without duplication of any amounts that may be
eligible to be included in clause (a) of the first proviso, the net income of a
Permitted Majority Investment for such period shall be included in the
calculation of Consolidated Net Income in proportion to Borrower and its
Subsidiaries’ Equity Interests in such Permitted Majority Investment.
 
“Consolidated Secured Indebtedness” means, as of any date of determination,
Consolidated Total Debt that is secured by a Lien on any assets of Borrower and
its Subsidiaries.
 
“Consolidated Total Assets” means, as of any date of determination, the total
assets of Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP.
 
“Consolidated Total Debt” means, as at any date of determination, the aggregate
principal amount of all Indebtedness of Borrower and its Subsidiaries determined
on a consolidated basis in accordance with GAAP (net of unrestricted and
unencumbered Cash and Cash Equivalents of Borrower and its Subsidiaries as of
such date in an amount not to exceed $350,000,000), provided that the term
“Indebtedness” (for purposes of this definition) shall not include any letter of
credit, except to the extent of unreimbursed amounts thereunder, provided that
Consolidated Total Debt shall not include (x) any unreimbursed amount under
commercial letters of credit until one (1) day after such amount is drawn and
(y) the Net Mark-to-Market Exposure of any Hedge Agreement, provided further
that, for purposes of the definition of “Consolidated Total Debt” the
Indebtedness in respect of convertible debt securities shall be deemed to be the
aggregate principal amount thereof outstanding as of such date of determination.
 
“Consolidated Working Capital” means, as at any date of determination, the
Consolidated Current Assets of Borrower minus the Consolidated Current
Liabilities of Borrower, in each case as of such date.  Consolidated Working
Capital at any date may be a positive or negative number.
 
“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the Consolidated Working Capital as of the beginning of such
period minus the Consolidated Working Capital as of the end of such period.  The
Consolidated Working Capital Adjustment for any period may be a positive or
negative number.  In calculating the Consolidated Working Capital Adjustment
there shall be excluded the effect of reclassification during such period of
current assets to long term assets and current liabilities to long term
liabilities and the effect of any Permitted Acquisition during such period.
 
“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
 
“Contribution Agreement” means a contribution agreement substantially in the
form of Exhibit L among the Credit Parties and Administrative Agent.
 
“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.
 
“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.
 


 
-19-

--------------------------------------------------------------------------------

 




“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit G delivered by a Credit Party pursuant to Section 5.10 or a similar
agreement, in form and substance reasonably acceptable to the Administrative
Agent, pursuant to which any Credit Party becomes a Guarantor hereunder.  Such
Counterpart Agreement may, if reasonably requested by Borrower, include
limitations on guarantees applicable to such Subsidiary and required under
Applicable Law.
 
“Credit Date” means the date of a Credit Extension.
 
“Credit Document” means any of this Agreement, the Notes, if any, the Canadian
Guarantee, the Barbados Guarantee, the Counterpart Agreements, if any, the
Collateral Documents, the Canadian Confirmation of Guarantee and Security, any
documents or certificates executed by Borrower in favor of Issuing Bank relating
to Letters of Credit, and all other documents, instruments or agreements
executed and delivered by or on behalf of or at the request of a Credit Party
(or any officer of a Credit Party pursuant to the terms hereof) for the benefit
of any Agent, Issuing Bank or any Lender in connection herewith on or after the
date hereof and all annexes, appendices, schedules and exhibits to any of the
foregoing, as may be amended, restated, supplemented or otherwise modified from
time to time.
 
“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.
 
“Credit Party” means Borrower and each Guarantor.
 
“Cumulative Consolidated Net Income” means, as of any date of determination,
Consolidated Net Income of Borrower and its Subsidiaries for the period (taken
as one accounting period) commencing on the first day of the Fiscal Quarter of
Borrower ending on September 30, 2011 and ending on the last day of the most
recently ended Fiscal Quarter or Fiscal Year, as applicable, for which financial
statements required to be delivered pursuant to Section 5.1(a) or Section
5.1(b), and the related Compliance Certificate required to be delivered pursuant
to Section 5.1(c), have been received by Administrative Agent.
 
“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with Borrower’s and its Subsidiaries’
operations and not for speculative purposes.
 
“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
 
“Default Excess” means, with respect to any Funds Defaulting Lender, the excess,
if any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans of all Lenders (calculated as if all Funds Defaulting
Lenders (including such Funds Defaulting Lender) had funded all of their
respective Defaulted Loans) over the aggregate outstanding principal amount of
all Loans of such Funds Defaulting Lender.
 
“Default Period” means, (x) with respect to any Funds Defaulting Lender, the
period commencing on the date that such Lender became a Funds Defaulting Lender
and ending on the earliest of:  (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Loans of such Defaulting
Lender or by the non pro rata application of any voluntary or mandatory
prepayments of the Loans in accordance with the terms of Section 2.13 or Section
2.14 or by a combination thereof) or such Defaulting Lender shall have paid all
amounts due under Section 9.6, as the case may be, and (b) such Defaulting
Lender shall have delivered to Borrower and Administrative Agent
 


 
-20-

--------------------------------------------------------------------------------

 




a written reaffirmation of its intention to honor its obligations hereunder with
respect to its Commitments, and (iii) the date on which Borrower, Administrative
Agent and Requisite Lenders waive all failures of such Defaulting Lender to fund
or make payments required hereunder in writing; and (y) with respect to any
Insolvency Defaulting Lender, the period commencing on the date such Lender
became an Insolvency Defaulting Lender and ending on the earliest of the
following dates:  (i) the date on which all Commitments are cancelled or
terminated and/or the Obligations are declared or become immediately due and
payable and (ii) the date that such Defaulting Lender ceases to hold any portion
of the Loans or Commitments.
 
“Defaulted Loan” means any Revolving Loan or portion of any unreimbursed payment
under Section 2.3(b)(v) or 2.4(e) not made by any Lender when required
hereunder.
 
“Defaulting Lender” means any Funds Defaulting Lender or Insolvency Defaulting
Lender.
 
“Defined Benefit Plan” means any Canadian Employee Benefit Plan which contains a
“defined benefit provision,” as defined in subsection 147.1(1) of the Income Tax
Act (Canada).
 
“Delayed Draw Commitment” as defined in the Second Amended and Restated Credit
Agreement.
 
“Delayed Draw Term Loan” means a Tranche A Term Loan made by a Lender pursuant
to Section 2.1(a)(ii) of the Second Amended and Restated Credit Agreement.
 
“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.
 
“Dermik Acquisition” means the acquisition of certain assets and rights, and
assumption of certain liabilities, relating to Dermik, a business unit of
Sanofi, by Borrower and certain of its wholly-owned Subsidiaries pursuant to
that certain asset purchase agreement, dated as of July 8, 2011, by and among
Sanofi, Borrower and Valeant International (Barbados) SRL, including the
disclosure letter, schedules, annexes and exhibits attached thereto and all
material documents related to the consummation of the transactions contemplated
thereby, as amended, modified and supplemented.
 
“Designated Noncash Consideration” means non-Cash consideration received by
Borrower or any of its Subsidiaries in connection with an Asset Sale that is
designated by Borrower as Designated Noncash Consideration, less the amount of
Cash received in connection with a subsequent sale of such Designated Noncash
Consideration, which Cash shall be considered Net Asset Sale Proceeds received
as of such date and shall be applied pursuant to Section 2.14(a).
 
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part, (iii)
provides for scheduled payments or dividends in cash, or (iv) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the latest Term Loan Maturity Date, except, in the
case of clauses (i) and (ii), if as a result of a change of control or asset
sale, so long as any rights of the holders thereof upon the occurrence of such a
change of control or asset sale event are subject to the prior payment in full
of all
 


 
-21-

--------------------------------------------------------------------------------

 




Obligations (other than contingent amounts not yet due), the cancellation or
expiration of all Letters of Credit and the termination of the Commitments).
 
“Dollars” and the sign “$” mean the lawful money of the United States of
America.
 
“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.
 
“Dutch Parallel Debt” means in relation to an Underlying Debt an obligation to
pay to the Administrative Agent an amount equal to (and in the same currency as)
the amount of that Underlying Debt.
 
“Dutch Security Agreements” as defined in Section 10.29.
 
“Eligible Assignee” means any Person other than a natural Person that is (i) a
Lender, an Affiliate of any Lender or a Related Fund (any two or more Related
Funds being treated as a single Eligible Assignee for all purposes hereof) or
(ii) a commercial bank, insurance company, investment or mutual fund or other
entity that is an “accredited investor” (as defined in Regulation D under the
Securities Act or as defined under the Canadian Securities Administrators
National Instrument 45-106, as amended, supplemented, replaced or otherwise
modified from time to time) and which extends credit or buys loans in the
ordinary course of business; provided, neither any Credit Party nor any
Affiliate thereof shall be an Eligible Assignee.
 
“Eligible Escrow Investments” means (x)(1) securities issued or directly and
fully guaranteed or insured by the U.S. government or any agency or
instrumentality thereof (provided, that the full faith and credit of the U.S. is
pledged in support thereof) having repricings or maturities of not more than one
year from the date of acquisition;  (2) certificates of deposit and time
deposits with maturities of one year or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case, with any United States commercial bank having capital
and surplus in excess of $500,000,000 and a Thomson Bank Watch Rating of “B” or
better; (3) repurchase obligations with a term of not more than 14 days for
underlying securities of the types described in clauses (1) and (2) above
entered into and (y) money market funds that invest solely in investments of the
kinds described in clauses (1) through (3) of subclause (x) above.
 
“Employee Benefit Plan” means, in respect of any Credit Party, any “employee
benefit plan” as defined in Section 3(3) of ERISA which is or was sponsored,
maintained or contributed to by, or required to be contributed by, Borrower, any
of its Subsidiaries or any of its ERISA Affiliates in each case other than any
Canadian Employee Benefit Plan.
 
“Environmental Claim” means any notice of violation, claim, legal charge,
action, suit, proceeding, demand, abatement order or other order or directive
(conditional or otherwise), by any Governmental Authority or any other Person,
arising (i) pursuant to or in connection with any actual or alleged violation of
or liability under any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Release or threat of Release of any Hazardous
Materials; or (iii) in connection with any actual or alleged damage, injury,
threat or harm to health, safety, natural resources or the environment.
 
“Environmental Laws” means the common law, any and all foreign or domestic,
federal, state or provincial (or any subdivision of either of them) statutes,
ordinances, by-laws, orders, rules, codes, guidelines, regulations, judgments,
Governmental Authorizations, or any other requirements of Governmental
Authorities relating to (i) the generation, use, storage, treatment, presence,
handling, abatement, remediation, transportation or Release or threat of Release
of Hazardous Materials; (ii) as it relates to exposure to Hazardous Materials,
occupational safety and health and industrial hygiene; or (iii) land use or the
protec-
 


 
-22-

--------------------------------------------------------------------------------

 




tion of the environment, natural resources, or human, plant or animal safety,
health or welfare, in each of cases (i) through (iii), in any manner applicable
to Borrower or any of its Subsidiaries or any Facility.
 
“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing (excluding convertible securities to the extent constituting
“Indebtedness” for purposes of this Agreement).
 
“Equivalent Amount” means, at any time, (a) with respect to Dollars or an amount
denominated in Dollars, such amount and (b) with respect to an amount
denominated in a currency other than Dollars, the equivalent amount thereof in
Dollars at such time on the basis of the Spot Rate as of such time for the
purchase of Dollars with such currency.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.
 
“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (ii) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (iii) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (i) above or any trade or business described in clause (ii) above is a
member.  Any former ERISA Affiliate of Borrower or any of its Subsidiaries shall
continue to be considered an ERISA Affiliate of Borrower or any such Subsidiary
within the meaning of this definition with respect to the period such entity was
an ERISA Affiliate of Borrower or such Subsidiary and with respect to
liabilities arising after such period for which Borrower or such Subsidiary
could be liable under the Internal Revenue Code or ERISA.
 
“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30 day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(c) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 430(j) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the withdrawal by
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates pursuant to Section
4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
might constitute grounds under ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (vi) the imposition of liability
on Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefore, or the
receipt by Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
 


 
-23-

--------------------------------------------------------------------------------

 




insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (viii) the
occurrence of an act or omission which could give rise to the imposition on
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates of
fines, penalties, taxes or related charges under Chapter 43 of the Internal
Revenue Code or under Section 409, Section 502(c), (i) or (l), or Section 4071
of ERISA in respect of any Employee Benefit Plan; (ix) the assertion of a
material claim (other than routine claims for benefits) against any Employee
Benefit Plan other than a Multiemployer Plan or the assets thereof, or against
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates in
connection with any Employee Benefit Plan; (x) receipt from the Internal Revenue
Service of notice of the failure of any Pension Plan (or any other Employee
Benefit Plan intended to be qualified under Section 401(a) of the Internal
Revenue Code) to qualify under Section 401(a) of the Internal Revenue Code, or
the failure of any trust forming part of any Pension Plan to qualify for
exemption from taxation under Section 501(a) of the Internal Revenue Code; or
(xi) the imposition of a Lien on the assets of Borrower, any of its Subsidiaries
or any of their respective ERISA Affiliates pursuant to Section 430(k) of the
Internal Revenue Code or ERISA or a violation of Section 436 of the Internal
Revenue Code by Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates.
 
“Escrow Account” means a deposit or securities account at a financial
institution (such institution, the “Escrow Agent”) into which the Escrowed Funds
are deposited.
 
“Escrow Acquisition” has the meaning given to such term in the definition of the
term “Acquisition Escrow Debt.”
 
“Escrow Acquisition Termination Date” means the agreed “termination date” of any
Escrow Acquisition.
 
“Escrow Agent” shall have the meaning given to such term in the definition of
the term “Escrow Account.”
 
“Escrow Issuer” means a newly-formed, wholly-owned subsidiary of Borrower,
which, prior to the consummation of the Medicis Acquisition, shall have no
operations, assets or activities, other than the entering into of the New Senior
Notes Documents, the issuance of the New Senior Notes, and activities incidental
thereto, including the deposit of the Escrow Funds in the Escrow Account.
 
“Escrowed Funds” means an amount, in cash or Eligible Escrow Investments, not to
exceed the sum of (a) the issue price of the New Senior Notes, plus (b) the
Additional Escrow Amount, plus (c) so long as they are retained in the Escrow
Account, any income, proceeds or products of the foregoing.
 
“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.
 
“Event of Default” means each of the conditions or events set forth in Section
8.1.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
 
“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
Subsidiary and (b) any Immaterial Subsidiary.
 
“Excluded Taxes” means, with respect to any Agent, any Lender (including each
Swing Line Lender and Issuing Bank) or any other recipient of any payment to be
made by or on account of any obligation of any Credit Party hereunder or under
any other Credit Document, (a) any Taxes imposed on (or
 


 
-24-

--------------------------------------------------------------------------------

 




measured by) its net income or profits (or any franchise or similar Taxes in
lieu thereof) or, in the case of Canada, capital, by a jurisdiction as a result
of (i) the recipient being organized, resident or, in the case of any Lender,
having its lending office located or (ii) the recipient carrying on or being
engaged in or being deemed to carry on or be engaged in a trade or business
(including having a permanent establishment) for Tax purposes (other than any
trade or business arising or deemed to arise from such recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transactions pursuant to, or enforced, any Credit
Documents), in such jurisdiction (including any political subdivision of such
jurisdiction), (b) any branch profits tax within the meaning of section 884(a)
of the Internal Revenue Code or similar Tax imposed by any jurisdiction
described in clause (a) and (c) any withholding tax (including U.S. federal
backup withholding tax) that is attributable to a Lender’s failure to comply
with Section 2.20(d).
 
“Extending Lender” as defined in Section 10.5(d).
 
“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Borrower or any of its Subsidiaries or any of their
respective predecessors or Affiliates.
 
“Federal Funds Effective Rate” means, for any day, the rate per annum (expressed
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that, (i) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average (rounded upwards, if necessary, to the next higher 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
 
“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer (or the equivalent thereof) of Borrower that such
financial statements fairly present, in all material respects, the financial
condition of Borrower and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and normal year end adjustments.
 
“Financial Plan” as defined in Section 5.1(i).
 
“First Amended and Restated Credit Agreement” as defined in the recitals.
 
“First Restatement Date” means August 10, 2011.
 
“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.
 
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
 
“Fiscal Year” means the fiscal year of Borrower and its Subsidiaries ending on
December 31 of each calendar year.
 


 
-25-

--------------------------------------------------------------------------------

 




“Flood Hazard Property” means any Real Estate Asset subject to a Mortgage in
favor of Collateral Agent, for the benefit of the Secured Parties, and located
in an area designated by the Federal Emergency Management Agency as having
special flood or mud slide hazards.
 
 “Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
“Funding Notice” means a notice substantially in the form of Exhibit A-1.
 
“Funds Defaulting Lender” means any Lender who (i) defaults in its obligation to
fund any Revolving Loan or its portion of any unreimbursed payment under Section
2.3(b)(v) or 2.4(e) or its Pro Rata Share of any payment under Section 9.6, (ii)
has notified Borrower or Administrative Agent in writing, or has made a public
statement, that it does not intend to comply with its obligation to fund any
Revolving Loan or its portion of any unreimbursed payment under Section
2.3(b)(v) or 2.4(e) or its Pro Rata Share of any payment under Section 9.6,
(iii) has failed to confirm that it will comply with its obligation to fund any
Revolving Loan or its portion of any unreimbursed payment under Section
2.3(b)(v) or 2.4(e) or its Pro Rata Share of any payment under Section 9.6
within five Business Days after written request for such confirmation from
Administrative Agent (which request may only be made after all conditions to
funding have been satisfied); provided that such Lender shall cease to be a
Funds Defaulting Lender upon receipt of such confirmation by Administrative
Agent, or (iv) has failed to pay to Administrative Agent or any other Lender any
amount (other than its portion of any Revolving Loan or amounts required to be
paid under Section 2.3(b)(v), 2.4(e) or 9.6 or any other amount that is de
minimis) due under any Credit Document within five Business Days of the date
due, unless such amount is the subject of a good faith dispute.
 
“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.
 
“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.
 
“Governmental Authority” means any federal, state, provincial, territorial,
municipal, national or other government, governmental department, commission,
board, bureau, court, agency, organization, central bank, tribunal or
instrumentality or political subdivision thereof or any other entity, officer or
examiner exercising executive, legislative, judicial, regulatory, governmental
(quasi-governmental) or administrative functions of or pertaining to any
government or any court or central bank, in each case whether associated with a
state of the United States, the United States, a province or territory of
Canada, Canada, Barbados, or a foreign entity or government.
 
“Governmental Authorization” means any permit, license, approval, authorization,
plan, directive, direction, certificate, accreditation, registration, notice,
agreement, consent order or consent decree or other like instrument of, from or
required by any Governmental Authority.
 
“Grantor” means Borrower and each of its Subsidiaries, in each case granting a
Lien to Collateral Agent to secure any Obligations.
 
“GSLP” as defined in the preamble hereto.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or
 


 
-26-

--------------------------------------------------------------------------------

 




supply funds for the purchase or payment of) such Indebtedness or other
obligation or to purchase (or to advance or supply funds for the purchase of)
any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.  The term “Guarantee”
as a verb has a corresponding meaning.
 
“Guaranteed Obligations” as defined in Section 7.1.
 
“Guarantor” means, (i) on the Third Restatement Date, each of Borrower’s
Subsidiaries listed on Schedule 1.1(b) and (ii) thereafter, any Person that
executes a Counterpart Agreement, pursuant to Section 5.10.
 
“Guarantor Subsidiary” means each Guarantor other than Borrower.
 
“Guaranty” means the guaranty of each Guarantor set forth in Section 7.
 
“Hazardous Materials” means any chemical, material or substance:  (i) that is
prohibited, limited, restricted or otherwise regulated under Environmental Laws,
(ii) that may or could reasonably be expected to pose a hazard to the health and
safety of the owners, occupants or any Persons in the vicinity of any Facility
or to the indoor or outdoor environment, or (iii) that are included in the
definition of “hazardous substances,” “waste,” “hazardous waste,” “hazardous
materials,” “toxic substances,” “pollutants,” “polluting substance,”
“contaminants,” “contamination,” “dangerous goods,” “deleterious substances” or
words of similar import under any Environmental Law.
 
“Hedge Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value, any Interest Rate Agreement or
any similar transaction or combination of these transactions; provided that no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Borrower or any of its Subsidiaries shall be a Hedge Agreement.
 
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such Applicable Law which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
Applicable Law now allows.
 
“Historical Financial Statements” means as of the Third Restatement Date, (i)
the audited consolidated financial statements of Borrower and its Subsidiaries,
for the immediately preceding three Fiscal Years ended more than 90 days prior
to the Third Restatement Date, consisting of consolidated balance sheets and the
related consolidated statements of income, stockholders’ equity and cash flows
for such Fiscal Years, and (ii) the unaudited consolidated financial statements
of Borrower and its Subsidiaries as of the most recent ended Fiscal Quarter
after the date of the most recent audited consolidated financial statements and
ended at least 45 days prior to the Third Restatement Date, consisting of a
consolidated balance sheet and the related consolidated statements of income and
cash flows for the three-, six- or nine-month period, as applicable, ending on
such date, and, in each case, certified by the chief financial
 


 
-27-

--------------------------------------------------------------------------------

 




officer of Borrower that they fairly present, in all material respects, the
financial condition of Borrower and its Subsidiaries, respectively, as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated, subject to changes resulting from audit and normal year end
adjustments and the absence of footnotes in the case of the unaudited
consolidated financial statements.
 
“Immaterial Subsidiary” means any Subsidiary of Borrower, designated in writing
to Administrative Agent by Borrower as an “Immaterial Subsidiary,” that,
individually and collectively with all other Immaterial Subsidiaries as of the
relevant date of determination, has (i) total assets as of such date of less
than 7.5% of Consolidated Total Assets as of such date and (ii) total revenues
for the ended four-fiscal-quarter period most recently ended prior to such date
of less than 7.5% of the consolidated total revenues of Borrower and its
Subsidiaries for such period.  It is understood and agreed that Borrower may,
from time to time, redesignate any Immaterial Subsidiary as a non-Immaterial
Subsidiary to the extent that the requirements set forth in Section 5.10 are
satisfied with respect to such Subsidiary at or prior to the date of such
redesignation.
 
“Increased Amount Date” as defined in Section 2.25.
 
“Increased Cost Lender” as defined in Section 2.23.
 
“Indebtedness” means, as applied to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money (including for the avoidance of
doubt, convertible debt securities); (ii) that portion of obligations of such
Person with respect to Capital Leases that is properly classified as a liability
on a balance sheet of such Person in conformity with GAAP; (iii) notes payable
and drafts accepted representing extensions of credit to such Person whether or
not representing obligations for borrowed money; (iv) any obligation of such
Person owed for all or any part of the deferred purchase price of property or
services including any earn out obligations to the extent required to be
reflected on a consolidated balance sheet of Borrower prepared in accordance
with GAAP (excluding any such obligations incurred under ERISA), which purchase
price is (a) due more than twelve months from the date of incurrence of the
obligation in respect thereof or (b) evidenced by a note or similar written
instrument; (v) all indebtedness of such Person secured by any Lien on any
property or asset owned or held by such Person regardless of whether the
indebtedness secured thereby shall have been assumed by such Person or is
nonrecourse to the credit of such Person; (vi) the face amount of any letter of
credit issued for the account of such Person or as to which that Person is
otherwise liable for reimbursement of drawings; (vii) Disqualified Equity
Interests issued by such Person; (viii) the direct or indirect guaranty,
endorsement (otherwise than for collection or deposit in the ordinary course of
business), co making, discounting with recourse or sale with recourse by such
Person of the obligation of another Person to the extent such obligation would
constitute Indebtedness pursuant to any of clauses (i) through (vii) or clause
(xi) hereof; (ix) any obligation of such Person the primary purpose or intent of
which is to provide assurance to an obligee that the obligation constituting
Indebtedness pursuant to clauses (i) through (vii) or (xi) hereof of the obligor
thereof will be paid or discharged, or any agreement relating thereto will be
complied with, or the holders thereof will be protected (in whole or in part)
against loss in respect thereof; (x) any liability of such Person for an
obligation constituting Indebtedness pursuant to clauses (i) through (vii) or
(xi) hereof of another through any agreement (contingent or otherwise) (a) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (b) to maintain the solvency or any balance sheet item, level
of income or financial condition of another if, in the case of any agreement
described under subclauses (a) or (b) of this clause (x), the primary purpose or
intent thereof is as described in clause (ix) above; and (xi) the Net
Mark-to-Market Exposure of any Hedge Agreement.  The amount of Indebtedness of
any Person for purposes of clause (v) above shall (unless such Indebtedness has
been assumed by such Person) be deemed to be equal to the lesser of (i) the
aggregate unpaid
 


 
-28-

--------------------------------------------------------------------------------

 




amount of such Indebtedness and (ii) the fair market value of the property
encumbered thereby as determined by such Person in good faith.
 
“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (expectation, reliance or otherwise, and including
natural resource damages), penalties, claims (including Environmental Claims),
fines, orders, actions, judgments, suits, costs (including the costs of any
investigation, study, sampling, testing, abatement, cleanup, removal,
remediation or other response action necessary to remove, remediate, clean up or
abate any Release or threat of Release of Hazardous Materials) and expenses
(including the reasonable fees and disbursements of counsel for Indemnitees in
connection with any investigative, administrative or judicial proceeding or
hearing commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
fees or expenses incurred by Indemnitees in enforcing this indemnity), whether
direct, indirect or consequential and whether based on any Applicable Law or on
contract or otherwise, that may be issued to, imposed on, incurred or suffered
by, or asserted against any such Indemnitee, in any manner relating to or
arising out of (i) this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby (including the Lenders’ agreement to
make Credit Extensions (including, for the avoidance of doubt, any Issuing Bank
agreement to issue Letters of Credit), the syndication of the credit facilities
provided for herein or the use or intended use of the proceeds thereof, or any
enforcement of any of the Credit Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of the
Guaranty)) or (ii) any Environmental Claim or any Release or threat of Release
of Hazardous Materials related to Borrower or any of its Subsidiaries, including
such claims or activities relating to or arising from, directly or indirectly,
any past or present activity, operation, land ownership, occupation or use, or
practice by or of Borrower or any of its Subsidiaries.
 
“Indemnified Taxes” means any Taxes other than Excluded Taxes and Other Taxes.
 
“Indemnitee” as defined in Section 10.3(a).
 
“Indemnitee Agent Party” as defined in Section 9.6.
 
“Initial Draw Tranche A Term Loan” means a Tranche A Term Loan made by a Lender
to Borrower pursuant to Section 2.1(a)(i) of the Second Amended and Restated
Credit Agreement.
 
“Insolvency Defaulting Lender” means any Lender with a Revolving Commitment or
Term Loan Commitment who (i) has been adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent, (ii) becomes the subject of an insolvency, bankruptcy,
dissolution, liquidation or reorganization proceeding, or (iii) becomes the
subject of an appointment of a receiver, intervenor or conservator under any
Insolvency Laws now or hereafter in effect; provided that a Lender shall not be
an Insolvency Defaulting Lender solely by virtue of the ownership or acquisition
by a Governmental Authority or an instrumentality thereof of any Equity Interest
in such Lender or a parent company thereof.
 
“Insolvency Laws” means any of the Bankruptcy Code, the BIA, the CCAA, the WURA
and the CBCA, and any other applicable insolvency, corporate arrangement or
restructuring or other similar law of any jurisdiction including any law of any
jurisdiction permitting a debtor to obtain a stay or a compromise of the claims
of its creditors against it.
 
“Installment” as defined in Section 2.12.
 
“Installment Date” as defined in Section 2.12.
 


 
-29-

--------------------------------------------------------------------------------

 




“Intellectual Property” as defined in the Second Amended and Restated Pledge and
Security Agreement, the Canadian Pledge and Security Agreement, the Quebec
Security Documents, the Barbados Security Documents, the Luxembourg Security
Documents and the Swiss Security Documents, as applicable.
 
“Intellectual Property Security Agreements” has the meaning assigned to that
term in the Second Amended and Restated Pledge and Security Agreement and the
Canadian Pledge and Security Agreement, as applicable.
 
“Intercompany Note” means a promissory note substantially in the form of Exhibit
J-1 evidencing Indebtedness owed among Credit Parties and their Subsidiaries.
 
“Interest Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Adjusted EBITDA for the four Fiscal Quarter period
then ended to (ii) Consolidated Interest Expense for such four Fiscal Quarter
period.
 
“Interest Payment Date” means with respect to (i) any Loan that is a Base Rate
Loan, each March 31, June 30, September 30 and December 31 of each year,
commencing on the first such date to occur after the Third Restatement Date, and
the final maturity date of such Loan; and (ii) any Loan that is a Eurodollar
Rate Loan, the last day of each Interest Period applicable to such Loan;
provided that, in the case of each Interest Period of longer than three months
“Interest Payment Date” shall also include each date that is three months, or an
integral multiple thereof, after the commencement of such Interest Period.
 
“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one, two, three or six months (or interest periods of nine or twelve
months if mutually agreed upon by Borrower and the applicable Lenders), as
selected by Borrower in the applicable Funding Notice or Conversion/Continuation
Notice, (i) initially, commencing on the Credit Date or Conversion/Continuation
Date thereof, as the case may be; and (ii) thereafter, commencing on the day on
which the immediately preceding Interest Period expires; provided that, (a) if
an Interest Period would otherwise expire on a day that is not a Business Day,
such Interest Period shall expire on the next succeeding Business Day unless no
further Business Day occurs in such month, in which case such Interest Period
shall expire on the immediately preceding Business Day; (b) any Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall, subject to clauses (c) and (d), of this definition,
end on the last Business Day of a calendar month; (c) no Interest Period with
respect to any portion of any Class of Term Loans shall extend beyond such
Class’s Term Loan Maturity Date; and (d) no Interest Period with respect to any
portion of the Revolving Loans shall extend beyond the Revolving Commitment
Termination Date.
 
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging
agreement  or other similar agreement or arrangement.
 
“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.
 
“Internally Generated Cash” means, with respect to any period, any cash of
Borrower and its Subsidiaries generated during such period, excluding Net Asset
Sale Proceeds, Net Insurance/Condemnation Proceeds and any cash that is received
from an incurrence of Indebtedness, an issuance of Equity Interests or a capital
contribution.
 


 
-30-

--------------------------------------------------------------------------------

 




“Investment” means (i) any direct or indirect purchase or other acquisition by
Borrower or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities of any other Person (other than a Guarantor Subsidiary); (ii) any
direct or indirect purchase or other acquisition for value, by any Subsidiary of
Borrower from any Person (other than Borrower or any other Credit Party), of any
Equity Interests of such Person; (iii) any direct or indirect loan, advance
(other than advances to employees for moving, entertainment and travel expenses,
drawing accounts and similar expenditures in the ordinary course of business) or
capital contributions by Borrower or any of its Subsidiaries to any other Person
(other than Borrower or any other Credit Party), including all indebtedness and
accounts receivable from that other Person that are not current assets or did
not arise from sales to that other Person in the ordinary course of business and
(iv) all investments consisting of any exchange traded or over the counter
derivative transaction, including any Interest Rate Agreement and Currency
Agreement, whether entered into for hedging or speculative purposes.  The amount
of any Investment shall be the original cost of such Investment plus the cost of
all additions thereto, without any adjustments for increases or decreases in
value, or write ups, write downs or write offs with respect to such Investment,
less an amount equal to any returns of capital or sale proceeds actually
received in cash in respect of any such Investment (which amount shall not
exceed the amount of such Investment valued at cost at the time such Investment
was made).
 
“Issuance Notice” means an Issuance Notice in form and substance reasonably
satisfactory to Issuing Bank.
 
“Issuing Bank” means JPMorgan Chase Bank, N.A., including its affiliates and
branches, in its capacity as Issuing Bank hereunder, together with its permitted
successors and assigns in such capacity.
 
“Joinder Agreement” means an agreement substantially in the Form of Exhibit K.
 
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form and, for the avoidance of
doubt, includes a Specified Joint Venture.
 
“Judgment Conversion Date” as defined in Section 10.24(a).
 
“Judgment Currency” as defined in Section 10.24(a).
 
“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement or a Joinder Agreement.
 
“Lender Counterparty” means, at any time, each Person that is a counterparty to
a Hedge Agreement or Cash Management Agreement, provided that such Person is a
Lender, an Agent, or an Affiliate of a Lender or Agent at such time or was a
Lender, an Agent or an Affiliate of a Lender or Agent, at the time such Hedge
Agreement or Cash Management Agreement was entered into or, in the case of any
such Hedge Agreement or Cash Management Agreement in effect as of the Third
Restatement Date, Second Restatement Date, First Restatement Date, Original
Closing Date or any time prior thereto, is a Lender, an Agent or an Affiliate of
a Lender or an Agent as of the Third Restatement Date, Second Restatement Date,
First Restatement Date or Original Closing Date.
 
“Letter of Credit” means a commercial or standby letter of credit issued or to
be issued by Issuing Bank pursuant to this Agreement.
 
“Letter of Credit Sublimit” means, as of any date of determination, the lesser
of (i) $100,000,000 and (ii) the aggregate unused amount of the Revolving
Commitments then in effect.
 


 
-31-

--------------------------------------------------------------------------------

 




“Letter of Credit Usage” means, as of any date of determination, the sum of (i)
the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding, and (ii) the
aggregate amount of all drawings under Letters of Credit honored by Issuing Bank
and not theretofore reimbursed by or on behalf of Borrower.
 
“Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter of (i)
Consolidated Total Debt as of such day to (ii) Consolidated Adjusted EBITDA for
the four Fiscal Quarter period ending on such date.
 
“Lien” means (i) any lien, mortgage, hypothecation, deed of trust, pledge,
assignment, security interest, charge, deposit arrangement or encumbrance of any
kind (including any agreement to give any of the foregoing, any conditional sale
or other title retention agreement, and any lease or license in the nature
thereof) and any option, trust or other preferential arrangement having the
practical effect of any of the foregoing and (ii) in the case of Securities, any
purchase option, call or similar right of a third party with respect to such
Securities.
 
“Loan” means any of a Tranche A Term Loan, a Tranche B Term Loan, a New Term
Loan, a Revolving Loan and a Swing Line Loan.
 
“Luxembourg Guarantor” means Biovail International, S.à r.l., a private limited
liability company (société à responsabilité limitée) organized under the laws of
Luxembourg, and each other Guarantor that is organized under the laws of
Luxembourg.
 
“Luxembourg Security Documents” means each of the documents set forth on
Schedule 5.10(c), dated as of the Second Restatement Date, as each of such
documents may be amended, restated, supplemented or otherwise modified from time
to time and additional analogous agreements as may be entered into from time to
time in accordance with Section 5.10 and as required by the Collateral
Documents.
 
“Margin Stock” as defined in Regulation U.
 
“Material Adverse Effect” means a material adverse effect on (i) the business,
operations, properties, assets or condition (financial or otherwise) of Borrower
and its Subsidiaries taken as a whole, (ii) the ability of any Credit Party to
fully and timely pay its Obligations when due or (iii) the rights, remedies and
benefits available to, or conferred upon, any Agent and any Lender or any
Secured Party under any Credit Document.
 
“Material Real Estate Asset” means any fee owned Real Estate Asset having a fair
market value in excess of $20,000,000; provided that in no event shall Material
Real Estate Assets include the Real Estate Assets of Borrower and its
Subsidiaries owned as of the Original Closing Date and located in (a) Carolina,
Puerto Rico and (b) Christ Church, Barbados.
 
“Maximum Amount” as defined in 7.13(a).
 
“Medicis Acquisition” means the acquisition of Medicis Pharmaceutical
Corporation pursuant to the Medicis Acquisition Agreement.
 
“Medicis Acquisition Agreement” means the Agreement and Plan of Merger (together
with all exhibits and schedules thereto, as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to
time, collectively, the “Medicis Acquisition Agreement”), dated
 


 
-32-

--------------------------------------------------------------------------------

 




as of September 2, 2012, among the Borrower, VPI, one of Borrower’s other wholly
owned U.S. domiciled subsidiaries and Medicis Pharmaceutical Corporation.
 
“Medicis Transactions” means collectively, (a) the Medicis Acquisition and other
related transactions contemplated by the Medicis Acquisition Agreement; (b) the
incurrence of new Term Loans hereunder pursuant to a Joinder Agreement in
accordance with Section 2.25 to be entered into after the Amendment No. 2
Effective Date; (c) the issuance of the New Senior Notes; and (d) the payment of
all fees and expenses owing in connection with the foregoing.
 
“Merger Agreement” means the Agreement and Plan of Merger, dated as of June 20,
2010, among Borrower, VPI, Biovail Americas Corp. and Beach Merger Corp.,
together with all exhibits, schedules, documents, agreements, and instruments
executed and delivered in connection therewith, as the same may be amended or
modified in accordance with the terms thereof.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Mortgage” means a mortgage, deed of trust, debenture or similar document
creating a Lien on real property, in form and substance reasonably satisfactory
to the Collateral Agent, as it may be amended, restated, supplemented or
otherwise modified from time to time.
 
“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.
 
“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Borrower and its Subsidiaries that complies with the applicable requirements
under the Exchange Act for a “Management Discussion and Analysis” for the
applicable Fiscal Quarter or Fiscal Year and for the period from the beginning
of the then current Fiscal Year to the end of such period to which such
financial statements relate.
 
“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to:  (i) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise (including by
way of milestone payment), but only as and when so received) received by
Borrower or any of its Subsidiaries from such Asset Sale, minus (ii) any
reasonable fees and out-of-pocket expenses and bona fide direct costs incurred
in connection with such Asset Sale, including (a) income or gains taxes payable
by the seller as a result of any gain recognized in connection with such Asset
Sale, (b) payment of the outstanding principal amount of, premium or penalty, if
any, and interest on any Indebtedness (other than the Loans) that is secured by
a Lien on the stock or assets in question and that is required to be repaid
under the terms thereof as a result of such Asset Sale, (c) a reasonable reserve
for any indemnification payments (fixed or contingent) attributable to seller’s
indemnities, contributions, cost sharings and representations and warranties to
purchaser or any advisor in respect of such Asset Sale undertaken by Borrower or
any of its Subsidiaries in connection with such Asset Sale and (d) fees paid for
legal and financial advisory services in connection with such Asset Sale;
provided that proceeds from Asset Sales permitted under clause (e) of Section
6.8, shall not be included in the calculation of proceeds for purposes of this
definition except as expressly set forth in such clause.
 
“Net Insurance/Condemnation Proceeds” means an amount equal to:  (i) any Cash
payments or proceeds received by Borrower or any of its Subsidiaries (a) under
any property damage or casualty insurance policies in respect of any covered
loss thereunder or (b) as a result of the taking of any assets of Borrower or
any of its Subsidiaries by any Person pursuant to the power of eminent domain,
condemnation or otherwise, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking, minus (ii) (a) any
actual and reasonable costs incurred by Borrower or any of its Subsidiar-
 


 
-33-

--------------------------------------------------------------------------------

 




ies in connection with the adjustment or settlement of any claims of Borrower or
such Subsidiary in respect thereof, and (b) any reasonable fees and
out-of-pocket expenses and bona fide direct costs incurred in connection with
any sale of such assets as referred to in clause (i)(b) of this definition,
including income taxes payable as a result of any gain recognized in connection
therewith.
 
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Hedge Agreements.  As used in this
definition, “unrealized losses” means the fair market value of the cost to such
Person of replacing such Hedge Agreement as of the date of determination
(assuming the Hedge Agreement were to be terminated as of that date), and
“unrealized profits” means the fair market value of the gain to such Person of
replacing such Hedge Agreement as of the date of determination (assuming such
Hedge Agreement were to be terminated as of that date).
 
“New Revolving Loan Commitment Effective Date” means September 11, 2012.
 
“New Revolving Loan Lender” as defined in Section 2.25.
 
“New Revolving Loan Commitments” as defined in Section 2.25.
 
“New Revolving Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the New Revolving Loans of
such Lender.
 
“New Revolving Loan Maturity Date” means the date on which New Revolving Loans
of a Series shall become due and payable in full hereunder, as specified in the
applicable Joinder Agreement, including by acceleration or otherwise.
 
“New Revolving Loans” as defined in Section 2.25.
 
“New Senior Notes” means debt securities issued after the Amendment No. 2
Effective Date of the Escrow Issuer to finance a portion of the Medicis
Transactions; provided that the net proceeds of such debt securities are
deposited into the Escrow Account upon the issuance thereof.
 
“New Senior Notes Documents” means the New Senior Notes Indenture, the New
Senior Notes Escrow Documents and any other documents entered into by the
Borrower, VPI and/or Escrow Issuer in connection with the New Senior Notes;
provided that such documents shall require that (a) if the Medicis Acquisition
shall not be consummated on or before the Termination Date, the New Senior Notes
shall be redeemed in full (the “New Senior Notes Redemption”) no later than the
third Business Day after the Termination Date and (b) the Escrowed Funds shall
be released from the Escrow Account before the Termination Date or within  three
Business Days after the Termination Date (A) upon the consummation of the
Medicis Transactions and applied to finance a portion of the Medicis Acquisition
or (B) to effectuate the New Senior Notes Redemption.
 
“New Senior Notes Escrow Documents” means the agreement(s) governing the Escrow
Account and any other documents entered into in order to provide the Escrow
Agent (or its designee) a Lien on the Escrowed Funds.
 
“New Senior Notes Indenture” means the indenture pursuant to which the New
Senior Notes shall be issued.
 
“New Senior Notes Redemption” shall have the meaning given to such term in the
definition of the term New Senior Notes Documents.
 


 
-34-

--------------------------------------------------------------------------------

 




“New Term Loan Commitments” as defined in Section 2.25.
 
“New Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the New Term Loans of such
Lender.
 
“New Term Loan Lender” as defined in Section 2.25.
 
“New Term Loan Maturity Date” means the date on which New Term Loans of a Series
shall become due and payable in full hereunder, as specified in the applicable
Joinder Agreement, including by acceleration or otherwise.
 
“New Term Loans” as defined in Section 2.25.
 
“Non-Consenting Lender” as defined in Section 2.23.
 
“Non-Public Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.
 
“Not Otherwise Applied” means, with reference to any amount of any transaction
or event, that such amount (i) was not required to be applied to prepay the
Loans pursuant to Section 2.14, and (ii) was not previously applied in
determining the permissibility of a transaction under the Credit Documents where
such permissibility was (or may have been) contingent on the receipt or
availability of such amount.
 
“Note” means a Tranche A Term Loan Note, a Tranche B Term Loan Note, a Revolving
Loan Note or a Swing Line Note.
 
“Notice” means a Funding Notice, an Issuance Notice, or a
Conversion/Continuation Notice.
 
“Obligation Currency” as defined in Section 10.24(a).
 
“Obligations” means all obligations of every nature of each Credit Party (and,
with respect to any obligations in respect of Hedge Agreements and Cash
Management Agreements, any Subsidiary of a Credit Party) owing to any Secured
Party (including former Agents) (but limited, in the case of obligations in
respect of Hedge Agreement and Cash Management Agreements, to those obligations
owing to Lender Counterparties) under any Credit Document, Hedge Agreement or
Cash Management Agreement whether for principal, interest (including interest
which, but for the filing of a petition in bankruptcy with respect to such
Credit Party, would have accrued on any Obligation, whether or not a claim is
allowed against such Credit Party (or, with respect to any obligations in
respect of Hedge Agreements and Cash Management Agreements, any Subsidiary of a
Credit Party) for such interest in the related bankruptcy proceeding),
reimbursement of amounts drawn under Letters of Credit, payments for early
termination of Hedge Agreements or Cash Management Agreements, fees, expenses,
indemnification or otherwise.
 
“Obligee Guarantor” as defined in Section 7.7.
 
“OFAC” as defined in Section 4.25.
 
“Organizational Documents” means (i) with respect to any corporation or company
or society with restricted liability, its certificate, memorandum or articles of
incorporation, organization, association or amalgamation or other constituting
documents, in each case, as amended, and its by laws, as amended, (ii) with
respect to any limited partnership, its certificate or declaration of limited
partnership, as amend-
 


 
-35-

--------------------------------------------------------------------------------

 




ed, and its partnership agreement, as amended, (iii) with respect to any general
partnership, its partnership agreement, as amended, and (iv) with respect to any
limited liability company, its articles of organization, as amended, and its
operating agreement, as amended.  In the event any term or condition of this
Agreement or any other Credit Document requires any Organizational Document to
be certified by a Governmental Authority, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such Governmental Authority.
 
“Original Closing Date” means June 29, 2011.
 
“Original Credit Agreement” as defined in the recitals.
 
“Orthodermatologics Acquisition” means the acquisition of certain assets and
rights, and assumption of certain liabilities, relating to the Ortho
Dermatologics Division of Janssen Pharmaceuticals, Inc., a Subsidiary of Johnson
& Johnson, by certain wholly-owned Subsidiaries of Borrower, pursuant to that
certain asset purchase agreement, dated as of July 15, 2011, by and among
Janssen Pharmaceuticals, Inc., Valeant Pharmaceuticals North America LLC,
Valeant International (Barbados) SRL and, solely for the purposes set forth
therein, Valeant Pharmaceuticals International, Inc., including all schedules,
annexes and exhibits attached thereto and all material documents related to the
consummation of the transactions contemplated thereby, as amended, modified and
supplemented.
 
“Other Taxes” as defined in Section 2.20(e).
 
“PATRIOT Act” means the Uniting and Strengthening America by providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001).
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
 
“PCTFA” as defined in Section 4.23.
 
“Pension Plan” means, in respect of any Credit Party, any Employee Benefit Plan,
other than a Multiemployer Plan, which is subject to Section 412 of the Internal
Revenue Code or Section 302 of ERISA.
 
“Permitted Acquisition” means any acquisition by Borrower or any of its wholly
owned Subsidiaries, whether by purchase, merger, amalgamation or otherwise, of
all or substantially all of the assets of, all of the Equity Interests of, or a
business line or unit or a division of, or a product or a product candidate of,
any Person; provided that:
 
                          (i) immediately prior to, and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing or
would result therefrom;
 
                          (ii)all transactions in connection therewith shall be
consummated, in all material respects, in accordance with all Applicable Law and
in conformity with all applicable Governmental Authorizations;
 
                          (iii)      in the case of the acquisition of Equity
Interests, (a) all of the Equity Interests (except for any such Securities in
the nature of directors’ qualifying shares required pursuant to Applicable Law)
acquired or otherwise issued by such Person or any newly formed Subsidiary of
Borrower in connection with such acquisition shall be owned 100% by Borrower or
a Guarantor Subsidiary, and (b) Borrower shall have taken, or shall promptly
cause to be taken and, in any event, shall cause to be taken
 


 
-36-

--------------------------------------------------------------------------------

 




within 60 days of such acquisition (or such longer period as shall be reasonably
acceptable to the Administrative Agent), each of the applicable actions set
forth in Section 5.10 (including causing such Subsidiary, other than an Excluded
Subsidiary, to become a Guarantor and subject to the Collateral Documents), it
being understood that the acquisition of Equity Interests shall constitute a
Permitted Acquisition during such period if it satisfies all conditions of the
definition of Permitted Acquisition other than those set forth in this clause
(iii)(b);
 
                          (iv)      Borrower and its Subsidiaries shall be in
compliance with the financial covenants set forth in Section 6.7 on a Pro Forma
Basis after giving effect to such acquisition as of the last day of the Fiscal
Quarter most recently ended for which financial statements are required to have
been delivered pursuant to Section 5.1(a) or 5.1(b), as applicable (as
determined in accordance with Section 1.5);
 
                          (v)in the case of an acquisition involving aggregate
consideration in excess of $300,000,000, Borrower shall have delivered to
Administrative Agent at least two (2) Business Days prior to the consummation of
such proposed acquisition, (i) a Compliance Certificate evidencing compliance
with Section 6.7 as required under clause (iv) above and (ii), all other
relevant material financial information with respect to such acquired assets,
including the aggregate consideration for such acquisition and any other
information required to demonstrate compliance with Section 6.7; and
 
                          (vi)      any Person or assets or division as acquired
in accordance herewith shall be in same business or lines of business in which
Borrower and/or its Subsidiaries are engaged as of the Third Restatement Date or
similar or related or ancillary businesses.
 
“Permitted Interim Investment”  means any acquisition by Borrower or any of its
wholly owned Subsidiaries of any Equity Interests of any Person, which
acquisition has been designated by Borrower in writing to the Administrative
Agent as a Permitted Interim Investment; provided that:
 
                          (i)such acquisition complies with each of the
conditions set forth in clauses (i), (ii), (iv), (v) and (vi) of the definition
of Permitted Acquisition;
 
                          (ii)at the time of any such acquisition of Equity
Interests, the Administrative Agent shall have received a certificate from the
chief executive officer or the chief financial officer (or the equivalent
thereof) of Borrower certifying that such acquisition is pursuant to a
transaction or series of transactions in which Borrower or a wholly owned
Subsidiary of Borrower intends to acquire all remaining Equity Interests of such
Person such that it becomes a wholly owned Subsidiary of Borrower;
 
                          (iii)      within 180 days following the initial
acquisition of Equity Interests of such Person, Borrower or a wholly owned
Subsidiary of Borrower shall have either (x) commenced and have outstanding a
tender offer for all remaining Equity Interests of such Person or (y) entered
into and have in effect a binding merger or similar agreement with such Person
(it being understood and agreed that the satisfaction of the condition contained
in this clause (iii) shall be satisfied only if and for so long as any such
tender offer remains open and/or such merger or similar agreement remains in
effect);
 
                          (iv)      except as otherwise agreed by the
Administrative Agent as a result of any applicable rules and regulations of the
Board of Governors, all Equity Interests of such Person owned by Borrower or any
of its Subsidiaries shall be pledged, or credited to a securities account at the
Collateral Agent, as collateral for the Obligations; and
 
                          (v)upon the acquisition of the remaining Equity
Interests of such Person such that such Person thereafter becomes a wholly owned
Subsidiary of Borrower or any of its Subsidiaries the aggregate Investment
represented by the acquisition of Equity Interests in such Person shall either
(x) com-
 


 
-37-

--------------------------------------------------------------------------------

 




ply with and satisfy the requirements of clause (iii) of the definition of
Permitted Acquisition or (y) be made pursuant to and in compliance with Section
6.6(d)(ii) or 6.6(i).
 
“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.
 
“Permitted Majority Investments” shall have the meaning given to such term in
Section 6.6(o).
 
“Permitted Secured Notes” means debt securities of any Credit Party that are
secured by a Lien ranking pari passu with or junior to the Liens securing the
Obligations; provided that (a) the terms of such debt securities do not provide
for any scheduled repayment, mandatory redemption or sinking fund obligations
prior to the latest Term Loan Maturity Date (other than customary offers to
repurchase upon a change of control, asset sale or event of loss and customary
acceleration rights after an event of default), (b) the covenants, events of
default, guarantees, collateral and other terms of which (other than interest
rate and redemption premiums), taken as a whole, are not more restrictive to
Borrower or any of its Subsidiaries than those in this Agreement, (c) Borrower
will cause the collateral agent or representatives for the holders of Permitted
Secured Notes to enter into an intercreditor agreement with Collateral Agent in
form and substance usual and customary for transactions of this type and
otherwise satisfactory to Collateral Agent in its sole discretion, (d) at the
time that any such Permitted Secured Notes are issued (and after giving effect
thereto) no Default or Event of Default shall exist, be continuing or result
therefrom, (e) on a Pro Forma Basis after giving effect to the incurrence of
such Permitted Secured Notes (and the use of proceeds thereof), Borrower shall
be in compliance with the covenants set forth in Section 6.7 as of the last day
of the most recently ended Fiscal Quarter for which financial statements were
required to have been delivered pursuant to Section 5.1(a) or (b), as
applicable, in each case, as if such Permitted Secured Notes had been
outstanding on the last day of such Fiscal Quarter and (f) no Subsidiary of
Borrower (other than a Guarantor) shall be an obligor and no Permitted Secured
Notes shall be secured by any collateral other than the Collateral.
 
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, unlimited liability
companies, limited liability partnerships, joint stock companies, Joint
Ventures, associations, companies, trusts, banks, trust companies, land trusts,
business trusts or other organizations, whether or not legal entities, and
Governmental Authorities.
 
“Platform” as defined in Section 5.1(n).
 
“Post Merger Special Dividend” as defined in the Merger Agreement.
 
“PPSA” means the Personal Property Security Act (Ontario); provided, however, if
the validity, attachment, perfection (or opposability), effect of perfection or
of non-perfection or priority of Collateral Agent’s security interest in any
Collateral are governed by the personal property security laws or laws relating
to personal or movable property of any jurisdiction other than Ontario, PPSA
shall also include those personal property security laws or laws relating to
movable property in such other jurisdiction for the purpose of the provisions
hereof relating to such validity, attachment, perfection (or opposability),
effect of perfection or of non-perfection or priority and for the definitions
related to such provisions.
 
“Pre-Merger Special Dividend” as defined in the Merger Agreement.
 
“Prescription Drug Business” means the business or businesses comprising
Borrower’s and/or its Subsidiaries’ businesses in Europe and Latin America as of
the Third Restatement Date.
 
“Prime Rate” means the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section as the Prime Rate (currently defined as the
base rate on corporate loans posted by at
 


 
-38-

--------------------------------------------------------------------------------

 




least 75% of the nation’s thirty (30) largest banks), as in effect from time to
time.  The Prime Rate is a reference rate and does not necessarily represent the
lowest or best rate actually charged to any customer.  Any Agent or any other
Lender may otherwise make commercial loans or other loans at rates of interest
at, above or below the Prime Rate.
 
“Principal Office” means, for each of Administrative Agent, Swing Line Lender
and Issuing Bank, such Person’s “Principal Office” as set forth on Appendix B,
or such other office or office of a third party or sub-agent, as appropriate, as
such Person may from time to time designate in writing to Borrower,
Administrative Agent and each Lender.
 
“Projections” as defined in Section 4.8.
 
“Pro Forma Basis” means, with respect to the calculation of the covenants
contained in Section 6.7 or for purposes of determining the Interest Coverage
Ratio, Leverage Ratio or Secured Leverage Ratio as of any date, that such
calculation shall give pro forma effect to all Permitted Acquisitions,
Acquisitions, Investments that result in a Person becoming a Subsidiary of
Borrower, and all sales, transfers or other dispositions of any material assets
outside the ordinary course of business that have occurred during (or, if such
calculation is being made for the purpose of determining whether any proposed
acquisition will constitute (or will be permitted as) a Permitted Acquisition,
or any Indebtedness (including New Term Loans) or Liens may be incurred, since
the beginning of) the four consecutive Fiscal Quarter period most-recently ended
on or prior to such date as if they occurred on the first day of such four
consecutive Fiscal Quarter period (including expected cost savings (without
duplication of actual cost savings) to the extent (a) such cost savings would be
permitted to be reflected in pro forma financial information complying with the
requirements of GAAP and Article 11 of Regulation S-X under the Securities Act
as interpreted by the Staff of the Securities and Exchange Commission, and as
certified by a financial officer of Borrower or (b) Borrower in good faith
believes that such cost savings will be realized within one year after the
applicable Permitted Acquisition, Acquisition, Investment or sale, transfer or
other disposition of material assets outside the ordinary course of business and
all steps necessary for the realization of such cost savings have been taken as
certified by a financial officer of Borrower.  Notwithstanding the foregoing,
for all purposes under this Agreement, other than as permitted by clause (k) of
the definition of “Consolidated Adjusted EBITDA,” no cost savings or synergies
relating to the 2010 Transactions shall be included for purposes of calculating
the covenants (including New Term Loans) contained in Sections 6.1 and 6.7 or
for purposes of determining the Interest Coverage Ratio, Leverage Ratio or
Secured Leverage Ratio until actually realized. Notwithstanding the foregoing,
for all purposes under this Agreement, the amount of cost savings or synergies
related to any Permitted Majority Investment that may be included for the
purposes of calculating the covenants contained in Sections 6.1 and 6.7 or for
purposes of determining the Interest Coverage Ratio, Leverage Ratio or Secured
Leverage Ratio shall not exceed the portion of the cost savings or synergies
related to the Permitted Majority Investment equal to the percentage of the
capital stock of such Permitted Majority Investment owned by the Borrower or any
of its Subsidiaries.
 
“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Tranche A Term Loan of any Lender, the percentage
obtained by dividing (a) the Tranche A Term Loan Exposure of that Lender by (b)
the aggregate Tranche A Term Loan Exposure of all Lenders; (ii) with respect to
all payments, computations and other matters relating to the Tranche B Term Loan
Commitment or Tranche B Term Loan of any Lender, the percentage obtained by
dividing (a) the Tranche B Term Loan Exposure of that Lender by (b) the
aggregate Tranche B Term Loan Exposure of all Lenders; (iii) with respect to all
payments, computations and other matters relating to the Revolving Commitment or
Revolving Loans of any Lender or any Letters of Credit issued or participations
purchased therein by any Lender or any participations in any Swing Line Loans
purchased by any Lender, the percentage obtained by dividing (a) the Revolving
Exposure of that Lender by (b) the aggregate Re-
 


 
-39-

--------------------------------------------------------------------------------

 




volving Exposure of all Lenders (exclusive of the Revolving Exposure of the
Swing Line Lender and the Issuing Bank in their capacities as such) and (iv)
with respect to all payments, computations, and other matters relating to New
Term Loan Commitments or New Term Loans of a particular Series, the percentage
obtained by dividing (a) the New Term Loan Exposure of that Lender with respect
to that Series by (b) the aggregate New Term Loan Exposure of all Lenders with
respect to that Series.  For all other purposes with respect to each Lender,
“Pro Rata Share” means the percentage obtained by dividing (A) an amount equal
to the sum of the Tranche A Term Loan Exposure, the Tranche B Term Loan
Exposure, the Revolving Exposure and the New Term Loan Exposure of that Lender,
by (B) an amount equal to the sum of the aggregate Tranche A Term Loan Exposure,
the Tranche B Term Loan Exposure, the aggregate Revolving Exposure and the
aggregate New Term Loan Exposure of all Lenders (exclusive of the Revolving
Exposure of the Swing Line Lender and the Issuing Bank in their capacities as
such).
 
“Public Lenders” means Lenders that do not wish to receive material non-public
information with respect to Borrower, its Subsidiaries or their respective
Securities.
 
“Quebec Security Documents” means each of the documents set forth on Schedule
5.10(b), as each such document may be amended, restated, supplemented or
otherwise modified from time to time and additional analogous agreements as may
be entered into from time to time in accordance with Section 5.10 and as
required by the Collateral Documents.
 
“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.
 
“Refinancing” as defined in the recitals.
 
“Refinancing Indebtedness” as defined in Section 6.1(r).
 
“Refunded Swing Line Loans” as defined in Section 2.3(b)(iv).
 
“Register” as defined in Section 2.7(b).
 
“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.
 
“Regulation FD” means Regulation FD as promulgated by the U.S. Securities and
Exchange Commission under the Securities Act and Exchange Act as in effect from
time to time.
 
“Regulation T” means Regulation T of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.
 
“Regulation U” means Regulation U of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.
 
“Regulation X” means Regulation X of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.
 
“Reimbursement Date” as defined in Section 2.4(d).
 
“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
 


 
-40-

--------------------------------------------------------------------------------

 




“Release” means any release, spill, emission, emanation, leaking, pumping,
pouring, injection, spraying, escaping, deposit, disposal, discharge, dispersal,
dumping, abandonment, placing, exhausting, leaching or migration of any
Hazardous Material into the indoor or outdoor environment (including the
abandonment or disposal of any barrels, containers or other closed receptacles
containing any Hazardous Material), including the movement of any Hazardous
Material through the air, soil, surface water or groundwater.
 
“Replacement Lender” as defined in Section 2.23.
 
“Repricing Transaction” means the prepayment or refinancing of all or a portion
of the Tranche B Term Loans with the incurrence by any Credit Party of any
long-term bank debt financing having an effective interest cost or weighted
average yield (excluding any arrangement or commitment fees in connection
therewith) that is less than the effective interest cost for or weighted average
yield of the Tranche B Term Loans, including without limitation, as may be
effected through any amendment to this Agreement relating to the effective
interest cost for, or weighted average yield of, the Tranche B Term Loans.
 
“Required Prepayment Date” as defined in Section 2.15(d).
 
“Requisite Lenders” means one or more Lenders having or holding Tranche A Term
Loan Exposure, Tranche B Term Loan Exposure, New Term Loan Exposure and/or
Revolving Exposure and representing more than 50% of the sum of (i) the
aggregate Tranche A Term Loan Exposure of all Lenders, (ii) the aggregate
Tranche B Term Loan Exposure of all Lenders, (iii) the aggregate Revolving
Exposure of all Lenders and (iv) the aggregate New Term Loan Exposure of all
Lenders.
 
“Responsible Officer” means, as applied to any Person, any individual holding
the position of chairman of the board (if an officer), chief executive officer,
president, vice president (or the equivalent thereof), chief financial officer
(or the equivalent thereof) or treasurer of such Person.
 
“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Borrower or any
of its Subsidiaries (or any direct or indirect parent of Borrower or any of its
Subsidiaries) now or hereafter outstanding, except a dividend payable solely in
shares of that class of stock (or, in the case of preferred stock, in shares of
that class of stock or in common stock) to the holders of that class; (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of stock
of Borrower or any of its Subsidiaries (or any direct or indirect parent
thereof) now or hereafter outstanding; (iii) any payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of stock of Borrower or any of its Subsidiaries (or
any direct or indirect parent of Borrower) now or hereafter outstanding; and
(iv) any payment or prepayment of principal of, premium, if any, or interest on,
or redemption, purchase, retirement, defeasance (including in substance or legal
defeasance), sinking fund or similar payment with respect to, any Subordinated
Indebtedness owed to a Person that is not Borrower or a Guarantor (other than
(x) regularly scheduled payments of interest and principal in respect of any
Subordinated Indebtedness and (y) the conversion of convertible securities to
common stock of Borrower, in each case in accordance with the terms of, and only
to the extent required by, and subject to the subordination provisions contained
in, the indenture or other agreement pursuant to which such Subordinated
Indebtedness was issued); provided, that in no event shall any payment or other
distribution (including, without limitation, upon conversion to common stock of
Borrower) in respect of Borrower Convertible Notes or the VPI Convertible Notes
and the issuer written call option transactions relating thereto be deemed a
Restricted Junior Payment.
 
“Restricted Obligations” as defined in Section 7.13(a).
 


 
-41-

--------------------------------------------------------------------------------

 




“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swing Line Loans hereunder and “Revolving Commitments” means such commitments of
all Lenders in the aggregate.  The amount of each Lender’s Revolving Commitment,
if any, is set forth on Appendix A-1, Schedule A to the Joinder Agreement, dated
as of September 11, 2012, Schedule B to Amendment No. 3, Schedule B to Amendment
No. 6 or in the applicable Assignment Agreement, subject to any adjustment or
reduction pursuant to the terms and conditions hereof.  The aggregate amount of
the Revolving Commitments as of the Amendment No. 6 Revolving Loan Upsize and
Extension Effective Date is $1,000,000,000.
 
“Revolving Commitment Period” means the period from and including the Second
Restatement Date to but excluding the Revolving Commitment Termination Date.
 
“Revolving Commitment Termination Date” means the earliest to occur of (i) April
20, 2018, (ii) the date the Revolving Commitments are permanently reduced to
zero pursuant to Section 2.13(b) or 2.14 and (iii) the date of the termination
of the Revolving Commitments pursuant to Section 8.1.
 
“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment as of such date; and (ii) after the termination of
the Revolving Commitments, the sum of (a) the aggregate outstanding principal
amount of the Revolving Loans of that Lender, (b) in the case of Issuing Bank,
the aggregate Letter of Credit Usage in respect of all Letters of Credit issued
by that Lender (net of any participations by Lenders in such Letters of Credit),
(c) the aggregate amount of all participations by that Lender in any outstanding
Letters of Credit or any unreimbursed drawing under any Letter of Credit, (d) in
the case of Swing Line Lender, the aggregate outstanding principal amount of all
Swing Line Loans (net of any participations therein by other Lenders), and (e)
the aggregate amount of all participations therein by that Lender in any
outstanding Swing Line Loans, in each case as of such date.
 
“Revolving Loan” means a Loan denominated in Dollars made by a Lender to
Borrower pursuant to Section 2.2(a), as such Loan may be increased, if
applicable, by any New Revolving Loans Commitments, in accordance with Section
2.25.
 
“Revolving Loan Commitment Increase Joinder Agreement” means the Joinder
Agreement, dated as of September 11, 2012, by and among the Borrower, the
Administrative Agent and the New Revolving Loan Lenders party thereto.
 
“Revolving Loan Note” means a promissory note in the form of Exhibit B-1, as it
may be amended, restated, supplemented or otherwise modified from time to time.
 
“S&P” means Standard & Poor’s, a Division of The McGraw Hill Companies, Inc.
 
“Sanitas Acquisition” means the acquisition of all of the outstanding shares of
AB Sanitas and assumption of certain liabilities of AB Sanitas, to be
implemented by acquisition of a controlling interest in AB Sanitas followed by a
mandatory tender offer to acquire the remaining shares, pursuant to that certain
Share Sale and Purchase Agreement, dated as of May 23, 2011, by and between
certain shareholders of AB Sanitas, AB Sanitas and Borrower, including all
schedules, annexes and exhibits attached thereto and all material documents
related to the consummation of the transactions contemplated thereby, as
amended, modified and supplemented, together with subsequent actions to obtain
any shares that remain outstanding thereafter.
 
“SEC” means the U.S. Securities and Exchange Commission.
 


 
-42-

--------------------------------------------------------------------------------

 




“Second Amended and Restated Credit Agreement” as defined in the recitals.
 
“Second Amended and Restated Pledge and Security Agreement” means the Second
Amended and Restated Pledge and Security Agreement, dated as of the Third
Restatement Date, among each of the Grantors party thereto and the Collateral
Agent, substantially in the form of Exhibit I-1, as it may be amended, restated,
supplemented or otherwise modified from time to time.
 
“Second Amendment and Restatement Joinder Date” means December 19, 2011.
 
“Second Restatement Date” means October 20, 2011.
 
“Secured Leverage Ratio” means, as of any date of determination, the ratio, on a
Pro Forma Basis, of (a) Consolidated Secured Indebtedness as of such date to (b)
Consolidated Adjusted EBITDA for the four Fiscal Quarter period ending on such
date.
 
“Secured Parties” has the meaning assigned to that term in the Second Amended
and Restated Pledge and Security Agreement, the Canadian Pledge and Security
Agreement, the Quebec Security Documents, the Barbados Security Documents, the
Luxembourg Security Documents and the Swiss Security Documents, in each case as
applicable.
 
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
 
“Senior Notes” means, collectively, the 6.500% Senior Notes due 2016 of VPI, the
6.750% Senior Notes due 2017 of VPI, the 6.750% Senior Notes due 2021 of VPI,
the  6.875% Senior Notes due 2018 of VPI, the 7.000% Senior Notes due 2020 of
VPI and the 7.250% Senior Notes due 2022 of VPI.
 
“Series” as defined in Section 2.25.
 
“Series A New Term Loan” means a Series A New Term Loan made by a Lender to
Borrower pursuant to the Joinder Agreement dated December 19, 2011.
 
“Series A Tranche B Term Loan Funding Date” means June 14, 2012.
 
“Series A Tranche B Term Loan Joinder Agreement” means the Joinder Agreement,
dated as of June 14, 2012, by and among the Borrower, the Guarantors, the
Administrative Agent, the Collateral Agent and the New Term Loan Lenders party
thereto.
 
“Series A Tranche B Term Loans” means a Series A Tranche B Term Loan made
pursuant to Section 6 of the Series A Tranche B Term Loan Joinder Agreement.
 
“Series A-1 Tranche A Term Loans” means a Series A-1 Tranche A Term Loan made by
a Lender to Borrower pursuant to Amendment No. 3.
 


 
-43-

--------------------------------------------------------------------------------

 




“Series A-2 Tranche A Term Loan Funding Date” means August 5, 2013.
 
“Series A-2 Tranche A Term Loan Joinder Agreement” means the Joinder Agreement,
dated as of August 5, 2013, by and among the Borrower, the Guarantors, the
Administrative Agent, the Collateral Agent and the New Term Loan Lenders party
thereto.
 
“Series A-2 Tranche A Term Loans” means a Series A-2 Tranche A Term Loan made
pursuant to Section 6 of the Series A-2 Tranche A Term Loan Joinder Agreement.
 
“Series B Tranche B Term Loan Funding Date” means July 9, 2012.
 
“Series B Tranche B Term Loan Joinder Agreement” means the Joinder Agreement,
dated as of July 9, 2012, by and among the Borrower, the Guarantors, the
Administrative Agent, the Collateral Agent and the New Term Loan Lenders party
thereto.
 
“Series B Tranche B Term Loans” means a Series B Tranche B Term Loan made
pursuant to Section 6 of the Series B Tranche B Term Loan Joinder Agreement.
 
“Series C Tranche B Term Loan Funding Date” means December 11, 2012.
 
“Series C Tranche B Term Loan Joinder Agreement” means the Joinder Agreement,
dated as of December 11, 2012, by and among the Borrower, the Guarantors, the
Administrative Agent, the Collateral Agent and the New Term Loan Lenders party
thereto.
 
“Series C Tranche B Term Loans” means a Series C Tranche B Term Loan made
pursuant to Section 7 of the Series C Tranche B Term Loan Joinder Agreement.
 
“Series C-1 Tranche B Term Loan Funding Date” means February 21, 2013.
 
“Series C-1 Tranche B Term Loans” means a Series C-1 Tranche B Term Loan made
pursuant to Amendment No. 4.
 
“Series C-2 Tranche B Term Loan Funding Date” means September 17, 2013.
 
“Series C-2 Tranche B Term Loans” means a Series C-2 Tranche B Term Loan made
pursuant to Amendment No. 7.
 
“Series D Tranche B Term Loan Funding Date” means October 2, 2012.
 
“Series D Tranche B Term Loan Joinder Agreement” means the Joinder Agreement,
dated as of October 2, 2012, by and among the Borrower, the Guarantors, the
Administrative Agent, the Collateral Agent and the New Term Loan Lenders party
thereto.
 
“Series D Tranche B Term Loans” means a Series D Tranche B Term Loan made
pursuant to Section 5 of the Series D Tranche B Term Loan Joinder Agreement.
 
“Series D-1 Tranche B Term Loan Funding Date” means February 21, 2013.
 
“Series D-1 Tranche B Term Loans” means a Series D-1 Tranche B Term Loan made
pursuant to Amendment No. 4.
 
“Series D-2 Tranche B Term Loan Funding Date” means September 17, 2013.
 


 
-44-

--------------------------------------------------------------------------------

 




“Series D-2 Tranche B Term Loans” means a Series D-2 Tranche B Term Loan made
pursuant to Amendment No. 7.
 
“Series E Tranche B Term Loan Funding Date” means August 5, 2013.
 
“Series E Tranche E Term Loan Joinder Agreement” means the Joinder Agreement,
dated as of August 5, 2013, by and among the Borrower, the Guarantors, the
Administrative Agent, the Collateral Agent and the New Term Loan Lenders party
thereto.
 
“Series E Tranche B Term Loans” means a Series E Tranche B Term Loan made
pursuant to Section 7 of the Series E Tranche B Term Loan Joinder Agreement.
 
“Solvency Certificate” means a Solvency Certificate of the chief financial
officer (or the equivalent thereof) of Borrower substantially in the form of
Exhibit F-2.
 
“Solvent” means, with respect to any Credit Party, that as of the date of
determination (after giving effect to all rights of reimbursement, contribution
and subrogation under Applicable Law and the Credit Documents), if subject to
the Insolvency Laws of (a) any jurisdiction other than Canada or any political
subdivision thereof, (i) the sum of such Credit Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Credit Party’s present assets; (ii) such Credit Party’s capital is not
unreasonably small in relation to its business as contemplated on the Third
Restatement Date and reflected in the Projections or with respect to any
transaction contemplated to be undertaken after the Third Restatement Date; and
(iii) such Credit Party has not incurred and does not intend to incur, or
believe (nor should it reasonably believe) that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise);
and (b) Canada or any political subdivision thereof, (i) the property of such
Credit Party is sufficient, if disposed of at a fairly conducted sale under
legal process, to enable payment of all its obligations, due and accruing due,
(ii) the property of such Credit Party is, at a fair valuation, greater than the
total amount of liabilities, including contingent liabilities, of such Credit
Party; and (iii) such Credit Party has not ceased paying its current obligations
in the ordinary course of business as they generally become due.  For purposes
of this definition, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No. 5 or any other analogous criteria in any jurisdiction).
 
“Specified Asset Disposition” means the sale, transfer or other disposition of
Retigabine (and for the avoidance of doubt, Intellectual Property related
thereto) in accordance with Section 6.8.
 
“Specified Joint Venture,” with respect to any Person, means a Joint Venture (a)
in which such Person, directly or indirectly (i) owns more than 50% of the
Equity Interests (or owns at least 50% of the Equity Interests if such Joint
Venture is consolidated in the financial statements of such Person) and (ii)
with respect to any Joint Venture in which such Person owns more than 50% of the
Equity Interests, exercises control (as defined in the definition of
“Affiliate”) and (b) that is designated in writing by the Board of Directors (or
equivalent governing body) of such Person as a “Specified Joint Venture” for
purposes of this Agreement.
 
“Spot Rate” means, on any day, for purposes of determining the Equivalent Amount
of any currency, the rate at which such currency may be exchanged into Dollars
at the time of determination on such day appearing on the Reuters Currencies
page for such currency.  In the event that such rate does not appear on the
Reuters Currencies page, the Spot Rate shall be determined by reference to such
other publicly available service for displaying exchange rates as may be agreed
upon by Administrative Agent and
 


 
-45-

--------------------------------------------------------------------------------

 




Borrower or, in the absence of such an agreement, the Spot Rate shall instead be
the arithmetic average of the spot rates of exchange of Administrative Agent in
the market where its foreign currency exchange operations in respect of such
currency are then being conducted, at or about such time as Administrative Agent
shall elect after determining that such rates shall be the basis for determining
the Spot Rate on such date for the purchase of Dollars for delivery two Business
Days later; provided that if at the time of any such determination, for any
reason, no such spot rate is being quoted, Administrative Agent may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.
 
“Subordinated Indebtedness” means Indebtedness that, by its terms, is
subordinated in right and time of payment to the Obligations on terms reasonably
satisfactory to Administrative Agent and containing such terms and conditions
that are market terms and conditions on the date of issuance.
 
“Subsidiary” means, with respect to any Person, any corporation, company,
partnership, limited liability company, unlimited liability company,
association, society with restricted liability, Joint Venture or other business
entity of which more than 50% of the total voting power of shares of stock or
other ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, legally or
beneficially, by such Person or one or more of the other Subsidiaries of such
Person or a combination thereof; provided, in no event shall any Specified Joint
Venture with respect to which such Person is party be considered to be a
Subsidiary.  Notwithstanding the foregoing (and except for purposes of Sections
4.11, 4.13, 4.18, 4.19, 4.23, 4.25, 5.3, 5.8, 5.9, 8.1(j) and 8.1(k), and the
definition of Unrestricted Subsidiary contained herein), an Unrestricted
Subsidiary shall be deemed not to be a Subsidiary of the Borrower or any of its
Subsidiaries for all purposes of this Agreement.
 
“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.1.
 
“Swing Line Lender” means GSLP in its capacity as the lender of Swing Line Loans
hereunder, together with its permitted successors and assigns in such capacity.
 
“Swing Line Loan” means a Loan made by Swing Line Lender to Borrower pursuant to
Section 2.3.
 
“Swing Line Note” means a promissory note in the form of Exhibit B-2, as it may
be amended, restated, supplemented or otherwise modified from time to time.
 
“Swing Line Sublimit” means, as of any date of determination, the lesser of (i)
$25,000,000, and (ii) the aggregate unused amount of Revolving Commitments then
in effect.
 
“Swiss Federal Tax Administration” means the Swiss authority responsible for
levying Swiss Federal Withholding Tax.
 
“Swiss Federal Withholding Tax” means taxes imposed under the Swiss Withholding
Tax Act.
 
“Swiss Withholding Tax Act” means the Swiss Federal Act on Withholding Tax of 13
October 1965 (Bundesgesetz über die Verrechnungssteuer), together with the
related ordinances, regulations and guidelines, all as amended and applicable
from time to time.
 


 
-46-

--------------------------------------------------------------------------------

 




“Swiss Guarantor” means PharmaSwiss SA, in Zug, Switzerland
(CH-170.3.023.567-7), a company limited by shares
(Aktiengesellschaft), organized under the laws of Switzerland and any other
Guarantor that is organized under the laws of Switzerland.
 
“Swiss Security Documents” means each of the documents set forth on Schedule
5.10(d), dated as of the Second Restatement Date, as each of such documents may
be amended, restated, supplemented or otherwise modified from time to time and
additional analogous agreements as may be entered into from time to time in
accordance with Section 5.10 and as required by the Collateral Documents.
 
“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, including any
interest, additions to tax or penalties thereto, by whomsoever, on whomsoever
and wherever imposed, levied, collected, withheld or assessed.
 
“Terminated Lender” as defined in Section 2.23.
 
“Termination Date” means June 3, 2013.
 
“Term Loan” means a Tranche A Term Loan, a Tranche B Term Loan and/or a New Term
Loan, as the context requires.
 
“Term Loan Commitment” means the Tranche B Term Loan Commitment or the New Term
Loan Commitment of a Lender, and “Term Loan Commitments” means such commitments
of all Lenders.
 
“Term Loan Commitment Termination Date” means with respect to the Tranche B Term
Loans, the date which is the earlier to occur of (x) the date which is seven
years after the Third Restatement Date and (y) the first date on which all
undrawn Term Loan Commitments have been terminated or reduced to zero pursuant
to the terms hereof.
 
“Term Loan Maturity Date” means (i) with respect to the Tranche A Term Loans,
the Tranche A Term Loan Maturity Date, (ii) with respect to the Tranche B Term
Loans, the Tranche B Term Loan Maturity Date, and (iii) with respect to the New
Term Loans of a Series, the New Term Loan Maturity Date of such Series of New
Term Loans.
 
“Third Restatement Date” means February 13, 2012.
 
“Third Restatement Date Certificate” means a Third Restatement Date Certificate
of Borrower substantially in the form of Exhibit F-1.
 
“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing Issuing Bank for any amount drawn under
any Letter of Credit, but not yet so applied), (ii) the aggregate principal
amount of all outstanding Swing Line Loans and (iii) the Letter of Credit Usage.
 
“Tranche A New Term Loans” means New Term Loans with required annual principal
repayments greater than 1% of the original principal amount of such New Term
Loans and otherwise with terms similar to the Tranche A Term Loans.
 


 
-47-

--------------------------------------------------------------------------------

 




“Tranche A Term Loan” means an Initial Draw Tranche A Term Loan, a Delayed Draw
Term Loan, a Series A New Term Loan, a Series A-1 Tranche A Term Loan and a
Series A-2 Tranche A Term Loan.
 
“Tranche A Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the Tranche A Term Loans
of such Lender as of such date.
 
“Tranche A Term Loan Maturity Date” means the earlier of (i) April 20, 2016 and
(ii) the date on which all Tranche A Term Loans shall become due and payable in
full hereunder, whether by acceleration or otherwise.
 
“Tranche A Term Loan Note” means a promissory note in the form of Exhibit B-3,
as it may be amended, restated, supplemented or otherwise modified from time to
time.
 
“Tranche B New Term Loans” means New Term Loans with required annual principal
repayments not greater than 1% of the original principal amount of such New Term
Loans and otherwise with terms similar to the Tranche B Term Loans.
 
“Tranche B Term Loan” means a Tranche B Term Loan made by a Lender to Borrower
pursuant to Section 2.1(a), a Series A Tranche B Term Loan made pursuant to the
Series A Tranche B Term Loan Joinder Agreement (except as expressly set forth
herein, including for purposes of Section 2.13(a)), a Series B Tranche B Term
Loan made pursuant to the Series B Tranche B Term Loan Joinder Agreement (except
as expressly set forth herein, including for purposes of Section 2.13(a)), a
Series C Tranche B Term Loan made pursuant to the Series C Tranche B Term Loan
Joinder Agreement (except as expressly set forth herein, including for purposes
of Section 2.13(a)), a Series D Tranche B Term Loan made pursuant to the Series
D Tranche B Term Loan Joinder Agreement (except as expressly set forth herein,
including for purposes of Section 2.13(a)), a Series C-1 Tranche B Term Loan
made pursuant to Amendment No 4.. 4 (except as expressly set forth herein,
including for purposes of Section 2.13(a)), a Series D-1 Tranche B Term Loan
made pursuant to Amendment No. 4 (except as expressly set forth herein,
including for purposes of Section 2.13(a)) and, a Series E Tranche B Term Loan
made pursuant to the Series E Tranche B Joinder Agreement (except as expressly
set forth herein, including for purposes of Section 2.13(a)), a Series C-2
Tranche B Term Loan made pursuant to Amendment No. 7 (except as expressly set
forth herein, including for purposes of Section 2.13(a)) and a Series D-2
Tranche B Term Loan made pursuant to Amendment No. 7 (except as expressly set
forth herein, including for purposes of Section 2.13(a)).
 
“Tranche B Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund a Tranche B Term Loan on the Third Restatement Date and “Tranche
B Term Loan Commitments” means such commitments of all Lenders in the
aggregate.  The amount of each Lender’s Tranche B Term Loan Commitment, if any,
is set forth on Appendix A-2 or in the applicable Assignment Agreement, subject
to any adjustment or reduction pursuant to the terms and conditions hereof.  The
aggregate amount of the Tranche B Term Loan Commitments as of the Third
Restatement Date is $600,000,000.
 
“Tranche B Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the Tranche B Term Loans
of such Lender.
 
“Tranche B Term Loan Maturity Date” means (a) with respect to Tranche B Term
Loans (other than Series C Tranche B Term Loans, Series C-1 Tranche B Term
Loans, Series C-2 Tranche B Term Loans and Series E Tranche B Term Loans) the
earlier of (i) the date which is seven years after the Third Restatement Date
and (ii) the date on which all Tranche B Term Loans shall become due and payable
in
 


 
-48-

--------------------------------------------------------------------------------

 




full hereunder, whether by acceleration or otherwise, (b) with respect to Series
C Tranche B Term Loans, Series C-1 Tranche B Term Loans and Series C-12 Tranche
B Term Loans, December 11, 2019 (the “Series C Tranche B Term Loan Maturity
Date”) and (c) with respect to Series E Tranche B Term Loans, August 5, 2020
(the “Series E Tranche B Term Loan Maturity Date”).
 
“Tranche B Term Loan Note” means a promissory note in the form of Exhibit B-4,
as it may be amended, restated, supplemented or otherwise modified from time to
time.
 
“Transactions” means the entry into this Agreement, the Original Credit
Agreement, the First Amended and Restated Credit Agreement, the Second Amended
and Restated Credit Agreement and the Credit Documents and the making of the
Loans hereunder and thereunder and the consummation of the Acquisitions on and
after the Second Restatement Date, and the payment of all fees and expenses
related thereto.
 
“Type of Loan” means (i) with respect to Tranche A Term Loans, a Base Rate Loan
or a Eurodollar Rate Loan, (ii) with respect to Tranche B Term Loans, a Base
Rate Loan or a Eurodollar Rate Loan and (iii) with respect to Revolving Loans, a
Base Rate Loan or a Eurodollar Rate Loan and (iv) with respect to Swing Line
Loans, a Base Rate Loan.
 
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
 
“Underlying Debt” means in relation to a Credit Party and at any time, each
obligation (whether present or future, actual or contingent) owing by that
Credit Party to a Secured Party under the Credit Documents (including for the
avoidance of doubt any change or increase in those obligations pursuant to or in
connection with any amendment or supplement or restatement or novation of any
Credit Document, in each case whether or not anticipated as of the date of this
Agreement) excluding that Credit Party's Dutch Parallel Debts.
 
“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
Borrower after the Amendment No. 6 Effective Date as an Unrestricted Subsidiary
hereunder by written notice to the Administrative Agent so long as (i) no
Default or Event of Default has occurred and is continuing or would result
therefrom, (ii) immediately after giving effect to such designation (as well as
all other such designations theretofore consummated after the first day of such
applicable period), Borrower and its Subsidiaries shall be in compliance with
the financial covenants set forth in Section 6.7 on a Pro Forma Basis as of the
last day of the Fiscal Quarter most recently ended for which financial
statements are required to have been delivered pursuant to Section 5.1(a) or
5.1(b), as applicable (as determined in accordance with Section 1.5), (iii) such
Unrestricted Subsidiary shall be capitalized (to the extent capitalized by the
Borrower or any of its Subsidiaries) through Investments as permitted by, and in
compliance with, Section 6.6(i), and any prior or concurrent Investments in such
Subsidiary by the Borrower or any of its Subsidiaries shall be deemed to have
been made under Section 6.6(i), (iv) without duplication of clause (iii), any
assets owned by such Unrestricted Subsidiary at the time of the initial
designation thereof shall be treated as Investments pursuant to Section 6.6(i),
(v) such Subsidiary shall have been designated an “unrestricted subsidiary” (or
otherwise not be subject to the covenants and defaults) under any other
Indebtedness permitted to be incurred hereunder (to the extent the concept of
unrestricted subsidiaries exists in the documents governing such Indebtedness)
and all Refinancing Indebtedness in respect of any of the foregoing and all
Disqualified Equity Interests and (vi) without duplication of clause (iii) and
(iv), such designation shall constitute an Investment by the Borrower therein at
the date of such designation in an amount equal to the net book value of the
Borrower’s or its Subsidiary’s (as applicable) investment therein (and such
designation shall only be permitted to the extent such Investment is permitted
under Section 6.6(i)).  The Borrower may designate any Unrestricted Subsidiary
to be a Subsidiary for purposes of this
 


 
-49-

--------------------------------------------------------------------------------

 




Agreement (each, a “Subsidiary Redesignation”); provided, that (i) such
Unrestricted Subsidiary, both before and after giving effect to such
designation, shall be a wholly owned Subsidiary of the Borrower, (ii) no Default
or Event of Default has occurred and is continuing or would result therefrom,
(iii) immediately after giving effect to such Subsidiary Redesignation (as well
as all other Subsidiary Redesignations theretofore consummated after the first
day of such applicable period), Borrower and its Subsidiaries shall be in
compliance with the financial covenants set forth in Section 6.7 on a Pro Forma
Basis as of the last day of the Fiscal Quarter most recently ended for which
financial statements are required to have been delivered pursuant to Section
5.1(a) or 5.1(b), as applicable (as determined in accordance with Section 1.5),
and (iv) the Borrower shall have delivered to the Administrative Agent an
officer’s certificate executed by a Responsible Officer of such Borrower,
certifying to the best of such officer’s knowledge, compliance with the
requirements of preceding clauses (i) through (iii), inclusive, and containing
the calculations and information required by the preceding clause (iii).
 
“VPI” as defined in the recitals hereto.
 
“VPI Convertible Notes” means VPI’s 4.0% Convertible Subordinated Notes due
2013, issued under that certain indenture dated as of November 19, 2003, among
VPI, Ribapharm Inc. and The Bank of New York Mellon, as trustee.
 
“Waivable Mandatory Prepayment” as defined in Section 2.15(d).
 
“WURA” means the Winding-Up and Restructuring Act (Canada).
 
1.2        Accounting Terms.  Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP; provided that, if Borrower notifies the
Administrative Agent that Borrower requests an amendment to any provision
(including any definition) hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies Borrower
that the Requisite Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  Financial
statements and other information required to be delivered by Borrower to Lenders
pursuant to Sections 5.1(a) and 5.1(b) shall be prepared in accordance with GAAP
as in effect at the time of such preparation (and delivered together with the
reconciliation statements provided for in Section 5.1(d), if applicable).
 
1.3        Interpretation, etc.  Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference.  References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided.  The use herein of the word
“include” or “including,” when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter.  The terms lease and license shall include sub lease and sub license, as
applicable.  A reference to a statute includes all regulations made pursuant to
such statute and, unless otherwise specified, the provisions of any statute or
regulation which amends, revises, restates, supplements or supersedes any such
statute or any such regulation.  In this Agreement, where the terms
“continuing,” “continuance” or words to similar effect are used in relation to a
Default or an Event of Default, the terms shall mean only, in the


 
-50-

--------------------------------------------------------------------------------

 




case of a Default, that the applicable event or circumstance has not been waived
or, if capable of being cured, cured, prior to the event becoming or resulting
in an Event of Default, and in the case of an Event of Default, that such event
or circumstance has not been waived.
 
For purposes of any assets, liabilities or entities located in the Province of
Québec or charged by any deed of hypothec (or any other Credit Document) and for
all other purposes pursuant to which the interpretation or construction of this
Agreement may be subject to the laws of the Province of Québec or a court or
tribunal exercising jurisdiction in the Province of Québec, (a) “personal
property” shall include “movable property,” (b) “real property” or “real estate”
shall include “immovable property,” (c) “tangible property” shall include
“corporeal property,” (d) “intangible property” shall include “incorporeal
property,” (e) “security interest,” “mortgage” and “lien” shall include a
“hypothec,” “right of retention,” “prior claim” and a “resolutory clause,” (f)
all references to filing, perfection, priority, remedies, registering or
recording under the UCC or PPSA shall include publication under the Civil Code
of Québec, (g) all references to “perfection” of or “perfected” liens or
security interest shall include a reference to a hypothec which is “opposable”
or can be “set up” as against third parties, (h) any “right of offset,” “right
of setoff” or similar expression shall include a “right of compensation,” (i)
“common law” shall include “civil law,” (j) “tort” shall include
“extracontractual liability,” (k) “bailor” shall include “depositor” and
“bailee” shall include “depositary,” (l) “goods” shall include “corporeal
movable property” other than chattel paper, documents of title, instruments,
money and securities, (m) an “agent” shall include a “mandatary,” (n)
“construction liens” shall include “legal hypothecs in favour of persons having
taken part in the construction or renovation of an immovable,” (o) “joint and
several” shall include “solidary,” (p) “gross negligence or willful misconduct”
shall be deemed to be “intentional or gross fault,” (q) “beneficial ownership”
shall include “ownership” and “legal title” shall include holding title on
behalf of an owner as mandatary or prete-nom”; (r) “easement” shall include
“servitude,” (s) “priority” shall include “prior claim” or “rank,” as
applicable; (t) “survey” shall include “certificate of location and plan,” (u)
“state” shall include “province,” (v) “fee simple title” shall include
“ownership,” (w) “accounts” shall include “claims,” (x) “conditional sale” shall
include “instalment sale,” (y) “purchase money financing” or “purchase money
lien” shall include “instalment sales, reservations of ownership, contracts of
lease, leasing contracts and vendor’s hypothecs.”  The parties hereto confirm
that it is their wish that this Agreement and any other document executed in
connection with the transactions contemplated herein be drawn up in the English
language only and that all other documents contemplated thereunder or relating
thereto, including notices, may also be drawn up in the English language
only.  Les parties aux présentes confirment que c’est leur volonté que cette
convention et les autres documents de crédit soient rédigés en langue anglaise
seulement et que tous les documents, y compris tous avis, envisagés par cette
convention et les autres documents peuvent être rédigés en langue anglaise
seulement.
 
1.4        Currency Matters.  All Obligations of each Credit Party under the
Credit Documents shall be payable in Dollars, and all calculations, comparisons,
measurements or determinations under the Credit Documents shall be made in
Dollars.  For the purpose of such calculations, comparisons, measurements or
determinations, amounts denominated in other currencies shall be converted into
the Equivalent Amount of Dollars on the date of calculation, comparison,
measurement or determination.
 
1.5        Pro Forma Transactions; Covenant Calculations.  (a) With respect to
any period during which any Permitted Acquisition or any sale, transfer or other
disposition of any material assets outside the ordinary course of business
occurs, for purposes of determining compliance with the covenants contained in
Sections 6.1 and 6.7, or for purposes of determining the Leverage Ratio as of
any date, calculations with respect to such period shall be made on a Pro Forma
Basis.  (b)  All Indebtedness that has been defeased, satisfied and discharged
or irrevocably called for redemption in accordance with the terms of the
agreements governing such Indebtedness with such Cash sufficient to satisfy such
defeasance, satisfaction and discharge or redemption irrevocably deposited with
the appropriate entity for such purpose will be deemed not to be outstanding for
purposes of calculating the amount of Indebtedness outstanding


 
-51-

--------------------------------------------------------------------------------

 




at any time under the covenants and financial or other calculations under this
Agreement; provided, that all such Cash and other assets deposited pursuant to
the foregoing will not be included in any such covenant or financial or other
calculation under this Agreement which are calculated on a basis net of Cash.
 
1.6        Effect of This Agreement on the Second Amended and Restated Credit
Agreement and Other Credit Documents.  Upon satisfaction of the conditions
precedent to the effectiveness of this Agreement set forth in Section 3.1
hereof, this Agreement shall be binding on Borrower, the Agents, the Lenders and
the other parties hereto, and the Second Amended and Restated Credit Agreement
and the provisions thereof shall be replaced in their entirety by this Agreement
and the provisions hereof, with the parties hereby agreeing that there is no
novation of the Second Amended and Restated Credit Agreement; provided that the
Collateral and the Credit Documents shall continue to secure, guarantee, support
and otherwise benefit the Obligations of Borrower and the other Credit Parties
under this Agreement and the other Credit Documents.  Upon the effectiveness of
this Agreement, each Credit Document that was in effect immediately prior to the
date of this Agreement shall continue to be effective and, unless the context
otherwise requires, any reference to the Credit Agreement contained therein
shall be deemed to refer to this Agreement.
 
1.7        Medicis Transactions.  Notwithstanding anything to the contrary in
any Credit Document, nothing contained in any Credit Document shall prevent (a)
the granting or existence of any Liens on the Escrow Account, the Escrowed Funds
or any New Senior Notes Documents or pursuant to any New Senior Notes Escrow
Documents, in each case, in favor of the Escrow Agent or the trustee under the
New Senior Notes Indenture (or their designees), (b) the making of any
Restricted Junior Payment in connection with the consummation of the Medicis
Acquisition and the other Medicis Transactions, (c) the holding of the Escrowed
Funds in the Escrow Account or (d) any other transaction contemplated by the New
Senior Notes Documents (it being understood, for the avoidance of doubt, that
any such granting of Liens, making of Restricted Junior Payments and other
transactions shall be deemed made exclusively in reliance upon this Section 1.7
and not any other exception or basket under any other provision of any Credit
Document). In addition, prior to the consummation of the Medicis Acquisition,
Escrow Issuer shall not be deemed a Subsidiary for purposes of this Agreement or
any other Credit Document, and, for the avoidance of doubt, shall not be subject
to the (i) requirements of Section 5 (including, for the avoidance of doubt,
Section 5.10) or Section 6 hereof, (ii) representations and warranties in
Section 4 hereof or (iii) Events of Default in Section 8 hereof.  The Lenders,
the Issuing Bank and their respective Affiliates hereby agree that none of the
Administrative Agent, the Collateral Agent or any Affiliate thereof shall have
any liability or obligation to the Lenders, in their capacities as such, with
respect to any transactions contemplated by the New Senior Notes Documents.
 
1.8        Bausch & Lomb Transactions.  Notwithstanding anything to the contrary
in any Credit Document, nothing contained in any Credit Document shall prevent
(a) the granting or existence of any Liens on the Bausch & Lomb Escrow Account,
the Bausch & Lomb Escrowed Funds or any Bausch & Lomb New Senior Notes Documents
or pursuant to any Bausch & Lomb New Senior Notes Escrow Documents, in each
case, in favor of the Bausch & Lomb Escrow Agent or the trustee under the Bausch
& Lomb New Senior Notes Indenture (or their designees), (b) the making of any
Restricted Junior Payment in connection with the consummation of the Bausch &
Lomb Acquisition and the other Bausch & Lomb Transactions, (c) the holding of
the Bausch & Lomb Escrowed Funds in the Bausch & Lomb Escrow Account or (d) any
other transaction contemplated by the Bausch & Lomb New Senior Notes Documents
(it being understood, for the avoidance of doubt, that any such granting of
Liens, making of Restricted Junior Payments and other transactions shall be
deemed made exclusively in reliance upon this Section 1.8 and not any other
exception or basket under any other provision of any Credit Document). In
addition, prior to the consummation of the Bausch & Lomb Acquisition, Bausch &
Lomb Escrow Issuer shall not be deemed a Subsidiary for purposes of this
Agreement or any other Credit Document, and, for the avoidance of doubt, shall
not be subject to the (i) requirements of Section 5 (including, for the
avoidance of
 


 
-52-

--------------------------------------------------------------------------------

 




doubt, Section 5.10) or Section 6 hereof, (ii) representations and warranties in
Section 4 hereof or (iii) Events of Default in Section 8 hereof.  The Lenders,
the Issuing Bank and their respective Affiliates hereby agree that none of the
Administrative Agent, the Collateral Agent or any Affiliate thereof shall have
any liability or obligation to the Lenders, in their capacities as such, with
respect to any transactions contemplated by the Bausch & Lomb New Senior Notes
Documents.
 
1.9        Acquisition Escrow Debt Transactions.  Notwithstanding anything to
the contrary in any Credit Document, nothing contained in any Credit Document
shall prevent (a) the incurrence of Acquisition Escrow Debt, (b) the granting or
existence of any Liens on any Acquisition Debt Escrow Account, any Acquisition
Debt Escrowed Funds or any Acquisition Debt Escrow Debt Documents, in each case,
in favor of any Acquisition Debt Escrow Agent or the agent or trustee under any
Acquisition Debt Escrow Debt Documents (or any designee thereof), (c) the
holding of any Acquisition Debt Escrowed Funds in an Acquisition Debt Escrow
Account or (d) any other transaction contemplated by any Acquisition Debt Escrow
Debt Document (it being understood, for the avoidance of doubt, that any such
incurrence of Acquisition Escrow Debt, granting of Liens and other transactions
shall, prior to the consummation of the applicable Escrow Acquisition be deemed
made exclusively in reliance upon this Section 1.8 and not any other exception
or basket under any other provision of any Credit Document). In addition, prior
to the consummation of the applicable Escrow Acquisition, the applicable
Acquisition Debt Escrow Issuer shall not be deemed a Subsidiary for purposes of
this Agreement or any other Credit Document, and, for the avoidance of doubt,
shall not be subject to the (i) requirements of Section 5 (including, for the
avoidance of doubt, Section 5.10) or Section 6 hereof, (ii) representations and
warranties in Section 4 hereof or (iii) Events of Default in Section 8
hereof.  It is understood, for the avoidance of doubt, that from and after the
date of the consummation of the applicable Escrow Acquisition, any Indebtedness
incurred to finance such Permitted Acquisition, the granting or existing of any
Liens in connection with such Indebtedness (or otherwise) or any other
transaction in connection with such Permitted Acquisition shall be subject to
the applicable (i) covenants in Section 5 and Section 6 hereof, and (ii) Events
of Default in Section 8 hereof.  The Lenders, the Issuing Bank and their
respective Affiliates hereby agree that none of the Administrative Agent, the
Collateral Agent or any Affiliate thereof shall have any liability or obligation
to the Lenders, in their capacities as such, with respect to any transactions
contemplated by any Acquisition Debt Escrow Debt Documents.
 
SECTION 2.  LOANS AND LETTERS OF CREDIT
 
2.1        Term Loans.
 
(a)    Loan Commitments.  Subject to the terms and conditions hereof, each
Lender severally agrees to make, on the Third Restatement Date, Tranche B Term
Loans in Dollars to Borrower in an amount equal to such Lender’s Tranche B Term
Loan Commitment.
 
Any amount borrowed under this Section 2.1(a) and subsequently repaid or prepaid
may not be reborrowed.  Subject to Sections 2.13(a) and 2.14, all amounts owed
hereunder with respect to the Tranche A Term Loans and the Tranche B Term Loans
shall be paid in full no later than the Tranche A Term Loan Maturity Date and
the Tranche B Term Loan Maturity Date, respectively.  Each Lender’s Tranche B
Term Loan Commitment shall terminate immediately and without further action on
the Third Restatement Date after giving effect to the funding of such Lender’s
Tranche B Term Loan Commitment on such date.
 
(b)    Borrowing Mechanics for Tranche B Term Loans on the Third Restatement
Date.
 
(i)     Borrower shall deliver to Administrative Agent a fully executed Funding
Notice for Tranche B Term Loans no later than three days prior to the Third
Restatement Date.  Promptly
 


 
-53-

--------------------------------------------------------------------------------

 




upon receipt by Administrative Agent of such Funding Notice, Administrative
Agent shall notify each Lender of the proposed borrowings.
 
(ii)    Each Lender shall make its Tranche B Term Loan available to
Administrative Agent not later than 11:00 a.m. (New York City time) on the Third
Restatement Date, by wire transfer of same day funds in Dollars at the Principal
Office designated by Administrative Agent.
 
Upon satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of the Tranche B Term Loans
available to Borrower on the Third Restatement Date by causing an amount of same
day funds in Dollars equal to the proceeds of all such Loans received by
Administrative Agent from Lenders to be credited to the account of Borrower, at
the Principal Office designated by Administrative Agent or to such other account
as may be designated in writing to Administrative Agent by Borrower.
 
2.2        Revolving Loans.
 
            (a)    Revolving Commitments.  During the Revolving Commitment
Period, subject to the terms and conditions hereof, each Lender severally agrees
to make Revolving Loans in Dollars to Borrower in an aggregate amount up to but
not exceeding such Lender’s Revolving Commitment; provided, that after giving
effect to the making of any Revolving Loans in no event shall the Total
Utilization of Revolving Commitments exceed the Revolving Commitments then in
effect.  Amounts borrowed pursuant to this Section 2.2(a) may be repaid and
reborrowed, only in the currency borrowed, during the Revolving Commitment
Period.  Each Lender’s Revolving Commitment shall expire on the Revolving
Commitment Termination Date and all Revolving Loans and all other amounts owed
hereunder with respect to the Revolving Loans and the Revolving Commitments
shall be paid in full no later than such date.
 
            (b)    Borrowing Mechanics for Revolving Loans.
 
(i)     Except pursuant to Section 2.4(d), Revolving Loans that are Base Rate
Loans shall be made in an aggregate minimum amount of $5,000,000 and integral
multiples of $1,000,000 in excess of that amount, Revolving Loans that are
Eurodollar Rate Loans shall be in an aggregate minimum amount of $5,000,000 and
integral multiples of $1,000,000 in excess of that amount.
 
(ii)    Subject to Section 3.3(b), whenever Borrower desires that Lenders make
Revolving Loans, Borrower shall deliver to Administrative Agent a fully executed
and delivered Funding Notice no later than 1:00 p.m. (New York City time) at
least three Business Days in advance of the proposed Credit Date in the case of
a Eurodollar Rate Loan and at least one Business Day in advance of the proposed
Credit Date in the case of a Revolving Loan that is a Base Rate Loan.
 
(iii)   Notice of receipt of each Funding Notice in respect of Revolving Loans,
together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by Administrative
Agent to each applicable Lender by telefacsimile with reasonable promptness, but
(provided Administrative Agent shall have received such notice by 1:00 p.m. (New
York City time)) not later than 2:00 p.m. (New York City time) on the same day
as Administrative Agent’s receipt of such Notice from Borrower.
 
(iv)   Each Lender shall make the amount of its Revolving Loan available to
Administrative Agent not later than 12:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Principal Office designated by Administrative
 


 
-54-

--------------------------------------------------------------------------------

 




Agent.  Except as provided herein, upon satisfaction or waiver of the conditions
precedent specified herein, Administrative Agent shall make the proceeds of such
Revolving Loans available to Borrower on the applicable Credit Date by causing
an amount of same day funds in Dollars, equal to the proceeds of all such
Revolving Loans received by Administrative Agent from Lenders to be credited to
the account of Borrower at the Principal Office designated by Administrative
Agent or such other account as may be designated in writing to Administrative
Agent by Borrower.
 
2.3        Swing Line Loans.
 
            (a)    Swing Line Loans Commitments.  During the Revolving
Commitment Period, subject to the terms and conditions hereof, Swing Line Lender
shall make Swing Line Loans in Dollars to Borrower in the aggregate amount up to
but not exceeding the Swing Line Sublimit; provided, that after giving effect to
the making of any Swing Line Loan, in no event shall the Total Utilization of
Revolving Commitments exceed the Revolving Commitments then in effect.  Amounts
borrowed pursuant to this Section 2.3 may be repaid and reborrowed during the
Revolving Commitment Period.  Swing Line Lender’s Revolving Commitment shall
expire on the Revolving Commitment Termination Date and all Swing Line Loans and
all other amounts owed hereunder with respect to the Swing Line Loans and the
Revolving Commitments shall be paid in full no later than such date.
 
            (b)    Borrowing Mechanics for Swing Line Loans.
 
(i)     Swing Line Loans shall be made in an aggregate minimum amount of
$500,000 and integral multiples of $100,000 in excess of that amount.
 
(ii)    Subject to Section 3.3(b), whenever Borrower desires that Swing Line
Lender make a Swing Line Loan, Borrower shall deliver to Administrative Agent a
Funding Notice no later than 12:00 p.m. (New York City time) on the proposed
Credit Date.
 
(iii)   Swing Line Lender shall make the amount of its Swing Line Loan available
to Administrative Agent not later than 2:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Principal Office designated by Administrative Agent.  Except as provided herein,
upon satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Swing Line Loans available
to Borrower on the applicable Credit Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Swing Line Loans received by
Administrative Agent from Swing Line Lender to be credited to the account of
Borrower at the Principal Office designated by Administrative Agent, or to such
other account as may be designated in writing to Administrative Agent by
Borrower.
 
(iv)   With respect to any Swing Line Loans which have not been voluntarily
prepaid by Borrower pursuant to Section 2.13, Swing Line Lender may at any time
in its sole and absolute discretion, deliver to Administrative Agent (with a
copy to Borrower), no later than 1:00 p.m. (New York City time) at least one
Business Day in advance of the proposed Credit Date, a notice (which shall be
deemed to be a Funding Notice given by Borrower) requesting that each Lender
holding a Revolving Commitment make Revolving Loans that are Base Rate Loans to
Borrower on such Credit Date in an amount equal to the amount of such Swing Line
Loans (the “Refunded Swing Line Loans”) outstanding on the date such notice is
given which Swing Line Lender requests Lenders to prepay.  Anything contained in
this Agreement to the contrary notwithstanding, (1) the proceeds of such
Revolving Loans made by the Lenders other than Swing Line Lender shall be
immediately delivered by Administrative Agent to Swing Line Lender (and not to
Borrower) and applied to repay a corresponding portion of the Refunded Swing
Line Loans and (2)
 


 
-55-

--------------------------------------------------------------------------------

 




on the day such Revolving Loans are made, Swing Line Lender’s Pro Rata Share of
the Refunded Swing Line Loans (determined by reference to Swing Line Lender’s
Revolving Commitment, if any) shall be deemed to be paid with the proceeds of a
Revolving Loan made by Swing Line Lender to Borrower, and such portion of the
Swing Line Loans deemed to be so paid shall no longer be outstanding as Swing
Line Loans and shall no longer be due under the Swing Line Note of Swing Line
Lender but shall instead constitute part of Swing Line Lender’s outstanding
Revolving Loans to Borrower and shall be due under the Revolving Loan Note
issued by Borrower to Swing Line Lender.  Borrower hereby authorizes
Administrative Agent and Swing Line Lender to charge Borrower’s accounts with
Administrative Agent and Swing Line Lender (up to the amount available in each
such account) in order to immediately pay Swing Line Lender the amount of the
Refunded Swing Line Loans to the extent of the proceeds of such Revolving Loans
made by Lenders, including the Revolving Loans deemed to be made by Swing Line
Lender, are not sufficient to repay in full the Refunded Swing Line Loans.  If
any portion of any such amount paid (or deemed to be paid) to Swing Line Lender
should be recovered by or on behalf of Borrower from Swing Line Lender in
bankruptcy, by assignment for the benefit of creditors or otherwise, the loss of
the amount so recovered shall be ratably shared among all Lenders in the manner
contemplated by Section 2.17.
 
(v)    If for any reason Revolving Loans are not made pursuant to Section
2.3(b)(iv) in an amount sufficient to repay any amounts owed to Swing Line
Lender in respect of any outstanding Swing Line Loans on or before the third
Business Day after demand for payment thereof by Swing Line Lender, each Lender
holding a Revolving Commitment shall be deemed to, and hereby agrees to, have
purchased a participation in such outstanding Swing Line Loans, and in an amount
equal to its Pro Rata Share of the applicable unpaid amount together with
accrued interest thereon.  Upon one Business Day’s notice from Swing Line
Lender, each Lender holding a Revolving Commitment shall deliver to Swing Line
Lender an amount equal to its respective participation in the applicable unpaid
amount in same day funds at the Principal Office of Swing Line Lender.  In order
to evidence such participation each Lender holding a Revolving Commitment agrees
to enter into a participation agreement at the request of Swing Line Lender in
form and substance reasonably satisfactory to Swing Line Lender.  In the event
any Lender holding a Revolving Commitment fails to make available to Swing Line
Lender the amount of such Lender’s participation as provided in this paragraph,
Swing Line Lender shall be entitled to recover such amount on demand from such
Lender together with interest thereon for three Business Days at the rate
customarily used by Swing Line Lender for the correction of errors among banks
and thereafter at the Base Rate, as applicable.
 
(vi)   Notwithstanding anything contained herein to the contrary, (1) each
Lender’s obligation to make Revolving Loans for the purpose of repaying any
Refunded Swing Line Loans pursuant to the second preceding paragraph and each
Lender’s obligation to purchase a participation in any unpaid Swing Line Loans
pursuant to the immediately preceding paragraph shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set-off, counterclaim, recoupment, defense or other right which such Lender may
have against Swing Line Lender, any Credit Party or any other Person for any
reason whatsoever; (B) the occurrence or continuation of a Default or Event of
Default; (C) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Credit Party; (D) any
breach of this Agreement or any other Credit Document by any party thereto; or
(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided that such obligations of each Lender
are subject to the condition that Swing Line Lender had not received prior
notice from Borrower or the Requisite Lenders that any of the conditions under
Section 3.3 to the making of the applicable Refunded Swing Line Loans or other
unpaid Swing Line Loans, were not satisfied at the time such Refunded Swing Line
Loans or unpaid
 


 
-56-

--------------------------------------------------------------------------------

 




Swing Line Loans were made; and (2) Swing Line Lender shall not be obligated to
make any Swing Line Loans (A) if it has elected not to do so after the
occurrence and during the continuation of a Default or Event of Default, (B) it
does not in good faith believe that all conditions under Section 3.3 to the
making of such Swing Line Loan have been satisfied or waived by the Requisite
Lenders or (C) at a time when any Lender is a Defaulting Lender unless Swing
Line Lender has entered into arrangements reasonably satisfactory to it and
Borrower to eliminate Swing Line Lender’s risk with respect to the Defaulting
Lender’s participation in such Swing Ling Loan, including by cash
collateralizing such Defaulting Lender’s Pro Rata Share of the outstanding Swing
Line Loans.
 
            (c)     Resignation and Removal of Swing Line Lender.  Swing Line
Lender may resign as Swing Line Lender upon 30 days’ prior written notice to
Administrative Agent, Lenders and Borrower.  Swing Line Lender may be replaced
at any time by written agreement among Borrower, Administrative Agent, the
replaced Swing Line Lender (provided that no consent will be required if the
replaced Swing Line Lender has no Swing Line Loans outstanding) and the
successor Swing Line Lender.  Administrative Agent shall notify the Lenders of
any such replacement of Swing Line Lender.  At the time any such replacement or
resignation shall become effective, (i) Borrower shall prepay any outstanding
Swing Line Loans made by the resigning or removed Swing Line Lender, (ii) upon
such prepayment, the resigning or removed Swing Line Lender shall surrender any
Swing Line Note held by it to Borrower for cancellation, and (iii) Borrower
shall issue, if so requested by the successor Swing Line Lender, a new Swing
Line Note to the successor Swing Line Lender, in the principal amount of the
Swing Line Sublimit then in effect and with other appropriate insertions.  From
and after the effective date of any such replacement or resignation, (x) any
successor Swing Line Lender shall have all the rights and obligations of a Swing
Line Lender under this Agreement with respect to Swing Line Loans made
thereafter and (y) references herein to the term “Swing Line Lender” shall be
deemed to refer to such successor or to any previous Swing Line Lender, or to
such successor and all previous Swing Line Lenders, as the context shall
require.
 
2.4        Issuance of Letters of Credit and Purchase of Participations Therein.
 
            (a)     Letters of Credit.  During the Revolving Commitment Period,
subject to the terms and conditions hereof, Issuing Bank agrees to issue Letters
of Credit for the account of Borrower; provided, (i) each Letter of Credit shall
be denominated in Dollars; (ii) the stated amount of each Letter of Credit shall
not be less than $250,000100,000 (or the Equivalent Amount thereof in any
alternative currency) or such lesser amount as is acceptable to Issuing Bank;
(iiiii) after giving effect to such issuance, in no event shall the Total
Utilization of Revolving Commitments exceed the Revolving Commitments then in
effect; (iviii) after giving effect to such issuance, in no event shall the
Letter of Credit Usage exceed the Letter of Credit Sublimit then in effect;
(viv) in no event shall any standby Letter of Credit have an expiration date
later than the earlier of (1) the Revolving Commitment Termination Date and (2)
the date which is one year30 months from the date of issuance of such standby
Letter of Credit; (viv) in no event shall any Letter of Credit have an
expiration date later than the earlier of (1) the Revolving Commitment
Termination Date and (2) the date which is one year30 months from the date of
issuance of such commercial Letter of Credit; and (viivi) Issuing Bank shall be
under no obligation to issue any Letter of Credit if the issuance of such Letter
of Credit would violate one or more policies of Issuing Bank applicable to
letters of credit generally and not solely to letters of credit issuable to
Borrower.  Subject to the foregoing, Issuing Bank may agree that a standby
Letter of Credit will automatically be extended for one or more successive
periods not to exceed one year each, unless Issuing Bank elects not to extend
for any such additional period, and so notifies the beneficiary thereof 30 days
in advance that such standby Letter of Credit will not be so extended; provided
that Issuing Bank shall not extend any such Letter of Credit if it has received
written notice that an Event of Default has occurred and is continuing at the
time Issuing Bank must elect to allow such extension; provided, further, that if
any Lender is a Defaulting Lender, Issuing Bank shall not be required to issue
any Letter of Credit unless Issuing Bank has entered into arrangements
reasonably satis-
 


 
-57-

--------------------------------------------------------------------------------

 




factory to it and Borrower to eliminate Issuing Bank’s risk with respect to the
participation in Letters of Credit of the Defaulting Lender, including by cash
collateralizing such Defaulting Lender’s Pro Rata Share of the Letter of Credit
Usage.
 
            (b)    Notice of Issuance.  Subject to Section 3.3(b), whenever
Borrower desires the issuance, amendment or modification of a Letter of Credit,
it shall deliver to Administrative Agent an Issuance Notice no later than 12:00
p.m. (New York City time) at least three Business Days (in the case of standby
letters of credit) or five Business Days (in the case of commercial letters of
credit), or in each case such shorter period as may be agreed to by Issuing Bank
in any particular instance, in advance of the proposed date of issuance,
amendment or modification.  Upon satisfaction or waiver of the conditions set
forth in Section 3.3, Issuing Bank shall issue, amend or modify the requested
Letter of Credit only in accordance with Issuing Bank’s standard operating
procedures.  Upon the issuance of any Letter of Credit or amendment or
modification to a Letter of Credit, Issuing Bank shall promptly notify each
Lender with a Revolving Commitment of such issuance, which notice shall be
accompanied by a copy of such Letter of Credit or amendment or modification to a
Letter of Credit and the amount of such Lender’s respective participation in
such Letter of Credit pursuant to Section 2.4(e).
 
            (c)    Responsibility of Issuing Bank with Respect to Requests for
Drawings and Payments.  In determining whether to honor any drawing under any
Letter of Credit by the beneficiary thereof, Issuing Bank shall be responsible
only to examine the documents delivered under such Letter of Credit with
reasonable care so as to ascertain whether they appear on their face to be in
accordance with the terms and conditions of such Letter of Credit.  As between
Borrower and Issuing Bank, Borrower assumes all risks of the acts and omissions
of, or misuse of the Letters of Credit issued by Issuing Bank, by the respective
beneficiaries of such Letters of Credit.  In furtherance and not in limitation
of the foregoing, Issuing Bank shall not be responsible for:  (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of Issuing Bank, including any Governmental Acts; none of the above
shall affect or impair, or prevent the vesting of, any of Issuing Bank’s rights
or powers hereunder.  Without limiting the foregoing and in furtherance thereof,
any action taken or omitted by Issuing Bank under or in connection with the
Letters of Credit or any documents and certificates delivered thereunder, if
taken or omitted in good faith, shall not give rise to any liability on the part
of Issuing Bank to Borrower.  Notwithstanding anything to the contrary contained
in this Section 2.4(c), Borrower shall retain any and all rights it may have
against Issuing Bank for any liability arising solely out of the gross
negligence or willful misconduct of Issuing Bank.
 
            (d)    Reimbursement by Borrower of Amounts Drawn or Paid Under
Letters of Credit.  In the event Issuing Bank has determined to honor a drawing
under a Letter of Credit, it shall immediately notify Borrower and
Administrative Agent, and Borrower shall reimburse Issuing Bank on or before the
Business Day immediately following the date on which Borrower was notified by
Issuing Bank that such drawing was honored (the “Reimbursement Date”) in an
amountEquivalent Amount in Dollars and in same day funds equal to the amount of
such honored drawing; provided that anything contained herein to
 


 
-58-

--------------------------------------------------------------------------------

 




the contrary notwithstanding, (i) unless Borrower shall have notified
Administrative Agent and Issuing Bank prior to 10:00 a.m. (New York City time)
on the date such drawing is honored that Borrower intends to reimburse Issuing
Bank for the amount of such honored drawing with funds other than the proceeds
of Revolving Loans, Borrower shall be deemed to have given a timely Funding
Notice to Administrative Agent requesting Lenders with Revolving Commitments to
make Revolving Loans that are Base Rate Loans on the Reimbursement Date in an
amountEquivalent Amount in Dollars equal to the amount of such honored drawing,
and (ii) subject to satisfaction or waiver of the conditions specified in
Section 3.3, Lenders with Revolving Commitments shall, on the Reimbursement
Date, make Revolving Loans that are Base Rate Loans in the amount of such
honored drawing, the proceeds of which shall be applied directly by
Administrative Agent to reimburse Issuing Bank for the amount of such honored
drawing; and provided, further, that if for any reason proceeds of Revolving
Loans are not received by Issuing Bank on the Reimbursement Date in an amount
equal to the amount of such honored drawing, Borrower shall reimburse Issuing
Bank, on demand, in an amount in same day funds equal to the excess of the
amount of such honored drawing over the aggregate amount of proceeds of such
Revolving Loans, if any, which are so received.  Nothing in this Section 2.4(d)
shall be deemed to relieve any Lender with a Revolving Commitment from its
obligation to make Revolving Loans on the terms and conditions set forth herein,
and Borrower shall retain any and all rights it may have against any such Lender
resulting from the failure of such Lender to make such Revolving Loans under
this Section 2.4(d).
 
            (e)    Lenders’ Purchase of Participations in Letters of
Credit.  Immediately upon the issuance of each Letter of Credit, each Lender
having a Revolving Commitment shall be deemed to have purchased, and hereby
agrees to irrevocably purchase, from Issuing Bank a participation in such Letter
of Credit and any drawings honored thereunder in an amount equal to such
Lender’s Pro Rata Share (with respect to the Revolving Commitments) of the
maximum amount which is or at any time may become available to be drawn
thereunder.  In the event that Borrower shall fail for any reason to reimburse
Issuing Bank as provided in Section 2.4(d), Issuing Bank shall promptly notify
Administrative Agent of the unreimbursed amount of such honored drawing and
Administrative Agent shall notify each Lender with a Revolving Commitment of
such Lender’s respective participation therein based on such Lender’s Pro Rata
Share of the Revolving Commitments.  Each Lender with a Revolving Commitment
shall make available to Administrative Agent for the account of the Issuing Bank
an amount equal to its respective participation, in an Equivalent Amount in
Dollars and in same day funds, at the office of Administrative Agent specified
in such notice, not later than 12:00 p.m. (New York City time) on the first
business day (under the laws of the jurisdiction in which such office of Issuing
Bank is located) after the date notified by Administrative Agent.  The
Administrative Agent shall remit the funds so received to the Issuing Bank.  In
the event that any Lender with a Revolving Commitment fails to make available to
Administrative Agent for the account of the Issuing Bank on such business day
the amount of such Lender’s participation in such Letter of Credit as provided
in this Section 2.4(e), Issuing Bank (acting through the Administrative Agent)
shall be entitled to recover such amount on demand from such Lender together
with interest thereon for three Business Days at the rate customarily used by
Issuing Bank for the correction of errors among banks and thereafter at the Base
Rate.  Nothing in this Section 2.4(e) shall be deemed to prejudice the right of
any Lender with a Revolving Commitment to recover from Issuing Bank any amounts
made available by such Lender to Issuing Bank pursuant to this Section in the
event that the payment with respect to a Letter of Credit in respect of which
payment was made by such Lender constituted gross negligence or willful
misconduct on the part of Issuing Bank.  In the event Issuing Bank (acting
through the Administrative Agent) shall have been reimbursed by other Lenders
pursuant to this Section 2.4(e) for all or any portion of any drawing honored by
Issuing Bank under a Letter of Credit, the Issuing Bank (acting through the
Administrative Agent) shall distribute to each Lender which has paid all amounts
payable by it under this Section 2.4(e) with respect to such honored drawing
such Lender’s Pro Rata Share of all payments subsequently received by Issuing
Bank from Borrower in reimbursement of such honored drawing when such payments
are received.  Any such distribution shall be made to a Lender at its primary
address set forth below its name on Appendix B or at such other address as such
Lender may request.
 


 
-59-

--------------------------------------------------------------------------------

 


 
            (f)     Obligations Absolute.  The obligation of Borrower to
reimburse Issuing Bank for drawings honored under the Letters of Credit issued
by it and to repay any Revolving Loans made by Lenders pursuant to Section
2.4(d) and the obligations of Lenders under Section 2.4(e) shall be
unconditional and irrevocable and shall be paid strictly in accordance with the
terms hereof under all circumstances including any of the following
circumstances:  (i) any lack of validity or enforceability of any Letter of
Credit; (ii) the existence of any claim, set-off, defense or other right which
Borrower or any Lender may have at any time against a beneficiary or any
transferee of any Letter of Credit (or any Persons for whom any such transferee
may be acting), Issuing Bank, Lender or any other Person or, in the case of a
Lender, against Borrower, whether in connection herewith, the transactions
contemplated herein or any unrelated transaction (including any underlying
transaction between Borrower or one of its Subsidiaries and the beneficiary for
which any Letter of Credit was procured); (iii) any draft or other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; (iv) payment by Issuing Bank under any Letter of
Credit against presentation of a draft or other document which does not
substantially comply with the terms of such Letter of Credit; (v) any adverse
change in the business, operations, properties, assets, condition (financial or
otherwise) or prospects of Borrower or any of its Subsidiaries; (vi) any breach
hereof or any other Credit Document by any party thereto; (vii) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing; or (viii) the fact that an Event of Default or a Default shall have
occurred and be continuing; provided, in each case, that payment by Issuing Bank
under the applicable Letter of Credit shall not have constituted gross
negligence or willful misconduct of Issuing Bank under the circumstances in
question.
 
            (g)    Indemnification.  Without duplication of any obligation of
Borrower under Section 10.2 or 10.3, in addition to amounts payable as provided
herein, Borrower hereby agrees to protect, indemnify, pay and save harmless
Issuing Bank from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel and allocated costs of internal counsel) which Issuing
Bank may incur or be subject to as a consequence, direct or indirect, of (i) the
issuance of any Letter of Credit by Issuing Bank, other than as a result of (1)
the gross negligence or willful misconduct of Issuing Bank or (2) the wrongful
dishonor by Issuing Bank of a proper demand for payment made under any Letter of
Credit issued by it, or (ii) the failure of Issuing Bank to honor a drawing
under any such Letter of Credit as a result of any Governmental Act, other than
any Governmental Act resulting from the gross negligence or willful misconduct
of Issuing Bank.
 
            (h)    Resignation and Removal of Issuing Bank.  An Issuing Bank may
resign as Issuing Bank upon 60 days prior written notice to Administrative
Agent, Lenders and Borrower.  An Issuing Bank may be replaced at any time by
written agreement among Borrower, Administrative Agent, the replaced Issuing
Bank (provided that no consent will be required if the replaced Issuing Bank has
no Letters of Credit or reimbursement Obligations with respect thereto
outstanding) and the successor Issuing Bank.  Administrative Agent shall notify
the Lenders of any such replacement of the Issuing Bank.  At the time any such
replacement or resignation shall become effective, Borrower shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank.  From and after the
effective date of any such replacement or resignation, (i) any successor Issuing
Bank shall have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and (ii)
references herein to the term “Issuing Bank” shall be deemed to refer to such
successor or to any previous Issuing Bank, or to such successor and all previous
Issuing Banks, as the context shall require.  After the replacement or
resignation of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto to the extent that Letters of Credit issued by it remain
outstanding and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement or resignation, but shall not be required to issue
additional Letters of Credit.
 


 
-60-

--------------------------------------------------------------------------------

 


 
2.5        Pro Rata Shares; Availability of Funds.
 
            (a)    Pro Rata Shares.  All Loans shall be made, and all
participations shall be purchased, by Lenders simultaneously and proportionately
to their respective Pro Rata Shares, it being understood that no Lender shall be
responsible for any default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder or purchase a participation
required hereby nor shall any Term Loan Commitment or Revolving Commitment of
any Lender be increased or decreased as a result of a default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder or
purchase a participation required hereby.
 
            (b)    Availability of Funds.  Unless Administrative Agent shall
have been notified by any Lender prior to the applicable Credit Date that such
Lender does not intend to make available to Administrative Agent the amount of
such Lender’s Loan requested on such Credit Date, Administrative Agent may
assume that such Lender has made such amount available to Administrative Agent
on such Credit Date and Administrative Agent may, in its sole discretion, but
shall not be obligated to, make available to Borrower a corresponding amount on
such Credit Date.  If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate.  If such Lender does not pay such corresponding
amount forthwith upon Administrative Agent’s demand therefor, Administrative
Agent shall promptly notify Borrower and Borrower shall immediately pay such
corresponding amount to Administrative Agent together with interest thereon, for
each day from such Credit Date until the date such amount is paid to
Administrative Agent, at the rate payable hereunder for Base Rate Loans for such
Class of Loans.  Nothing in this Section 2.5(b) shall be deemed to relieve any
Lender from its obligation to fulfill its Term Loan Commitments and Revolving
Commitments hereunder or to prejudice any rights that Borrower may have against
any Lender as a result of any default by such Lender hereunder.
 
2.6        Use of Proceeds.
 
            (a)    The proceeds of the Loans shall be used as follows:
 
 (i)    the proceeds of the Revolving Loans, Swing Line Loans and Letters of
Credit made after the Third Restatement Date shall be applied by Borrower, as
applicable, to (A) finance a portion of any Acquisition and pay related fees and
expenses, (B) fund permitted capital expenditures and permitted acquisitions,
(C) provide for the ongoing working capital requirements of Borrower and its
Subsidiaries and (D) provide for general corporate purposes of Borrower and its
Subsidiaries; and
 
 (ii)    the proceeds of the Tranche B Term Loans made on the Third Restatement
Date shall be applied by Borrower, as applicable, to (A) repay a portion of the
Revolving Loans outstanding as of the Third Restatement Date (but not to
permanently reduce Revolving Commitments with respect thereto), (B) fund
permitted capital expenditures and permitted acquisitions, (C) provide for
general corporate purposes of Borrower and its Subsidiaries and (D) pay all fees
and expenses in connection with the incurrence of the Tranche B Term Loans and
the repayment of Revolving Loans (including fees and expenses in connection with
the amendment and restatement of the Second Amended and Restated Credit
Agreement).
 


 
-61-

--------------------------------------------------------------------------------

 




            (b)    No portion of the proceeds of any Credit Extension shall be
used in any manner that causes or might cause such Credit Extension or the
application of such proceeds to violate Regulation T, Regulation U or Regulation
X of the Board of Governors or any other regulation thereof.
 
2.7        Evidence of Debt; Register; Lenders’ Books and Records; Notes.
 
            (a)    Lenders’ Evidence of Debt.  Each Lender shall maintain on its
internal records an account or accounts evidencing the Obligations of Borrower
to such Lender, including the amounts of the Loans made by it and each repayment
and prepayment in respect thereof.  Any such recordation shall be conclusive and
binding on Borrower, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Revolving Commitments or Borrower’s Obligations in respect of any
applicable Loans; and provided further that, in the event of any inconsistency
between the Register and any Lender’s records, the recordations in the Register
shall govern.
 
            (b)    Register.  Administrative Agent (or its agent or sub-agent
appointed by it) shall maintain at the Principal Office designated by
Administrative Agent a register for the recordation of the names and addresses
of Lenders and the Revolving Commitments and Loans of each Lender from time to
time (the “Register”).  The Register shall be available for inspection by
Borrower or any Lender (with respect to any entry relating to such Lender’s
Loans) at any reasonable time and from time to time upon reasonable prior
notice.  Administrative Agent shall record, or shall cause to be recorded, in
the Register the Revolving Commitments and the Loans in accordance with the
provisions of Section 10.6, and each repayment or prepayment in respect of the
principal amount of the Loans, and any such recordation shall be conclusive and
binding on Borrower and each Lender, absent manifest error; provided that
failure to make any such recordation, or any error in such recordation, shall
not affect any Lender’s Revolving Commitments or Borrower’s Obligations in
respect of any Loan.  Borrower hereby designates Administrative Agent to serve
as Borrower’s agent solely for purposes of maintaining the Register as provided
in this Section 2.7, and Borrower hereby agrees that, to the extent
Administrative Agent serves in such capacity, Administrative Agent and its
officers, directors, employees, agents, sub-agents and affiliates shall
constitute “Indemnitees.”
 
            (c)    Notes.  If so requested by any Lender by written notice to
Borrower (with a copy to Administrative Agent) at least two Business Days prior
to the Third Restatement Date, or at any time thereafter, Borrower shall execute
and deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to Section
10.6) on the Third Restatement Date (or, if such notice is delivered after the
Third Restatement Date, as promptly as practicable after Borrower’s receipt of
such notice) a Note or Notes to evidence such Lender’s Tranche A Term Loans,
Tranche B Term Loans, New Term Loans, Revolving Loan or Swing Line Loan, as the
case may be.
 
2.8           Interest on Loans.
 
            (a)    Except as otherwise set forth herein, each Class of Loans
shall bear interest on the unpaid principal amount thereof from the date made
through repayment (whether by acceleration or otherwise) thereof as follows:
 
(i)     in the case of Tranche A Term Loans and Revolving Loans:
 
 
·
if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

 
 
·
if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the Applicable
Margin; and

 


 
-62-

--------------------------------------------------------------------------------

 




(ii)     in the case of Swing Line Loans, at the Base Rate plus the Applicable
Margin; and
 
(iii)    in the case of Tranche B Loans:
 
 
·
if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

 
 
·
if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the Applicable
Margin.

 
            (b)    The basis for determining the rate of interest with respect
to any Loan (except a Swing Line Loan which can be made and maintained as a Base
Rate Loan only), and the Interest Period with respect to any Eurodollar Rate
Loan, shall be selected by Borrower and notified to Administrative Agent and
Lenders pursuant to the applicable Funding Notice or Conversion/Continuation
Notice, as the case may be; provided that, until the date on which
Administrative Agent notifies Borrower that the primary syndication of the Loans
and Revolving Commitments has been completed, as determined by Administrative
Agent (but in no event to exceed 90 days after the Third Restatement Date), the
Tranche B Term Loans shall be maintained as either (1) Eurodollar Rate Loans
having an Interest Period of no longer than three months or (2) Base Rate
Loans.  If on any day a Loan is outstanding with respect to which a Funding
Notice or Conversion/Continuation Notice has not been delivered to
Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day such
Loan shall be a Base Rate Loan.
 
            (c)    In connection with Eurodollar Rate Loans there shall be no
more than seven (7) Interest Periods outstanding at any time.  In the event
Borrower fails to specify between a Base Rate Loan or a Eurodollar Rate Loan in
the applicable Funding Notice or Conversion/Continuation Notice, such Loan (if
outstanding as a Eurodollar Rate Loan) will be automatically converted into a
Base Rate Loan on the last day of then current Interest Period for such Loan (or
if outstanding as a Base Rate Loan will remain as, or (if not then outstanding)
will be made as, a Base Rate Loan).  In the event Borrower fails to specify an
Interest Period for any Eurodollar Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, Borrower shall be deemed to have selected an
Interest Period of one month.  As soon as practicable after 10:00 a.m. (New York
City time) on each Interest Rate Determination Date, Administrative Agent shall
determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the Eurodollar Rate Loans for which an interest rate is then being determined
for the applicable Interest Period and shall promptly give notice thereof (in
writing or by telephone confirmed in writing) to Borrower and each Lender.
 
            (d)    Interest payable pursuant to Section 2.8(a) shall be computed
(i) in the case of Base Rate Loans (other than Base Rate Loans for which the
Base Rate has been calculated pursuant to the third sentence of the definition
thereof), on the basis of a 365 day or 366 day year, as the case may be, and
(ii) in the case of Eurodollar Rate Loans and Base Rate Loans for which the Base
Rate has been calculated pursuant to the third sentence of the definition
thereof, on the basis of a 360 day year, in each case for the actual number of
days elapsed in the period during which it accrues.  In computing interest on
any Loan, the date of the making of such Loan or the first day of an Interest
Period applicable to such Loan or, with respect to a Term Loan, the last
Interest Payment Date with respect to such Term Loan or, with respect to a Base
Rate Loan being converted from a Eurodollar Rate Loan, the date of conversion of
such Eurodollar Rate Loan to such Base Rate Loan shall be included, and the date
of payment of such Loan or the expiration date of an Interest Period applicable
to such Loan or, with respect to a Base Rate Loan being converted to a
Eurodollar Rate Loan, the date of conversion of such Base Rate Loan to such
Eurodollar Rate Loan shall be excluded; provided that, if a Loan is repaid on
the same day on which it is made, one day’s interest shall be paid on that Loan.
 


 
-63-

--------------------------------------------------------------------------------

 




            (e)    Except as otherwise set forth herein, interest on each Loan
(i) shall accrue on a daily basis and shall be payable in arrears on each
Interest Payment Date with respect to interest accrued on and to each such
payment date; (ii) shall accrue on a daily basis and shall be payable in arrears
upon any prepayment of that Loan, whether voluntary or mandatory, to the extent
accrued on the amount being prepaid; and (iii) shall accrue on a daily basis and
shall be payable in arrears at maturity of the Loans, including final maturity
of the Loans; provided, however, with respect to any voluntary prepayment of a
Revolving Loan that is a Base Rate Loan, accrued interest shall instead be
payable on the applicable Interest Payment Date.
 
            (f)     Borrower agrees to pay to Issuing Bank, with respect to
drawings honored under any Letter of Credit, interest on the amount paid by
Issuing Bank in respect of each such honored drawing from the date such drawing
is honored to but excluding the date such amount is reimbursed by or on behalf
of Borrower at a rate equal to (i) for the period from the date such drawing is
honored to but excluding the applicable Reimbursement Date, the rate of interest
otherwise payable hereunder with respect to Revolving Loans that are Base Rate
Loans, and (ii) thereafter, the rate of interest required pursuant to Section
2.10.
 
            (g)    Interest payable pursuant to Section 2.8(f) shall be computed
on the basis of a 365/366 day year for the actual number of days elapsed in the
period during which it accrues, and shall be payable on demand or, if no demand
is made, on the date on which the related drawing under a Letter of Credit is
reimbursed in full.  Promptly upon receipt by Issuing Bank of any payment of
interest pursuant to Section 2.8(g), Issuing Bank shall distribute to each
Lender, out of the interest received by Issuing Bank in respect of the period
from the date such drawing is honored to but excluding the date on which Issuing
Bank is reimbursed for the amount of such drawing (including any such
reimbursement out of the proceeds of any Revolving Loans), the amount that such
Lender would have been entitled to receive in respect of the letter of credit
fee that would have been payable in respect of such Letter of Credit for such
period if no drawing had been honored under such Letter of Credit.  In the event
Issuing Bank shall have been reimbursed by Lenders for all or any portion of
such honored drawing, Issuing Bank shall distribute to each Lender which has
paid all amounts payable by it under Section 2.4(e) with respect to such honored
drawing such Lender’s Pro Rata Share of any interest received by Issuing Bank in
respect of that portion of such honored drawing so reimbursed by Lenders for the
period from the date on which Issuing Bank was so reimbursed by Lenders to but
excluding the date on which such portion of such honored drawing is reimbursed
by Borrower.
 
2.9        Conversion/Continuation.
 
            (a)    Subject to Section 2.18 and so long as no Default or Event of
Default shall have occurred and then be continuing, Borrower shall have the
option:
 
(i)    to convert at any time all or any part of any Term Loan or Revolving Loan
equal to $5,000,000 and integral multiples of $1,000,000 in excess of that
amount from one Type of Loan to another Type of Loan; provided that a Eurodollar
Rate Loan may only be converted on the expiration of the Interest Period
applicable to such Eurodollar Rate Loan unless Borrower shall pay all amounts
due under Section 2.18 in connection with any such conversion;
 
(ii)    upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loan, to continue all or any portion of such Loan equal to $5,000,000 and
integral multiples of $1,000,000 in excess of that amount as a Eurodollar Rate
Loan;
 
            (b)    Subject to Section 3.3(b), Borrower shall deliver a
Conversion/Continuation Notice to Administrative Agent no later than 10:00 a.m.
(New York City time) at least one Business Day in ad-
 


 
-64-

--------------------------------------------------------------------------------

 




vance of the proposed conversion date (in the case of a conversion to a Base
Rate Loan), at least three Business Days in advance of the proposed
conversion/continuation date (in the case of a conversion to, or a continuation
of, a Eurodollar Rate Loan).
 
2.10      Default Interest.  Upon the occurrence and during the continuance of
an Event of Default, any overdue amounts shall thereafter bear interest
(including post petition interest in any proceeding under Insolvency Laws)
payable on demand at a rate which is 2% per annum in excess of the interest rate
otherwise payable hereunder for Base Rate Loans (or, in the case of any fees and
other amounts, at a rate which is 2% per annum in excess of the interest rate
otherwise payable hereunder for Base Rate Loans).  Payment or acceptance of the
increased rates of interest provided for in this Section 2.10 is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Administrative
Agent or any Lender.
 
2.11      Fees.
 
            (a)    Borrower agrees to pay to Lenders having Revolving Exposure
(for purposes of clarity, excluding the Issuing Bank, in its capacity as such):
 
(i)     commitment fees accruing at 0.50% per annum on the average of the daily
difference between (a) the Revolving Commitments, and (b) the aggregate
principal amount of (x) all outstanding Revolving Loans (for the avoidance of
doubt, excluding Swing Line Loans) plus (y) the Letter of Credit Usage; and
 
(ii)     letter of credit fees accruing at the Applicable Margin for Revolving
Loans that are Eurodollar Rate Loans on the average aggregate daily maximum
amount available to be drawn under all such Letters of Credit (regardless of
whether any conditions for drawing could then be met and determined as of the
close of business on any date of determination).
 
Notwithstanding the foregoing, any commitment fee which accrued with respect to
the Revolving Commitment of a Defaulting Lender during the period prior to the
time such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by Borrower so long as such Lender shall be a Defaulting Lender except
to the extent that such commitment fee shall otherwise have been due and payable
by Borrower prior to such time; and provided, further, that no such commitment
fee shall accrue on the Revolving Commitment of a Defaulting Lender so long as
such Lender shall be a Defaulting Lender.  All fees referred to in this Section
2.11(a) shall be paid to Administrative Agent at its Principal Office and upon
receipt, Administrative Agent shall promptly distribute to each Lender its Pro
Rata Share thereof.
 
            (b)     Borrower agrees to pay directly to Issuing Bank, for its own
account, the following fees:
 
(i)     a fronting fee accruing at 0.250.125% per annum on the average aggregate
daily maximum amount available to be drawn under all Letters of Credit
(determined as of the close of business on any date of determination); and
 
(ii)    such documentary and processing charges for any issuance, amendment,
transfer or payment of a Letter of Credit as are in accordance with Issuing
Bank’s standard schedule for such charges and as in effect at the time of such
issuance, amendment, transfer or payment, as the case may be.
 
            (c)    Borrower agrees to pay on the Third Restatement Date to
Administrative Agent, for the account of each Lender party to this Agreement as
a Lender on Third Restatement Date, as fee compensation for the funding of such
Lender’s Tranche B Term Loans, a closing fee in an amount equal to the per-
 


 
-65-

--------------------------------------------------------------------------------

 




centage of the stated principal amount of such Lender’s Tranche B Term Loans set
forth in Schedule 2.11(c) payable to such Lender from the proceeds of its
Tranche B Term Loan as and when funded on the Third Restatement Date.  Such
closing fee will be in all respects fully earned, due and payable on the Third
Restatement Date and non-refundable and non-creditable thereafter.
 
            (d)    All fees referred to in Section 2.11(a) and 2.11(b)(i) shall
be calculated on the basis of a 360-day year and the actual number of days
elapsed and shall be payable quarterly in arrears on March 31, June 30,
September 30 and December 31 of each year during the Revolving Commitment
Period, commencing on March 31, 2012, and on the Revolving Commitment
Termination Date.
 
            (e)    In addition to any of the foregoing fees, Borrower agrees to
pay to Agents such other fees in the amounts and at the times separately agreed
upon.
 
            (f)     Borrower agrees to pay on the Series A Tranche B Term Loan
Funding Date to Administrative Agent, for the account of each New Term Loan
Lender party to the Series A Tranche B Term Loan Joinder Agreement, as fee
compensation for the funding of such New Term Loan Lender’s Series A Tranche B
Term Loans, a closing fee in an amount equal to 2.50% of the aggregate principal
amount of such New Term Loan Lender’s Series A Tranche B Term Loans funded as of
the Series A Tranche B Term Loan Funding Date.
 
            (g)    Borrower agrees to pay on the Series B Tranche B Term Loan
Funding Date to Administrative Agent, for the account of each New Term Loan
Lender party to the Series B Tranche B Term Loan Joinder Agreement, as fee
compensation for the funding of such New Term Loan Lender’s Series B Tranche B
Term Loans, a closing fee in an amount equal to 2.00% of the aggregate principal
amount of such New Term Loan Lender’s Series B Tranche B Term Loans funded as of
the Series B Tranche B Term Loan Funding Date.
 
            (h)    Borrower agrees to pay on New Revolving Loan Commitment
Effective Date to Administrative Agent, for the account of each New Revolving
Loan Lender party to the Revolving Loan Commitment Increase Joinder Agreement,
as fee compensation for the commitments of such New Revolving Loan Lender’s New
Revolving Loan Commitments (as defined in the Revolving Loan Commitment Increase
Joinder Agreement), a closing fee in an amount equal to 1.00% of the aggregate
principal amount of such New Revolving Loan Lender’s New Revolving Loan
Commitments as of the New Revolving Loan Commitment Effective Date.
 
             (i)    Borrower agrees to pay on the Series C Tranche B Term Loan
Funding Date to Administrative Agent, for the account of each New Term Loan
Lender party to the Series C Tranche B Term Loan Joinder Agreement, (1) as fee
compensation for the funding of such New Term Loan Lender’s Series C Tranche B
Term Loans, a closing fee in an amount equal to 0.50% of the aggregate principal
amount of such New Term Loan Lender’s Series C Tranche B Term Loans funded as of
the Series C Tranche B Term Loan Funding Date, and (2) a nonrefundable ticking
fee on the amount of such New Term Loan Lender’s respective New Term Loan
Commitment (as in effect on such date), for the period from October 4, 2012 to
but excluding the Series C Tranche B Term Loan Funding Date, at a rate per
annum, calculated on the basis of a year of 360 days and the actual number of
days expired during the applicable period, equal to 3.25%.
 
             (j)    Borrower agrees to pay on the Amendment No. 3 Effective Date
to the Administrative Agent, for the account of (i) each New Term Loan Lender
(as defined in Amendment No. 3) party to Amendment No. 3, as fee compensation
for the funding of such New Term Loan Lender’s Series A-1 Tranche A Term Loans,
a closing fee in an amount equal to 0.10% of the aggregate principal amount of
such New Lender’s Series A-1 Tranche A Term Loans funded on the Amendment No. 3
Effective Date,
 


 
-66-

--------------------------------------------------------------------------------

 




and (ii) each New Revolving Loan Lender (as defined in Amendment No. 3) party to
Amendment No. 3, as fee compensation for the establishment of the New Revolving
Loan Commitments (as defined in Amendment No. 3) of such New Revolving Loan
Lender, a closing fee in an amount equal to 0.10% of the aggregate principal
amount of the New Revolving Commitments of such New Revolving Loan Lender
established as of the Amendment No. 3 Effective Date; provided that,
notwithstanding the foregoing, (x) the closing fee payable to any New Term Loan
Lender in respect of Exchanged Series A-1 Tranche A Term Loans (as defined in
Amendment No. 3) shall be 0.10% of the aggregate principal amount of such
Exchanged Series A-1 Tranche A Term Loans, and (y) with respect to any New
Revolving Loan Lender that had outstanding Revolving Commitments immediately
prior to the Amendment No. 3 Effective Date, the closing fee payable to such New
Revolving Loan Lender in respect of the aggregate principal amount of its New
Revolving Loan Commitments that are equal to or less than the aggregate
principal amount of its Revolving Commitments that were outstanding immediately
prior to the Amendment No. 3 Effective Date shall be 0.10% of the aggregate
principal amount of its New Revolving Loan Commitments established as of the
Amendment No. 3 Effective Date.
 
            (k)    Borrower agrees to pay: (i) on the Series A-2 Tranche A Term
Loan Funding Date to the Administrative Agent, for the account of each New Term
Loan Lender party to the Series A-2 Tranche A Term Loan Joinder Agreement, (1)
as fee compensation for the funding of such New Term Loan Lender’s Series A-2
Tranche A Term Loans, a closing fee in an amount equal to 1.50% of the aggregate
principal amount of such New Term Loan Lender’s Series A-2 Tranche A Term Loans
funded as of the Series A-2 Tranche A Term Loan Funding Date and (2) a
nonrefundable ticking fee on the aggregate principal amount of such New Term
Loan Lender’s Series A-2 Tranche A Term Loan Commitment as of June 28, 2013, for
the period from July 29, 2013, to but excluding the Series A-2 Tranche A Term
Loan Funding Date, at a rate per annum, calculated on the basis of a year of 360
days and the actual number of days expired during the applicable period, equal
to 2.25%; and (ii) (i) on the Series E Tranche B Term Loan Funding Date to the
Administrative Agent, for the account of each New Term Loan Lender party to the
Series E Tranche B Term Loan Joinder Agreement, (1) as fee compensation for the
funding of such New Term Loan Lender’s Series E Tranche B Term Loans, a closing
fee in an amount equal to 1.50% of the aggregate principal amount of such New
Term Loan Lender’s Series E Tranche B Term Loans funded as of the Series E
Tranche B Term Loan Funding Date and (2) a nonrefundable ticking fee on the
aggregate principal amount of such New Term Loan Lender’s Series E Tranche B
Term Loan Commitment as of June 28, 2013, for the period from July 29, 2013, to
but excluding the Series E Tranche B Term Loan Funding Date, at a rate per
annum, calculated on the basis of a year of 360 days and the actual number of
days expired during the applicable period, equal to 3.75%.
 
2.12      Scheduled Payments/Commitment Reductions.
 
            (a)    Scheduled Installments.  The principal amounts of the Tranche
A Term Loans and Tranche B Term Loans shall be repaid in consecutive quarterly
installments (each, an “Installment”) equal to the percentage set forth below
of, initially, an amount equal to the aggregate principal amount of Tranche A
Term Loans and Tranche B Term Loans outstanding on the Third Restatement Date on
the four quarterly scheduled Interest Payment Dates (each such date, an
“Installment Date”), commencing March 31, 2012:
 
Amortization Date
Tranche A Term Loan Installments
Series C-12 Tranche B Term Loan
Installments
Series D-12 Tranche B Term Loan
Installments
Series E Tranche B Term Loan Installments
March 31, 2012
1.25%
--
--
--
June 30, 2012
1.25%
--
--
--
September 30, 2012
1.25%
--
--
--
December 31, 2012
1.25%
--
--
--





 
-67-

--------------------------------------------------------------------------------

 






Amortization Date
Tranche A Term Loan Installments
Series C-12 Tranche B Term Loan
Installments
Series D-12 Tranche B Term Loan
Installments
Series E Tranche B Term Loan Installments
March 31, 2013
2.5%
0.25%--
0.25%--
--
June 30, 2013
2.5%
0.25%--
0.25%--
--
September 30, 2013
2.5%
0.25%--
0.25%--
0.25%
December 31, 2013
2.5%
0.25%--
0.25%--
0.25%
March 31, 2014
5.0%
0.25%
0.25%
0.25%
June 30, 2014
5.0%
0.25%
0.25%
0.25%
September 30, 2014
5.0%
0.25%
0.25%
0.25%
December 31, 2014
5.0%
0.25%
0.25%
0.25%
March 31, 2015
5.0%
0.25%
0.25%
0.25%
June 30, 2015
5.0%
0.25%
0.25%
0.25%
September 30, 2015
5.0%
0.25%
0.25%
0.25%
December 31, 2015
5.0%
0.25%
0.25%
0.25%
March 31, 2016
5.0%
0.25%
0.25%
0.25%
Tranche A Term Loan Maturity Date
Remaining Balance
--
--
--
June 30, 2016
--
0.25%
0.25%
0.25%
September 30, 2016
--
0.25%
0.25%
0.25%
December 31, 2016
--
0.25%
0.25%
0.25%
March 31, 2017
--
0.25%
0.25%
0.25%
June 30, 2017
--
0.25%
0.25%
0.25%
September 30, 2017
--
0.25%
0.25%
0.25%
December 31, 2017
--
0.25%
0.25%
0.25%
March 31, 2018
--
0.25%
0.25%
0.25%
June 30, 2018
--
0.25%
0.25%
0.25%
September 30, 2018
--
0.25%
0.25%
0.25%
December 31, 2018
--
0.25%
0.25%
0.25%
Tranche B Term Loan Maturity Date
--
--
Remaining Balance
--
March 31, 2019
--
0.25%
--
0.25%
June 30, 2019
--
0.25%
--
0.25%
September 30, 2019
--
0.25%
--
0.25%
Series C Tranche B Term Loan Maturity Date
--
Remaining Balance
--
--
December 31, 2019
--
--
--
0.25%
March 31, 2020
--
--
--
0.25%
June 30, 2020
--
--
--
0.25%
Series E Tranche B Term Loan Maturity Date
--
--
--
Remaining Balance



Notwithstanding the foregoing, (x) such Installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Tranche A Term
Loans and/or the Tranche B Term Loans as the case may be, in accordance with
Sections 2.13, 2.14 and 2.15, as applicable; and (y) the Tranche A Term Loans
and the Tranche B Term Loans, together with all other amounts owed hereunder
with respect thereto, shall, in
 


 
-68-

--------------------------------------------------------------------------------

 




any event, be paid in full no later than the Tranche A Term Loan Maturity Date
and the Tranche B Term Loan Maturity Date, respectively.
 
2.13      Voluntary Prepayments/Commitment Reductions.
 
            (a)    Voluntary Prepayments.
 
 (i)    Any time and from time to time:
 
                (A)           with respect to Base Rate Loans, Borrower may
prepay any such Loans on any Business Day in whole or in part (in the case of a
partial prepayment of Loans borrowed in Dollars, in an aggregate minimum amount
of $5,000,000 and integral multiples of $1,000,000 in excess of that amount);
 
                (B)           with respect to Eurodollar Rate Loans, subject to
Section 2.18(c), Borrower may prepay any such Loans on any Business Day in whole
or in part (in the case of a partial prepayment, in an aggregate minimum amount
of $5,000,000 and integral multiples of $1,000,000 in excess of that amount);
and
 
                (C)           with respect to Swing Line Loans, Borrower may
prepay any such Loans on any Business Day in whole or in part (in the case of a
partial prepayment, in an aggregate minimum amount of $500,000, and in integral
multiples of $100,000 in excess of that amount).
 
 (ii)    All such prepayments shall be made:
 
                (A)           upon not less than one Business Day’s prior
written or telephonic notice in the case of Base Rate Loans;
 
                (B)           upon not less than three Business Days’ prior
written or telephonic notice in the case of Eurodollar Rate Loans; and
 
                (C)           upon written or telephonic notice on the date of
prepayment, in the case of Swing Line Loans;
 
in each case given to Administrative Agent or Swing Line Lender, as the case may
be, by 12:00 p.m. (New York City time) on the date required and, if given by
telephone, promptly confirmed by delivery of written notice thereof to
Administrative Agent (and Administrative Agent will promptly transmit such
original notice for Term Loans or Revolving Loans, as the case may be, by
telefacsimile or telephone to each Lender) or Swing Line Lender, as the case may
be.  Upon the giving of any such notice, the principal amount of the Loans
specified in such notice shall become due and payable on the prepayment date
specified therein; provided that a notice of voluntary prepayment may state that
such notice is conditional upon the effectiveness of other credit facilities or
the receipt of the proceeds from the issuance of other Indebtedness or upon the
closing of an acquisition transaction, in which case such notice of prepayment
may be revoked by Borrower (by notice to Administrative Agent on or prior to the
specified date) if such condition is not satisfied.  Any such voluntary
prepayment shall be applied as specified in Section 2.15(a).
 
Notwithstanding Section 2.13(a) above, in the event that on or prior to the
first anniversary of the Third Restatement Date, the Borrower (x) makes any
prepayment of Tranche B Term Loans in connection with any Repricing Transaction
or (y) effects any amendment of this Agreement resulting in a Repricing
Transaction, the Borrower shall pay to the Administrative Agent, for the ratable
account of each of the applicable Lenders, (I) in the case of clause (x) above,
a prepayment premium of 1% of the amount of
 


 
-69-

--------------------------------------------------------------------------------

 




the Tranche B Term Loans being prepaid and (II) in the case of clause (y) above,
a payment equal to 1% of the aggregate amount of the applicable Tranche B Term
Loans outstanding immediately prior to such amendment.
 
Notwithstanding Section 2.13(a) above, in the event that on or prior to the
first anniversary of the Series A Tranche B Term Loan Funding Date, the Borrower
(x) makes any prepayment of the Series A Tranche B Term Loans in connection with
any Repricing Transaction or (y) effects any amendment of the Credit Agreement
resulting in a Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each of the applicable Lenders,
(I) in the case of clause (x) above, a prepayment  premium of 1% of the amount
of the Series A Tranche B Term Loans being prepaid and (II) in the case of
clause (y) above, a payment equal to 1% of the aggregate amount of the
applicable Series A Tranche B Term Loans outstanding immediately prior to such
amendment.
 
Notwithstanding Section 2.13(a) above, in the event that on or prior to the
first anniversary of the Series A Tranche B Term Loan Funding Date, the Borrower
(x) makes any prepayment of the Series B Tranche B Term Loans in connection with
any Repricing Transaction or (y) effects any amendment of the Credit Agreement
resulting in a Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each of the applicable Lenders,
(I) in the case of clause (x) above, a prepayment  premium of 1% of the amount
of the Series B Tranche B Term Loans being prepaid and (II) in the case of
clause (y) above, a payment equal to 1% of the aggregate amount of the
applicable Series B Tranche B Term Loans outstanding immediately prior to such
amendment.
 
Notwithstanding Section 2.13(a) above, in the event that on or prior to the
first anniversary of the Series D Tranche B Term Loan Funding Date, the Borrower
(x) makes any prepayment of the Series C Tranche B Term Loans in connection with
any Repricing Transaction or (y) effects any amendment of the Credit Agreement
resulting in a Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each of the applicable Lenders,
(I) in the case of clause (x) above, a prepayment  premium of 1% of the amount
of the Series C Tranche B Term Loans being prepaid and (II) in the case of
clause (y) above, a payment equal to 1% of the aggregate amount of the
applicable Series C Tranche B Term Loans outstanding immediately prior to such
amendment.
 
Notwithstanding Section 2.13(a) above, in the event that on or prior to the
first anniversary of the Series D Tranche B Term Loan Funding Date, the Borrower
(x) makes any prepayment of the Series D Tranche B Term Loans in connection with
any Repricing Transaction or (y) effects any amendment of the Credit Agreement
resulting in a Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each of the applicable Lenders,
(I) in the case of clause (x) above, a prepayment  premium of 1% of the amount
of the Series D Tranche B Term Loans being prepaid and (II) in the case of
clause (y) above, a payment equal to 1% of the aggregate amount of the
applicable Series D Tranche B Term Loans outstanding immediately prior to such
amendment.
 
Notwithstanding Section 2.13(a) above, in the event that on or prior to the six
month anniversary of the Series C-1 Tranche B Term Loan Funding Date, the
Borrower (x) makes any prepayment of the Series C-1 Tranche B Term Loans in
connection with any Repricing Transaction or (y) effects any amendment of the
Credit Agreement resulting in a Repricing Transaction, the Borrower shall pay to
the Administrative Agent, for the ratable account of each of the applicable
Lenders, (I) in the case of clause (x) above, a prepayment  premium of 1% of the
amount of the Series C-1 Tranche B Term Loans being prepaid and (II) in the case
of clause (y) above, a payment equal to 1% of the aggregate amount of the
applicable Series C-1 Tranche B Term Loans outstanding immediately prior to such
amendment.
 
Notwithstanding Section 2.13(a) above, in the event that on or prior to the six
month anniversary of the Series D-1 Tranche B Term Loan Funding Date, the
Borrower (x) makes any prepayment of the
 


 
-70-

--------------------------------------------------------------------------------

 




Series D-1 Tranche B Term Loans in connection with any Repricing Transaction or
(y) effects any amendment of the Credit Agreement resulting in a Repricing
Transaction, the Borrower shall pay to the Administrative Agent, for the ratable
account of each of the applicable Lenders, (I) in the case of clause (x) above,
a prepayment  premium of 1% of the amount of the Series D-1 Tranche B Term Loans
being prepaid and (II) in the case of clause (y) above, a payment equal to 1% of
the aggregate amount of the applicable Series D-1 Tranche B Term Loans
outstanding immediately prior to such amendment.
 
Notwithstanding Section 2.13(a) above, in the event that on or prior to the six
month anniversary of the Series E Tranche B Term Loan Funding Date, the Borrower
(x) makes any prepayment of the Series E Tranche B Term Loans in connection with
any Repricing Transaction or (y) effects any amendment of the Credit Agreement
resulting in a Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each of the applicable Lenders,
(I) in the case of clause (x) above, a prepayment premium of 1% of the amount of
the Series E Tranche B Term Loans being prepaid and (II) in the case of clause
(y) above, a payment equal to 1% of the aggregate amount of the applicable
Series E Tranche B Term Loans outstanding immediately prior to such amendment.
 
Notwithstanding Section 2.13(a) above, in the event that on or prior to the six
month anniversary of the Series C-2 Tranche B Term Loan Funding Date, the
Borrower (x) makes any prepayment of the Series C-2 Tranche B Term Loans in
connection with any Repricing Transaction or (y) effects any amendment of the
Credit Agreement resulting in a Repricing Transaction, the Borrower shall pay to
the Administrative Agent, for the ratable account of each of the applicable
Lenders, (I) in the case of clause (x) above, a prepayment  premium of 1% of the
amount of the Series C-2 Tranche B Term Loans being prepaid and (II) in the case
of clause (y) above, a payment equal to 1% of the aggregate amount of the
applicable Series C-2 Tranche B Term Loans outstanding immediately prior to such
amendment.
 
Notwithstanding Section 2.13(a) above, in the event that on or prior to the six
month anniversary of the Series D-2 Tranche B Term Loan Funding Date, the
Borrower (x) makes any prepayment of the Series D-2 Tranche B Term Loans in
connection with any Repricing Transaction or (y) effects any amendment of the
Credit Agreement resulting in a Repricing Transaction, the Borrower shall pay to
the Administrative Agent, for the ratable account of each of the applicable
Lenders, (I) in the case of clause (x) above, a prepayment  premium of 1% of the
amount of the Series D-2 Tranche B Term Loans being prepaid and (II) in the case
of clause (y) above, a payment equal to 1% of the aggregate amount of the
applicable Series D-2 Tranche B Term Loans outstanding immediately prior to such
amendment.
 
            (b)     Voluntary Commitment Reductions.
 
                                (i)Borrower may, upon not less than three
Business Days’ prior written or telephonic notice promptly confirmed by delivery
of written notice thereof to Administrative Agent (which original written or
telephonic notice Administrative Agent will promptly transmit by telefacsimile
or telephone to each applicable Lender), at any time and from time to time
terminate in whole or permanently reduce in part, without premium or penalty,
the Revolving Commitments in an amount up to the amount by which the Revolving
Commitments exceed the Total Utilization of Revolving Commitments at the time of
such proposed termination or reduction; provided that any such partial reduction
of the Revolving Commitments shall be in an aggregate minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess of that amount.
 
                                (ii)    Borrower’s notice to Administrative
Agent shall designate the date (which shall be a Business Day) of such
termination or reduction and the amount of any partial reduction, and such
termination or reduction of the Revolving Commitments shall be effective on the
date specified in Borrower’s notice and shall reduce the Revolving Commitment of
each Lender proportionately to its Pro Rata Share thereof; provided that a
notice of termination or partial reduction may state that such notice is
conditional
 


 
-71-

--------------------------------------------------------------------------------

 




upon the effectiveness of other credit facilities or the receipt of the proceeds
from the issuance of other Indebtedness or upon the closing of an acquisition
transaction, in which case such notice of termination or partial reduction may
be revoked by Borrower (by notice to the Administrative Agent on or prior to the
specified date) if such condition is not satisfied.
 
2.14      Mandatory Prepayments.
 
            (a)    Asset Sales.  No later than three Business Days following the
date of receipt by Borrower or any of its Subsidiaries of any Net Asset Sale
Proceeds, Borrower shall prepay the Loans as set forth in Section 2.15(b) in an
aggregate amount equal to such Net Asset Sale Proceeds; provided that so long as
no Event of Default shall have occurred and be continuing, Borrower or any of
its Subsidiaries may invest an amount equal to all or any portion of such Net
Asset Sale Proceeds received from Asset Sales of assets within 365 days of
receipt thereof in real estate, equipment and other tangible assets,
Intellectual Property or Intellectual Property licenses useful in the business
of Borrower and its Subsidiaries (or any similar or related or ancillary
business), in which case the amount of Net Asset Sale Proceeds so invested shall
not be required to be applied to prepay the Loans pursuant to this Section
2.14(a).
 
            (b)    Insurance/Condemnation Proceeds.  No later than three
Business Days following the date of receipt by Borrower or any of its
Subsidiaries, or Administrative Agent as loss payee, of any Net
Insurance/Condemnation Proceeds in excess of $25,000,000 in the aggregate in any
Fiscal Year, Borrower shall prepay the Loans as set forth in Section 2.15(b) in
an aggregate amount equal to such Net Insurance/Condemnation Proceeds; provided
that, so long as no Event of Default shall have occurred and be continuing,
Borrower or any of its Subsidiaries may invest an amount equal to all or any
portion of such Net Insurance/Condemnation Proceeds within 365 days of receipt
thereof in real estate, equipment and other tangible assets useful in the
business of Borrower and its Subsidiaries (or any similar or related or
ancillary business), which investment may include the repair, restoration or
replacement of the applicable assets thereof, in which case the amount of Net
Insurance/Condemnation Proceeds so invested shall not be required to be applied
to prepay the Loans pursuant to this Section 2.14(b).
 
            (c)    Issuance of Equity Securities. No later than three Business
Days following the date of receipt by Borrower or any of its Subsidiaries of any
Cash proceeds from a capital contribution to, or the issuance of any Equity
Interests of, Borrower or any of its Subsidiaries (other than (i) pursuant to
any employee stock or stock option compensation plan or any employment
agreement, (ii) the receipt of a capital contribution from, or the issuance of
Equity Interests to, Borrower or any of its Subsidiaries, (iii) the issuance of
directors’ qualifying shares or of other nominal amounts of other Equity
Interests that are required to be held by specified Persons under Applicable Law
and (iv) in connection with a Permitted Majority Investment), Borrower shall
prepay the Loans as set forth in Section 2.15(b) in an aggregate amount equal to
50% of such proceeds, in each case, net of underwriting discounts and
commissions and other reasonable costs and expenses associated therewith,
including reasonable legal fees and expenses; provided that if, as of the end of
the most recent four consecutive Fiscal Quarter period (determined for any such
period by reference to the Compliance Certificate delivered pursuant to Section
5.1(c) calculating the Leverage Ratio as of the last day of such four
consecutive Fiscal Quarter period), the Leverage Ratio determined on a Pro Forma
Basis shall be 3.25:1.00 or less, Borrower shall only be required to make
prepayments otherwise required hereby in an amount equal to 25% of such
proceeds.
 
            (d)    Issuance of Debt.  No later than two Business Days following
the date of receipt by Borrower or any of its Subsidiaries of any Cash proceeds
from the incurrence of any Indebtedness of Borrower or any of its Subsidiaries
(other than with respect to any Indebtedness permitted to be incurred pursuant
to Section 6.1), Borrower shall prepay the Loans as set forth in Section 2.15(b)
in an aggregate amount equal to 100% of such proceeds, net of underwriting
discounts and commissions and other reasonable costs and expenses associated
therewith, including reasonable legal fees and expenses.
 


 
-72-

--------------------------------------------------------------------------------

 




            (e)    Consolidated Excess Cash Flow.  In the event that there shall
be Consolidated Excess Cash Flow for any Fiscal Year (commencing with Fiscal
Year 2012), Borrower shall, no later than ninety days after the end of such
Fiscal Year, prepay the Loans as set forth in Section 2.15(b) in an aggregate
amount equal to (i) 50% of such Consolidated Excess Cash Flow; provided that if,
as of the last day of the most recently ended Fiscal Year the Leverage Ratio
(determined for any such period by reference to the Compliance Certificate
delivered pursuant to Section 5.1(c) calculating the Leverage Ratio as of the
last day of such Fiscal Year) shall be (x) 3.25:1.00 or less, Borrower shall
only be required to make the prepayments otherwise required hereby in an amount
equal to 25% of such Consolidated Excess Cash Flow or (y) 2.50:1.00 or less,
Borrower shall not be required to make prepayments pursuant to this Section
2.14(e) with respect to such Fiscal Year; minus (ii) voluntary repayments of the
Loans (excluding repayments of Revolving Loans or Swing Line Loans except to the
extent the Revolving Commitments are permanently reduced in connection with such
repayments) made with Internally Generated Cash.
 
            (f)     Revolving Loans and Swing Line Loans.  (i) Borrower shall
from time to time prepay first, the Swing Line Loans, and second, the Revolving
Loans to the extent necessary so that the Total Utilization of Revolving
Commitments shall not at any time exceed the Revolving Commitments then in
effect.
 
            (g)    Prepayment Certificate.  Concurrently with any prepayment of
the Loans pursuant to Sections 2.14(a) through 2.14(e), Borrower shall deliver
to Administrative Agent a certificate of an Authorized Officer demonstrating the
calculation of the amount of the applicable net proceeds or Consolidated Excess
Cash Flow, as the case may be.  In the event that Borrower shall subsequently
determine that the actual amount received exceeded the amount set forth in such
certificate, Borrower shall promptly make an additional prepayment of the Loans
in an amount equal to such excess, and Borrower shall concurrently therewith
deliver to Administrative Agent a certificate of an Authorized Officer
demonstrating the derivation of such excess.
 
2.15      Application of Prepayments.
 
            (a)    Application of Voluntary Prepayments by Type of Loans.  Any
prepayment of any Loan pursuant to Section 2.13(a) shall be applied as specified
by Borrower in the applicable notice of prepayment; provided that, in the event
Borrower fails to specify the Loans to which any such prepayment shall be
applied, such prepayment shall be applied as follows:
 
first, to repay outstanding Swing Line Loans to the full extent thereof;
 
second, to repay outstanding Revolving Loans to the full extent thereof; and
 
third, to prepay the Term Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof); and further applied on a pro
rata basis to reduce the remaining scheduled Installments of principal of the
Tranche A Term Loans, Tranche B Term Loans and the New Term Loans (if any).
 
            (b)    Application of Mandatory Prepayments by Type of Loans.  Any
amount required to be paid pursuant to Sections 2.14(a) through 2.14(e) shall be
applied as follows:
 
first, to prepay Term Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof) and further applied on a pro
rata basis to reduce the remaining scheduled Installments of principal of the
Tranche A Term Loans, Tranche B Term Loans and the New Term Loans (if any);
 


 
-73-

--------------------------------------------------------------------------------

 




second, to prepay the Swing Line Loans to the full extent thereof;
 
third, to prepay the Revolving Loans to the full extent thereof;
 
fourth, to prepay outstanding reimbursement obligations with respect to Letters
of Credit;
 
fifth, to cash collateralize Letters of Credit; and
 
sixth, to Borrower.
 
            (c)    Application of Prepayments of Loans to Base Rate Loans and
Eurodollar Rate Loans.  Considering each Class of Loans being prepaid
separately, any prepayment thereof shall be applied, as between the Base Rate
Loans and the Eurodollar Rate Loans, as directed by Borrower.
 
            (d)    Waivable Mandatory Prepayment.  Anything contained herein to
the contrary notwithstanding, so long as any Tranche A Term Loans are
outstanding, in the event Borrower is required to make any mandatory prepayment
(a “Waivable Mandatory Prepayment”) of the Tranche B Term Loans, not less than
five Business Days prior to the date (the “Required Prepayment Date”) on which
Borrower is required to make such Waivable Mandatory Prepayment, Borrower shall
notify Administrative Agent of the amount of such prepayment, and Administrative
Agent will promptly thereafter notify each Lender holding an outstanding Tranche
B Term Loan of the amount of such Lender’s Pro Rata Share of such Waivable
Mandatory Prepayment and such Lender’s option to refuse such amount.  Each such
Lender may exercise such option by giving written notice to Borrower and
Administrative Agent of its election to do so on or before the third Business
Day prior to the Required Prepayment Date (it being understood that any Lender
which does not notify Borrower and Administrative Agent of its election to
exercise such option on or before the third Business Day prior to the Required
Prepayment Date shall be deemed to have elected, as of such date, not to
exercise such option).  On the Required Prepayment Date, Borrower shall pay to
Administrative Agent the amount of the Waivable Mandatory Prepayment, which
amount shall be applied (i) in an amount equal to that portion of the Waivable
Mandatory Prepayment payable to those Lenders that have elected not to exercise
such option, to prepay the Tranche B Term Loans of such Lenders (which
prepayment shall be applied to the scheduled Installments of principal of the
Tranche B Term Loans in accordance with Section 2.15(b)), and (ii) in an amount
equal to that portion of the Waivable Mandatory Prepayment otherwise payable to
those Lenders that have elected to exercise such option, to prepay the Tranche A
Term Loans (which prepayment shall be further applied to the scheduled
installments of principal of the Tranche A Term Loans in accordance with Section
2.15(b)), with any excess after such prepayment of the Tranche A Term Loans
being further applied in accordance with clauses second through sixth of Section
2.15(b).
 
2.16      General Provisions Regarding Payments.
 
            (a)    All payments by Borrower of principal, interest, fees and
other Obligations shall be made in Dollars in same day funds, without defense,
recoupment, set-off or counterclaim, free of any restriction or condition, and
delivered to Administrative Agent not later than (x) 12:00 p.m. (New York City
time) on the date due at the Principal Office designated by Administrative Agent
for the account of Lenders; for purposes of computing interest and fees, funds
received by Administrative Agent after that time on such due date shall be
deemed to have been paid by Borrower on the next succeeding Business Day.
 
            (b)    All payments in respect of the principal amount of any Loan
(other than voluntary prepayments of Revolving Loans that are Base Rate Loans)
shall be accompanied by payment of accrued interest on the principal amount
being repaid or prepaid, and all such payments (and, in any event, any
 


 
-74-

--------------------------------------------------------------------------------

 




payments in respect of any Loan on a date when interest is due and payable with
respect to such Loan) shall be applied to the payment of interest then due and
payable before application to principal.
 
            (c)    Administrative Agent (or its agent or sub-agent appointed by
it) shall promptly distribute to each Lender at such address as such Lender
shall indicate in writing, such Lender’s applicable Pro Rata Share of all
payments and prepayments of principal and interest due hereunder, together with
all other amounts due thereto, including, all fees payable with respect thereto,
to the extent received by Administrative Agent.
 
            (d)    Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, Administrative Agent shall give effect thereto in
apportioning payments received thereafter.
 
            (e)    Subject to the provisos set forth in the definition of
“Interest Period” as they may apply to Revolving Loans, whenever any payment to
be made hereunder with respect to any Loan shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and, with respect to Revolving Loans only, such extension of time
shall be included in the computation of the payment of interest hereunder or of
the Revolving Commitment fees hereunder.
 
            (f)     Except as otherwise expressly provided herein, all payments
by Borrower hereunder shall be made to Administrative Agent, for the account of
the respective Lenders to which such payment is owed, in Dollars and otherwise
in the manner set forth in clause (a) of this Section 2.16.
 
            (g)    Administrative Agent shall deem any payment by or on behalf
of Borrower hereunder that is not made in same day funds prior to 12:00 p.m.
(New York City time) to be a non-conforming payment.  Any such payment shall not
be deemed to have been received by Administrative Agent until the later of (i)
the time such funds become available funds, and (ii) the next succeeding
Business Day.  Administrative Agent shall give prompt telephonic notice to
Borrower and each applicable Lender (confirmed in writing) if any payment is
non-conforming.  Any non-conforming payment may constitute or become a Default
or Event of Default in accordance with the terms of Section 8.1(a).  Interest
shall continue to accrue on any principal as to which a non-conforming payment
is made until such funds become available funds (but in no event less than the
period from the date of such payment to the next succeeding applicable Business
Day) at the rate determined pursuant to Section 2.10 from the date such amount
was due and payable until the date such amount is paid in full.
 
            (h)    If an Event of Default shall have occurred and not otherwise
been waived, and the maturity of the Obligations shall have been accelerated
pursuant to Section 8.1, all payments or proceeds received by Agents hereunder
in respect of any of the Obligations, shall be applied in accordance with the
application arrangements described in Section 9.2 of the Second Amended and
Restated Pledge and Security Agreement and the analogous sections of any other
Collateral Documents.
 
2.17      Ratable Sharing.  Lenders hereby agree among themselves that, except
as otherwise provided in the Collateral Documents with respect to amounts
realized from the exercise of rights with respect to Liens on the Collateral, if
any of them shall, whether by voluntary payment (other than a voluntary
prepayment of Loans made and applied in accordance with the terms hereof),
through the exercise of any right of set-off, consolidation or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Credit
Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under any Insolvency Laws, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, amounts payable in
respect of Letters of Credit, fees and other amounts then due and owing to such
Lender hereunder or under the other Credit Documents (collectively, the “Aggre-
 


 
-75-

--------------------------------------------------------------------------------

 




gate Amounts Due” to such Lender) which is greater than the proportion received
by any other Lender in respect of the Aggregate Amounts Due to such other
Lender, then the Lender receiving such proportionately greater payment shall (a)
notify Administrative Agent and each other Lender of the receipt of such payment
and (b) apply a portion of such payment to purchase participations (which it
shall be deemed to have purchased from each seller of a participation
simultaneously upon the receipt by such seller of its portion of such payment)
in the Aggregate Amounts Due to the other Lenders so that all such recoveries of
Aggregate Amounts Due shall be shared by all Lenders in proportion to the
Aggregate Amounts Due to them; provided that, if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Borrower or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest.  Borrower expressly consents to
the foregoing arrangement and agrees that any holder of a participation so
purchased may exercise any and all rights of banker’s lien, consolidation,
set-off or counterclaim with respect to any and all monies owing by Borrower to
that holder with respect thereto as fully as if that holder were owed the amount
of the participation held by that holder.  The provisions of this Section 2.17
shall not be construed to apply to (a) any payment made by Borrower pursuant to
and in accordance with the express terms of this Agreement or (b) any payment
obtained by any Lender as consideration for the assignment or sale of a
participation in any of its Loans or other Obligations owed to it in accordance
herewith.
 
2.18      Making or Maintaining Eurodollar Rate Loans.
 
            (a)    Inability to Determine Applicable Interest Rate.  In the
event that Administrative Agent shall have determined (which determination shall
be final and conclusive and binding upon all parties hereto absent manifest
error), on any Interest Rate Determination Date with respect to any Eurodollar
Rate Loans, that by reason of circumstances affecting the London interbank
market, adequate and fair means do not exist for ascertaining the interest rate
applicable to such Loans on the basis provided for in the definition of Adjusted
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, Administrative Agent shall on such date give
notice (by email or by telephone confirmed in writing) to Borrower and each
Lender of such determination, whereupon (i) no Loans may be made as, or
converted to, Eurodollar Rate Loans until such time as Administrative Agent
notifies Borrower and Lenders that the circumstances giving rise to such notice
no longer exist, and (ii) any Funding Notice or Conversion/Continuation Notice
given by Borrower with respect to the Loans in respect of which such
determination was made shall be deemed to be rescinded by Borrower.
 
            (b)    Illegality or Impracticability of Eurodollar Rate Loans.  In
the event that on any date any Lender shall have determined (which determination
shall be final and conclusive and binding upon all parties hereto absent
manifest error) that the making, maintaining or continuation of its Eurodollar
Rate Loans (i) has become unlawful as a result of compliance by such Lender in
good faith with any law, treaty, governmental rule, regulation, guideline or
order (or would conflict with any such treaty, governmental rule, regulation,
guideline or order not having the force of law even though the failure to comply
therewith would not be unlawful), or (ii) has become impracticable, as a result
of contingencies occurring after the date hereof which materially and adversely
affect the London interbank market or the position of such Lender in that
market, then, and in any such event, such Lender shall be an “Affected Lender”
and it shall on that day give notice (by email or by telephone confirmed in
writing) to Borrower and Administrative Agent of such determination (which
notice Administrative Agent shall promptly transmit to each other Lender).  If
the Administrative Agent receives a notice from (x) any Lender pursuant to
clause (i) of the preceding sentence or (y) a notice from Lenders constituting
Requisite Lenders pursuant to clause (ii) of the preceding sentence, then (1)
the obligation of the Lenders (or, in the case of any notice pursuant to clause
(i) of the preceding sentence, such Lender) to make Loans as, or to convert
Loans to, Eurodollar
 


 
-76-

--------------------------------------------------------------------------------

 




Rate Loans shall be suspended until such notice shall be withdrawn by each
Affected Lender, (2) to the extent such determination by the Affected Lender
relates to a Eurodollar Rate Loan then being requested by Borrower pursuant to a
Funding Notice or a Conversion/Continuation Notice, Lenders (or in the case of
any notice pursuant to clause (i) of the preceding sentence, such Lender) shall
make such Loan as (or continue such Loan as or convert such Loan to, as the case
may be) a Base Rate Loan, (3) the Lenders’ (or in the case of any notice
pursuant to clause (i) of the preceding sentence, such Lender’s) obligations to
maintain their respective outstanding Eurodollar Rate Loans (the “Affected
Loans”), shall be terminated at the earlier to occur of the expiration of the
Interest Period then in effect with respect to the Affected Loans or when
required by law, and (4) the Affected Loans shall automatically convert into
Base Rate Loans on the date of such termination.  Notwithstanding anything
herein to the contrary, to the extent a determination by an Affected Lender as
described above relates to a Eurodollar Rate Loan then being requested by
Borrower pursuant to a Funding Notice or a Conversion/Continuation Notice,
Borrower shall have the option, subject to the provisions of Section 2.18(c), to
rescind such Funding Notice or Conversion/Continuation Notice as to all Lenders
by giving written or telephonic notice (promptly confirmed by delivery of
written notice thereof) to Administrative Agent of such rescission on the date
on which the Affected Lender gives notice of its determination as described
above (which notice of rescission Administrative Agent shall promptly transmit
to each other Lender).
 
            (c)    Compensation for Breakage or Non-Commencement of Interest
Periods.  Borrower shall compensate each Lender, as promptly as practicable
after written request by such Lender (which request shall set forth the basis
for requesting such amounts and shall be conclusive absent manifest error), for
all reasonable losses, expenses and liabilities (including any interest paid or
calculated to be due and payable by such Lender to lenders of funds borrowed by
it to make or carry its Eurodollar Rate Loans and any loss, expense or liability
sustained by such Lender in connection with the liquidation or deployment of
such funds but excluding loss of anticipated profits) which such Lender may
sustain:  (i) if for any reason (other than a default by such Lender) a
borrowing of any Eurodollar Rate Loan does not occur on a date specified
therefor in a Funding Notice or a telephonic request for borrowing, or a
conversion to or continuation of any Eurodollar Rate Loan does not occur on a
date specified therefor in a Conversion/Continuation Notice or a telephonic
request for conversion or continuation; (ii) if any prepayment or other
principal payment of, or any conversion of, any of its Eurodollar Rate Loans
occurs on a date prior to the last day of an Interest Period applicable to that
Loan; or (iii) if any prepayment of any of its Eurodollar Rate Loans is not made
on any date specified in a notice of prepayment given by Borrower.
 
            (d)    Booking of Eurodollar Rate Loans.  Any Lender may make, carry
or transfer Eurodollar Rate Loans at, to, or for the account of any of its
branch offices or the office of an Affiliate of such Lender.
 
            (e)    Assumptions Concerning Funding of Eurodollar Rate
Loans.  Calculation of all amounts payable to a Lender under this Section 2.18
and under Section 2.19 shall be made as though such Lender had actually funded
each of its relevant Eurodollar Rate Loans a matching deposit or other borrowing
in the offshore interbank market for such currency for a comparable amount and
for a comparable period through the transfer of such matching deposit or other
borrowing from an offshore office of such Lender to a domestic office of such
Lender in the United States of America; provided, however, each Lender may fund
each of its Eurodollar Rate Loans in any manner it sees fit and the foregoing
assumptions shall be utilized only for the purposes of calculating amounts
payable under this Section 2.18 and under Section 2.19.
 
2.19      Increased Costs; Capital Adequacy.
 
            (a)    Compensation for Increased Costs and Taxes.  In the event
that any Lender (which term shall include Issuing Bank for purposes of this
Section 2.19(a)) shall reasonably determine (which deter-
 


 
-77-

--------------------------------------------------------------------------------

 




mination shall, absent manifest error, be final and conclusive and binding upon
all parties hereto) that any Applicable Law, or any change therein or in the
interpretation, administration or application thereof (including the
introduction of any new Applicable Law), or any determination of any
Governmental Authority, in each case that becomes effective after the date
hereof, or compliance by such Lender with any guideline, request or directive
issued or made after the date hereof by any Governmental Authority (whether or
not having the force of law):  (i) subjects such Lender (or its applicable
lending office) to any additional Tax (other than any Excluded Taxes (including
any change in the rate of Excluded Taxes), Indemnified Taxes or Other Taxes
indemnified under Section 2.20) with respect to this Agreement or any of the
other Credit Documents or any of its obligations hereunder or thereunder or any
payments to such Lender (or its applicable lending office) of principal,
interest, fees or any other amount payable hereunder; (ii) imposes, modifies or
holds applicable any reserve (including any marginal, emergency, supplemental,
special or other reserve), special deposit, compulsory loan, FDIC insurance or
similar requirement against assets held by, or deposits or other liabilities in
or for the account of, or advances or loans by, or other credit extended by, or
any other acquisition of funds by, any office of such Lender (other than any
such reserve or other requirements with respect to Eurodollar Rate Loans that
are reflected in the definition of “Adjusted Eurodollar Rate”); or (iii) imposes
any other condition, cost or expense (other than with respect to a Tax matter)
on or affecting such Lender (or its applicable lending office) or its
obligations hereunder or the London interbank market and the result of any of
the foregoing is to increase the cost to such Lender of agreeing to make, making
or maintaining Loans hereunder or to reduce any amount received or receivable by
such Lender (or its applicable lending office) with respect thereto; provided
that, notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed a change of law, regardless
of the date enacted, adopted or issued; then, in any such case, Borrower shall
pay to such Lender, as promptly as practicable after receipt of the statement
referred to in the next sentence, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such Lender for any such increased cost or reduction in
amounts received or receivable hereunder.  Such Lender shall deliver to Borrower
(with a copy to Administrative Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to such
Lender under this Section 2.19(a), which statement shall be conclusive and
binding upon all parties hereto absent manifest error.
 
            (b)    Capital Adequacy Adjustment.  In the event that any Lender
(which term shall include Issuing Bank for purposes of this Section 2.19(b))
shall have reasonably determined that the adoption, effectiveness, phase in or
applicability after the Third Restatement Date of any Applicable Law regarding
capital or liquidity adequacy, reserve requirements or similar requirements, or
any change therein or in the interpretation, application or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Lender
(or its applicable lending office) with any Applicable Law regarding capital or
liquidity adequacy, reserve requirements or similar requirements (whether or not
having the force of law) of any such Governmental Authority, has or would have
the effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of, or with reference to,
such Lender’s Loans or Revolving Commitments or Letters of Credit, or
participations therein or other obligations hereunder with respect to the Loans
or the Letters of Credit to a level below that which such Lender or such
controlling corporation could have achieved but for such adoption,
effectiveness, phase in, applicability, change or compliance (taking into
consideration the policies of such Lender or such controlling corporation with
regard to capital adequacy); provided that, notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or
 


 
-78-

--------------------------------------------------------------------------------

 




directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed a change of law, regardless
of the date enacted, adopted or issued, then from time to time, within five
Business Days after receipt by Borrower from such Lender of the statement
referred to in the next sentence, Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such controlling
corporation on an after tax basis for such reduction.  Such Lender shall deliver
to Borrower (with a copy to Administrative Agent) a written statement, setting
forth in reasonable detail the basis for calculating the additional amounts owed
to Lender under this Section 2.19(b), which statement shall be conclusive and
binding upon all parties hereto absent manifest error.
 
2.20      Taxes; Withholding, etc.
 
            (a)    Payments to Be Free and Clear.  All sums payable by or on
behalf of any Credit Party hereunder and under the other Credit Documents shall
(except to the extent required by law) be paid free and clear of, and without
any deduction or withholding on account of, any Tax.
 
            (b)    Withholding of Taxes.  If any Credit Party or any other
applicable withholding agent is required by law to make any deduction or
withholding on account of any Indemnified Taxes or Other Taxes from any sum paid
or payable by any Credit Party to any Agent or any Lender (which term shall
include each Swing Line Lender and Issuing Bank for purposes of this Section
2.20) under any of the Credit Documents:  (i) Borrower shall notify
Administrative Agent of any such requirement or any change in any such
requirement as soon as Borrower becomes aware of it; (ii) the applicable
withholding agent shall make such deduction or withholding and pay such
Indemnified Taxes or Other Taxes before the date on which penalties attach
thereto, such payment to be made (if the liability to pay is imposed on any
Credit Party) for its own account or (if that liability is imposed on
Administrative Agent or such Lender, as the case may be) on behalf of and in the
name of Administrative Agent or such Lender; (iii) the sum payable by the Credit
Party in respect of which the relevant deduction, withholding or payment is
required shall be increased to the extent necessary to ensure that, after the
making of that deduction, withholding or payment (including any deduction,
withholding or payment applicable to additional amounts payable under this
Section 2.20), Administrative Agent or such Lender, as the case may be, receives
on the due date a net sum equal to what it would have received had no such
deduction, withholding or payment been required or made; and (iv) within thirty
days after paying any sum from which it is required by law to make any deduction
or withholding, and within thirty days after the due date of payment of any
Indemnified Taxes or Other Taxes which it is required by clause (ii) above to
pay, Borrower (if Borrower is the withholding agent) shall deliver to
Administrative Agent evidence reasonably satisfactory to the other affected
parties of such deduction, withholding or payment and of the remittance thereof
to the relevant taxing or other authority.
 
            (c)    Borrower agrees to indemnify each Agent and each Lender for
(i) the full amount of Indemnified Taxes and Other Taxes (including any
Indemnified Taxes or Other Taxes attributable to any amounts payable under this
Section 2.20) payable by such Agent or such Lender (whether or not such Taxes
are correctly or legally imposed) and (ii) any reasonable expenses arising
therefrom or with respect thereto. A certificate from the relevant Lender or
Agent, setting forth in reasonable detail the basis and calculation of such
Taxes shall be conclusive, absent manifest error.
 
            (d)    Evidence of Exemption from Withholding Tax.  Each Lender
shall, at such times as are reasonably requested by Borrower or the
Administrative Agent, provide Borrower and the Administrative Agent with any
documentation prescribed by law or reasonably requested by Borrower or
Administrative Agent certifying as to any entitlement of such Lender to an
exemption from, or reduction in, withholding
 


 
-79-

--------------------------------------------------------------------------------

 




tax with respect to any payments to be made to such Lender under the Credit
Documents.  Each Lender shall, whenever a lapse in time or change in such
Lender’s circumstances renders such documentation obsolete, expired or
inaccurate in any material respect, deliver promptly to Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the applicable withholding agent) or
promptly notify Borrower and the Administrative Agent of its inability to do so.
 
Notwithstanding anything to the contrary, a Lender shall be required to provide
any documentation under this Section 2.20(d) only to the extent it is legally
eligible to do so.
 
            (e)    Payment of Taxes.  In addition, Borrower agrees to pay any
present or future stamp, court or documentary, intangible, recording, filing or
similar Taxes imposed by any Governmental Authority, which arise from any
payment made under any Credit Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Credit Document (“Other Taxes”).
 
            (f)    Treatment of Certain Refunds.  If any party determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Taxes (whether received in cash or applied by the taxing authority granting
the refund to offset another Taxes otherwise owed) as to which it has been
indemnified pursuant to this Section 2.20 (including additional amounts paid
pursuant to this Section 2.20), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund).  Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid to such indemnified party pursuant to the previous sentence (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such indemnified party is required to repay such refund
to such Governmental Authority.  Notwithstanding anything to the contrary in
this Section 2.20(f), in no event will any indemnified party be required to pay
any amount to any indemnifying party pursuant to this Section 2.20(f) if such
payment would place such indemnified party in a less favorable position (on a
net after-Tax basis) than such indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.  This Section 2.20(f) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the indemnifying party or
any other Person.
 
            (g)    Minimum Interest. As part of entering into this Agreement,
the parties hereto have assumed that the interest payable at the rates set forth
in this Agreement is not and will not become subject to Swiss Federal
Withholding Tax.  Notwithstanding the foregoing, the parties hereto agree that
in the event that (A) Swiss Federal Withholding Tax is due on interest payments
or other payments by any Credit Party under this Agreement and (B) Section
2.20(b) (Withholding of Taxes) is unenforceable for any reason:
 
        (x)    the applicable interest rate in relation to that interest payment
shall be (i) the interest rate which would have applied to that interest payment
as provided for in Section 2.8 divided by (ii) 1 minus the rate at which the
relevant Swiss Federal Withholding Tax deduction is required to be made under
Swiss domestic tax law and / or applicable double taxation treaties (where the
rate at which the relevant Swiss Federal Withholding Tax deduction is required
to be made is for this purpose expressed as a fraction of 1); and
 
        (y)    the Credit Party shall (i) pay the relevant interest at the
adjusted rate in accordance with paragraph (x) above, (ii) make the Swiss
Federal Withholding Tax deduction on the in-
 


 
-80-

--------------------------------------------------------------------------------

 




terest so recalculated and (iii) all references to a rate of interest under the
Agreement shall be construed accordingly.
 
To the extent that interest payable by any Credit Party under this Agreement
becomes subject to Swiss Federal Withholding Tax, the parties shall promptly
co-operate in completing any procedural formalities (including submitting forms
and documents required by the Swiss or foreign tax authorities) to the extent
possible and necessary for the Credit Party to obtain the tax ruling from the
Swiss Federal Tax Administration.
 
Section 2.20(f) equally applies to this Section 2.20(g).
 
2.21      Obligation to Mitigate.  Each Lender (which term shall include Issuing
Bank for purposes of this Section 2.21) agrees that, as promptly as practicable
after the officer of such Lender responsible for administering its Loans or
Letters of Credit, as the case may be, becomes aware of the occurrence of an
event or the existence of a condition that would cause such Lender to become an
Affected Lender or that would entitle such Lender to receive payments under
Section 2.18, 2.19 or 2.20, it will, to the extent not inconsistent with the
internal policies of such Lender and any applicable legal or regulatory
restrictions, use reasonable efforts to (a) make, issue, fund or maintain its
Credit Extensions, including any Affected Loans, through another office of such
Lender, or (b) take such other measures as such Lender may deem reasonable, if
as a result thereof the circumstances which would cause such Lender to be an
Affected Lender would cease to exist or the additional amounts which would
otherwise be required to be paid to such Lender pursuant to Section 2.18, 2.19
or 2.20 would be materially reduced and if, as determined by such Lender in its
sole discretion, the making, issuing, funding or maintaining of such Revolving
Commitments, Loans or Letters of Credit through such other office or in
accordance with such other measures, as the case may be, would not otherwise
adversely affect such Revolving Commitments, Loans or Letters of Credit or the
interests of such Lender; provided, such Lender will not be obligated to utilize
such other office or take such other measures pursuant to this Section 2.21
unless Borrower agrees to pay all reasonable incremental expenses incurred by
such Lender as a result of utilizing such other office or take such other
measures as described above.  A certificate as to the amount of any such
expenses payable by Borrower pursuant to this Section 2.21 (setting forth in
reasonable detail the basis for requesting such amount) submitted by such Lender
to Borrower (with a copy to Administrative Agent) shall be conclusive absent
manifest error.
 
2.22      Defaulting Lenders.  Anything contained herein to the contrary
notwithstanding, in the event that any Lender becomes a Defaulting Lender, then
during any Default Period with respect to such Defaulting Lender, such
Defaulting Lender shall be deemed not to be a “Lender” for purposes of any
amendment, waiver or consent with respect to any provision of the Credit
Documents that requires the approval of Requisite Lenders, and Borrower shall
pay to Administrative Agent such additional amounts of cash as reasonably
requested by the Issuing Bank or the Swing Line Lender to be held as security
for Borrower’s reimbursement Obligations in respect of Letters of Credit and
Swing Line Loans then outstanding (such amount not to exceed such Defaulting
Lender’s obligations under Sections 2.3 and 2.4).  During any Default Period
with respect to a Funds Defaulting Lender that is not also an Insolvency
Defaulting Lender, (a) any amounts that would otherwise be payable to such Funds
Defaulting Lender with respect to its Revolving Loans and Revolving Commitments
under the Credit Documents (including, without limitation, voluntary and
mandatory prepayments and fees) shall, in lieu of being distributed to such
Funds Defaulting Lender, be retained by Administrative Agent and applied in the
following order of priority:  first, to the payment of any amounts owing by such
Funds Defaulting Lender to Administrative Agent, second, to the payment of any
amounts owing by such Funds Defaulting Lender to the Swing Line Lender, third,
to the payment of any amounts owing by such Funds Defaulting Lender to the
Issuing Bank, and fourth, to the payment of the Revolving Loans of other Lenders
(but not to the Revolving Loans of such Funds Defaulting Lender) as if such
Funds Defaulting Lender had funded all Defaulted
 


 
-81-

--------------------------------------------------------------------------------

 




Loans of such Funds Defaulting Lender; and (b) the Total Utilization of
Revolving Commitments as at any date of determination shall be calculated as if
such Defaulting Lender had funded all Defaulted Loans of such Defaulting
Lender.  During any Default Period with respect to an Insolvency Defaulting
Lender, any amounts that would otherwise be payable to such Insolvency
Defaulting Lender under the Credit Documents (including, without limitation,
voluntary and mandatory prepayments and fees including fees payable under
Section 2.11) may, in lieu of being distributed to such Insolvency Defaulting
Lender, be retained by Administrative Agent to collateralize indemnification and
reimbursement obligations of such Insolvency Defaulting Lender in an amount
reasonably determined by Administrative Agent.  No Revolving Commitment of any
Lender shall be increased or otherwise affected, and, except as otherwise
expressly provided in this Section 2.22, performance by Borrower of its
obligations hereunder and the other Credit Documents shall not be excused or
otherwise modified as a result of any Lender becoming a Defaulting Lender or the
operation of this Section 2.22.  The rights and remedies against a Defaulting
Lender under this Section 2.22 are in addition to other rights and remedies
which Borrower may have against such Defaulting Lender as a result of it
becoming a Defaulting Lender and which Administrative Agent or any Lender may
have against such Defaulting Lender with respect thereto.  If any Letter of
Credit Usage exists at the time such Lender becomes a Defaulting Lender then all
or any part of such Letter of Credit Usage shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Pro Rata Share but
only to the extent (x) the sum of each non-Defaulting Lender’s Revolving
Exposures plus such Defaulting Lender’s Letter of Credit Usage does not exceed
the total of such non-Defaulting Lender’s Revolving Commitments and (y) no
Default or Event of Default exists or shall have occurred.
 
2.23      Removal or Replacement of a Lender.  Anything contained herein to the
contrary notwithstanding, in the event that:  (a) (i) any Lender (an “Increased
Cost Lender”) shall give notice to Borrower that such Lender is an Affected
Lender or that such Lender is entitled to receive payments under Section 2.18,
2.19 or 2.20, (ii) the circumstances which have caused such Lender to be an
Affected Lender or which entitle such Lender to receive such payments shall
remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five Business Days after Borrower’s request for such withdrawal; or (b)
(i) any Lender shall become a Defaulting Lender, (ii) the Default Period for
such Defaulting Lender shall remain in effect, and (iii) such Defaulting Lender
shall fail to cure the default as a result of which it has become a Defaulting
Lender within five Business Days after Borrower’s request that it cure such
default; or (c) in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any of the provisions hereof as
contemplated by Section 10.5(b), the consent of Requisite Lenders shall have
been obtained but the consent of one or more of such other Lenders (each a
“Non-Consenting Lender”) whose consent is required shall not have been obtained;
then, with respect to each such Increased Cost Lender, Defaulting Lender or
Non-Consenting Lender (the “Terminated Lender”), Borrower may, by giving written
notice to Administrative Agent and any Terminated Lender of its election to do
so, elect to cause such Terminated Lender (and such Terminated Lender hereby
irrevocably agrees) to assign its outstanding Loans and its Revolving
Commitments, if any, in full to one or more Eligible Assignees (each a
“Replacement Lender”) in accordance with the provisions of Section 10.6 and
Borrower shall pay the fees, if any, payable thereunder in connection with any
such assignment from an Increased Cost Lender, a Non-Consenting Lender or
Insolvency Defaulting Lender, and the Funds Defaulting Lender (if not also an
Insolvency Defaulting Lender) shall pay the fees, if any, payable thereunder in
connection with any such assignment from such Defaulting Lender; provided, (1)
on the date of such assignment, the Replacement Lender shall pay to Terminated
Lender an amount equal to the sum of (A) an amount equal to the principal of,
and all accrued interest on, all outstanding Loans of the Terminated Lender, (B)
an amount equal to all unreimbursed drawings that have been funded by such
Terminated Lender, together with all then unpaid interest with respect thereto
at such time and (C) an amount equal to all accrued, but theretofore unpaid fees
owing to such Terminated Lender pursuant to Section 2.11; (2) on the date of
such assignment, Borrower shall pay any amounts payable to such Terminated
Lender pursuant to Section 2.18(c), 2.19 or 2.20; or otherwise as if it were a
prepayment; (3) in the case of any assignment resulting from a claim for
compensation under Section 2.19 or payments required to be
 


 
-82-

--------------------------------------------------------------------------------

 




made under Section 2.20, such assignment will result in a reduction in such
compensation or payment and (4) in the event such Terminated Lender is a
Non-Consenting Lender, each Replacement Lender shall consent, at the time of
such assignment, to each matter in respect of which such Terminated Lender was a
Non-Consenting Lender; provided that Borrower may not make such election with
respect to any Terminated Lender that is also an Issuing Bank unless, prior to
the effectiveness of such election, Borrower shall have caused each outstanding
Letter of Credit issued thereby to be cancelled.  Upon the prepayment of all
amounts owing to any Terminated Lender and the termination of such Terminated
Lender’s Revolving Commitments, if any, such Terminated Lender shall no longer
constitute a “Lender” for purposes hereof; provided that any rights of such
Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender.  Each Lender agrees that if Borrower exercises its option
hereunder to cause an assignment by such Lender as a Terminated Lender, such
Lender shall, promptly after receipt of written notice of such election, execute
and deliver all documentation necessary to effectuate such assignment in
accordance with Section 10.6.  In the event that a Terminated Lender does not
comply with the requirements of the immediately preceding sentence  within one
Business Day after receipt of such notice, each Lender hereby authorizes and
directs the Administrative Agent to execute and deliver such documentation as
may be required to give effect to an assignment in accordance with Section 10.6
on behalf of such Terminated Lender and any such documentation so executed by
the Administrative Agent shall be effective for purposes of documenting an
assignment pursuant to Section 10.6.
 
2.24      Interest Act (Canada).  For purposes of disclosure pursuant to the
Interest Act (Canada), the annual rates of interest or fees to which the rates
of interest or fees provided for in this Agreement and the other Credit
Documents (and stated herein or therein, as applicable, to be computed on the
basis of a 360 day year or any other period of time less than a calendar year)
are equivalent are the rates so provided for multiplied by the actual number of
days in the applicable calendar year and divided by 360 or the actual number of
days in such other period of time, respectively.
 
2.25      Incremental Facilities.  Borrower may by written notice to
Administrative Agent elect to request (A) prior to the Revolving Commitment
Termination Date, an increase to the existing Revolving Loan Commitments (any
such increase, the “New Revolving Loan Commitments”) and/or (B) the
establishment of one or more new term loan commitments (the “New Term Loan
Commitments”), by an amount such that Borrower and its Subsidiaries shall be in
compliance, on a Pro Forma Basis after giving effect to such New Term Loans or
New Revolving Loan Commitments and the application of the proceeds thereof, with
a Secured Leverage Ratio of 2.50 to 1.00; provided, that any New Revolving Loan
Commitment or New Term Loan Commitment shall not be less than $25,000,000
individually (or such lesser amount which shall be approved by Administrative
Agent or such lesser amount that represents all remaining availability under any
limit set forth above in this Section 2.25), and integral multiples of
$10,000,000 in excess of that amount.  Each such notice shall specify (A) the
date (each, an “Increased Amount Date”) on which Borrower proposes that the New
Revolving Loan Commitments or New Term Loan Commitments shall be effective and
(B) the identity of each Lender or other Person that is an Eligible Assignee;
provided that, Issuing Bank shall have consented (such consent not to be
unreasonably withheld or delayed) to the allocation of New Revolving Loan
Commitments to any Eligible Assignee under clause (ii) of the definition thereof
(each, a “New Revolving Loan Lender” or “New Term Loan Lender,” as applicable)
to whom Borrower proposes any portion of such New Revolving Loan Commitments or
New Term Loan Commitments, as applicable, be allocated and the amounts of such
allocations; provided that GSLP may elect or decline to arrange such New
Revolving Loan Commitments or New Term Loan Commitments, as applicable, in its
sole discretion and any Lender approached to provide all or a portion of the New
Revolving Loan Commitments or New Term Loan Commitments may elect or decline, in
its sole discretion, to provide a New Revolving Loan Commitments or New Term
Loan Commitment.
 


 
-83-

--------------------------------------------------------------------------------

 


Such New Revolving Loan Commitments or New Term Loan Commitments shall become
effective, as of such Increased Amount Date; provided that (1) no Default or
Event of Default shall exist onsuch Increased Amount Date before or after giving
effect to such New Revolving Loan Commitments or New Term Loan Commitments; (2)
both before and after giving effect to the making of any Series of New Term
Loans, each of the conditions set forth in Section 3.3(a) shall be satisfied;
provided that, solely with respect to the effectiveness of New Term Loans
incurred and/or New Revolving Loan Commitments established to finance the
Medicis Acquisition, the Bausch & Lomb Acquisition or any Permitted Acquisition
consummated after the Amendment No. 5 Effective Date, the Borrower shall not be
required to satisfy the conditions set forth in clause (iii) or (iv) of such
Section 3.3(a); (3) Borrower and its Subsidiaries shall be in compliance, on a
Pro Forma Basis after giving effect to such New Term Loans and the application
of the proceeds thereof, with each of the covenants set forth in Section 6.7 as
of the last day of the most recently ended Fiscal Quarter after giving effect to
such New Revolving Loan Commitments or New Term Loan Commitments; (4) the New
Revolving Loan Commitments or New Term Loan Commitments, as applicable, shall be
effected pursuant to one or more Joinder Agreements executed and delivered by
the applicable New Revolving Loan Lender or New Term Loan Lender, as the case
may be, Borrower and Administrative Agent (it being understood that the only
representations and warranties that shall be certified in the Joinder Agreement
with respect to New Term Loans incurred and/or New Revolving Loan Commitments
established to finance the Medicis Acquisition, the Bausch & Lomb Acquisition or
any Permitted Acquisition consummated after the Amendment No. 5 Effective Date
shall be those representations and warranties set forth in the seventh paragraph
of this Section 2.25), and each of which shall be recorded in the Register and
shall be subject to the requirements set forth in Section 2.20(d); (5) Borrower
shall make any payments required pursuant to Section 2.18(c) in connection with
the New Revolving Loan Commitments or New Term Loan Commitments, as applicable;
(6) Borrower shall deliver or cause to be delivered any legal opinions or other
documents reasonably requested by Administrative Agent in connection with any
such transaction. Any New Term Loans made on an Increased Amount Date shall be
designated a separate series (a “Series”) of New Term Loans for all purposes of
this Agreement and (7) Borrower and its Subsidiaries shall be in compliance, on
a Pro Forma Basis, with a Leverage Ratio as of the Increased Amount Date
(assuming in the case of any New Revolving Commitments, that the full amount of
all outstanding Revolving Commitments, including New Revolving Commitments, are
borrowed on such date), of 5.25 to 1.00; provided, further, that, (x) the
effectiveness of New Term Loans incurred to finance the Medicis Acquisition or
the Bausch & Lomb Acquisition shall not be subject to Borrower’s compliance with
clauses (1), (3) or (7) of the foregoing proviso and (y) the effectiveness of
New Term Loans incurred and/or New Revolving Loan Commitments established to
finance any Permitted Acquisition consummated after the Amendment No. 5
Effective Date shall not be subject to compliance with clause (1) of the
foregoing proviso.
 
On any Increased Amount Date on which New Revolving Loan Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions, (a)
each of the Revolving Lenders shall assign to each of the New Revolving Loan
Lenders, and each of the New Revolving Loan Lenders shall purchase from each of
the Revolving Loan Lenders, at the principal amount thereof (together with
accrued interest), such interests in the Revolving Loans outstanding on such
Increased Amount Date as shall be necessary in order that, after giving effect
to all such assignments and purchases, such Revolving Loans will be held by
existing Revolving Loan Lenders and New Revolving Loan Lenders ratably in
accordance with their Revolving Loan Commitments after giving effect to the
addition of such New Revolving Loan Commitments to the Revolving Loan
Commitments, (b) each New Revolving Loan Commitment shall be deemed for all
purposes a Revolving Loan Commitment and each Loan made thereunder (a “New
Revolving Loan”) shall be deemed, for all purposes, a Revolving Loan and (c)
each New Revolving Loan Lender shall become a Lender with respect to the New
Revolving Loan Commitment and all matters relating thereto.

 
 
-84-

--------------------------------------------------------------------------------

 


 
On any Increased Amount Date on which any New Term Loan Commitments of any
Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each New Term Loan Lender of any Series shall make a Loan to
Borrower (a “New Term Loan”) in an amount equal to its New Term Loan Commitment
of such Series (unless the Joinder Agreement with respect to any Series of New
Term Loans shall provide for the making of such Series of New Term Loans on a
date subsequent to the applicable Increased Amount Date), and (ii) each New Term
Loan Lender of any Series shall become a Lender hereunder with respect to the
New Term Loan Commitment of such Series and the New Term Loans of such Series
made pursuant thereto.
 
Administrative Agent shall notify Lenders promptly upon receipt of Borrower’s
notice of each Increased Amount Date and in respect thereof (x) the New
Revolving Loan Commitments and the New Revolving Loan Lenders or the Series of
New Term Loan Commitments and the New Term Loan Lenders of such Series, as
applicable, and (y) in the case of each notice to any Revolving Loan Lender, the
respective interests in such Revolving Loan Lender’s Revolving Loans, in each
case subject to the assignments contemplated by this Section.
 
The terms and provisions of the Tranche A New Term Loans of any Series shall be,
except with respect to pricing, amortization and maturity and except as
otherwise set forth herein or in the Joinder Agreement and otherwise reasonably
satisfactory to Administrative Agent, identical to the Tranche A Term
Loans.  The terms and provisions of the Tranche B New Term Loans of any Series
shall be, except with respect to pricing, amortization and maturity and except
as otherwise set forth herein or in the Joinder Agreement and otherwise
reasonably satisfactory to Administrative Agent, identical to the Tranche B Term
Loans.  The terms and provisions of the New Revolving Loans shall be, except
with respect to maturity, identical to the Revolving Loans.  In any event (i)
the weighted average life to maturity of all New Term Loans of any Series shall
be no shorter than the then-remaining weighted average life to maturity of the
Tranche B Term Loans (other than with respect to a Tranche A New Term Loan,
which shall have a weighted average life to maturity not shorter than the
remaining weighted average life to maturity of the Tranche A Term Loans), (ii)
the applicable New Term Loan Maturity Date of each Series shall be no shorter
than the latest of the final maturity of the Tranche B Term Loans (other than
with respect to a Tranche A New Term Loan, which shall have a maturity date not
earlier than the Tranche A Term Loan Maturity Date), and (iii) the yield
applicable to the New Term Loans of each Series shall be determined by Borrower
and the applicable new Lenders and shall be set forth in each applicable Joinder
Agreement; provided however (A) that the yield applicable to the Tranche A New
Term Loans (after giving effect to all upfront or similar fees or original issue
discount payable with respect to such Tranche A New Term Loans) shall not be
greater than the applicable yield payable pursuant to the terms of this
Agreement as amended through the date of such calculation with respect to
Tranche A Term Loans (including any upfront or similar fees or original issue
discount paid and payable to the initial Lenders hereunder) plus 0.50% per annum
unless the interest rate with respect to the Tranche A Term Loan is increased so
as to cause the then applicable yield under this Agreement on the Tranche A Term
Loans (including any upfront or similar fees or original issue discount paid and
payable to the initial Lenders hereunder) to equal the yield then applicable to
the Tranche A New Term Loans (after giving effect to all upfront or similar fees
or original issue discount payable with respect to such Tranche A New Term
Loans) minus 0.50% per annum and (B) that the yield applicable to the Tranche B
New Term Loans (after giving effect to all upfront or similar fees or original
issue discount payable with respect to such Tranche B New Term Loans) shall not
be greater than the applicable yield payable pursuant to the terms of this
Agreement as amended through the date of such calculation with respect to
Tranche B Term Loans (including any upfront or similar fees or original issue
discount paid and payable to the initial Lenders hereunder) plus 0.50% per annum
unless the interest rate with respect to the Tranche B Term Loan is increased so
as to cause the then applicable yield under this Agreement on the Tranche B Term
Loans (including any upfront or similar fees or original issue discount paid and
payable to the initial Lenders hereunder) to equal the yield then applicable to
the Tranche B New Term Loans (after giving effect to all upfront or similar
 


 
-85-

--------------------------------------------------------------------------------

 




fees or original issue discount payable with respect to such Tranche B New Term
Loans) minus 0.50% per annum.  For purposes of clause (iii) of the immediately
preceding sentence, upfront or similar fees and original issue discount will be
equated to interest rates based upon an assumed four-year average life. Each
Joinder Agreement may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Credit Documents as may be necessary
or appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.25.
 
Except as expressly set forth in this Section 2.25, New Term Loans incurred
and/or New Revolving Loan Commitments established to finance the Medicis
Acquisition, the Bausch & Lomb Acquisition or any Permitted Acquisition after
the Amendment No. 5 Effective Date shall be entered into in accordance with this
Section 2.25 and shall be subject to the terms and conditions hereof; provided
that as of the date of establishment of such New Term Loans incurred to finance
the Medicis Acquisition or the Bausch & Lomb Acquisition, Borrower shall not be
required to comply with the Secured Leverage Ratio set forth in the first
paragraph of this Section 2.25; provided that, as of such date, the
representations and warranties set forth in Section 4.1(a) (solely with respect
to due organization) 4.1(b) (solely with respect to the Joinder Agreement to be
entered into with respect to such New Term Loans and/or New Revolving Loan
Commitments, as applicable), 4.3 (solely with respect to the Joinder Agreement
to be entered into with respect to such New Term Loans and/or New Revolving Loan
Commitments, as applicable), 4.4(a)(ii) (solely with respect to the Joinder
Agreement to be entered into with respect to such New Term Loans and/or New
Revolving Loan Commitments, as applicable), 4.6 (solely with respect to the
Joinder Agreement to be entered into with respect to such New Term Loans and/or
New Revolving Loan Commitments, as applicable), 4.15 (solely with respect to
regulation under the Investment Company Act of 1940), 4.16 (solely with respect
to the Joinder Agreement to be entered into with respect to such New Term Loans
and/or New Revolving Loan Commitments, as applicable) and 4.23 (solely with
respect to the PATRIOT Act), in each case, shall be true and correct in all
material respects on and as of such date to the same extent as though made on
and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date; provided that, in each case, such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof.
 
SECTION 3.  CONDITIONS PRECEDENT
 
3.1        Third Restatement Date.  The effectiveness of this Agreement and the
obligation of each Lender to make a Tranche B Term Loan, a Revolving Loan, or to
issue a Letter of Credit, in each case on the Third Restatement Date are subject
to the prior or concurrent satisfaction, or waiver in accordance with Section
10.5, of the following conditions:
 
(a)    Credit Party Documents.  Administrative Agent and Arrangers shall have
received sufficient copies of each Credit Document executed and delivered by
each applicable Credit Party for each Lender.
 
(b)    Organizational Documents; Incumbency.  Administrative Agent and Arrangers
shall have received (i) a copy of each Organizational Document executed and
delivered by each Credit Party, as applicable, and, to the extent applicable,
certified as of a recent date by the appropriate governmental official, each
dated the Third Restatement Date or a recent date prior thereto (or a
certificate of a Responsible Officer certifying that the Organizational
Documents previously delivered to Administrative Agent and Arranger on or about
the Second Restatement Date or the Second Amendment and Restatement Joinder Date
remain in full force and effect and unmodified as of the Third Restatement
Date); (ii) signature and incumbency certificates of the officers of such Person
executing the Credit Documents to which it is a party; (iii) resolutions of


 
-86-

--------------------------------------------------------------------------------

 




the board of directors or similar governing body of each Credit Party approving
and authorizing the execution, delivery and performance of this Agreement and
the other Credit Documents to which it is a party or by which it or its assets
may be bound as of the Third Restatement Date, including the Amendment
Agreement, certified as of the Third Restatement Date by its secretary or an
assistant secretary as being in full force and effect without modification or
amendment; (iv) a certificate of status, certificate of compliance or other
certificate of good standing from the applicable Governmental Authority of each
Credit Party’s jurisdiction of incorporation, organization, amalgamation or
formation and in each jurisdiction in which it is qualified as a foreign
corporation or other entity to do business, each dated a recent date prior to
the Third Restatement Date; and (v) such other documents, including, without
limitation, current international SRL licenses for the applicable Barbados
Credit Parties, a negative certificate from the Luxembourg Trade and Companies
Register with respect to the Luxembourg Guarantor, an excerpt from the
Luxembourg Trade and Companies Register for the Luxembourg Guarantor and an
excerpt from the applicable commercial register for the Swiss Guarantor as
Administrative Agent and Arrangers may reasonably request.
 
(c)    [Intentionally Omitted].
 
(d)    Personal Property Collateral.  Each Credit Party shall have delivered to
Collateral Agent:
 
(i)     evidence satisfactory to Collateral Agent of the compliance by each
Credit Party with their obligations under the Second Amended and Restated Pledge
and Security Agreement, the Canadian Pledge and Security Agreement, the Quebec
Security Documents, the Barbados Security Documents, the Luxembourg Security
Documents, the Swiss Security Documents and the other Collateral Documents
(including their obligations to execute and deliver, file or register UCC and
PPSA financing statements (or equivalent filings), as applicable, to deliver
originals of securities, instruments and chattel paper and any agreements
governing deposit and/or securities accounts as provided therein);
 
(ii)    a completed supplement to the Collateral Questionnaire dated on or prior
to the Third Restatement Date and executed by an Authorized Officer of each
Additional Credit Party, together with all attachments contemplated thereby; and
 
(iii)   the results of a recent bring down lien search, by a Person reasonably
satisfactory to the Collateral Agent, of all effective UCC and PPSA financing
statements (or equivalent filings, including Quebec Register of Personal and
Moveable Real Rights filings) made with respect to any Credit Party in each
jurisdiction where the Collateral Agent, acting reasonably, considers it to be
necessary or desirable that such searches be conducted, together with copies of
all such filings disclosed by such search and (B) UCC and PPSA financing change
statements (or similar documents) duly executed or authorized by all applicable
Persons for filing in all applicable jurisdictions as may be necessary to
terminate any effective UCC or PPSA financing statements (or equivalent filings)
disclosed in such search (other than any such financing statements in respect of
Permitted Liens).
 
(e)    Opinions of Counsel to Credit Parties.  Lenders and their respective
counsel shall have received originally executed copies of the favorable written
opinions of:
 
(i)     Skadden, Arps, Slate, Meagher & Flom LLP, U.S. counsel to Borrower;
 
 
 
-87-

--------------------------------------------------------------------------------

 
 
(ii)    Chancery Chambers, special Barbados counsel to Borrower;


(iii)   Norton Rose Canada LLP, special Canadian counsel to Borrower;
 
(iv)   Stewart McKelvey, special Nova Scotia counsel to Borrower;
 
(v)    Fillmore Riley LLP, special Manitoba counsel to Borrower;
 
(vi)   Clark Wilson LLP, special British Columbia counsel to Borrower; and
 
(vii)  Baker & McKenzie, special Luxembourg and Swiss counsel to Borrower.
 
in each case as to such matters as Administrative Agent may reasonably request,
dated as of the Third Restatement Date and otherwise in form and substance
reasonably satisfactory to Administrative Agent and Arrangers (and each Credit
Party hereby instructs such counsel to deliver such opinions to Agents and
Lenders).
 
(f)     Fees and Expenses.  Borrower shall have paid to the Administrative Agent
all fees payable on the Third Restatement Date referred to in Section 2.11(c)
and shall have reimbursed the Administrative Agent and the Arrangers for their
out-of-pocket expenses, including the invoiced legal fees and expenses of Cahill
Gordon & Reindel llp; Lex Caribbean; Osler, Hoskin & Harcourt LLP, Lenz &
Staehelin and Elvinger, Hoss & Prussen and Mallesons Stephen Jaques.
 
(g)    Solvency Certificate.  On the Third Restatement Date, Administrative
Agent and Arrangers shall have received a Solvency Certificate dated the Third
Restatement Date and addressed to Administrative Agent and Lenders, and in form,
scope and substance satisfactory to Administrative Agent, certifying that
Borrower and its Subsidiaries that are Credit Parties are and will be Solvent on
a consolidated basis.
 
(h)    Third Restatement Date Certificate.  Borrower shall have delivered to
Administrative Agent and Arrangers an originally executed Third Restatement Date
Certificate.
 
(i)     Title Insurance.  Administrative Agent shall have received an executed
copy of an endorsement amending the name of the insured under the title
insurance policy in respect of the real property secured by the Quebec Security
Documents.
 
Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Credit
Document and each other document required to be approved by any Agent, Requisite
Lenders or Lenders, as applicable on the Third Restatement Date.
 
Notwithstanding anything to the contrary contained in this Agreement or the
other Credit Documents, the parties hereto acknowledge and agree that (i) the
delivery of any document or instrument, and the taking of any action, set forth
on Schedule 5.15 hereto shall not be a condition precedent to the Third
Restatement Date but shall be required to be satisfied after the Third
Restatement Date in accordance with Schedule 5.15 hereto, and (ii) all
conditions precedent and representations, warranties, covenants, Events of
Default and other provisions contained in this Agreement and the other Credit
Documents shall be deemed modified as set forth on Schedule 5.15 hereto (and to
permit the taking of the actions described therein within the time periods
required therein, rather than as elsewhere provided in the Credit Documents);
provided that (x) to the extent any representation and warranty would not be
true because the actions set forth therein were not taken on the Third
Restatement Date, the respective representation and


 
-88-

--------------------------------------------------------------------------------

 




warranty shall be required to be true and correct in all material respects at
the time the respective action is taken (or was required to be taken) in
accordance with the provisions of Schedule 5.15 and (y) all representations and
warranties relating to the Collateral Documents set forth in Schedule 5.15 shall
be required to be true immediately after the actions required to be taken by
Schedule 5.15 have been taken (or were required to be taken).
 
3.2        Prior Credit Dates.  The obligations of (a) the Lenders (including
the Swing Line Lender) to make Loans and (b) Issuing Bank to issue Letters of
Credit on the Original Closing Date, the First Restatement Date and the Second
Restatement Date was subject to the satisfaction of all of the conditions
precedent set forth in Section 3.1 of the Original Credit Agreement, the First
Amended and Restated Credit Agreement, and the Second Amended and Restated
Credit Agreement, respectively.
 
3.3        Conditions to Each Credit Extension.
 
            (a)    Conditions Precedent.  The obligation of each Lender to make
any Loan, or Issuing Bank to issue, amend, modify, renew or extend any Letter of
Credit, on any Credit Date, on or after the Third Restatement Date, are subject
to the satisfaction, or waiver in accordance with Section 10.5, of the following
conditions precedent:
 
(i)     Administrative Agent shall have received a fully executed and delivered
Funding Notice or Issuance Notice, as the case may be;
 
(ii)    after making the Credit Extensions requested on such Credit Date, the
Total Utilization of Revolving Commitments shall not exceed the Revolving
Commitments then in effect;
 
(iii)   as of such Credit Date, the representations and warranties contained
herein and in the other Credit Documents, in each case, shall be true and
correct in all material respects on and as of that Credit Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date; provided that, in each case,
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof;
 
(iv)   no event shall have occurred and be continuing or would result from the
consummation of the applicable Credit Extension that would constitute an Event
of Default or a Default; and
 
(v)    on or before the date of issuance, amendment, modification, renewal or
extension of any Letter of Credit, Administrative Agent shall have received all
other information required by the applicable Letter of Credit application, and
such other documents or information as Issuing Bank may reasonably require in
connection with the issuance amendment, modification, renewal or extension of
such Letter of Credit.
 
            (b)    Notices.  Any Notice shall be executed by an Authorized
Officer in a writing delivered to Administrative Agent.  In lieu of delivering a
Notice, Borrower may give Administrative Agent telephonic notice by the required
time of any proposed borrowing, conversion/continuation or issuance of a Letter
of Credit, as the case may be; provided that each such telephonic notice shall
be promptly confirmed in writing by delivery of the applicable Notice to
Administrative Agent on or before the close of business on the date that the
telephonic notice is given.  In the event of a discrepancy between the
telephonic notice and the written Notice, the written Notice shall govern.  In
the case of any Notice that is irrevocable once


 
-89-

--------------------------------------------------------------------------------

 




given, if Borrower provides telephonic notice in lieu thereof, such telephone
notice shall also be irrevocable once given.  Neither Administrative Agent nor
any Lender shall incur any liability to Borrower in acting upon any telephonic
notice referred to above that Administrative Agent believes in good faith to
have been given by a duly authorized officer or other person authorized on
behalf of Borrower or for otherwise acting in good faith.
 
SECTION 4.  REPRESENTATIONS AND WARRANTIES
 
In order to induce Agents, Lenders and Issuing Bank to enter into this Agreement
and to make each Credit Extension to be made thereby, each Credit Party
represents and warrants to each Agent, each Lender and Issuing Bank, on the
Third Restatement Date and on each Credit Date, that the following statements
are true and correct.
 
4.1        Organization; Requisite Power and Authority; Qualification.  Except
as otherwise set forth on Schedule 4.1, each of Borrower and its Subsidiaries
(a) is duly organized, validly existing and, to the extent such concept is
applicable in the relevant jurisdiction, in good standing under the laws of its
jurisdiction of organization as identified in Schedule 4.1, (b) has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, to enter into the
Credit Documents to which it is a party and to carry out the transactions
contemplated thereby, and (c) to the extent such concept is applicable in the
relevant jurisdiction, is qualified to do business and in good standing in every
jurisdiction where its assets are located and wherever necessary to carry out
its business and operations, except in jurisdictions where the failure to be so
qualified or in good standing has not had, and could not be reasonably expected
to have, a Material Adverse Effect.
 
4.2        Equity Interests and Ownership.  The Equity Interests of each of
Borrower and its Subsidiaries have been duly authorized and validly issued and
are fully paid and non-assessable.  Except as set forth on Schedule 4.2, as of
the date hereof, there is no existing option, warrant, call, right, commitment
or other agreement to which Borrower or any of its Subsidiaries is a party
requiring, and there is no membership interest or other Equity Interests of
Borrower or any of its Subsidiaries outstanding which upon conversion or
exchange would require, the issuance by Borrower or any of its Subsidiaries of
any additional membership interests or other Equity Interests of Borrower or any
of its Subsidiaries or other Securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase a membership interest or other
Equity Interests of Borrower or any of its Subsidiaries.  Schedule 4.2 correctly
sets forth the ownership interest of Borrower and each of its Subsidiaries as of
the Third Restatement Date.
 
4.3        Due Authorization.  The execution, delivery and performance of the
Credit Documents have been duly authorized by all necessary action on the part
of each Credit Party that is a party thereto.
 
4.4        No Conflict.  The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not (a)
violate (i) any provision of any Applicable Law, (ii) any of the Organizational
Documents of Borrower or any of its Subsidiaries, or (iii) any order, judgment
or decree of any court or other agency of government binding on Borrower or any
of its Subsidiaries, except with respect to clauses (i) and (iii) to the extent
that such violation could not reasonably be expected to have a Material Adverse
Effect; (b) conflict with, result in a breach of or constitute (with due notice
or lapse of time or both) a default under any Contractual Obligation of Borrower
or any of its Subsidiaries, except to the extent that such conflict, breach or
default could not reasonably be expected to have a Material Adverse Effect; (c)
result in or require the creation or imposition of any Lien upon any of the
properties or assets of Borrower or any of its Subsidiaries (other than any
Liens created under any of the Credit Documents in favor of Collateral Agent, on
behalf of Secured Parties); or (d) require any approval of stock-
 


 
-90-

--------------------------------------------------------------------------------

 




holders, members or partners or any approval or consent of any Person under any
Contractual Obligation of Borrower or any of its Subsidiaries, except for such
approvals or consents which will be obtained on or before the Third Restatement
Date and disclosed in writing to Lenders and except for any such approval or
consent the failure of which to obtain could not reasonably be expected to have
a Material Adverse Effect.
 
4.5       Governmental Consents.  (a) The execution, delivery and performance by
Credit Parties of the Credit Documents to which they are parties and the
consummation of the financing contemplated by this Agreement do not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any Governmental Authority, except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Collateral Agent for filing and/or recordation, and (b) with respect to the
consummation of each Acquisition, as of the date thereof, consummation of such
Acquisition did not require any registration with, consent or approval of, or
notice to, or other action to, with or by, any Governmental Authority as of the
date thereof, except for such registrations, consents, notices or other actions
which were obtained or made on or before such date.
 
4.6        Binding Obligation.  Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.
 
4.7        Historical Financial Statements.  The Historical Financial Statements
were prepared in conformity with GAAP and fairly present, in all material
respects, the financial position, on a consolidated basis, of the Persons
described in such financial statements as at the respective dates thereof and
the results of operations and cash flows, on a consolidated basis, of the
Persons described therein for each of the periods then ended, subject, in the
case of any such unaudited financial statements, to changes resulting from audit
and normal year end adjustments and the absence of footnotes.  As of the Third
Restatement Date, none of Borrower or any of its Subsidiaries has any contingent
liability or liability for taxes, long term lease or unusual forward or long
term commitment that is not reflected in the Historical Financial Statements or
the notes thereto and which in any such case is material in relation to the
business, operations, properties, assets or condition (financial or otherwise)
of Borrower and its Subsidiaries taken as a whole.
 
4.8        Projections.  On and as of the Third Restatement Date, the
Projections of Borrower and its Subsidiaries for the period of Fiscal Year 2012
through and including Fiscal Year 2016 provided to Lenders or prospective
Lenders in writing on or prior to the Third Restatement Date (the “Projections”)
are based on good faith estimates and assumptions made by the management of
Borrower; provided that the Projections are not to be viewed as facts and that
actual results during the period or periods covered by the Projections may
differ from such Projections and that the differences may be material.
 
4.9        No Material Adverse Change.  Since January 1, 2011, no event,
circumstance or change has occurred that has caused or evidences, or could
reasonably be expected to have, either in any case or in the aggregate, a
Material Adverse Effect.
 
4.10      Adverse Proceedings, etc.  There are no Adverse Proceedings,
individually or in the aggregate, that could reasonably be expected to have a
Material Adverse Effect.  None of Borrower or any of its Subsidiaries (a) is in
violation of any Applicable Laws (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (b) is subject to or in default with respect to any
Governmental Authority or any final judgments, writs, injunc-


 
-91-

--------------------------------------------------------------------------------

 


 
tions, decrees, rules or regulations of any Governmental Authority, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

4.11     Payment of Taxes.  Except for any failure that would not be reasonably
expected to, individually or in the aggregate, result in a Material Adverse
Effect:
 
(a)    all Tax returns and reports of Borrower and each of its Subsidiaries
required to be filed by any of them have been timely filed, and all Taxes
(whether or not shown on such Tax returns) of Borrower and each of its
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises (including in the capacity of a withholding agent) which are due
and payable have been timely paid (except for Taxes that are being contested in
accordance with the terms of Section 5.3) and adequate accruals and reserves
have been made in accordance with GAAP for Taxes of Borrower and each of its
Subsidiaries in that are not due and payable; and
 
(b)    there is no current, or, to the knowledge of Borrower or its
Subsidiaries, proposed or pending audit, examination, Tax assessment, claims or
proceedings against Borrower or any of its Subsidiaries which is not being
actively contested by Borrower or such Subsidiary in good faith and by
appropriate proceedings and for which adequate reserves have been made in
accordance with GAAP by Borrower or any of its Subsidiaries, as applicable.
 
4.12     Properties.
 
(a)    Title.  Each of Borrower and its Subsidiaries has (i) good, sufficient
and legal and beneficial title to (in the case of fee interests in real
property), (ii) valid leasehold interests in (in the case of leasehold interests
in real or personal property), (iii) valid licensed rights in (in the case of
licensed interests in intellectual property) and (iv) good title to (in the case
of all other personal property), all of their respective properties and assets
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.  Except as permitted by
this Agreement, all such properties and assets are free and clear of Liens.
 
(b)    Real Estate.  As of the Third Restatement Date, Schedule 4.12 contains a
true, accurate and complete list of (i) all Real Estate Assets, and (ii) all
leases, subleases, licenses or assignments of leases, subleases, licenses or
other agreements (together with all amendments, modifications, supplements,
renewals or extensions of any thereof) affecting each Real Estate Asset of any
Credit Party, regardless of whether such Credit Party is the landlord (licensor)
or tenant (licensee) (whether directly or as an assignee or successor in
interest) under such lease, sublease, license, assignment or other
agreement.  Each agreement listed in clause (ii) of the immediately preceding
sentence is in full force and effect and Borrower does not have knowledge of any
default that has occurred and is continuing thereunder, except to the extent
that the failure to be in full force and effect or the occurrence and
continuance of a default, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect, and each such agreement
constitutes the legally valid and binding obligation of each applicable Credit
Party, enforceable against such Credit Party in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles.  To the knowledge of the Credit Parties, none of the
buildings or other structures located on any Real Estate Asset encroaches upon
any land not owned or leased by a Credit Party (except in a manner that
constitutes a Permitted Lien), and there are no restrictive covenants or
statutes, regulations, orders or other laws which restrict or prohibit the use
in any material respect of any Real Estate Asset or such buildings or structures
for the purposes for which they are currently used.  To the knowledge of the
Credit Parties, there


 
-92-

--------------------------------------------------------------------------------

 


 
are no expropriation or similar proceedings, actual or threatened, against any
Real Estate Asset or any part thereof.

(c)    Intellectual Property.  Each Credit Party possesses or has, by valid and
enforceable license, ownership or the right to use all Intellectual Property
used in the conduct of its business and, to each Credit Party’s knowledge, has
the right to use such Intellectual Property without violation or infringement of
any rights of others with respect thereto.
 
4.13     Environmental Matters.  None of Borrower or any of its Subsidiaries or
any of their respective Facilities or operations are subject to any actual or,
to Borrower’s knowledge, as applicable, threatened, order, consent decree or
settlement agreement with any Person pursuant to any Environmental Law or
relating to any Environmental Claim or any Release or threat of Release of
Hazardous Materials, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  None of Borrower or any of its
Subsidiaries has received any written notice of non-compliance with any
Environmental Law, letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604) or any comparable state law, except as, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  Each Facility is free from the presence of Hazardous Materials, except
for such materials the presence of which, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.  There
are and, to each of Borrower’s and its Subsidiaries’ knowledge, have been no
conditions, occurrences, or Release or threat of Release of Hazardous Materials
that could reasonably be expected to form the basis of a Environmental Claim
against Borrower or any of its Subsidiaries that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse
Effect.  None of Borrower or any of its Subsidiaries or, to any Credit Party’s
knowledge, any predecessor of Borrower or any of its Subsidiaries has filed any
notice under any Environmental Law indicating past or present treatment of
Hazardous Materials at any Facility, except as, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, and none of Borrower’s or any of its Subsidiaries’ operations involves
the generation, transportation, treatment, storage or disposal of hazardous
waste, as defined under 40 C.F.R. Parts 260 or 270 or any state or other
equivalent, in each case, except as, individually or in the aggregate could not
reasonably be expected to result in a Material Adverse Effect.  Borrower and
each of its Subsidiaries, Facilities and operations are in compliance with
applicable Environmental Laws, in each case, except as, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
4.14     No Defaults.  None of Borrower or any of its Subsidiaries is in default
in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, could not reasonably be expected
to have a Material Adverse Effect.
 
4.15     Governmental Regulation.  Borrower and its Subsidiaries are not subject
to regulation under the Investment Company Act of 1940 or any other Applicable
Law or Governmental Authorization that restricts or limits their ability to
incur Indebtedness or to perform or satisfy the Obligations.
 
4.16     Federal Reserve Regulations.
 
            (a)    None of Borrower or any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock.
 
            (b)    No portion of the proceeds of any Credit Extension shall be
used in any manner, whether directly or indirectly, that causes or could
reasonably be expected to cause, such Credit Extension or the


 
-93-

--------------------------------------------------------------------------------

 


 
application of such proceeds to violate Regulation T, Regulation U or Regulation
X of the Board of Governors or any other regulation thereof.

4.17     Employee Matters.  None of Borrower or any of its Subsidiaries is
engaged in any unfair labor practice or other labor proceeding (including
certification) or complaint that could reasonably be expected to have a Material
Adverse Effect.  Except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, there is (a) no unfair
labor practice complaint pending against Borrower or any of its Subsidiaries or,
to the knowledge of Borrower, threatened against any of them before the National
Labor Relations Board or a labor board of any other jurisdiction, and no
grievance or arbitration proceeding arising out of or under any collective
bargaining agreement pending against Borrower or any of its Subsidiaries or, to
the knowledge of Borrower, threatened against any of them, and none of Borrower
or any of its Subsidiaries is in violation of any collective bargaining
agreement, (b) no strike or work stoppage in existence or, to the knowledge of
Borrower, threatened involving Borrower or any of its Subsidiaries and (c) to
the knowledge of Borrower, no union representation question existing with
respect to the employees of Borrower or any of its Subsidiaries and, to the
knowledge of Borrower, no union organization activity is taking place with
respect to the employees of Borrower or any of its Subsidiaries.  Except as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, all payments due from any Canadian Credit Party for
employee health and welfare insurance have been paid or accrued as a liability
on the books of such Canadian Credit Party and such Canadian Credit Party has
withheld and remitted all employee withholdings to be withheld or remitted by it
and has made all employer contributions to be made by it, in each case, pursuant
to applicable law on account of the Canada Pension Plan maintained by the
Government of Canada, employment insurance, employee income taxes, and any other
required payroll deduction.
 
4.18     Employee Benefit Plans.  Except as could not reasonably be expected to
have a Material Adverse Effect, (a) Borrower, each of its Subsidiaries and each
of their respective ERISA Affiliates are in compliance with all applicable
provisions and requirements of ERISA and the Internal Revenue Code and the
regulations and published interpretations thereunder with respect to each
Employee Benefit Plan, and have performed all their obligations under each
Employee Benefit Plan, (b) each Employee Benefit Plan which is intended to
qualify under Section 401(a) of the Internal Revenue Code has received a
favorable determination letter from the Internal Revenue Service indicating that
such Employee Benefit Plan is so qualified and, to the knowledge of Borrower,
nothing has occurred subsequent to the issuance of such determination letter
which would cause such Employee Benefit Plan to lose its qualified status, (c)
no liability to the PBGC (other than required premium payments), the Internal
Revenue Service, any Employee Benefit Plan or any trust established under Title
IV of ERISA has been or is expected to be incurred by Borrower, any of its
Subsidiaries or any of their ERISA Affiliates, (d) no ERISA Event has occurred
or is reasonably expected to occur and (e) except to the extent required under
Section 4980B of the Internal Revenue Code or similar state laws, no Employee
Benefit Plan provides health or welfare benefits (through the purchase of
insurance or otherwise) for any retired or former employee of Borrower, any of
its Subsidiaries or any of their respective ERISA Affiliates.  The present value
of the aggregate benefit liabilities under each Pension Plan sponsored,
maintained or contributed to by Borrower, any of its Subsidiaries or any of
their ERISA Affiliates (determined as of the end of the most recent plan year on
the basis of the actuarial assumptions specified for funding purposes in the
most recent actuarial valuation for such Pension Plan), did not exceed the
then-current aggregate value of the assets of such Pension Plan by more than
$70,000,000.150,000,000.  As of the most recent valuation date for each
Multiemployer Plan for which the actuarial report is available, the potential
liability of Borrower, its Subsidiaries and their respective ERISA Affiliates
for a complete withdrawal from such Multiemployer Plan (within the meaning of
Section 4203 of ERISA), when aggregated with such potential liability for a
complete withdrawal from all Multiemployer Plans, based on information available
pursuant to Section 4221(e) of ERISA, is not more than
$70,000,000.150,000,000.  Except as could not reasonably be expected to have a
Material Adverse Effect, Borrower, each of its Subsidiaries and each of their
ERISA Affiliates have complied with
 


 
-94-

--------------------------------------------------------------------------------

 


 
the requirements of Section 515 of ERISA with respect to each Multiemployer Plan
and are not in “default” (as defined in Section 4219(c)(5) of ERISA) with
respect to payments to a Multiemployer Plan.

4.19     Canadian Employee Benefit Plans.
 
            (a)    Except as could not reasonably be expected to have a Material
Adverse Effect and except as set forth on Schedule 4.18, the Canadian Employee
Benefit Plans are, and have been, established, registered, amended, funded,
invested and administered in compliance with the terms of such Canadian Employee
Benefit Plans (including the terms of any documents in respect of such Canadian
Employee Benefit Plans), all Applicable Laws and any applicable collective
agreements.  There is no investigation by a Governmental Authority or claim
(other than routine claims for payment of benefits) pending or, to the knowledge
of a Canadian Credit Party, threatened involving any Canadian Employee Benefit
Plan or its assets, and no facts exist which could reasonably be expected to
give rise to any such investigation or claim (other than routine claims for
payment of benefits) which if determined adversely, could reasonably be expected
to have a Material Adverse Effect.
 
            (b)    All employer and employee payments, contributions and
premiums required to be remitted, paid to or in respect of each Canadian Pension
Plan have been paid or remitted in accordance with its terms and all applicable
laws.
 
            (c)    No Canadian Pension Plan Termination Events have occurred
that individually or in the aggregate, would result in a Canadian Credit Party
owing an amount that could reasonably be expected to have a Material Adverse
Effect.
 
            (d)    Except as set forth on Schedule 4.18, no Credit Party has any
liability (contingent, matured or otherwise) in respect of a Defined Benefit
Plan.
 
None of the Canadian Employee Benefit Plans, other than the Canadian Pension
Plans, provide benefits beyond retirement or other termination of service to
employees or former employees of a Canadian Credit Party, or to the
beneficiaries or dependants of such employees.
 
4.20     Solvency.  The Credit Parties are and, upon the incurrence of any
Obligation by any Credit Party on any date on which this representation and
warranty is made, will be, Solvent, on a consolidated basis.
 
4.21     Compliance with Statutes, etc.  Each of Borrower and its Subsidiaries
is in compliance with all Applicable Laws imposed by all Governmental
Authorities, in respect of the conduct of its business and the ownership of its
property (including compliance with all applicable Environmental Laws with
respect to any Real Estate Asset or governing its business and the requirements
of any permits issued under such Environmental Laws with respect to any such
Real Estate Asset or the operations of Borrower or any of its Subsidiaries as
currently operated or conducted), except such non-compliance that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.
 
4.22     Disclosure.  None of the reports, certificates or written statements
furnished to Lenders by or on behalf of Borrower or any of its Subsidiaries for
use in connection with the Transactions, other than projections and information
of a general economic or general industry nature, contains any untrue statement
of a material fact or omits to state a material fact (known to Borrower, in the
case of any document not furnished by either of them) necessary in order to make
the statements contained herein or therein not misleading as of the date made,
in light of the circumstances in which the same were made.  Any projections and
pro forma financial information contained in such materials are based upon good
faith estimates and assumptions believed by Borrower to be reasonable at the
time made, it being recognized
 


 
-95-

--------------------------------------------------------------------------------

 




by Lenders that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may differ from the projected results and such differences may be
material.  There are no facts known (or which should upon the reasonable
exercise of diligence be known) to Borrower (other than matters of a general
economic nature) that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect and that have not been disclosed
herein or other documents, certificates and statements furnished to Lenders for
use in connection with the Transactions.
 
4.23     PATRIOT Act and PCTFA.  To the extent applicable, each Credit Party is
in compliance, in all material respects, with the (i) Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, (ii) the
PATRIOT Act, (iii) Part II.1 of the Criminal Code (Canada), (iv) the Proceeds of
Crime (money laundering) and Terrorist Financing Act (Canada) (the “PCTFA”), (v)
the Regulations Implementing the United Nations Resolutions on the Suppression
of Terrorism (Canada) and (vi) United Nations Al-Qaida and Taliban Regulations
(Canada).  No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.
 
4.24     Creation, Perfection, etc.  Except as otherwise contemplated hereby or
under any other Credit Document, including without limitation in Section 3
hereof, all filings and other actions necessary to perfect the Liens on the
Collateral created under, and in the manner contemplated by, the Collateral
Documents have been duly made or taken or otherwise provided for (to the extent
required hereby or by the applicable Collateral Documents), and, to the extent
not previously executed and delivered, when executed and delivered, the
Collateral Documents will create in favor of Collateral Agent for the benefit of
the Secured Parties, or in favor of the Secured Parties, a valid and, together
with such filings and other actions (to the extent required hereby or by the
applicable Collateral Documents), perfected First Priority Lien on the
Collateral, securing the payment of the Obligations.
 
4.25     OFAC Matters.  None of Borrower, any of its Subsidiaries or, to the
knowledge of Borrower, any director, officer, agent, employee or affiliate of
Borrower or any of its Subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury (“OFAC”); and Borrower and its Subsidiaries will not, directly or
indirectly, use the proceeds of the Loans, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other Person
or entity, for the purpose of financing the activities of any Person currently
subject to any U.S. sanctions administered by OFAC.
 
SECTION 5.  AFFIRMATIVE COVENANTS
 
Each Credit Party covenants and agrees that so long as any Commitment is in
effect and until payment in full of all principal of and interest on each Loan
and all fees, expenses and other amounts (other than contingent amounts not yet
due) payable under any Credit Document and cancellation or expiration of all
Letters of Credit, each Credit Party shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Section 5.
 
5.1       Financial Statements and Other Reports.  Borrower will deliver to
Administrative Agent on behalf of each Lender:
 

 
 
-96-

--------------------------------------------------------------------------------

 


 
(a)    Quarterly Financial Statements.  Within 45 days after the end of each
Fiscal Quarter of each Fiscal Year (other than the fourth Fiscal Quarter of any
such Fiscal Year), commencing with the Fiscal Quarter ending September 30, 2011,
the consolidated balance sheets of Borrower and its Subsidiaries as at the end
of such Fiscal Quarter and the related consolidated statements of income and
cash flows of Borrower and its Subsidiaries for such Fiscal Quarter and for the
period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year, commencing
with the first Fiscal Quarter for which such corresponding figures are
available, all in reasonable detail, together with a Financial Officer
Certification and a Narrative Report with respect thereto;
 
(b)    Annual Financial Statements.  Within 90 days after the end of each Fiscal
Year, commencing with the Fiscal Year ending December 31, 2011, (i) the
consolidated balance sheets of Borrower and its Subsidiaries as at the end of
such Fiscal Year and the related consolidated statements of income,
stockholders’ equity and cash flows of Borrower and its Subsidiaries for such
Fiscal Year, setting forth in each case in comparative form the corresponding
figures for the previous Fiscal Year commencing with the first Fiscal Year for
which such corresponding figures are available, all in reasonable detail,
together with a Financial Officer Certification and a Narrative Report with
respect thereto; and (ii) with respect to such consolidated financial statements
a report thereon by an independent certified public accountant (or accountants)
of recognized national standing selected by Borrower, and reasonably
satisfactory to Administrative Agent (which report and/or the accompanying
financial statements shall be unqualified as to going concern and scope of
audit, and shall state that such consolidated financial statements fairly
present, in all material respects, the consolidated financial position of
Borrower and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards) together with a
written statement by such independent certified public accountants stating (1)
that their audit examination has included a review of the terms of Section 6.7
of this Agreement and the related definitions, (2) whether, in connection
therewith, any condition or event that constitutes a Default or an Event of
Default under Section 6.7 has come to their attention and, if such a condition
or event has come to their attention, specifying the nature and period of
existence thereof, and (3) that nothing has come to their attention that causes
them to believe that the information contained in any Compliance Certificate is
not correct or that the matters set forth in such Compliance Certificate are not
stated in accordance with the terms hereof (which statement may be limited to
the extent required by accounting rules or guidelines);
 
(c)    Compliance Certificate.  Together with each delivery of financial
statements of Borrower and its Subsidiaries pursuant to Sections 5.1(a) and
5.1(b), a duly executed and completed Compliance Certificate;
 
(d)    Statements of Reconciliation after Change in Accounting Principles.  If,
as a result of any change in accounting principles and policies from those used
in the preparation of the Historical Financial Statements, the consolidated
financial statements of Borrower and its Subsidiaries delivered pursuant to
Section 5.1(a) or 5.1(b) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance reasonably satisfactory to
Administrative Agent;
 


 
-97-

--------------------------------------------------------------------------------

 


 
(e)    Notice of Default.  Promptly upon any Responsible Officer of Borrower
obtaining knowledge (i) of any condition or event that constitutes a Default or
an Event of Default or that notice has been given to Borrower with respect
thereto; (ii) that any Person has given any notice to Borrower or any of its
Subsidiaries or taken any other action with respect to any event or condition
set forth in Section 8.1(b); or (iii) of the occurrence of any event or change
that has
 
caused or evidences or could reasonably be expected to result in, either
individually or in the aggregate, a Material Adverse Effect, a certificate of an
Authorized Officer specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person and the nature of such claimed Event of Default, Default,
default, event or condition, and what action Borrower has taken, is taking and
proposes to take with respect thereto;
 
(f)     Notice of Litigation.  Promptly upon any Responsible Officer of Borrower
obtaining knowledge of any actual or threatened (i) Adverse Proceeding not
previously disclosed in writing by Borrower to Lenders, or (ii) development in
any Adverse Proceeding that, in the case of either clause (i) or (ii), if
adversely determined could be reasonably expected to result in a Material
Adverse Effect, or seeks to enjoin or otherwise prevent the consummation of, or
to recover any damages or obtain relief as a result of, the Transactions,
written notice thereof together with such other information as may be reasonably
available to Borrower to enable Lenders and their counsel to evaluate such
matters;
 
(g)    ERISA.  (i) Promptly upon any Responsible Officer of Borrower obtaining
knowledge of the occurrence of or forthcoming occurrence of any ERISA Event, a
written notice specifying the nature thereof, what action Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates has taken, is taking or
proposes to take with respect thereto and, when known, any action taken or
threatened by the Internal Revenue Service, the Department of Labor or the PBGC
with respect thereto; and (ii) with reasonable promptness, copies of (1) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
with the Internal Revenue Service with respect to each Pension Plan; (2) all
notices received by Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event;
and (3) copies of such other documents or governmental reports or filings
relating to any Employee Benefit Plan as Administrative Agent shall reasonably
request;
 
(h)    Canadian Employee Benefit Plans.  Promptly upon any Responsible Officer
of Borrower obtaining knowledge of:  (1) a Canadian Pension Plan Termination
Event; (2) the failure to make a required contribution to or payment under any
Canadian Pension Plan when due; (3) the occurrence of any event which is
reasonably likely to result in a Canadian Credit Party incurring any liability,
fine or penalty with respect to any Canadian Employee Benefit Plan that could
reasonably be expected to result in a Material Adverse Effect; (4) the
establishment of any material new Canadian Employee Benefit Plans or (5) any
change to an existing Canadian Employee Benefit Plan that could reasonably be
expected to result in a Material Adverse Effect; in the notice to the
Administrative Agent of the foregoing, copies of all documentation relating
thereto as Administrative Agent shall reasonably request shall be provided;
 
(i)     Financial Plan.  As soon as practicable and in any event no later than
60 days subsequent to the beginning of each Fiscal Year (beginning with the
Fiscal Year ending December 31, 2012), a consolidated plan and financial
forecast for such Fiscal Year and each Fiscal Year (or portion thereof) through
the final maturity date of the Loans (a “Financial Plan”), including forecasted
consolidated statements of income of Borrower for each Fiscal Quarter of such
Fiscal Year (it being understood that the forecasted financial information is
not to be viewed as

 
 
-98-

--------------------------------------------------------------------------------

 


facts and that actual results during the period or periods covered by the
Financial Plan may differ from such forecasted financial information and that
such differences may be material);
 
(j)     Insurance Report.  As soon as practicable and in any event within 60
days after the last day of each Fiscal Year, a certificate from Borrower’s
insurance broker in form and sub-stance satisfactory to Administrative Agent
outlining all material insurance coverage maintained as of the date of such
certificate by Borrower and its Subsidiaries;
 
(k)    Information Regarding Collateral.  Borrower will furnish to Collateral
Agent prompt (and in any event within 30 days of such change) written notice of
any change (i) in any Credit Party’s legal name, (ii) in any Credit Party’s
identity or corporate structure, (iii) in any Credit Party’s jurisdiction of
organization or of the jurisdiction in which its chief executive office is
located or (iv) in any Credit Party’s Federal Taxpayer Identification Number or
state organizational identification number.  Borrower agrees not to effect or
permit any change referred to in the preceding sentence unless all filings have
been made under the Uniform Commercial Code, the PPSA or similar laws of
jurisdictions in which Credit Parties are organized or otherwise that are
required in order for Collateral Agent to continue at all times following such
change to have a valid, legal and perfected security interest in all the
Collateral as contemplated in the Collateral Documents.  Borrower also agrees
promptly to notify Collateral Agent if any material portion of the Collateral is
damaged or destroyed;
 
(l)     Annual Collateral Verification.  Each year, at the time of delivery of
annual financial statements with respect to the preceding Fiscal Year pursuant
to Section 5.1(b), Borrower shall deliver to Collateral Agent a certificate of
an Authorized Officer (i) either confirming that there has been no change in the
information required by the Collateral Questionnaire since the date of the most
recently delivered Collateral Questionnaire or the date of the most recent
certificate delivered pursuant to this Section and/or identifying such changes
and (ii) certifying that all Uniform Commercial Code and PPSA financing
statements (including fixtures filings, as applicable) and all supplemental
Intellectual Property Security Agreements or other appropriate filings,
recordings or registrations, have been filed or recorded in each governmental,
municipal or other appropriate office in each jurisdiction identified in the
Collateral Questionnaire or pursuant to clause (i) above to the extent necessary
to effect, protect and perfect the security interests under the Collateral
Documents for a period of not less than 18 months after the date of such
certificate (except as noted therein with respect to any continuation statements
to be filed within such period);
 
(m)   Other Information.  (A) Promptly upon their becoming publicly available,
copies (or e-mail notice) of (i) all financial statements, reports, notices and
proxy statements sent or made available generally by Borrower to its security
holders acting in such capacity or by any Subsidiary of Borrower to its security
holders other than Borrower or another Subsidiary of Borrower, (ii) all regular
and periodic reports and all registration statements and prospectuses, if any,
filed by Borrower or any of its Subsidiaries with any securities exchange or
with the Securities and Exchange Commission, the Ontario Securities Commission
or any other Governmental Authority and (iii) all press releases and other
statements made available generally by Borrower or any of its Subsidiaries to
the public concerning material developments in the business of Borrower or any
of its Subsidiaries, and (B) such other information and data with respect to the
operations, business affairs and financial condition of Borrower or any of its
Subsidiaries as from time to time may be reasonably requested by Administrative
Agent or any Lender;
 
(n)    Certification of Public Information.  Borrower and each Lender
acknowledge that certain of the Lenders may be Public Lenders and, if documents
or notices required to be deliv-
 


 
-99-

--------------------------------------------------------------------------------

 




ered pursuant to this Section 5.1 or otherwise are being distributed through
IntraLinks, SyndTrak or another relevant website or other information platform
(the “Platform”), any document or notice that Borrower has indicated contains
Non-Public Information shall not be posted on that portion of the Platform
designated for such Public Lenders.  Borrower agrees to clearly designate all
information provided to Administrative Agent by or on behalf of Borrower which
is suitable to make available to Public Lenders.  If Borrower has not indicated
whether a document or notice delivered pursuant to this Section 5.1 contains
Non-Public Information, Administrative Agent reserves the right to post such
document or notice solely on that portion of the Platform designated for Lenders
who wish to receive material non-public information with respect to Borrower,
its Subsidiaries and their respective Securities; and
 
(o)    Environmental Reports and Audits.  As soon as practicable following
receipt thereof, copies of all environmental audits and written reports with
respect to environmental matters at any Facility or that relate to any
environmental liabilities of any Credit Party, in each case that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect.
 
(p)    General.  Any financial statement, report, notice, proxy statement,
registration statement, prospectus or other document required to be delivered
pursuant to this Section 5.1 shall be delivered in accordance with Section 10.1
and shall be deemed to have been delivered on the date on which such financial
statement, report, notice, proxy statement, registration statement, prospectus
or other document is posted on the SEC’s website on the Internet at www.sec.gov
and, in each case, such financial statement, report, notice, proxy statement,
registration statement, prospectus or other document is readily accessible to
the Administrative Agent on such date; provided that Borrower shall give notice
of any such posting to Administrative Agent (who shall then give notice of any
such posting to the Lenders).  Furthermore, if any financial statement,
certificate or other information required to be delivered pursuant to this
Section 5.1 shall be required to be delivered on any date that is not a Business
Day, such financial statement, certificate or other information may be delivered
to Administrative Agent on the next succeeding Business Day after such date.
 
5.2       Existence.  Except as otherwise permitted under Section 6.8, each
Credit Party will, and will cause each of its Subsidiaries to, at all times
preserve and keep in full force and effect its existence and all rights and
franchises, licenses and permits material to its business; provided that no
Credit Party (other than Borrower with respect to existence) or any of its
Subsidiaries shall be required to preserve any such existence, right or
franchise, licenses and permits if such Person’s board of directors (or similar
governing body) shall determine that the preservation thereof is no longer
desirable in the conduct of the business of such Person, and that the loss
thereof is not disadvantageous in any material respect to such Person or to
Lenders.
 
5.3       Payment of Taxes and Claims.  Except for failures that, individually
and in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect, each Credit Party will, and will cause each of its Subsidiaries
to, pay all Taxes imposed upon it or any of its properties or assets or in
respect of any of its income, businesses or franchises before any penalty or
fine accrues thereon, and all claims (including claims for labor, services,
materials and supplies) for sums that have become due and payable and that by
law have or may become a Lien upon any of its properties or assets, prior to the
time when any penalty or fine shall be incurred with respect thereto; provided,
no such Tax or claim need be paid if it is being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, so long as
(a) adequate reserve or other appropriate provision, as shall be required in
conformity with GAAP shall have been made therefor, and (b) in the case of a Tax
or claim which has or may become a Lien against any of the Collateral, such
contest proceedings conclusively operate to stay the sale
 


 
-100-

--------------------------------------------------------------------------------

 


 
of any portion of the Collateral to satisfy such Tax or claim.  No Credit Party
will, nor will it permit any of its Subsidiaries to, file or consent to the
filing of any consolidated income tax return with any Person (other than
Borrower or any of its Subsidiaries).

5.4       Maintenance of Properties.  Each Credit Party will, and will cause
each of its Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted, all material
properties used or useful in the business of Borrower and its Subsidiaries.
 
5.5       Insurance.  Borrower and its Subsidiaries will maintain or cause to be
maintained, with financially sound and reputable insurers, such public liability
insurance, property damage insurance and business interruption insurance with
respect to liabilities, losses or damage in respect of the assets, properties
and businesses of Borrower and its Subsidiaries as is customarily carried or
maintained under similar circumstances by Persons of established reputation
engaged in similar businesses in the same or similar locations, in each case in
such amounts (giving effect to self-insurance), with such deductibles, covering
such risks and otherwise on such terms and conditions as shall be customary for
such Persons.  Without limiting the generality of the foregoing, Borrower will
maintain or cause to be maintained (a) flood insurance with respect to each
Flood Hazard Property that is located in a community that participates in the
National Flood Insurance Program, in each case in compliance with any applicable
regulations of the Board of Governors of the Federal Reserve System, and (b)
replacement value property damage insurance on the Collateral under such
policies of insurance, with such insurance companies, in such amounts, with such
deductibles, and covering such risks as are carried or maintained under similar
circumstances by Persons of established reputation engaged in similar businesses
in the same or similar locations.  Each such policy of insurance shall (i) name
Collateral Agent, on behalf of the Secured Parties, as an additional insured
thereunder as its interests may appear and (ii) in the case of each property
damage insurance policy, contain a loss payable clause or endorsement,
reasonably satisfactory in form and substance to Collateral Agent, that names
Collateral Agent, on behalf of the Secured Parties, as the loss payee thereunder
and provides for at least thirty days’ prior written notice to Collateral Agent
of any modification or cancellation of such policy; provided that the provisions
of the foregoing sentence shall not apply to any policy of insurance maintained
solely for the purpose of compliance with Applicable Law to the extent that the
assets, properties and businesses that are the subject of such policy are
separately the subject of an insurance policy with respect to which Borrower
shall have satisfied the provision of the foregoing sentence.
 
5.6       Books and Records; Inspections.  Each Credit Party will, and will
cause each of its Subsidiaries to, keep proper books of record and accounts in
which full, true and correct entries in conformity in all material respects with
GAAP shall be made of all dealings and transactions in relation to its business
and activities.  Each Credit Party will, and will cause each of its Subsidiaries
to, permit any authorized representatives designated by any Lender to visit and
inspect any of the properties of any Credit Party and any of its respective
Subsidiaries, to inspect, copy and take extracts from its and their financial
and accounting records, and to discuss its and their affairs, finances and
accounts with its and their officers and independent public accountants, all
upon reasonable notice and at such reasonable times during normal business hours
and as often as may reasonably be requested; provided that, excluding any such
visits and inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights under this
Section 5.6 and the Administrative Agent shall not exercise such rights more
often than once during any calendar year absent the existence of an Event of
Default.  Notwithstanding anything to the contrary in this Section 5.6 or any
other Credit Document, none of Borrower or any of its Subsidiaries shall be
required to disclose, permit the inspection, examination or making of copies or
taking of extracts of, or discussion of, any document, information or other
matter (a) that constitutes non-financial trade secrets or non-financial
proprietary information, (b) in respect of which disclosure to Administrative
Agent or any Lender (or any of their respective representatives) is prohibited
by any Applicable Law or any binding contractual agreement or (c) is subject to
attorney-client or similar privilege or constitutes attorney work product.
 


 
-101-

--------------------------------------------------------------------------------

 


 
5.7       Lenders Meetings.  Borrower will, upon the request of Administrative
Agent or Requisite Lenders, participate in a meeting of Administrative Agent and
Lenders once during each Fiscal Year to be held at Borrower’s corporate offices
(or at such other location as may be agreed to by Borrower and Administrative
Agent) at such time as may be agreed to by Borrower and Administrative Agent.
 
5.8       Compliance with Laws.  Each Credit Party will comply, and shall cause
each of its Subsidiaries to comply, with the requirements of all Applicable Law,
rules, regulations and orders of any Governmental Authority (including all
Environmental Laws), non-compliance with which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
 
5.9       Environmental.
 
            (a)    Environmental Disclosure.  Borrower will deliver to
Administrative Agent and Lenders:
 
(i)    as soon as practicable following receipt thereof, copies of all written
reports of environmental audits, investigations or analyses of any kind or
character, whether prepared by personnel of Borrower or any of its Subsidiaries
or, to the extent in Borrower’s or any of its Subsidiaries’ possession or
control, by independent consultants, Governmental Authorities or any other
Persons, with respect to significant environmental matters at any Facility or
with respect to any Environmental Claims that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect;
 
(ii)   promptly upon the occurrence thereof, written notice describing in
reasonable detail (1) any Release required to be reported to any Governmental
Authority under any applicable Environmental Laws that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect,
(2) any response or remedial action taken by Borrower or any other Person as a
result of (A) any Hazardous Materials at a Facility the existence of which could
reasonably be expected to result in one or more Environmental Claims having,
individually or in the aggregate, a Material Adverse Effect, or (B) any
Environmental Claims that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect, (3) Borrower’s discovery of any
occurrences or conditions at any Facility that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect,
and (4) Borrower’s discovery of any occurrence or condition on any real property
adjoining or in the vicinity of any Facility that could cause such Facility or
any part thereof to be subject to any material restrictions on the ownership,
occupancy, transferability or use thereof under any Environmental Laws that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect;
 
(iii)   as soon as practicable following the sending or receipt thereof by
Borrower or any of its Subsidiaries, a copy of any and all written
communications to or from any Governmental Authority or third party claimant or
their representatives with respect to any Environmental Claims that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect;
 
(iv)  prompt written notice describing in reasonable detail (1) any proposed
acquisition of stock, assets, or property by Borrower or any of its Subsidiaries
that could reasonably be expected to (A) expose Borrower or any of its
Subsidiaries to, or result in, Environmental Claims that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(B) adversely affect the ability of Borrower or any of its Subsidiaries to
maintain in full force and effect Governmental Authorizations required under any
Environmental Laws for their respective operations, the absence of which could
reasonably be expected to result in a Material Adverse Effect and (2) any
proposed action to be taken by Borrower or any of its Subsidiaries to
 


 
-102-

--------------------------------------------------------------------------------

 




modify current operations in a manner that could reasonably be expected to
subject Borrower or any of its Subsidiaries to any additional obligations or
requirements under any Environmental Laws, to the extent any such obligation or
requirement could reasonably be expected to result in a Material Adverse Effect;
and
 
(v)   with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by Administrative Agent in relation to
any matters disclosed pursuant to this Section 5.9(a).
 
            (b)    Environmental Matters.  Each Credit Party shall promptly
take, and shall cause each of its Subsidiaries promptly to take, any and all
actions necessary to (i) cure any violation of applicable Environmental Laws by
such Credit Party or its Subsidiaries that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (ii) make an
appropriate response to any Environmental Claim against such Credit Party or any
of its Subsidiaries and discharge any obligations it may have to any Person
thereunder where failure to do so could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, except in each case
to the extent such Credit Party or Subsidiary is contesting such violation,
Environmental Claim or obligation in good faith and by proper proceedings and
appropriate reserves are being maintained in accordance with GAAP.
 
5.10     Subsidiaries.
 
(1)           In the event that any Person becomes a Domestic Subsidiary of
Borrower (including with respect to any Subsidiary Redesignation resulting in an
Unrestricted Subsidiary becoming a Subsidiary) (other than a Subsidiary that is,
or would be, an Excluded Subsidiary), Borrower shall:  (I) promptly cause such
Domestic Subsidiary to become a Guarantor hereunder and a Grantor under the
Second Amended and Restated Pledge and Security Agreement by executing and
delivering to Administrative Agent and Collateral Agent a Counterpart Agreement
and a Pledge Supplement (as defined in the Second Amended and Restated Pledge
and Security Agreement ), and (II) take all such actions and execute and
deliver, or cause to be executed and delivered, all such documents, instruments,
agreements, and certificates as are similar to those described in Sections
3.1(b), 3.1(f), 3.1(h) and 3.1(i) of the Original Credit Agreement.
 
(2)           In the event that any Person becomes a Foreign Subsidiary of VPI
(including with respect to any Subsidiary Redesignation resulting in an
Unrestricted Subsidiary becoming a Subsidiary) (other than a Subsidiary that is,
or would be, an Excluded Subsidiary), and the ownership interests of such
Foreign Subsidiary are directly owned by VPI or by any Guarantor that is a
Domestic Subsidiary thereof, Borrower shall, or shall cause such Domestic
Subsidiary to:  (I) deliver all such documents, instruments, agreements, and
certificates as are similar to those described in Section 3.1(b), and (II) take
all of the actions referred to in Section 3.1(d)(i) necessary to grant and to
perfect a First Priority Lien in favor of Collateral Agent, for the benefit of
Secured Parties, under the Second Amended and Restated Pledge and Security
Agreement  (subject to the limitations set forth therein) in 65% of such
ownership interests that is voting stock and 100% of such ownership interest
that is not voting stock.
 
(3)           In the event that any Person becomes a Foreign Subsidiary of
Borrower (but not a Subsidiary of VPI) (including with respect to any Subsidiary
Redesignation resulting in an Unrestricted Subsidiary becoming a Subsidiary)
(other than a Subsidiary that is, or would be, an Excluded Subsidiary), Borrower
shall: (I) promptly cause such Subsidiary to become a Guarantor (and to deliver
(x) a Canadian Guarantee in respect of any such Foreign Subsidiary that is a
Canadian Credit Party satisfying clause (i) of the definition thereof, (y) a
Barbados Guarantee in respect of any such Foreign Subsidiary that is a Barbados
Credit Party and (z) a Counterpart Agreement in form and substance sufficient to
create a binding Guarantee of the Obligations by each such Foreign Subsidiary
not meeting the requirements of clauses (x) and (y) above) (and to deliver (v)
the Luxembourg Security Documents in respect of any such For-
 


 
-103-

--------------------------------------------------------------------------------

 




eign Subsidiary that is a Luxembourg Guarantor, (w) the Swiss Security
Documents, in respect of any such Foreign Subsidiary that is a Swiss Guarantor,
(x) the Canadian Pledge and Security Agreement and, as applicable, Quebec
Security Documents, in respect of any such Foreign Subsidiary that is a Canadian
Credit Party satisfying clause (i) of the definition thereof, (y) the Barbados
Security Documents in respect of any such Foreign Subsidiary that is a Barbados
Credit Party and (z) such agreement or agreements under the laws of the
jurisdiction of organization of such Foreign Subsidiary as are analogous to the
Collateral Documents described under clauses (v), (w), (x) and (y) above), and
(II) take all such actions and execute and deliver, or cause to be executed and
delivered, all such documents, instruments, agreements, and certificates as are
similar to those described in Sections 3.1(b), 3.1(f), 3.1(h) and 3.1(i) of the
Original Credit Agreement.
 
(4)           With respect to each such Subsidiary described in paragraph (1)
through (3) of this Section 5.10, Borrower shall promptly send to Administrative
Agent written notice setting forth with respect to such Person (i) the date on
which such Person became a Subsidiary of Borrower, and (ii) all of the data
required to be set forth in Schedules 4.1 and 4.2 with respect to all
Subsidiaries of Borrower, and such written notice shall be deemed to supplement
Schedules 4.1 and 4.2 for all purposes hereof.
 
(5)           Notwithstanding anything in this Section 5.10 to the contrary, in
no event shall (i) any Subsidiary that is otherwise prohibited by Applicable Law
from guaranteeing the Obligations or pledging
 
its assets in support of the Obligations be required to execute a Counterpart
Agreement or any Collateral Document or take any other action set forth in
paragraph (1), (2) or (3) of this Section 5.10 (including, without limitation,
Biovail Insurance) and (ii) Borrower or any Guarantor be required to pledge the
Equity Interests of any Subsidiary in support of the Obligations if such pledge
is otherwise prohibited by Applicable Law.
 
(6)           Notwithstanding anything in this Agreement or any other Credit
Document to the contrary (including this Section 5.10 and Sections 5.11 and
5.13), no Credit Document shall require the creation or perfection of pledges of
or security interests in, or the obtaining of title insurance, legal opinions or
other deliverables with respect to, particular assets of the Credit Parties, if,
and for so long as, Administrative Agent, in consultation with Borrower,
determines in writing that the cost of creating or perfecting such pledges or
security interests in such assets, or obtaining such title insurance, legal
opinions or other deliverables in respect of such assets (taking into account
any adverse tax consequences to Borrower and its Subsidiaries (including the
imposition of withholding or other material taxes)), shall be excessive in view
of the benefits to be obtained by the Secured Parties therefrom.  Administrative
Agent may grant extensions of time for the creation and perfection of security
interests in or the obtaining of title insurance, legal opinions or other
deliverables with respect to particular assets or the provision of the Guarantee
(or any other guarantee in support of the Obligations) by any Subsidiary where
it determines that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or the other Credit Documents.
 
(7)           If it becomes illegal for any Lender to hold or benefit from a
Lien over real or personal property pursuant to any law of the United States of
America, such Lender may, in its sole discretion, notify the Administrative
Agent and disclaim any benefit of such security interest to the extent of such
illegality, but the election by any Lender to so disclaim the benefit of such
security interest shall not invalidate or render unenforceable such Lien for the
benefit of each of the other Lenders.
 
5.11      Additional Material Real Estate Assets.  In the event that any Credit
Party acquires a Material Real Estate Asset or a Real Estate Asset owned or
leased on the Third Restatement Date becomes a Material Real Estate Asset and
such interest has not otherwise been made subject to the Lien of the Collateral
Documents in favor of Collateral Agent, for the benefit of Secured Parties, then
such Credit
 


 
-104-

--------------------------------------------------------------------------------

 




Party shall promptly take all such actions and execute and deliver, or cause to
be executed and delivered, all such mortgages, documents, instruments,
agreements, opinions and certificates similar to those described in Sections
3.1(h) and 3.1(i) of the Original Credit Agreement with respect to each such
Material Real Estate Asset that Collateral Agent shall reasonably request to
create in favor of Collateral Agent, for the benefit of Secured Parties, a valid
and, subject to any filing and/or recording referred to herein, perfected First
Priority security interest in such Material Real Estate Asset.  In addition to
the foregoing, Borrower shall, at the request of Collateral Agent, deliver, from
time to time, to Collateral Agent such appraisals as are required by Applicable
Law of Material Real Estate Assets with respect to which Collateral Agent has
been granted a Lien.
 
5.12      Interest Rate Protection.  No later than ninety (90) days following
the Third Restatement Date and at all times thereafter until the third
anniversary of the Third Restatement Date, Borrower shall obtain and cause to be
maintained protection against fluctuations in interest rates pursuant to one or
more Interest Rate Agreements in form and substance reasonably satisfactory to
Administrative Agent, in order to ensure that for a period of not less than
three years after the Third Restatement Date, no less than 35% of the aggregate
principal amount of the total Indebtedness for borrowed money of Borrower and
its Subsidiaries then outstanding is either (i) subject to such Interest Rate
Agreements or (ii) Indebtedness that bears interest at a fixed rate.
 
5.13      Further Assurances.  At any time or from time to time, each Credit
Party will, at its expense, promptly execute, acknowledge and deliver such
further documents and do such other acts and things as Administrative Agent or
Collateral Agent may reasonably request in order to effect fully the purposes of
the Credit Documents.  In furtherance and not in limitation of the foregoing,
each Credit Party shall take such actions as Administrative Agent or Collateral
Agent may reasonably request from time to time to ensure that the Obligations
are guarantied by the Guarantors and are secured by substantially all of the
assets of Borrower and the other Guarantors (subject to the limitations
contained herein and in the other Credit Documents).
 
5.14     Maintenance of Ratings.  At all times, Borrower shall use commercially
reasonable efforts to maintain (x) a corporate family rating issued by Moody’s
and a corporate credit rating issued by S&P and (y) public ratings issued by
Moody’s and S&P with respect to its senior secured debt.
 
5.15     Post-Closing Matters.  Borrower and its Subsidiaries, as applicable,
agree to execute and deliver the documents and take the actions set forth on
Schedule 5.15, in each case within the time limits specified on such schedule
(unless Administrative Agent, in its sole and absolute discretion, shall have
agreed to any particular longer period).
 
5.16     Canadian Employee Benefit Plans.  Each Canadian Credit Party shall:
 
(a)    with respect to each Canadian Pension Plan, pay all contributions,
premiums and payments when due in accordance with its terms and applicable law;
and
 
(b)    promptly deliver to the Administrative Agent copies of:  (A) annual
information returns, actuarial valuations and any other reports which have been
filed with a Governmental Authority with respect to each Canadian Pension Plan;
and (B) any direction, order, notice, ruling or opinion that a Canadian Credit
Party may receive from a Governmental Authority with respect to any Canadian
Employee Benefit Plan.
 


 
-105-

--------------------------------------------------------------------------------

 




SECTION 6.  NEGATIVE COVENANTS
 
Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all principal of and interest on each Loan
and all fees, expenses and other amounts (other than contingent amounts not yet
due) payable under any Credit Document and cancellation or expiration of all
Letters of Credit, such Credit Party shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Section 6.
 
6.1        Indebtedness.  No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:
 
(a)    the Obligations;
 
(b)    Senior Notes in an aggregate principal amount not to exceed
$4,350,000,000;
 
(c)    Indebtedness of any Subsidiary of Borrower to Borrower or any other such
Subsidiary or of Borrower to any of its Subsidiaries; provided that (i) all such
Indebtedness, if owed to a Credit Party, shall be evidenced by the Intercompany
Note or another promissory note and shall be subject to a First Priority Lien
pursuant to the applicable Collateral Document, (ii) all such Indebtedness owing
by a Credit Party to a Subsidiary that is not a Credit Party shall be unsecured
and subordinated in right of payment to the payment in full of the Obligations
pursuant to the terms of a subordination agreement with respect to such
Indebtedness substantially in the form of Exhibit J-2 among the Credit Parties
and such Subsidiaries party to such Indebtedness and (iii) in respect of any
Indebtedness owing by a Subsidiary that is not a Credit Party to a Credit Party,
such Indebtedness is permitted as an Investment under the proviso to Section
6.6(d);
 
(d)    Indebtedness incurred by Borrower or any of its Subsidiaries arising from
agreements providing for indemnification, adjustment of purchase price or
similar obligations (including Indebtedness consisting of the deferred purchase
price of property acquired in a Permitted Acquisition) or from guaranties or
letters of credit, surety bonds, performance bonds or similar obligations
securing the performance of Borrower or any such Subsidiary pursuant to such
agreements, in connection with Permitted Acquisitions or permitted dispositions
of any business, assets or Subsidiary of Borrower or any of its Subsidiaries;
 
(e)    Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business;
 
(f)     Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;
 
(g)    guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees of and licensees to and of Borrower and its
Subsidiaries;
 
(h)    guaranties by Borrower of Indebtedness of a Subsidiary of Borrower or
guaranties by a Subsidiary of Borrower of Indebtedness of Borrower or any other
such Subsidiary, in each case with respect to Indebtedness otherwise permitted
to be incurred pursuant to this Section 6.1; provided that (i) if the
Indebtedness that is being guarantied is unsecured and/or subordinated to the
Obligations, the guaranty thereof shall be unsecured and/or subordinated to the
Obligations to the same extent and (ii) in respect of any guaranty by a Credit
Party of Indebtedness of a Sub-
 


 
-106-

--------------------------------------------------------------------------------

 


 
sidiary that is not a Credit Party, such guaranty is permitted as an Investment
under Section 6.6(d);
 
(i)     Indebtedness described in Schedule 6.1 (other than Indebtedness
described in clauses (a) or (b) of this Section 6.1);
 
(j)     Indebtedness of Borrower or its Subsidiaries with respect to Capital
Leases or purchase money Indebtedness in an aggregate principal amount at any
time outstanding  not to exceed the greater of (x) $50,000,000 and (y) 1.00% of
Consolidated Total Assets; provided, any such Indebtedness shall be secured only
by the asset acquired in connection with the incurrence of such Indebtedness;
 
(k)    Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Subsidiary of Borrower or Indebtedness attaching
to assets that are acquired by Borrower or any of its Subsidiaries, in each case
after the Third Restatement Date; provided that (x) on a Pro Forma Basis
(including, for the avoidance of doubt, Subordinated Indebtedness) after giving
effect to the incurrence of such Indebtedness (including the use of proceeds
thereof), the Leverage Ratio of Borrower shall be less than or equal to 5.25 to
1.00, as of the last day of the most recently ended Fiscal Quarter for which
financial statements were required to have been delivered pursuant to Section
5.1(a) or (b), (y) such Indebtedness existed at the time such Person became a
Subsidiary or at the time such assets were acquired and, in each case, was not
created in anticipation thereof and (z) such Indebtedness is not guaranteed in
any respect by Borrower or any Subsidiary (other than by any such Person that so
becomes a Subsidiary);
 
(l)     Indebtedness representing the deferred purchase price of property
(including Intellectual Property) or services, including earn-out obligations,
purchase price adjustments, escrow arrangements or other arrangements
representing deferred payments incurred in connection with the acquisition of
equity or assets permitted or consented to hereunder;
 
(m)   (i) Indebtedness under any Hedge Agreement (and any guarantees thereof),
(ii) Indebtedness under any Cash Management Agreement (and any guarantees
thereof) and (iii) Indebtedness arising under any Currency Agreement or Interest
Rate Agreement (and, in each case, any guarantees thereof), including any
extensions thereof and such increases, if any, as shall result when the
underlying obligations of such agreements are marked to market or increased to
address accrued interest on the obligation relating to such agreement; provided,
that, with respect to Indebtedness under Hedge Agreements, Interest Rate
Agreements or Currency Agreements (or Guarantees thereof), such Indebtedness is
entered into in the ordinary course of business and not for speculative
purposes;
 
(n)    Indebtedness in respect of performance and surety bonds and completion
guarantees provided by Borrower or any of its Subsidiaries;
 
(o)    Indebtedness of Borrower or any Subsidiary as an account party in respect
of trade letters of credit;
 
(p)    [Reserved];
 
(q)    other Indebtedness (including, for the avoidance of doubt, Subordinated
Indebtedness) of Borrower or any Guarantor; provided that on a Pro Forma Basis
after giving effect to the incurrence of such Indebtedness (including the use of
proceeds thereof including, without limitation, after the date of incurrence or
issuance of any such Indebtedness pursuant to any escrow
 


 
-107-

--------------------------------------------------------------------------------

 


 
arrangement, delayed draw, delayed closing or similar or analogous arrangement),
(x) no Default or Event of Default has occurred and is continuing or would
result therefrom and (y) the Leverage Ratio of Borrower and its Subsidiaries
shall be less than or equal to 5.25 to 1.00, as of the last day of the most
recently ended Fiscal Quarter for which financial statements were required to
have been delivered pursuant to Section 5.1(a) or (b);

(r)     provided that no Default or Event of Default has occurred and is
continuing or would result therefrom, the incurrence or issuance by Borrower or
any Subsidiary of Borrower of Indebtedness which serves to extend, replace,
refund, renew, defease or refinance any Indebtedness incurred as permitted under
clause (b), (i), (j), (k), (r), (s) or (v) of this Section 6.1 or any
Indebtedness issued to so extend, replace, refund, renew, defease or refinance
such Indebtedness, or any Indebtedness, including additional Indebtedness,
incurred to pay premiums (including tender premiums), defeasance costs and fees
and expenses in connection therewith (the “Refinancing Indebtedness”); provided,
however, that such Refinancing Indebtedness:
 
(1)    has a final maturity date later than the date that is 91 days after the
latest Term Loan Maturity Date, and has a weighted average life to the date of
the latest Term Loan Maturity Date that is not less than the weighted average
life to the date of the latest Term Loan Maturity Date of the Indebtedness being
extended, replaced, renewed, defeased, refunded or refinanced,
 
(2)    to the extent such Refinancing Indebtedness extends, replaces, refunds,
renews, defeases or refinances (x) Indebtedness subordinated or pari passu to
the Obligations, such Refinancing Indebtedness is subordinated or pari passu to
the Obligations at least to the same extent (as determined in good faith by the
board of directors of Borrower) as the Indebtedness being extended, replaced,
renewed, defeased, refinanced or refunded or (y) Disqualified Equity Interests
such Refinancing Indebtedness must be Disqualified Equity Interests,
 
(3)    shall have direct and contingent obligors that are the same as (or, in
the case of contingent obligors, no more expansive than) the direct and
contingent obligors, respectively, of the refinanced Indebtedness, or
 
(4)    shall not be secured by any assets that were not required to be used to
secure the Indebtedness being extended, replaced, renewed, defeased, refunded or
refinanced;
 
(s)     Permitted Secured Notes;
 
(t)     Indebtedness owed to any Person (including obligations in respect of
letters of credit for the benefit of such Person) providing workers’
compensation, health, death, disability or other employee benefits or property,
casualty or liability insurance or self-insurance, or other Indebtedness
regarding workers’ compensation claims pursuant to reimbursement or
indemnification obligations to such Person, in each case incurred in the
ordinary course of business;
 
(u)    Indebtedness of Borrower or any of its Subsidiaries consisting of (x) the
financing of insurance premiums or (y) take-or-pay obligations contained in
supply arrangements, in each case, incurred in the ordinary course of business;
 
(v)    Indebtedness of Subsidiaries of Borrower (other than Biovail Insurance
and any other such Subsidiary that is not permitted by Applicable Law to
guaranty the Obligations) that
 


 
-108-

--------------------------------------------------------------------------------

 




are not Credit Parties and that are organized under the laws of any jurisdiction
other than the United States of America consisting of working capital credit
facilities in an aggregate principal amount at any time outstanding under this
clause (v) not to exceed the greatest of (i) 2.5% of the consolidated total
revenues for the four Fiscal Quarter period most recently ended, (ii) 2.5% of
the consolidated total assets, as determined in accordance with GAAP, as of the
applicable date of determination, in each case of subclause (i) and (ii), of all
Subsidiaries of Borrower (other than Biovail Insurance and any other such
Subsidiary that is not permitted by Applicable Law to guaranty the Obligations)
that are not Credit Parties, and (iii) $40,000,000; and
 
(w)   the Bausch & Lomb Unsecured Debt.
 
6.2       Liens.  No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Borrower or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income, profits or royalties therefrom, or file or
permit the filing of any financing statement or other similar notice of any Lien
with respect to any such property, asset, income, profits or royalties under the
UCC of any State, the PPSA of any province or territory or under any similar
recording or notice statute of jurisdictions in which Credit Parties are
organized or under any applicable intellectual property laws, rules or
procedures, except:
 
(a)    Liens in favor of Collateral Agent for the benefit of Secured Parties
granted pursuant to any Credit Document;
 
(b)    Liens for Taxes not yet due and payable or that are being contested in
accordance with Section 5.3;
 
(c)    statutory Liens of landlords, banks (and rights of set-off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 430(k) of
the Internal Revenue Code or ERISA or a violation of Section 436 of the Internal
Revenue Code or, in respect of a Canadian Credit Party, a Lien imposed pursuant
to pension benefits standards legislation; provided that, in each case, such
Liens shall be governed by Sections 5.1(g), 5.1(h), 8.1(j) and 8.1(k) and not
this Section 6.2), in each case incurred in the ordinary course of business (i)
for amounts not yet overdue or (ii) for amounts that are overdue and that (in
the case of any such amounts overdue for a period in excess of five days) are
being contested in good faith by appropriate proceedings, so long as such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made for any such contested amounts;
 
(d)    Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;
 
(e)    easements, rights of way, restrictions, encroachments, encumbrances and
other minor defects or irregularities in title, in each case which do not and
will not interfere in any material respect with the ordinary conduct of the
business of Borrower or any of its Subsidiaries;
 


 
-109-

--------------------------------------------------------------------------------

 


 
(f)     any interest or title of a lessor, lessee, sublessor or sublessee under
any lease or sublease permitted hereunder and any interest or title of a
licensor, licensee, sublicensor or sublicensee under any license or sublicense
permitted hereunder;
 
(g)    Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by Borrower or any of its Subsidiaries in connection
with any letter of intent or purchase agreement permitted hereunder;
 
(h)    purported Liens evidenced by the filing of precautionary UCC or PPSA
financing statements (or any similar precautionary filings) relating solely to
operating leases of personal property entered into in the ordinary course of
business;
 
(i)     Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
 
(j)     any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property;
 
(k)    outbound licenses of patents, copyrights, trademarks and other
Intellectual Property rights granted by Borrower or any of its Subsidiaries in
the ordinary course of business and not interfering in any material respect with
the ordinary conduct of, or materially detracting from the aggregate value of,
the business of Borrower or such Subsidiary (taking into account the value of
the license as well);
 
(l)     Liens described in Schedule 6.2 or on a title report delivered pursuant
to Section 3.1(e)(iii) of the Original Credit Agreement and any modifications,
renewals and extensions thereof and any Lien granted as a replacement or
substitute therefor; provided that (x) such Lien shall not apply to any other
property or asset of Borrower or any Subsidiary other than improvements thereon
or proceeds from the disposition of such asset and (y) such Lien shall secure
only those obligations which it secures on the date hereof and any refinancing,
extensions, renewals or replacements thereof that do not increase the
outstanding principal amount thereof (except by an amount not greater than
accrued and unpaid interest with respect to such original obligations and any
premium, fees, costs and expenses incurred in connection with such extension,
renewal or refinancing) and, in the case of any such obligations constituting
Indebtedness, that are permitted under Section 6.1(r) as Refinancing
Indebtedness in respect thereof;
 
(m)   Liens securing Indebtedness permitted pursuant to Section 6.1(j) (and any
Refinancing Indebtedness in respect thereof permitted under Section 6.1(r));
provided, any such Lien shall encumber only the asset acquired with the proceeds
of such Indebtedness;
 
(n)    Liens securing Indebtedness permitted by Sections 6.1(k) (and any
Refinancing Indebtedness in respect thereof permitted under Section 6.1(r)),
provided any such Lien shall encumber only those assets which secured such
Indebtedness at the time such assets were acquired by Borrower or its
Subsidiaries;
 
(o)    other Liens on assets other than the Collateral securing obligations in
an aggregate principal amount not to exceed 1.25% of Consolidated Total Assets
at any time outstanding;
 
(p)    Liens securing Indebtedness permitted by Section 6.1(m);
 


 
-110-

--------------------------------------------------------------------------------

 


 
(q)    Liens arising out of judgments, decrees, orders or awards that do not
constitute an Event of Default under Section 8.1(h);
 
(r)     Liens securing Indebtedness permitted by Sections 6.1(q) and (s);
provided that either (x) on a Pro Forma Basis after giving effect to the
incurrence of such Indebtedness (and the use of proceeds thereof) Borrower and
its Subsidiaries shall be in compliance with each of the covenants set forth in
Section 6.7 as of the last day of the most recently ended Fiscal Quarter, as if
such Indebtedness had been outstanding on the last day of such Fiscal Quarter or
(y) the Cash proceeds of Indebtedness secured by such Liens are applied to
prepay Term Loans in accordance with Section 2.15;
 
(s)    Liens on assets of any Subsidiary of Borrower (other than Biovail
Insurance and any other such Subsidiary that is not permitted by Applicable Law
to guaranty the Obligations) that is not a Credit Party and that is organized in
a jurisdiction other than the United States of America to the extent such Liens
secure Indebtedness of such Subsidiary permitted under Section 6.1(v);
 
(t)     Liens granted by any Canadian Credit Party to a landlord to secure the
payment of rent and other obligations under a lease with such landlord for
premises situated in the Province of Québec; provided that such Lien (i) is
limited to the tangible assets located at or about such leased premises and (ii)
is incurred in the ordinary course of business (a) for amounts not yet overdue
or (b) for amounts that are overdue and that (in the case of any such amounts
overdue for a period in excess of five days) are being contested in good faith
by appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts;
 
(u)    Liens arising by reason of deposits necessary to obtain standby letters
of credit in the ordinary course of business;
 
(v)    Liens in connection with repurchase obligations referred to in clause
(vi) of the definition of the term “Cash Equivalents”;
 
(w)   in connection with the sale or transfer of any Equity Interests or other
assets in a transaction permitted by Section 6.8, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;
 
(x)    in the case of any Joint Venture, any put and call arrangements related
to its Equity Interests set forth in its Organizational Documents or any related
joint venture or similar agreement;
 
(y)    Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements with Borrower or any of its Subsidiaries in the ordinary
course of business; and
 
(z)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business.
 
provided, however, that no reference herein to Liens permitted hereunder
(including Permitted Liens), including any statement or provision as to the
acceptability of any Liens (including Permitted Liens), shall in any way
constitute or be construed as to provide for a subordination of any rights of
the Agents, Lend-
 


 
-111-

--------------------------------------------------------------------------------

 


 
ers or other Secured Parties hereunder or arising under any of the other Credit
Documents in favor of such Liens.
 
6.3       No Further Negative Pledges.  Except with respect to (a) specific
property encumbered to secure payment of particular Indebtedness or to be sold
pursuant to an executed agreement with respect to a permitted Asset Sale or
other sale or disposition permitted by Section 6.8, (b) restrictions by reason
of customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses, agreements in connection with a Permitted
Majority Investment, Joint Venture agreements and similar agreements entered
into in the ordinary course of business (provided that such restrictions are
limited to the property or assets secured by such Liens or the property or
assets subject to such Liens or the property or assets subject to such leases,
licenses, agreements in connection with a Permitted Majority Investment, Joint
Venture agreements and similar agreements, as the case may be), (c) restrictions
and conditions imposed by law, and (d) restrictions identified on Schedule 6.3,
no Credit Party nor any of its Subsidiaries shall enter into any agreement
prohibiting the creation or assumption of any Lien upon any of its properties or
assets, whether now owned or hereafter acquired, to secure the Obligations.
 
6.4        Restricted Junior Payments.  No Credit Party shall, nor shall it
permit any of its Subsidiaries through any manner or means or through any other
Person to, directly or indirectly, declare, order, pay, make or set apart, or
agree to declare, order, pay, make or set apart, any sum for any Restricted
Junior Payment except for:
 
(a)    the declaration and payment of dividends or the making of other
distributions by any Subsidiary of Borrower ratably to its direct equity
holders;
 
(b)    the redemption, repurchase, retirement, defeasance or other acquisition
of any Equity Interests, including any accrued and unpaid dividends thereon, or
Subordinated Indebtedness of Borrower or any Equity Interests of any direct or
indirect parent company of Borrower, in exchange for, or out of the proceeds of,
the substantially concurrent sale (other than to a Subsidiary) of, Equity
Interests of Borrower or any direct or indirect parent company of Borrower to
the extent contributed to Borrower (in each case, other than any Disqualified
Equity Interests) or Subordinated Indebtedness incurred under Section 6.1;
provided that any such Subordinated Indebtedness shall be Refinancing
Indebtedness;
 
(c)    refinancings of Indebtedness permitted by Section 6.1;
 
(d)    any Restricted Junior Payment to pay for the repurchase, retirement or
other acquisition or retirement for value of Equity Interests (other than
Disqualified Equity Interests) of Borrower held by any future, present or former
employee, director, officer or consultant of Borrower or any of its Subsidiaries
or any direct or indirect parent companies pursuant to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement (including, for the avoidance of doubt, any principal and interest
payable on any notes issued by Borrower or any direct or indirect parent company
of Borrower in connection with any such repurchase, retirement or other
acquisition), or any stock subscription or shareholder agreement, including any
Equity Interest rolled over by management of Borrower or any direct or indirect
parent company of Borrower in connection with the 2010 Transactions; provided,
that the aggregate amount of Restricted Junior Payments made under this clause
(d) shall not exceed in any calendar year $25,000,000 (with unused amounts for
any year being carried over to the next succeeding year, but not to any
subsequent year, and the permitted amount for each year shall be used prior to
any amount carried over from the previous year); provided further that such
amount in any calendar year may be increased by an amount not to exceed:
 
 
 
-112-

--------------------------------------------------------------------------------

 
 
(i)    the cash proceeds of key man life insurance policies received by Borrower
or its Subsidiaries after the Original Closing Date; less
 
(ii)   the amount of any Restricted Junior Payments previously made with the
cash proceeds described in subclause (i) of this clause (d);
 
(e)    cashless repurchases of Equity Interests deemed to occur upon exercise of
stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants;
 
(f)     cash payments in lieu of issuing fractional shares in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of Borrower or any direct or indirect parent
company of Borrower;
 
(g)    so long as no Default or Event of Default has occurred and is continuing,
(i) Borrower may repurchase shares of Borrower’s common stock within six months
before or after any conversion date for Borrower Convertible Notes, which
repurchases may be in an aggregate amount not to exceed the number of shares of
Borrower’s common stock delivered upon conversion of Borrower Convertible Notes
on such conversion date and (ii) Borrower may repurchase shares of Borrower’s
common stock within six months before or after the settlement of any written
call option agreements entered into in connection with the issuance of the VPI
Convertible Notes, which repurchases may be in an aggregate amount not to exceed
the number of shares of Borrower’s common stock delivered upon settlement of
such written call options;
 
(h)    other Restricted Junior Payments in an aggregate amount taken together
with all other Restricted Junior Payments made pursuant to this clause (h) not
to exceed $350,000,000 (reduced on a dollar for dollar basis by outstanding
Investments pursuant to clause (i) of Section 6.6, other than Investments under
such clause made using the CNI Growth Amount) at any time outstanding from and
after the Amendment No. 6 Effective Date; provided that such amount shall be
increased (but not decreased) by the CNI Growth Amount as in effect immediately
prior to the time of making of such Restricted Junior Payment; and
 
(i)     Restricted Junior Payments in connection with the Pre-Merger Special
Dividend and/or the Post-Merger Special Dividend in an aggregate amount not to
exceed $10,000,000.
 
6.5       Restrictions on Subsidiary Distributions.  Except as provided herein,
no Credit Party shall, nor shall it permit any of its Subsidiaries to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of
Borrower to (a) pay dividends or make any other distributions on any of such
Subsidiary’s Equity Interests owned by Borrower or any other Subsidiary of
Borrower, (b) repay or prepay any Indebtedness owed by such Subsidiary to
Borrower or any other Subsidiary of Borrower, (c) make loans or advances to
Borrower or any other Subsidiary of Borrower, or (d) transfer, lease or license
any of its property or assets to Borrower or any other Subsidiary of Borrower
other than restrictions (i) imposed by law or by any Credit Document, (ii) in
agreements evidencing Indebtedness permitted by Section 6.1(k) that impose
restrictions on the property so acquired, and any amendments, modifications,
extensions or renewals thereof (including any such extension or renewal arising
as a result of an extension, renewal or refinancing of any Indebtedness
containing such restriction or condition) that do not materially expand the
scope of any such restriction or condition taken as a whole, (iii) by reason of
customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses, Joint Venture agreements and similar agreements
entered into in the ordinary course of business, (iv) that are or were created
by virtue of any transfer of, agreement to transfer or option or right with
respect to any property, assets or Equity Interests not
 
 
-113-

--------------------------------------------------------------------------------

 
 
otherwise prohibited under this Agreement, (v) in the case of any Subsidiary
that is not directly or indirectly wholly owned by Borrower, restrictions and
conditions imposed by its Organizational Documents or any related joint venture,
shareholders’ or similar agreement; provided that such restrictions and
conditions apply only to such Subsidiary and to any Equity Interests in such
Subsidiary, or (vi) identified on Schedule 6.5, and any amendments,
modifications, extensions or renewals thereof (including any such extension or
renewal arising as a result of an extension, renewal or refinancing of any
Indebtedness containing such restriction or condition) that do not materially
expand the scope of any such restriction or condition taken as a whole.
 
6.6       Investments.  No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including any Joint Venture, except:
 
(a)    Investments in Cash and Cash Equivalents;
 
(b)    equity Investments owned as of the Third Restatement Date in any
Subsidiary and Investments made after the Third Restatement Date in any
Guarantor;
 
(c)    Investments (i) received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business and
(ii) consisting of deposits, prepayments and other credits to suppliers made in
the ordinary course of business consistent with the past practices of Borrower
or any of its Subsidiaries, as applicable;
 
(d)    intercompany loans and advances to the extent permitted under Section
6.1(c) and other Investments (i) in (including Guarantees of Indebtedness of)
any Credit Party and (ii) in (including (without duplication for purposes of the
proviso to this clause (ii)) Guarantees of Indebtedness of) Subsidiaries of
Borrower which are not Guarantors; provided that such Investments under this
clause (ii) shall not exceed at any one time outstanding an aggregate amount of
4.0% of Consolidated Total Assets;
 
(e)    Permitted Interim Investments and intercompany loans and advances and
capital contributions by Credit Parties to Subsidiaries that are not Credit
Parties in connection with any Permitted Interim Investment; provided, that, for
the avoidance of doubt, the acquisition of the remaining Equity Interests of a
Person such that such Person becomes a wholly owned Subsidiary of Borrower shall
either (x) be subject to the provisions of Section 6.8(h) or (y) be made
pursuant to and in compliance with Section 6.6(d)(ii) or 6.6(i);
 
(f)     loans and advances to employees of Borrower and its Subsidiaries made in
the ordinary course of business in an aggregate principal amount not to exceed
$25,000,000;
 
(g)    Permitted Acquisitions permitted under Section 6.8;
 
(h)    Investments described in Schedule 6.6 and any modification, replacement,
renewal or extension thereof to the extent not involving an additional
Investment;
 
(i)     (a) other Investments in an aggregate amount not to exceed $350,000,000
(reduced on a dollar for dollar basis by Restricted Junior Payments pursuant to
clause (h) of Section 6.4, other than Restricted Junior Payments under such
clause made using the CNI Growth Amount) at any time outstanding from and after
the Amendment No. 6 Effective Date; provided that such amount shall be increased
(but not decreased) by the CNI Growth Amount as in effect
 
 
 
-114-

--------------------------------------------------------------------------------

 
 
immediately prior to the time of making of such Investments and (b) Investments
in Pele Nova Biotecnologia S.A. at any time outstanding not to exceed
$8,000,000;
 
(j)     Investments represented by (i) any Hedge Agreement (and any guarantees
thereof), (ii) any Cash Management Agreement (and any guarantees thereof) and
(iii) any Interest Rate Agreement or Currency Agreement (and any guarantees
thereof); provided, that, with respect to Indebtedness under Hedge Agreements
for Interest Rate Agreements or Currency Agreements (or Guarantees thereof),
such Indebtedness is entered into in the ordinary course of business and not for
speculative purposes;
 
(k)    Investments received in connection with the disposition of any asset
permitted by Section 6.8;
 
(l)     Investments (which may take the form of asset contributions) in (x)
Joint Ventures consisting primarily of a Prescription Drug Business, (y) Joint
Ventures involving aesthetic product lines of Borrower or its Subsidiaries and
consisting of any or all of the Sculptra, Succeev, Artesense, Selphyl,
Viscountour, Renova, Kinerase and Refissa products, and/or (z) Joint Ventures
(in addition to those described in clauses (x) and (y)) in an aggregate amount
not exceeding 1.50% of Consolidated Total Assets in any calendar year (with
unused amounts for any year being carried over to the next succeeding year, but
not to any subsequent year, and the permitted amount for each year shall be used
prior to any amount carried over from the previous year);
 
(m)   Investments of any Person existing at the time such Person becomes a
Subsidiary of Borrower or consolidates or merges with Borrower or any of its
Subsidiaries (including in connection with a Permitted Acquisition) and any
modification, replacement, renewal or extension thereof to the extent not
involving an additional Investment so long as such Investments were not made in
contemplation of such Person becoming a Subsidiary of Borrower or of such
consolidation or merger;
 
(n)    extensions of trade credit in the ordinary course of business; and
 
(o)    Investments in the capital stock of non-wholly owned Subsidiaries in
jurisdictions where Applicable Law does not permit Borrower to own 100% of the
capital stock of such Subsidiary; provided that, Borrower or one or more of its
wholly owned Subsidiaries owns more than 50% of such capital stock and the
aggregate amount of Investments made pursuant to this subclause (o) shall not
exceed $150,000,000 per annum (with unused amounts in any calendar year
permitted to be carried over to the next succeeding calendar year, but not to
any subsequent year,  and the amount permitted pursuant to this subclause (o)
being used prior to the use of any unused amount carried over from the previous
year) (all such Investments pursuant to this subclause (o)  “Permitted Majority
Investments”).
 
Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Junior
Payment not otherwise permitted under the terms of Section 6.4.
 
6.7       Financial Covenants.
 
            (a)    Interest Coverage Ratio.  Borrower shall not permit the
Interest Coverage Ratio as of the last day of any Fiscal Quarter, beginning with
the Fiscal Quarter ending December 31, 2011, to be less than 3.00:1.00.
 
 
 
-115-

--------------------------------------------------------------------------------

 
 
 
            (b)    Secured Leverage Ratio.  Borrower shall not permit the
Secured Leverage Ratio as of the last day of (i) the Fiscal Quarter ending
December 31, 2011, to exceed 1.75 to 1.0 and (ii) any subsequent Fiscal Quarter,
beginning with Fiscal Quarter ending March 31, 2012, to exceed 2.50 to 1.0.
 
6.8       Fundamental Changes; Disposition of Assets; Acquisitions.  No Credit
Party shall, nor shall it permit any of its Subsidiaries to, enter into any
transaction of merger, amalgamation, arrangement, reorganization or
consolidation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease or license, exchange,
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, leased or licensed, or acquire by
purchase or otherwise (other than purchases or other acquisitions of inventory,
materials and equipment and capital expenditures in the ordinary course of
business) the business or fixed assets of, or stock or other evidence of
beneficial ownership of, any Person or any division or line of business or other
business unit of any Person, except:
 
(a)    any Subsidiary of Borrower may be (i) merged or amalgamated with or
merged into Borrower or any other Subsidiary of Borrower; provided that (A) in
the case of such a merger or amalgamation involving Borrower, Borrower shall be
the surviving Person or a Person that continues as an amalgamated corporation
and (B) in the case of such a merger or amalgamation involving any other
Guarantor (and not involving Borrower), the surviving Person, or a Person that
continues as an amalgamated corporation, shall be a Guarantor; provided further
that, in the case of this clause (B), solely for the purpose of internal
corporate tax restructuring, it is understood that any Guarantor may merge or
amalgamate with a non-Guarantor Subsidiary so long as (x) such non-Guarantor
Subsidiary merges or amalgamates with the Borrower or a Guarantor substantially
simultaneous with, or no longer than one Business Day after the internal merger
or amalgamation involving a Guarantor, with the surviving person, or the Person
that continues as an amalgamated corporation from such subsequent merger or
amalgamation being the Borrower or a Guarantor, and (y) the Borrower shall
certify to the Administrative Agent on the date of any such merger or
amalgamation that such merger or amalgamation shall comply with this Section
6.8(a), or (ii) other than with respect to Borrower, liquidated, wound up or
dissolved if Borrower determines in good faith that such liquidation, winding up
or dissolution is in the best interest of Borrower and is not materially
disadvantageous to the Lenders;
 
(b)    sales or other dispositions of assets or property that do not constitute
Asset Sales (which sales or other dispositions may take the form of a merger,
amalgamation or similar transaction);
 
(c)    Asset Sales (which Asset Sale may take the form of a merger, amalgamation
or similar transaction), the proceeds of which (valued at the principal amount
thereof in the case of non-Cash proceeds consisting of notes or other debt
Securities and valued at fair market value in the case of other non-Cash
proceeds) when aggregated with the proceeds of all other Asset Sales made within
the same Fiscal Year, are less than 4.00% of Consolidated Total Assets (with the
amount for any Fiscal Year increased by an amount equal to the excess, if any,
of such amount for the immediately preceding Fiscal Year over the amount of
proceeds from Asset Sales made pursuant to this clause (c) in such immediately
preceding Fiscal Year); provided that (1) the consideration received for such
assets shall be in an amount at least equal to the fair market value thereof
(determined in good faith by the board of directors of Borrower (or similar
governing body) of Borrower or the applicable Subsidiary or Credit Party for
Asset Sales with a fair market value in excess of $75,000,000), (2) no less than
75% thereof shall be paid in Cash, and (3) the Net Asset Sale Proceeds thereof
shall be applied as required by Section 2.14(a);
 
 
 
-116-

--------------------------------------------------------------------------------

 
 
 
(d)    Asset Sales consisting of obsolete, worn out or surplus assets or
property, including, for greater certainty, Intellectual Property;
 
(e)    Asset Sales consisting of sale and leaseback transactions permitted by
Section 6.10; provided that the Net Asset Sale Proceeds in excess of $50,000,000
from any such Asset Sale shall be applied as required by Section 2.14(a);
 
(f)    Specified Asset Disposition; provided that the Net Asset Sale Proceeds
thereof shall be applied as required by Section 2.14(a);


(g)    Asset Sales of property to the extent that (i) such property is
concurrently exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Asset Sales are promptly
applied to the purchase price of such replacement property;
 
(h)    Permitted Acquisitions (which acquisition may take the form of a merger,
amalgamation or similar transaction so long as such merger, amalgamation or
similar transaction would be permitted by clause (a) of this Section 6.8 if the
acquired Person was, initially, a Subsidiary of Borrower); provided that (x) in
respect of acquisitions of assets that are not or have not become subject to the
Collateral Documents and/or acquisitions of Equity Interests of Persons (other
than Excluded Subsidiaries) that do not become Guarantors or are not owned by a
Credit Party, the consideration (other than Equity Interests of Borrower issued
in payment of a portion of such consideration and the net proceeds of the
issuance of Equity Interests of Borrower to the extent used to pay a portion of
such consideration) shall not exceed, collectively with any Investments then
outstanding under Section 6.6(d)(ii) in Persons other than Credit Parties, 2.0
(without duplication of any such Investments then outstanding under Section
6.6(d)(ii)), 4.0% of Consolidated Total Assets per Fiscal Year and (y)
immediately prior to such Permitted Acquisition and on a Pro Forma Basis after
giving effect thereto, Borrower and its Subsidiaries shall be in compliance with
each of the covenants set forth in Section 6.7 as of the last day of the most
recently ended Fiscal Quarter;
 
(i)     Investments made in accordance with Section 6.6, other than pursuant to
clause (g) thereof (which Investment may take the form of a merger, amalgamation
or similar transaction so long as such merger, amalgamation or similar
transaction would be permitted by clause (a) of this Section 6.8 if the acquired
Person was, initially, a Subsidiary of Borrower);
 
(j)     Liens incurred in compliance with Section 6.2;
 
(k)    dispositions of investments in Joint Ventures, to the extent required by,
or made pursuant to buy/sell arrangements between the joint venture parties set
forth in joint venture arrangements and similar binding arrangements; provided
that the consideration received shall be in an amount at least equal to the fair
market value thereof (determined in good faith by the board of directors of
Borrower; provided that any Net Asset Sale Proceeds from any such disposition
shall be applied as required by Section 2.14(a);
 
(l)     the disposition by Dow Pharmaceutical Sciences, Inc. of its Equity
Interests in Bioskin GmbH, a company with limited liability organized under the
laws of Germany; provided that any Net Asset Sale Proceeds from any such
disposition shall be applied as required by Section 2.14(a);
 
 
 
-117-

--------------------------------------------------------------------------------

 
 
 
(m)   Asset Sales in connection with any Acquisition or the Bausch & Lomb
Acquisition, for regulatory reasons; provided that any Net Asset Sale Proceeds
therefrom shall be applied as required by Section 2.14(a);
 
(n)    the Acquisitions; and
 
(o)    Asset Sales by Sanitas AB of real property; provided that any Net Asset
Sale Proceeds from any such disposition shall be applied as required by Section
2.14(a).
 
For purposes of clause (c) of this Section 6.8, each of the following will be
deemed Cash:


(i)    any liabilities, as shown on Borrower’s most recent consolidated balance
sheet, of Borrower or any of its Subsidiaries (other than contingent liabilities
and liabilities that are by their terms subordinated to the Loans) that are
assumed by the transferee of any such assets pursuant to an agreement that
releases Borrower or such Subsidiary from further liability;
 
(ii)   any securities, notes or other obligations received by Borrower or any
such Subsidiary from such transferee that are converted by Borrower or such
Subsidiary into Cash within 180 days after the consummation of the applicable
Asset Sale, to the extent of the Cash received in that conversion; and
 
(iii)  any Designated Noncash Consideration having an aggregate fair market
value that, when taken together with all other Designated Noncash Consideration
previously received and then outstanding, does not exceed at the time of the
receipt of such Designated Noncash Consideration (with the fair market value of
each item of Designated Noncash Consideration being measured at the time
received and without giving effect to subsequent changes in value) the greater
of $100,000,000 or 1.00% of Consolidated Total Assets.
 
6.9       Disposal of Subsidiary Interests.  Except for any sale of all of its
interests in the Equity Interests of any of its Subsidiaries in compliance with
the provisions of Section 6.8, no Credit Party shall, nor shall it permit any of
its Subsidiaries to directly or indirectly sell, assign, pledge or otherwise
encumber or dispose of any Equity Interests of any of its Subsidiaries, except
to another Credit Party (subject to the restrictions on such disposition
otherwise imposed hereunder), or to qualify directors if required by Applicable
Law.
 
6.10     Sales and Leasebacks.  No Credit Party shall, nor shall it permit any
of its Subsidiaries to, directly or indirectly, become or remain liable as
lessee or as a guarantor or other surety with respect to any lease of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, which such Credit Party (a) has sold or transferred or is to sell or
to transfer to any other Person (other than Borrower or any of its
Subsidiaries), or (b) intends to use for substantially the same purpose as any
other property which has been or is to be sold or transferred by such Credit
Party to any Person (other than Borrower or any of its Subsidiaries) in
connection with such lease, except for any such sale and subsequent lease of any
fixed or capital assets by a Credit Party or any of its Subsidiaries that is
made for Cash consideration in an amount not less than the fair value of such
fixed or capital asset and is consummated within 90 days after such Credit Party
or such Subsidiary acquires or completes the construction of such fixed or
capital asset, provided that, if such sale and leaseback results in Indebtedness
with respect to Capital Leases, such Indebtedness is permitted by Section 6.1(j)
and any Lien made the subject of such Indebtedness is permitted by Section
6.2(m).
 
6.11     Transactions with Shareholders and Affiliates.  No Credit Party shall,
nor shall it permit any of its Subsidiaries to, directly or indirectly, enter
into or permit to exist any transaction (including
 
 
 
-118-

--------------------------------------------------------------------------------

 
 
 
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of Borrower on terms that are less favorable to
Borrower or that Subsidiary, as the case may be, than those that might be
obtained at the time from a Person who is not such an Affiliate; provided that
the foregoing restriction shall not apply to (a) any transaction between or
among Borrower and the Guarantors; (b) reasonable and customary fees paid to
members of the board of directors (or similar governing body) of Borrower or of
its Subsidiaries; (c) compensation arrangements (including severance
arrangements to the extent approved by a majority of the disinterested members
of Borrower’s or the applicable Subsidiary’s board of directors (or similar
governing body) or the applicable committee thereof) for present or former
officers and other employees of Borrower or of its Subsidiaries entered into in
the ordinary course of business; (d) transactions described in Schedule 6.11;
(e) any Restricted Junior Payment permitted pursuant to Section 6.4; (f)
indemnities provided for the benefit of, directors, officers or employees of
Borrower or of its Subsidiaries in the ordinary course of business; and (g)
loans and advances to employees of Borrower or of its Subsidiaries permitted by
Section 6.6(f) (as well as advances to employees contemplated by clause (iii) of
the defined term “Investment”).
 
6.12     Conduct of Business.  From and after the Third Restatement Date, no
Credit Party shall, nor shall it permit any of its Subsidiaries to, engage in
any business other than (i) the businesses engaged in by such Credit Party or
Subsidiary on the Third Restatement Date and similar or related or ancillary
businesses and (ii) such other lines of business as may be consented to by
Requisite Lenders.
 
6.13     Amendments or Waivers with Respect to Subordinated Indebtedness.  No
Credit Party shall, nor shall it permit any of its Subsidiaries to, amend or
otherwise change the terms of any Subordinated Indebtedness, if such amendment
or change would be materially adverse to any Credit Party or Lenders.
 
6.14     Amendments or Waivers of Organizational Documents.  No Credit Party
shall, nor shall it permit any of its Subsidiaries to, agree to any amendment,
restatement, supplement or other modification to, or waiver of, any of its
Organizational Documents after the Third Restatement Date that is materially
adverse to such Credit Party or such Subsidiary, as applicable, and to the
Lenders.
 
6.15     Fiscal Year.  No Credit Party shall, nor shall it permit any of its
Subsidiaries to, change its Fiscal Year end from December 31.
 
6.16     Specified Subsidiary Dispositions.  Borrower will not, and will not
permit any Subsidiary to, sell, transfer, lease or otherwise dispose of the
Equity Interests it holds in Biovail Insurance.
 
6.17     Biovail Insurance.  Borrower will not permit Biovail Insurance to (i)
carry on any business other than the business of an Exempt Insurance Company as
defined under the Exempt Insurance Act of Barbados for the purpose of insuring
Borrower and/or some or all of its Subsidiaries or (ii) cancel, terminate or
otherwise amend or modify the Biovail Insurance Trust Indenture.
 
6.18     Establishment of Defined Benefit Plan.  No Credit Party shall (a)
sponsor, administer, maintain, contribute to, participate in or assume or incur
any liability in respect of, any Defined Benefit Plan, or (b) acquire an
interest in any Person if such Person sponsors, administers, maintains,
contributes to, participates in or has any liability in respect of, any Defined
Benefit Plan, other than, with respect to clauses (a) and (b), Defined Benefit
Plans that do not, in the aggregate, have a solvency deficit in excess of
$10,000,000 at any time.
 
 


 
-119-

--------------------------------------------------------------------------------

 

 
SECTION 7.  GUARANTY
 
7.1      Guaranty of the Obligations.  Subject to the provisions of the
Contribution Agreement, Guarantors jointly and severally hereby irrevocably and
unconditionally guaranty to Administrative Agent for the ratable benefit of the
Beneficiaries the due and punctual payment in full of all Obligations when the
same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a) or other Insolvency Laws) (collectively,
the “Guaranteed Obligations”).
 
7.2      Contribution by Guarantors.  Each of the Guarantors shall be party to,
and subject to the terms of, the Contribution Agreement.
 
7.3      Payment by Guarantors.  Subject to the Contribution Agreement,
Guarantors hereby jointly and severally agree, in furtherance of the foregoing
and not in limitation of any other right which any Beneficiary may have at law
or in equity against any Guarantor by virtue hereof, that upon the failure of
Borrower to pay any of the Guaranteed Obligations when and as the same shall
become due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a) or analogous provisions of other Insolvency Laws),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Borrower’s becoming the subject of a case or proceeding under any
Insolvency Law, would have accrued on such Guaranteed Obligations, whether or
not a claim is allowed against Borrower for such interest in the related
bankruptcy case) and all other Guaranteed Obligations then owed to Beneficiaries
as aforesaid.
 
7.4      Liability of Guarantors Absolute.  To the extent permitted under
Applicable Law, each Guarantor agrees that its obligations hereunder are
irrevocable, absolute, independent and unconditional and shall not be affected
by any circumstance which constitutes a legal or equitable discharge of a
guarantor or surety other than satisfaction in full of the Guaranteed
Obligations.  In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:
 
(a)    this Guaranty is a guaranty of payment and performance when due and not
of collectability.  This Guaranty is a primary obligation of each Guarantor and
not merely a contract of surety;
 
(b)    to the extent permitted under Applicable Law, Administrative Agent may
enforce this Guaranty upon the occurrence of an Event of Default notwithstanding
the existence of any dispute between Borrower and any Beneficiary with respect
to the existence of such Event of Default;
 
(c)    the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether
or not Borrower is joined in any such action or actions;
 
(d)    payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of
 

 
-120-

--------------------------------------------------------------------------------

 



the Guaranteed Obligations which has not been paid.  Without limiting the
generality of the foregoing, if Administrative Agent is awarded a judgment in
any suit brought to enforce any Guarantor’s covenant to pay a portion of the
Guaranteed Obligations, such judgment shall not be deemed to release such
Guarantor from its covenant to pay the portion of the Guaranteed Obligations
that is not the subject of such suit, and such judgment shall not, except to the
extent satisfied by such Guarantor, limit, affect, modify or abridge any other
Guarantor’s liability hereunder in respect of the Guaranteed Obligations;
 
(e)    any Beneficiary, upon such terms as it deems appropriate, without notice
or demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or the
applicable Hedge Agreement or Cash Management Agreement and any applicable
security agreement, including foreclosure on any such security pursuant to one
or more judicial or nonjudicial sales, whether or not every aspect of any such
sale is commercially reasonable, and even though such action operates to impair
or extinguish any right of reimbursement or subrogation or other right or remedy
of any Guarantor against Borrower or any security for the Guaranteed
Obligations; and (vi) exercise any other rights available to it under the Credit
Documents or any Hedge Agreements or any Cash Management Agreements; and
 
(f)    this Guaranty and the obligations of Guarantors hereunder shall be valid
and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them:  (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Credit
Documents or any Hedge Agreements or any Cash Management Agreements, at law, in
equity or otherwise) with respect to the Guaranteed Obligations or any agreement
relating thereto, or with respect to any other guaranty of or security for the
payment or performance of the Guaranteed Obligations; (ii) any rescission,
waiver, amendment or modification of, or any consent to departure from, any of
the terms or provisions (including provisions relating to events of default)
hereof, any of the other Credit Documents, any of the Hedge Agreements, any of
the Cash Management Agreements or any agreement or instrument executed pursuant
thereto, or of any other guaranty or security for the Guaranteed Obligations, in
each case whether or not in accordance with the terms hereof or such Credit
Document, such Hedge Agreement, such Cash Management Agreement or any agreement
relating to such other guaranty or security; (iii) to the extent permitted by
Applicable Law, the Guaranteed Obligations, or any
 

 
-121-

--------------------------------------------------------------------------------

 



agreement relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the other Credit Documents, any
of the Hedge Agreements, any of the Cash Management Agreements or from the
proceeds of any security for the Guaranteed Obligations, except to the extent
such security also serves as collateral for indebtedness other than the
Guaranteed Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of Borrower or any of its Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guaranteed Obligations; (vii) to the extent permitted by Applicable Law,
any defenses, set-offs or counterclaims which Borrower may allege or assert
against any Beneficiary in respect of the Guaranteed Obligations, including
failure of consideration, breach of warranty, payment, statute of frauds,
statute of limitations, accord and satisfaction and usury; and (viii) any other
act or thing or omission, or delay to do any other act or thing, which may or
might in any manner or to any extent vary the risk of any Guarantor as an
obligor in respect of the Guaranteed Obligations.
 
(g)    Each of the Secured Parties agrees not to enforce the guarantee created
hereunder by, or any other Obligations under the Credit Document of a Guarantor
established in Luxembourg (a “Luxembourg Guarantor”) in so far as the aggregate
obligations and liabilities of any Luxembourg Guarantor with respect to the
repayment under a joint and several liability clause of any borrowing or costs
or expenses not incurred directly or indirectly by or on behalf of the
Luxembourg Guarantor, and the granting of any guarantee, indemnity or security
under the Credit Documents exceed 90% each time the higher of (i) the book value
of all the assets of the Luxembourg Guarantor at the time of this Agreement or
at the time the relevant guarantee or security is enforced or (ii) the net
assets (capitaux propres as referred to in article 34 of the Luxembourg law on
the commercial register and annual accounts) of such Luxembourg Guarantor as
shown in the financial statements as of the date of this Agreement or in the
latest financial statements (comptes annuels) available at the date of the
relevant payment hereunder and approved by the shareholders of such Luxembourg
Company, and as audited by its statutory auditor or its external auditor
(réviseur d’entreprise), if required by law; it being understood that the
payment obligations of the Luxembourg Guarantor shall not be limited to the
extent that the Luxembourg Guarantor secures obligations of its direct or
indirect Subsidiaries or in respect of sums that have been made directly or
indirectly available to the Luxembourg Guarantor.  Notwithstanding anything to
the contrary in the Credit Documents, the limitation set out in this Section
7.4(g) shall apply to the aggregate of all securities, whether guarantees,
pledges, security assignments, or otherwise, granted or to be granted by the
Luxembourg Guarantor.
 
7.5      Waivers by Guarantors.  To the extent permitted by Applicable Law, each
Guarantor hereby waives, for the benefit of Beneficiaries:  (a) any right to
require any Beneficiary, as a condition of payment or performance by such
Guarantor, to (i) proceed against Borrower, any other guarantor (including any
other Guarantor) of the Guaranteed Obligations or any other Person, (ii) proceed
against or exhaust any security held from Borrower, any such other guarantor or
any other Person, (iii) proceed against or have resort to any balance of any
Deposit Account or credit on the books of any Beneficiary in favor of Borrower
or any other Person, or (iv) pursue any other remedy in the power of any
Beneficiary whatsoever; (b) any defense arising by reason of the incapacity,
lack of authority or any disability or other defense of Borrower or any other
Guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
Borrower or any other Guarantor from any cause other than satisfaction in full
of the Guaranteed Obligations; (c) any defense based upon any statute or rule of
law
 

 
-122-

--------------------------------------------------------------------------------

 



which provides that the obligation of a surety must be neither larger in amount
nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Beneficiary’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to gross
negligence, willful misconduct or bad faith; (e) (i) any principles or
provisions of law, statutory or otherwise, which are or might be in conflict
with the terms hereof and any legal or equitable discharge of such Guarantor’s
obligations hereunder, (ii) the benefit of any statute of limitations affecting
such Guarantor’s liability hereunder or the enforcement hereof, (iii) any rights
to set-offs, recoupments and counterclaims, and (iv) promptness, diligence and
any requirement that any Beneficiary protect, secure, perfect or insure any
security interest or lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default
hereunder, the Hedge Agreements, the Cash Management Agreements or any agreement
or instrument related thereto, notices of any renewal, extension or modification
of the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to Borrower and notices of any of the matters referred to in
Section 7.4 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.
 
7.6      Guarantors’ Rights of Subrogation, Contribution, etc.  Until the
Guaranteed Obligations shall have been indefeasibly paid in full and the
Revolving Commitments shall have terminated and all Letters of Credit shall have
expired or been cancelled, each Guarantor hereby waives, to the extent permitted
by Applicable Law, any claim, right or remedy, direct or indirect, that such
Guarantor now has or may hereafter have against Borrower or any other Guarantor
or any of its assets in connection with this Guaranty or the performance by such
Guarantor of its obligations hereunder, in each case whether such claim, right
or remedy arises in equity, under contract, by statute, under common law or
otherwise and including (a) any right of subrogation, reimbursement or
indemnification that such Guarantor now has or may hereafter have against
Borrower with respect to the Guaranteed Obligations, (b) any right to enforce,
or to participate in, any claim, right or remedy that any Beneficiary now has or
may hereafter have against Borrower, and (c) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by any
Beneficiary.  In addition, until the Guaranteed Obligations shall have been
indefeasibly paid in full and the Revolving Commitments shall have terminated
and all Letters of Credit shall have expired or been cancelled, each Guarantor
shall withhold exercise of any right of contribution such Guarantor may have
against any other guarantor (including any other Guarantor) of the Guaranteed
Obligations, including any such right of contribution as contemplated by the
Contribution Agreement.  Each Guarantor further agrees that, to the extent the
waiver or agreement to withhold the exercise of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement or indemnification such Guarantor may have
against Borrower or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights any Beneficiary may have against Borrower,
to all right, title and interest any Beneficiary may have in any such collateral
or security, and to any right any Beneficiary may have against such other
guarantor.  If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
when all Guaranteed Obligations shall not have been finally and indefeasibly
paid in full, such amount shall be held in trust for Administrative Agent on
behalf of Beneficiaries and shall forthwith be paid over to Administrative Agent
for the benefit of Beneficiaries to be credited and applied against the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof.
 
7.7      Subordination of Other Obligations.  Any Indebtedness of Borrower or
any Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”)
is hereby subordinated in right of payment to the Guaranteed Obligations, and
any such Indebtedness collected or received by the Obligee Guarantor after an
Event of Default has occurred and is continuing shall be held in trust for
Administra-
 

 
-123-

--------------------------------------------------------------------------------

 



tive Agent on behalf of Beneficiaries and shall forthwith be paid over to
Administrative Agent for the benefit of Beneficiaries to be credited and applied
against the Guaranteed Obligations but without affecting, impairing or limiting
in any manner the liability of the Obligee Guarantor under any other provision
hereof.
 
7.8      Continuing Guaranty.  This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been paid in
full and the Revolving Commitments shall have terminated and all Letters of
Credit shall have expired or been cancelled.  Each Guarantor hereby irrevocably
waives any right to revoke this Guaranty as to future transactions giving rise
to any Guaranteed Obligations.
 
7.9      Authority of Guarantors or Borrower.  It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Borrower
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.
 
7.10      Financial Condition of Borrower.  Any Credit Extension may be made to
Borrower or continued from time to time, and any Hedge Agreements or Cash
Management Agreements may be entered into from time to time, in each case
without notice to or authorization from any Guarantor regardless of the
financial or other condition of Borrower at the time of any such grant or
continuation or at the time such Hedge Agreement or Cash Management Agreement is
entered into, as the case may be.  No Beneficiary shall have any obligation to
disclose or discuss with any Guarantor its assessment, or any Guarantor’s
assessment, of the financial condition of Borrower.  Each Guarantor has adequate
means to obtain information from Borrower on a continuing basis concerning the
financial condition of Borrower and its ability to perform its obligations under
the Credit Documents and the Hedge Agreements and the Cash Management
Agreements, and each Guarantor assumes the responsibility for being and keeping
informed of the financial condition of Borrower and of all circumstances bearing
upon the risk of nonpayment of the Guaranteed Obligations.  Each Guarantor
hereby waives and relinquishes any duty on the part of any Beneficiary to
disclose any matter, fact or thing relating to the business, operations or
conditions of Borrower now known or hereafter known by any Beneficiary.
 
7.11      Bankruptcy, etc.
 
(a)    So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior written consent of Administrative Agent acting pursuant
to the instructions of Requisite Lenders, commence or join with any other Person
in commencing any bankruptcy, reorganization or insolvency case, application or
proceeding of or against Borrower or any other Guarantor.  The obligations of
Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case, application or proceeding,
voluntary or involuntary, involving the bankruptcy, insolvency, receivership,
reorganization, liquidation or arrangement of Borrower or any other Guarantor or
by any defense which Borrower or any other Guarantor may have by reason of the
order, decree or decision of any court or administrative body resulting from any
such proceeding.
 
(b)    Each Guarantor acknowledges and agrees that any interest on any portion
of the Guaranteed Obligations which accrues after the commencement of any case,
application or proceeding referred to in clause (a) above (or, if interest on
any portion of the Guaranteed Obligations ceases to accrue by operation of law
by reason of the commencement of such case, application or proceeding, such
interest as would have accrued on such portion of the Guaranteed Obligations if
such case, application or proceeding had not been commenced) shall be included
in the Guaranteed Obligations because it is the intention of Guarantors and
Beneficiaries that the Guaranteed Obligations which are guaranteed by Guarantors
pursuant hereto should be determined without regard to any rule of law or order
which may relieve Borrower of any portion of such Guaranteed
Obligations.  Guarantors will permit any trustee in bankruptcy, receiver,
 

 
-124-

--------------------------------------------------------------------------------

 



debtor in possession, assignee for the benefit of creditors or similar Person to
pay Administrative Agent, or allow the claim of Administrative Agent in respect
of, any such interest accruing after the date on which such case, application or
proceeding is commenced.
 
(c)    In the event that all or any portion of the Guaranteed Obligations are
paid by Borrower, the obligations of Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.
 
7.12      Discharge of Guaranty upon Sale of Guarantor.  If all of the Equity
Interests of any Guarantor or any of its successors in interest hereunder shall
be sold or otherwise disposed of (including by merger, amalgamation or
consolidation) in accordance with the terms and conditions hereof, the Guaranty
of such Guarantor or such successor in interest, as the case may be, hereunder
shall automatically be discharged and released without any further action by any
Beneficiary or any other Person effective as of the time of such Asset Sale.
 
7.13      Swiss Guarantee Limitations.  Notwithstanding anything to the contrary
in this Agreement or any other Credit Document, the following limitations shall
apply to any Swiss Guarantor:
 
(a)    If complying with the obligations of the Swiss Guarantor under the
guarantee (including for the avoidance of doubt, any restrictions of the Swiss
Guarantor’s rights of set-off and/or subrogation or its duties to subordinate or
waive claims, if any) would constitute a repayment of capital
(Einlagerückgewähr), a violation of the legally protected reserves (gesetzlich
geschützte Reserven) or the payment of a (constructive) dividend
(Gewinnausschüttung) by the Swiss Guarantor or would otherwise be restricted
under Swiss corporate law then applicable (the “Restricted Obligations”), the
aggregate liability of the Swiss Guarantor for Restricted Obligations shall not
exceed the amount of the Swiss Guarantor’s freely disposable equity in
accordance with Swiss law, being the total assets of the relevant Swiss
Guarantor less the total of (1) the aggregate of the relevant Swiss Guarantor’s
liabilities, (2) the aggregate share capital and (3) statutory reserves
(including reserves for own shares and revaluations as well as capital surplus
(agio) to the extent such reserves cannot be transferred into unrestricted,
distributable reserves (the “Maximum Amount”). The amount of freely disposable
equity shall be determined on the basis of an audited interim balance sheet as
set out in clause (b)(ii) below. This limitation shall only apply to the extent
that it is a requirement under applicable Swiss mandatory law at the time the
Swiss Guarantor is required to perform its guarantee obligations under the
Credit Documents. Such limitation shall not free the Swiss Guarantor from its
obligations in excess thereof, but merely postpone the performance date therefor
until such time as performance is again permitted notwithstanding such
limitation.
 
(b)    Immediately after having been requested to make any payments or otherwise
perform Restricted Obligations under the guarantee, the Swiss Guarantor shall,
and any parent company of the Swiss Guarantor being a party to this Agreement
shall procure that, the Swiss Guarantor will:
 
(i)    perform any Restricted Obligations which are not affected by the above
limitations and take and cause to be taken all and any action, including,
without limitation, (1) the passing of any shareholders’ resolutions to approve
any payment or other performance under this Agreement or any other Credit
Document and (2) the obtaining of any confirmations which may be required as a
matter of Swiss mandatory law in force at
 

 
-125-

--------------------------------------------------------------------------------

 



the time the Swiss Guarantor is required to make a payment or perform other
obligations under this Agreement or any other Credit Document, in order to allow
a prompt payment of amounts owed by the Swiss Guarantor under this Agreement or
any other Credit Document as well as the performance by the Swiss Guarantor of
other obligations there related with a minimum of limitations; and
 
(ii)     in respect of any balance, if and to the extent requested by the
Collateral Agent or required under then applicable Swiss law, provide the
Collateral Agent with an interim balance sheet audited by the statutory auditors
of the Swiss Guarantor setting out the Maximum Amount, take such further
corporate and other action as may be required by law (such as board and
shareholders’ approvals and the receipt of any confirmations from the Swiss
Guarantor’s statutory auditors) and other measures necessary to allow the Swiss
Guarantor to make the payments agreed hereunder with a minimum of limitations
and, immediately thereafter, pay up to the Maximum Amount to the Collateral
Agent.
 
(c)    If the enforcement of the obligations of the Swiss Guarantor under the
Credit Documents would be limited due to the effects referred to in this
Agreement, the Swiss Guarantor shall further, to the extent permitted by
applicable law and Swiss accounting standards and upon request by the Collateral
Agent, write up or sell any of its assets that are shown in its balance sheet
with a book value that is significantly lower than the market value of the
assets, in case of sale, however, only if such assets are not necessary for the
Swiss Guarantor’s business (nicht betriebsnotwendig) and such sale is permitted
under the Credit Documents.
 
(d)    To the extent required by applicable law, including double tax treaties,
in force at the time, the Swiss Guarantor is required to make a payment under
this Agreement it shall:
 
(i)     use its best efforts to ensure that such payments can be made without
deduction of Swiss Withholding Tax, or with deduction of Swiss Federal
Withholding Tax at a reduced rate, by discharging the liability to such tax by
notification pursuant to applicable law (including tax treaties) rather than
payment of the tax;
 
(ii)    deduct the Swiss Federal Withholding Tax at such rate (being 35% on the
date hereof) as in force from time to time if the notification procedure
pursuant to sub-paragraph (i) above does not apply; or shall deduct the Swiss
Federal Withholding Tax at the reduced rate resulting after discharge of part of
such tax by notification if the notification procedure pursuant to sub-paragraph
(i) applies for a part of the Swiss Federal Withholding Tax only; and shall pay
within the time allowed any such taxes deducted to the Swiss Federal Tax
Administration; and
 
(iii)     notify and provide evidence to the Collateral Agent that the Swiss
Federal Withholding Tax has been paid to the Swiss Federal Tax Administration.
 
(e)    To the extent such deduction is made, and to the extent the maximum
amount of freely disposable shareholder equity pursuant to this Agreement is not
fully utilized, the Swiss Guarantor shall be required to pay an additional
amount so that after making any required deduction of Swiss Federal Withholding
Tax the aggregate net amount paid to the Lenders is equal to the amount which
would have been paid if no deduction of Swiss Federal Withholding Tax had been
required, provided that the aggregate amount paid (and including amounts
withheld) shall in any event be limited to the maximum amount of freely
disposable shareholder equity pursuant to this Agreement.
 

 
-126-

--------------------------------------------------------------------------------

 



(f)    The Swiss Guarantor shall use its reasonable efforts to ensure that any
Person which is, as a result of a deduction of Swiss Federal Withholding Tax,
entitled to a full or partial refund of the Swiss Federal Withholding Tax, will,
as soon as possible after the deduction of the Swiss Federal Withholding Tax,
 
(i)    request a refund of the Swiss Federal Withholding Tax under any
applicable law (including double tax treaties), and
 
(ii)    pay to the Collateral Agent upon receipt any amount so refunded (and
after deduction of any tax) if so required under the guarantee or the Indenture
and to the extent legally permissible.
 
(g)    Notwithstanding anything to the contrary in the Credit Documents, the
limitation set out in this Section 7.13 shall apply to the aggregate of all
securities, whether guarantees, pledges, security assignments, or otherwise,
granted or to be granted by the Swiss Guarantor.
 
SECTION 8.    EVENTS OF DEFAULT
 
8.1      Events of Default.  If any one or more of the following conditions or
events shall occur:
 
(a)    Failure to Make Payments When Due.  Failure by Borrower to pay (i) when
due any installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; (ii) when due any amount payable to Issuing Bank in reimbursement of
any drawing under a Letter of Credit; or (iii) any interest on any Loan or any
fee or any other amount due hereunder within three days after the date due; or
 
(b)    Default in Other Agreements.  (i) Failure of any Credit Party or any of
their respective Subsidiaries to pay when due any principal of or interest on or
any other amount, including any payment in settlement, payable in respect of one
or more items of Indebtedness (other than Indebtedness referred to in Section
8.1(a)) in an individual principal amount (or Net Mark-to-Market Exposure) of
$100,000,000 or with an aggregate principal amount (or Net Mark-to-Market
Exposure) of $100,000,000 or more, in each case beyond the grace period, if any,
provided therefor; or (ii) breach or default by any Credit Party with respect to
any other material term of (1) one or more items of Indebtedness in the
individual or aggregate principal amounts (or Net Mark-to-Market Exposure)
referred to in clause (i) above or (2) any loan agreement, mortgage, indenture
or other agreement relating to such item(s) of Indebtedness, in each case beyond
the grace period, if any, provided therefor, if the effect of such breach or
default is to cause, or to permit the holder or holders of that Indebtedness (or
a trustee on behalf of such holder or holders), to cause, that Indebtedness to
become or be declared due and payable (or redeemable) prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may
be; or
 
(c)    Breach of Certain Covenants.  Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.6, Section 5.1(e),
Section 5.2 or Section 6; or
 
(d)    Breach of Representations, Etc.  Any representation, warranty,
certification or other statement made or deemed made by any Credit Party in any
Credit Document or in any statement or certificate at any time given by any
Credit Party or any of its Subsidiaries in writing pursuant hereto or thereto or
in connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or
 

 
-127-

--------------------------------------------------------------------------------

 



(e)    Other Defaults Under Credit Documents.  Any Credit Party shall default in
the performance of or compliance with any term contained herein or any of the
other Credit Documents, other than any such term referred to in any other
Section of this Section 8.1, and such default shall not have been remedied or
waived within thirty days after the earlier of (i) an officer of such Credit
Party becoming aware of such default or (ii) receipt by Borrower of notice from
Administrative Agent or any Lender of such default; or
 
(f)    Involuntary Bankruptcy; Appointment of Receiver, etc.  (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Borrower or any of its Subsidiaries (other than any Immaterial Subsidiaries) in
an involuntary case under any Insolvency Law, which decree or order is not
stayed; or any other similar relief shall be granted under any Applicable Law;
or (ii) an involuntary case or proceeding (including the filing of any notice of
intention in respect thereof) shall be commenced against Borrower or any of its
Subsidiaries  (other than any Immaterial Subsidiaries) under any Insolvency Law
now or hereafter in effect; or a decree or order of a court having jurisdiction
in the premises for the appointment of a receiver, receiver-manager,
administrative receiver, administrator, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over Borrower or any of its
Subsidiaries  (other than any Immaterial Subsidiaries), or over all or a
substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee, custodian
or similar officer of Borrower or any of its Subsidiaries  (other than any
Immaterial Subsidiaries) for all or a substantial part of its property; or a
warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of Borrower or any of its
Subsidiaries  (other than any Immaterial Subsidiaries), and any such event
described in this clause (ii) shall continue for sixty days without having been
dismissed, bonded or discharged; or
 
(g)    Voluntary Bankruptcy; Appointment of Receiver, etc.  (i) Borrower or any
of its Subsidiaries  (other than any Immaterial Subsidiaries) shall have an
order for relief entered with respect to it or shall file a petition or
application seeking any relief or shall otherwise commence a voluntary case or
proceeding under any Insolvency Law, or shall consent to, or fail to contest in
a timely manner the commencement of, or the entry of an order for relief in an
involuntary case or proceeding, or to the conversion of an involuntary case to a
voluntary case or proceeding, under any such law, or shall consent to, or fail
to contest in a timely manner, the commencement of, or the appointment of or
taking possession by a receiver, receiver-manager, trustee, custodian or other
similar officer for all or a substantial part of its property; or Borrower or
any of its Subsidiaries  (other than any Immaterial Subsidiaries) shall make any
assignment for the benefit of creditors; or (ii) Borrower or any of its
Subsidiaries  (other than any Immaterial Subsidiaries) shall be unable, or shall
fail generally, or shall admit in writing its inability, to pay its debts as
such debts become due or is otherwise insolvent; or the board of directors (or
similar governing body) of Borrower or any of its Subsidiaries  (other than any
Immaterial Subsidiaries) (or any committee thereof) shall adopt any resolution
or otherwise authorize any action to approve any of the actions referred to
herein or in Section 8.1(f); or
 
(h)    Judgments and Attachments.  Any money judgment, writ or warrant of
attachment or similar process involving an amount in excess of $100,000,000
individually or in the aggregate at any time (in either case to the extent not
adequately covered by insurance as to which a solvent and unaffiliated insurance
company has acknowledged coverage) shall be entered or filed against Borrower,
any of its Subsidiaries or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of sixty days (or in
any event later than five days prior to the date of any proposed sale
thereunder); or
 

 
-128-

--------------------------------------------------------------------------------

 



(i)    Dissolution.  Any order, judgment or decree shall be entered against any
Credit Party decreeing the dissolution, winding-up or split-up of such Credit
Party and such order shall remain undischarged or unstayed for a period in
excess of thirty days; or
 
(j)    Employee Benefit Plans.  There shall occur one or more ERISA Events that
have had or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect; or
 
(k)    Canadian Employee Benefit Plans.  (x) There shall occur one or more
Canadian Pension Plan Termination Events that have had or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(y) a Canadian Credit Party fails to make a required contribution to or payment
under any Canadian Pension Plan when due and such failure has had or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect; or
 
(l)    Change of Control.  A Change of Control shall occur; or
 
(m)    Guaranties, Collateral Documents and Other Credit Documents.  At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement or any Collateral Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations (other
than Obligations in respect of any Hedge Agreement or Cash Management Agreement)
in accordance with the terms hereof) or shall be declared null and void, or
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral purported to be covered by the Collateral Documents with
the priority required by the relevant Collateral Document, in each case for any
reason other than the failure of Collateral Agent or any Secured Party to take
any action within its control, or (iii) any Credit Party shall contest the
validity or enforceability of any Credit Document in writing or deny in writing
that it has any further liability, including with respect to future advances by
Lenders, under any Credit Document to which it is a party or shall contest the
validity or perfection of any Lien in any portion of the Collateral purported to
be covered by the Collateral Documents,
 
THEN, (1) upon the occurrence of any Event of Default described in Section
8.1(f) or 8.1(g) with respect to Borrower, automatically, and (2) upon the
occurrence and during the continuance of any other Event of Default, at the
request of (or with the consent of) Requisite Lenders, upon notice to Borrower
by Administrative Agent, (A) the Revolving Commitments, if any, of each Lender
having such Revolving Commitments and the obligation of Issuing Bank to issue
any Letter of Credit shall immediately terminate; (B) each of the following
shall immediately become due and payable, in each case without presentment,
demand, protest or other requirements of any kind, all of which are hereby
expressly waived by each Credit Party:  (I) the unpaid principal amount of and
accrued interest on the Loans, (II) an amount equal to the maximum amount that
may at any time be drawn under all Letters of Credit then outstanding
(regardless of whether any beneficiary under any such Letter of Credit shall
have presented, or shall be entitled at such time to present, the drafts or
other documents or certificates required to draw under such Letters of Credit),
to be held as security for Borrower’s reimbursement Obligations in respect of
Letters of Credit then outstanding and (III) all other Obligations (other than
Hedge Agreements and Cash Management Agreements unless and to the extent such
agreements are independently declared due and payable in accordance with their
respective terms); provided, the foregoing shall not affect in any way the
obligations of Lenders under Section 2.3(b)(v) or Section 2.4(e); and (C)
Administrative Agent may cause Collateral Agent to enforce any and all Liens and
security interests created pursuant to Collateral Documents.
 

 
-129-

--------------------------------------------------------------------------------

 



SECTION 9.    AGENTS
 
9.1      Appointment of Agents.  J.P. Morgan and Morgan Stanley are hereby
appointed Co-Syndication Agents hereunder, and each Lender hereby authorizes
J.P. Morgan and Morgan Stanley to act as Co-Syndication Agents in accordance
with the terms hereof and the other Credit Documents.  GSLP is hereby appointed
Administrative Agent and Collateral Agent hereunder and under the other Credit
Documents and each Lender hereby authorizes GSLP to act as Administrative Agent
and Collateral Agent in accordance with the terms hereof and of the other Credit
Documents.  Each Agent hereby agrees to act in its capacity as such upon the
express conditions contained herein and the other Credit Documents, as
applicable.  The provisions of this Section 9 are solely for the benefit of
Agents and Lenders and no Credit Party shall have any rights as a third party
beneficiary of any of the provisions thereof.  In performing its functions and
duties hereunder, each Agent shall act solely as an agent of Lenders and does
not assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for Borrower or any of its
Subsidiaries.  Each Co-Syndication Agent, without consent of or notice to any
party hereto, may assign any and all of its rights or obligations hereunder (in
its capacity as a Co-Syndication Agent) to any of its Affiliates.  As of the
Third Restatement Date, each of J.P. Morgan and Morgan Stanley, in each of their
capacities as a Co-Syndication Agent, shall not have any obligations but shall
be entitled to all benefits of this Section 9.  The Syndication Agents and any
Agent described in clause (d) of the definition thereof may resign from such
role at any time, with immediate effect, by giving prior written notice thereof
to Administrative Agent and Borrower.
 
9.2      Powers and Duties.  Each Lender irrevocably authorizes each Agent to
take such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental
thereto.  Each Agent shall have only those duties and responsibilities that are
expressly specified herein and the other Credit Documents.  Each Agent may
exercise such powers, rights and remedies and perform such duties by or through
its agents or employees.  No Agent shall have, by reason hereof or any of the
other Credit Documents, a fiduciary relationship in respect of any Lender
(except, in respect of Collateral Agent in its capacity as trustee under Section
9.8(a), to the extent such fiduciary relationship cannot lawfully be excluded);
and nothing herein or any of the other Credit Documents, expressed or implied,
is intended to or shall be so construed as to impose upon any Agent any
obligations in respect hereof or any of the other Credit Documents except as
expressly set forth herein or therein.
 
9.3      General Immunity.
 
(a)    No Responsibility for Certain Matters.  No Agent shall be responsible to
any Lender for the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency hereof or any other Credit
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statements or in any financial
or other statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to Lenders or by or on behalf of any Credit Party
or to any Agent or any Lender in connection with the Credit Documents and the
transactions contemplated thereby or for the financial condition or business
affairs of any Credit Party or any other Person liable for the payment of any
Obligations, nor shall any Agent be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained in any of the Credit Documents or as to the use of the
proceeds of the Loans or as to the existence or possible existence of any Event
of Default or Default or to make any disclosures with respect to the
foregoing.  Anything contained herein to the contrary notwithstanding,
Administrative Agent shall not have any liability arising from confirmations of
the amount of outstanding Loans or the Letter of Credit Usage or the component
amounts thereof.
 

 
-130-

--------------------------------------------------------------------------------

 



(b)    Exculpatory Provisions.  No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s gross negligence or willful
misconduct, as determined by a final, non-appealable judgment of a court of
competent jurisdiction.  Each Agent shall be entitled to refrain from any act or
the taking of any action (including the failure to take an action) in connection
herewith or with any of the other Credit Documents or from the exercise of any
power, discretion or authority vested in it hereunder or thereunder unless and
until such Agent shall have received instructions in respect thereof from
Requisite Lenders (or such other Lenders as may be required to give such
instructions under Section 10.5) and, upon receipt of such instructions from
Requisite Lenders (or such other Lenders, as the case may be), such Agent shall
be entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such
instructions.  Without prejudice to the generality of the foregoing, (i) each
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any communication, instrument or document believed by it to be genuine and
correct and to have been signed or sent by the proper Person or Persons and
shall be entitled to rely and shall be protected in relying on opinions and
judgments of attorneys (who may be attorneys for Borrower and its Subsidiaries),
accountants, experts and other professional advisors selected by it; and (ii) no
Lender shall have any right of action whatsoever against any Agent as a result
of such Agent acting or (where so instructed) refraining from acting hereunder
or any of the other Credit Documents in accordance with the instructions of
Requisite Lenders (or such other Lenders as may be required to give such
instructions under Section 10.5).
 
(c)    Delegation of Duties.  Administrative Agent may perform any and all of
its duties and exercise its rights and powers under this Agreement or under any
other Credit Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
this Section 9.3 and of Section 9.6 shall apply to any of the Affiliates of
Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.  All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 9.3 and of Section 9.6 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named
herein.  Notwithstanding anything herein to the contrary, with respect to each
sub-agent appointed by the Administrative Agent, (i) such sub-agent shall be a
third party beneficiary under this Agreement with respect to all such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) and shall have all of the rights and benefits of a third party
beneficiary, including an independent right of action to enforce such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of Credit Parties and the Lenders, (ii) such rights, benefits
and privileges (including exculpatory rights and rights to indemnification)
shall not be modified or amended without the consent of such sub-agent, and
(iii) such sub-agent shall only have obligations to Administrative Agent and not
to any Credit Party, Lender or any other Person and no Credit Party, Lender or
any other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent; provided that the
Administrative Agent shall be responsible for the gross negligence, willful
misconduct or bad faith of such sub-agent.
 
9.4      Agents Entitled to Act as Lender.  The agency hereby created shall in
no way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender
hereunder.  With respect to its participation in the Loans and the Letters of
Credit, each Agent shall have the same rights and powers hereunder as any other
Lender and may exercise the same as if it were not performing the duties and
functions delegated to it hereunder, and the term “Lender” shall, unless the
context clearly otherwise indicates, include each Agent in its individual
capacity.
 

 
-131-

--------------------------------------------------------------------------------

 



Any Agent and its Affiliates may accept deposits from, lend money to, own
securities of, and generally engage in any kind of banking, trust, financial
advisory or other business with Borrower or any of its Affiliates as if it were
not performing the duties specified herein, and may accept fees and other
consideration from Borrower for services in connection herewith and otherwise
without having to account for the same to Lenders.
 
9.5      Lenders’ Representations, Warranties and Acknowledgment.
 
(a)    Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Borrower and its
respective Subsidiaries in connection with Credit Extensions hereunder and that
it has made and shall continue to make its own appraisal of the creditworthiness
of Borrower and its Subsidiaries.  No Agent shall have any duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to Lenders.
 
(b)    Each Lender, by delivering its signature page to this Agreement, or an
Assignment Agreement or a Joinder Agreement and funding its Tranche A Term
Loans, Tranche B Term Loans, New Term Loans and/or Revolving Loans shall be
deemed to have acknowledged receipt of, and consented to and approved, each
Credit Document and each other document required to be approved by any Agent,
Requisite Lenders or Lenders, as applicable on the Original Closing Date, on the
First Restatement Date, on the Second Restatement Date, on the Second Amendment
and Restatement Joinder Date, on the Third Restatement Date or as of the date of
funding of such New Term Loans and/or Revolving Loans.
 
9.6      Right to Indemnity.  Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each (a) Agent, their Affiliates and their
respective officers, partners, directors, trustees, employees and agents of each
Agent and (b) Issuing Bank, their Affiliates and their respective officers,
partners, directors, trustees, employees and agents of Issuing Bank (each, an
“Indemnitee Agent Party”), to the extent that such Indemnitee Agent Party shall
not have been reimbursed by any Credit Party, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Indemnitee Agent Party in exercising its powers, rights and
remedies or performing its duties hereunder or under the other Credit Documents
or otherwise in its capacity as such Agent or Issuing Bank in any way relating
to or arising out of this Agreement or the other Credit Documents, in all cases,
whether or not caused by or arising, in whole or in part, out of the negligence
of such Indemnitee Agent Party; provided that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such
Indemnitee Agent Party’s gross negligence or willful misconduct as determined by
a final, non-appealable judgment of a court of competent jurisdiction.  If any
indemnity furnished to any Indemnitee Agent Party for any purpose shall, in the
opinion of such Indemnitee Agent Party, be insufficient or become impaired, such
Indemnitee Agent Party may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; provided that in no event shall this sentence require any Lender to
indemnify any Indemnitee Agent Party against any liability, obligation, loss,
damage, penalty, action, judgment, suit, cost, expense or disbursement in excess
of such Lender’s Pro Rata Share thereof; and provided further that this sentence
shall not be deemed to require any Lender to indemnify any Indemnitee Agent
Party against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement described in the proviso in the
immediately preceding sentence.
 

 
-132-

--------------------------------------------------------------------------------

 



9.7      Successor Administrative Agent, Collateral Agent and Swing Line Lender.
 
(a)    Administrative Agent shall have the right to resign at any time by giving
prior written notice thereof to Lenders and Borrower, and Administrative Agent
may be removed at any time with or without cause by an instrument or concurrent
instruments in writing delivered to Borrower and Administrative Agent and signed
by Requisite Lenders.  Administrative Agent shall have the right to appoint a
financial institution to act as Administrative Agent and/or Collateral Agent
hereunder, subject to the reasonable satisfaction of Borrower (other than at any
time an Event of Default shall have occurred and then be continuing) and the
Requisite Lenders, and Administrative Agent’s resignation shall become effective
on the earliest of (i) 30 days after delivery of the notice of resignation, (ii)
the acceptance of such successor Administrative Agent by Borrower (other than at
any time an Event of Default shall have occurred and then be continuing) and the
Requisite Lenders or (iii) such other date, if any, agreed to by the Requisite
Lenders.  Upon any such notice of resignation or any such removal, if a
successor Administrative Agent has not already been appointed by the retiring
Administrative Agent, Requisite Lenders shall have the right, upon five Business
Days’ notice to Borrower, to appoint a successor Administrative Agent.  If
neither Requisite Lenders nor Administrative Agent have appointed a successor
Administrative Agent, Requisite Lenders shall be deemed to have succeeded to and
become vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent; provided that, until a successor Administrative Agent is
so appointed by Requisite Lenders or Administrative Agent, any collateral
security held by Administrative Agent in its role as Collateral Agent on behalf
of the Lenders or the Issuing Bank under any of the Credit Documents shall
continue to be held by the retiring Collateral Agent as nominee until such time
as a successor Collateral Agent is appointed.  Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, that successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring or
removed Administrative Agent and the retiring or removed Administrative Agent
shall promptly (i) transfer to such successor Administrative Agent all sums,
Securities and other items of Collateral held under the Collateral Documents,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Administrative
Agent under the Credit Documents, and (ii) execute and deliver to such successor
Administrative Agent such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Administrative Agent of the security interests
created under the Collateral Documents, whereupon such retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder.  Except as provided above, any resignation or removal of GSLP or its
successor as Administrative Agent pursuant to this Section shall also constitute
the resignation or removal of GSLP or its successor as Collateral Agent.  After
any retiring or removed Administrative Agent’s resignation or removal hereunder
as Administrative Agent, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent hereunder.  Any successor Administrative Agent appointed
pursuant to this Section shall, upon its acceptance of such appointment, become
the successor Collateral Agent for all purposes hereunder.
 
(b)    In addition to the foregoing, Collateral Agent may resign at any time by
giving prior written notice thereof to Lenders and the Grantors, and Collateral
Agent may be removed at any time with or without cause by an instrument or
concurrent instruments in writing delivered to the Grantors and Collateral Agent
signed by Requisite Lenders.  Administrative Agent shall have the right to
appoint a financial institution as Collateral Agent hereunder, subject to the
reasonable satisfaction of Borrower (other than at any time an Event of Default
shall have occurred and then be continuing) and the Requisite Lenders and
Collateral Agent’s resignation shall become effective on the earliest of (i) 30
days after delivery of the notice of resignation, (ii) the acceptance of
 

 
-133-

--------------------------------------------------------------------------------

 



such successor Collateral Agent by Borrower (other than at any time an Event of
Default shall have occurred and then be continuing) and the Requisite Lenders or
(iii) such other date, if any, agreed to by the Requisite Lenders.  Upon any
such notice of resignation or any such removal, Requisite Lenders shall have the
right, upon five Business Days’ notice to Administrative Agent, to appoint a
successor Collateral Agent.  Until a successor Collateral Agent is so appointed
by Requisite Lenders or Administrative Agent, any collateral security held by
Collateral Agent on behalf of the Lenders or the Issuing Bank under any of the
Credit Documents shall continue to be held by the retiring Collateral Agent as
nominee until such time as a successor Collateral Agent is appointed.  Upon the
acceptance of any appointment as Collateral Agent hereunder by a successor
Collateral Agent, that successor Collateral Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
or removed Collateral Agent under this Agreement and the Collateral Documents,
and the retiring or removed Collateral Agent under this Agreement shall promptly
(i) transfer to such successor Collateral Agent all sums, Securities and other
items of Collateral held hereunder or under the Collateral Documents, together
with all records and other documents necessary or appropriate in connection with
the performance of the duties of the successor Collateral Agent under this
Agreement and the Collateral Documents, and (ii) execute and deliver to such
successor Collateral Agent or otherwise authorize the filing of such amendments
to financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Collateral Agent
of the security interests created under the Collateral Documents, whereupon such
retiring or removed Collateral Agent shall be discharged from its duties and
obligations under this Agreement and the Collateral Documents.  After any
retiring or removed Collateral Agent’s resignation or removal hereunder as the
Collateral Agent, the provisions of this Agreement and the Collateral Documents
shall inure to its benefit as to any actions taken or omitted to be taken by it
under this Agreement or the Collateral Documents while it was the Collateral
Agent hereunder.
 
(c)    Any resignation or removal of GSLP or its successor as Administrative
Agent pursuant to this Section shall also constitute the resignation or removal
of GSLP or its successor as Swing Line Lender, and any successor Administrative
Agent appointed pursuant to this Section shall, upon its acceptance of such
appointment, become the successor Swing Line Lender for all purposes
hereunder.  In such event (i) Borrower shall prepay any outstanding Swing Line
Loans made by the retiring or removed Administrative Agent in its capacity as
Swing Line Lender, (ii) upon such prepayment, the retiring or removed
Administrative Agent and Swing Line Lender shall surrender any Swing Line Note
held by it to Borrower for cancellation, and (iii) Borrower shall issue, if so
requested by successor Administrative Agent and Swing Line Loan Lender, a new
Swing Line Note to the successor Administrative Agent and Swing Line Lender, in
the principal amount of the Swing Line Sublimit then in effect and with other
appropriate insertions.
 
9.8      Collateral Documents and Guaranty.
 
(a)    Agents Under Collateral Documents and Guaranty.  Each Secured Party
hereby further authorizes Administrative Agent or Collateral Agent, as
applicable, on behalf of and for the benefit of Secured Parties, to be the agent
for and representative of Secured Parties with respect to the Guaranty, the
Collateral and the Collateral Documents; provided that neither Administrative
Agent nor Collateral Agent shall owe any fiduciary duty, duty of loyalty, duty
of care, duty of disclosure or any other obligation whatsoever to any holder of
Obligations with respect to any Hedge Agreement.  Subject to Section 10.5,
without further written consent or authorization from any Secured Party,
Administrative Agent or Collateral Agent, as applicable may execute any
documents or instruments necessary to (i) in connection with a sale or
disposition of assets permitted by this Agreement, release any Lien encumbering
any item of Collateral that is the subject of such sale or other disposition of
assets or to which Requisite Lenders (or such other Lenders as may be required
to give such consent under Section 10.5) have otherwise consented or
 

 
-134-

--------------------------------------------------------------------------------

 



(ii) release any Guarantor from the Guaranty pursuant to Section 7.12 or with
respect to which Requisite Lenders (or such other Lenders as may be required to
give such consent under Section 10.5) have otherwise consented.  Collateral
Agent further declares that it holds all Australian Collateral acquired by the
Collateral Agent after the date hereof on trust for the benefit of the Secured
Parties from time to time (it being understood that the provisions of this
Section 9 apply to Collateral Agent in its capacity as trustee of such trust).
 
(b)    Right to Realize on Collateral and Enforce Guaranty.  Anything contained
in any of the Credit Documents to the contrary notwithstanding, Borrower,
Administrative Agent, Collateral Agent and each Secured Party hereby agree that
(i) no Secured Party shall have any right individually to realize upon any of
the Collateral or to enforce the Guaranty, it being understood and agreed that
all powers, rights and remedies hereunder may be exercised solely by
Administrative Agent, on behalf of the Secured Parties in accordance with the
terms hereof and all powers, rights and remedies under the Collateral Documents
may be exercised solely by Collateral Agent, and (ii) in the event of a
foreclosure by Collateral Agent on any of the Collateral pursuant to a public or
private sale or other disposition, Collateral Agent or any Lender may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition and Collateral Agent, as agent for and representative of Secured
Parties (but not any Lender or Lenders in its or their respective individual
capacities unless Requisite Lenders shall otherwise agree in writing) shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any collateral payable by Collateral Agent at such sale or
other disposition.
 
(c)    Rights Under Hedge Agreements and Cash Management Agreements.  No Hedge
Agreement or Cash Management Agreement will create (or be deemed to create) in
favor of any Lender Counterparty that is a party thereto any rights in
connection with the management or release of any Collateral or of the
obligations of any Guarantor under the Credit Documents except as expressly
provided in Section 10.5(c)(v) of this Agreement, Section 9.2 of the Second
Amended and Restated Pledge and Security Agreement  and the analogous sections
of any other Collateral Documents.  By accepting the benefits of the Collateral,
such Lender Counterparty shall be deemed to have appointed Collateral Agent as
its agent and agreed to be bound by the Credit Documents as a Secured Party,
subject to the limitations set forth in this clause (c).
 
(d)    Release of Collateral and Guarantees, Termination of Credit
Documents.  Notwithstanding anything to the contrary contained herein or any
other Credit Document, when all Obligations (other than obligations in respect
of any Hedge Agreement or Cash Management Agreement) have been paid in full, all
Commitments have terminated or expired and no Letter of Credit shall be
outstanding (unless the outstanding amounts under all such Letters of Credit
have been cash collateralized in a manner reasonably satisfactory to Issuing
Bank or, if satisfactory to Issuing Bank in its sole discretion, a backstop
Letter of Credit is in place), upon request of Borrower, (i) Collateral Agent
shall (without notice to, or vote or consent of, any Lender, or any Affiliate of
any Lender or any Lender Counterparty that is a party to any Hedge Agreement or
Cash Management Agreement) take such actions as shall be required to release its
security interest in all Collateral, and (ii) Administrative Agent shall
(without notice to, or vote or consent of, any Lender, or any Affiliate of any
Lender or any Lender Counterparty that is a party to any Hedge Agreement or Cash
Management Agreement) take such actions as shall be required to release all
guarantee obligations provided for in any Credit Document, whether or not on the
date of such release there may be outstanding Obligations in respect of Hedge
Agreements or Cash Management Agreements (and, subject to the next succeeding
sentence, the provisions of Section 7 shall cease to apply).  Any such release
of guarantee obligations shall be deemed subject to the provision that such
guarantee obligations shall be reinstated if after such release any portion of
any payment in respect of the Obligations guaranteed thereby shall be rescinded
or must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolu-
 

 
-135-

--------------------------------------------------------------------------------

 



tion, liquidation or reorganization of Borrower or any Guarantor, or upon or as
a result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payment had not been
made.  In addition, upon (a) any disposition of property permitted by this
Agreement to a Person that is not a Credit Party, the Liens granted thereon
shall be deemed to be automatically released and such property shall
automatically revert to the applicable Grantor with no further action on the
part of any Person and (b) the consummation of any transaction permitted by the
Credit Agreement as a result of which a Guarantor ceases to be a Subsidiary of
Borrower, such Guarantor shall automatically be released from its obligations
hereunder and under the Collateral Documents and the guaranty and security
interest in the Collateral of such Guarantor shall automatically be released.
 
9.9      Withholding Taxes.  To the extent required by any Applicable Law,
Administrative Agent may withhold from any payment to any Lender (which term
shall include Swing Line Lender and Issuing Bank for purposes of this Section
9.9) an amount equivalent to any applicable withholding tax.  If the Internal
Revenue Service or any other Governmental Authority asserts a claim that
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender because the appropriate form was not delivered or was
not properly executed or because such Lender failed to notify Administrative
Agent of a change in circumstance which rendered the exemption from, or
reduction of, withholding tax ineffective or for any other reason, such Lender
shall indemnify fully and hold harmless Administrative Agent (to the extent that
the Administrative Agent has not already been reimbursed by Borrower pursuant to
Section 2.20 and without limiting or expanding the obligation of Borrower to do
so) for all amounts paid, directly or indirectly, by the Administrative Agent as
Taxes or otherwise, together with all expenses incurred, including legal
expenses and any other out-of-pocket expenses, whether or not such Tax was
correctly or legally imposed or asserted by the relevant governmental
authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  The agreements in this Section 9.9 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Agreement and
the repayment, satisfaction or discharge of all other Obligations.
 
9.10      Quebec Security.  To the extent that any Canadian Credit Party now or
in the future is required to grant security pursuant to the laws of the Province
of Quebec, each Agent (other than the Collateral Agent) and Lender acting for
itself and on behalf of all present and future Affiliates of such Agent or
Lender that are or become a Lender Counterparty, hereby irrevocably authorizes
and appoints the Collateral Agent to act as the holder of an irrevocable power
of attorney (fondé de pouvoir) (within the meaning of Article 2692 of the Civil
Code of Quebec) in order to hold any hypothec granted under the laws of the
Province of Quebec as security for any debenture, bond or other title of
indebtedness that may be issued by any Canadian Credit Party and to exercise
such rights and duties as are conferred upon a fondé de pouvoir under the
relevant deed of hypothec and applicable laws (with the power to delegate any
such rights or duties).  Moreover, in respect of any pledge by any such Canadian
Credit Party of any such debenture, bond or other title of indebtedness as
security in respect of any Obligations, the Collateral Agent shall also be
authorized to hold such debenture, bond or other title of indebtedness as agent,
mandatary, custodian and pledgee for the benefit of the Agents, the Lenders and
the Lender Counterparties, the whole notwithstanding the provisions of Section
32 of the An Act respecting the Special Powers of Legal Persons (Quebec).  The
execution prior to the date hereof by the Collateral Agent of any deed of
hypothec or other security documents made pursuant to the laws of the Province
of Quebec, is hereby ratified and confirmed.  Any person who becomes a Lender,
Issuing Bank, an Agent or a Lender Counterparty shall be deemed to have
consented to and ratified the foregoing appointment of each of the Collateral
Agent as fondé de pouvoir, agent, mandatary and custodian on behalf of all
Agents, Issuing Banks, Lenders and the Lender Counterparties, including such
person.  For greater certainty, the Collateral Agent, when acting as the holder
of an irrevocable power of attorney (fondé de pouvoir), shall have the same
rights, powers,
 

 
-136-

--------------------------------------------------------------------------------

 



immunities, indemnities and exclusions from liability as are prescribed in
favour of the Collateral Agent in this Agreement, which shall apply mutatis
mutandis.  In the event of the resignation and appointment of a successor
Collateral Agent, such successor of the Collateral Agent shall also act as the
holder of an irrevocable power of attorney (fondé de pouvoir), and as agent,
mandatary and custodian for the purposes set forth above.  Without limiting the
foregoing, none of such Lenders shall have or be deemed to have a fiduciary
relationship with any Lender.  The Lenders are not partners or co-venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of the Administrative Agent) authorized to act for, any
other Lender.
 
SECTION 10.    MISCELLANEOUS
 
10.1      Notices.
 
(a)    Notices Generally.  Any notice or other communication herein required or
permitted to be given to a Credit Party, Co-Syndication Agent, Collateral Agent,
Administrative Agent or Swing Line Lender, shall be sent to such Person’s
address as set forth on Appendix B or in the other relevant Credit Document, and
in the case of Issuing Bank or Lender, the address as indicated on Appendix B or
otherwise indicated to Administrative Agent in writing.  Except as otherwise set
forth in Section 3.3(b) or paragraph (b) below, each notice hereunder shall be
in writing and may be personally served or sent by telefacsimile (except for any
notices sent to Administrative Agent) or United States mail or Canada Post or
courier service and shall be deemed to have been given when delivered in person
or by courier service and signed for against receipt thereof, upon receipt of
telefacsimile, or three Business Days after depositing it in the United States
mail or Canada Post with postage prepaid and properly addressed; provided that
no notice to any Agent shall be effective until received by such Agent; provided
further that any such notice or other communication shall at the request of the
Administrative Agent be provided to any sub-agent appointed pursuant to Section
9.3(c) hereto as designated by the Administrative Agent from time to time.
 
(b)    Electronic Communications.  (1)  Notices and other communications to
Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e mail and Internet or intranet websites,
including the Platform) pursuant to procedures approved by Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender or the
Issuing Bank pursuant to Section 2 if such Lender or Issuing Bank, as
applicable, has notified Administrative Agent that it is incapable of receiving
notices under such Section by electronic communication.  Administrative Agent or
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.  Unless Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and (ii)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.
 
(2)    Each Credit Party understands that the distribution of material through
an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution, except to the
extent caused by the willful misconduct or gross negligence of Administrative
Agent, as determined by a final, non-appealable judgment of a court of competent
jurisdiction.
 

 
-137-

--------------------------------------------------------------------------------

 



(3)    The Platform and any Approved Electronic Communications are provided “as
is” and “as available.”  None of the Agents nor any of their respective
officers, directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications.  No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications.
 
(4)    Each Credit Party, each Lender, Issuing Bank and each Agent agrees that
Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with Administrative
Agent’s customary document retention procedures and policies.
 
(5)    Any notice of Default or Event of Default may be provided by telephone if
confirmed promptly thereafter by delivery of written notice thereof.
 
(c)    Private Side Information Contacts.  Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
Applicable Law, including United States federal and state securities laws, to
make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain Non-Public
Information with respect to Borrower, its Subsidiaries or their securities for
purposes of Applicable Law, including United States federal or state securities
laws.
 
10.2      Expenses.  Whether or not the transactions contemplated hereby shall
be consummated, Borrower agrees to pay promptly (a) all the actual and
reasonable out-of-pocket costs and expenses incurred in connection with the
negotiation, preparation and execution of the Credit Documents and any consents,
amendments, waivers or other modifications thereto; (b) all the reasonable
out-of-pocket costs of furnishing all opinions by counsel for Borrower and the
other Credit Parties; (c) the reasonable and documented out-of-pocket fees,
expenses and disbursements of counsel to Agents and Issuing Bank in connection
with the negotiation, preparation, execution and administration of the Credit
Documents and any consents, amendments, waivers or other modifications thereto
and any other documents or matters requested by Borrower; (d) all the actual
costs and reasonable out-of-pocket expenses of creating, perfecting, recording,
maintaining and preserving Liens in favor of Collateral Agent, for the benefit
of Secured Parties, including filing and recording fees, expenses and taxes,
stamp or documentary taxes, search fees, title insurance premiums and reasonable
fees, expenses and disbursements of counsel to each Agent and of counsel
providing any opinions that any Agent or Requisite Lenders may request in
respect of the Collateral or the Liens created pursuant to the Collateral
Documents; (e) all the actual costs and reasonable out-of-pocket fees, expenses
and disbursements of any auditors, accountants, consultants or appraisers; (f)
all the actual costs and reasonable out-of-pocket expenses (including the
reasonable fees, expenses and disbursements of any appraisers, consultants,
advisors and agents employed or retained by Collateral Agent and its counsel) in
connection with the custody or preservation of any of the Collateral; (g) all
other actual and reasonable out-of-pocket costs and expenses incurred by each
Agent or Issuing Bank in connection with the syndication of the Loans, including
for purposes of this Section 10.2, Letters of Credit and Commitments and the
transactions contemplated by the Credit Documents and any consents, amendments,
waivers or other modifications thereto; and (h) after the occurrence of a
Default or an Event of Default, all out-of-pocket costs and expenses, including
reasonable attorneys’ fees and costs of settlement, incurred by any Agent,
Issuing Bank and Lender in enforcing any Obligations of or in collecting any
payments due from any Credit Party hereunder or under the other Credit Documents
by reason of such Default or Event of Default (including in connection with the
sale, lease or license of, collection from, or
 

 
-138-

--------------------------------------------------------------------------------

 



other realization upon any of the Collateral or the enforcement of the Guaranty)
or in connection with any refinancing or restructuring of the credit
arrangements provided hereunder in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy cases or proceedings.
 
10.3      Indemnity.
 
(a)    In addition to the payment of expenses pursuant to Section 10.2, whether
or not the transactions contemplated hereby shall be consummated, each Credit
Party agrees to defend indemnify, pay and hold harmless each Agent, Issuing Bank
and Lender and the officers, partners, members, directors, trustees, advisors,
employees, agents, sub-agents and Affiliates of each Agent, Issuing Bank and
each Lender (each, an “Indemnitee”), from and against any and all Indemnified
Liabilities, in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of such Indemnitee; provided that no Credit Party
shall have any obligation to any Indemnitee hereunder with respect to any
Indemnified Liabilities to the extent such Indemnified Liabilities arise from
the gross negligence or willful misconduct of that Indemnitee, in each case as
determined by a final, non-appealable judgment of a court of competent
jurisdiction, or if such Indemnified Liabilities result from any action, suit or
proceeding in contract brought by a Credit Party for direct damages (as opposed
to special, indirect, consequential or punitive damages) against such Indemnitee
for a material breach by such Indemnitee of its obligations under any Credit
Document that is determined in favor of such Credit Party by a final,
non-appealable judgment of a court of competent jurisdiction.  To the extent
that the undertakings to defend, indemnify, pay and hold harmless set forth in
this Section 10.3 apply but are unenforceable in whole or in part because they
are violative of any law or public policy, the applicable Credit Party shall
contribute the maximum portion that it is permitted to pay and satisfy under
Applicable Law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.
 
(b)    To the extent permitted by Applicable Law, no Credit Party shall assert,
and each Credit Party hereby waives, any claim against each Lender, each Agent,
Issuing Bank, Arranger and their respective Affiliates, directors, employees,
attorneys, agents or sub-agents, on any theory of liability, for special,
indirect, consequential or punitive damages  (as opposed to direct or actual
damages) (whether or not the claim therefor is based on contract, tort or duty
imposed by any applicable legal requirement) arising out of, in connection with,
as a result of, or in any way related to, this Agreement or any Credit Document
or any agreement or instrument contemplated hereby or thereby or referred to
herein or therein, the transactions contemplated hereby or thereby, any Loan or
the use of the proceeds thereof or any act or omission or event occurring in
connection therewith, and each Credit Party hereby waives, releases and agrees
not to sue upon any such claim or any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.  No Indemnitee referred
to above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby.
 
10.4      Set-Off.  In addition to any rights now or hereafter granted under
Applicable Law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender is hereby authorized by each
Credit Party at any time or from time to time subject to the consent of
Administrative Agent (such consent not to be unreasonably withheld or delayed),
to set-off and to appropriate and to apply any and all deposits (general or
special, including Indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts (in whatever currency))
and any other Indebtedness at any time held or owing by such Lender to or for
the credit or the account of any Credit Party (in whatever currency) against and
on account of the obligations and liabilities of any Credit Party to such Lender
hereunder, the Letters of Credit and participations therein and under the other
Credit Documents, including all claims of any nature or description arising out
of or connected hereto, the Letters of Credit and participations therein or with
any other Credit Document, irrespective of whether or not (a)
 

 
-139-

--------------------------------------------------------------------------------

 



such Lender shall have made any demand hereunder or (b) the principal of or the
interest on the Loans or any amounts in respect of the Letters of Credit or any
other amounts due hereunder shall have become due and payable pursuant to
Section 2 and although such obligations and liabilities, or any of them, may be
contingent or unmatured.  The applicable Lender shall notify Borrower and
Administrative Agent of such set-off and application, provided that any failure
or any delay in giving such notice shall not affect the validity of any such
set-off and application under this Section 10.4.
 
10.5      Amendments and Waivers.
 
(a)    Requisite Lenders’ Consent.  Subject to the additional requirements of
Sections 10.5(b) and 10.5(c), no amendment, modification, termination or waiver
of any provision of the Credit Documents, or consent to any departure by any
Credit Party therefrom, shall in any event be effective without the written
concurrence of the Requisite Lenders; provided, that Administrative Agent may,
with the consent of Borrower only, amend, modify or supplement this Agreement to
cure any ambiguity, omission, defect or inconsistency, so long as such
amendment, modification or supplement does not adversely affect the rights of
any Lender or Issuing Bank.
 
(b)    Affected Lenders’ Consent.  Without the written consent of each Lender
that would be directly affected thereby, no amendment, modification,
termination, or consent shall be effective if the effect thereof would:
 
(i)    extend the scheduled final maturity of any Loan or Note;
 
(ii)    waive, reduce or postpone any scheduled repayment (but not prepayment);
 
(iii)    extend the stated expiration date of any Letter of Credit beyond the
Revolving Commitment Termination Date;
 
(iv)    reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.10)
or any fee or any premium or other amount payable hereunder;
 
(v)    extend the time for payment of any such interest or fees;
 
(vi)    reduce the principal amount of any Loan or any reimbursement obligation
in respect of any Letter of Credit;
 
(vii)    amend, modify, terminate or waive any provision of Section
2.13(b)(iii), this Section 10.5(b), Section 10.5(c) or any other provision of
this Agreement that expressly provides that the consent of all Lenders is
required or for the pro rata treatment among Lenders;
 
(viii)    amend the definition of “Requisite Lenders” or “Pro Rata Share”;
provided, with the consent of Requisite Lenders, additional extensions of credit
pursuant hereto may be included in the determination of “Requisite Lenders” or
“Pro Rata Share” on substantially the same basis as the Term Loan Commitments,
the Term Loans, Revolving Commitments and the Revolving Loans are included on
the Second Restatement Date;
 
(ix)    release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guaranty except as expressly
provided in the Credit Documents; or
 

 
-140-

--------------------------------------------------------------------------------

 



(x)    consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document;
 
provided that for the avoidance of doubt, all Lenders shall be deemed directly
affected thereby with respect to any amendment described in clauses (vii),
(viii), (ix) and (x).
 
(c)    Other Consents.  No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:
 
(i)    increase any Revolving Commitment of any Lender over the amount thereof
then in effect without the consent of such Lender; provided that no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Revolving Commitment of any Lender;
 
(ii)    amend, modify, terminate or waive any provision hereof relating to the
Swing Line Sublimit or the Swing Line Loans without the consent of Swing Line
Lender;
 
(iii)    alter the required application of any repayments or prepayments as
between Classes pursuant to Section 2.17 without the consent of Lenders holding
more than 50% of the aggregate Tranche A Term Loan Exposure of all Lenders,
Tranche B Term Loan Exposure of all Lenders, New Term Loan Exposure of all
Lenders, Revolving Exposure of all Lenders, as applicable, of each Class which
is being allocated a lesser repayment or prepayment as a result thereof;
provided that Requisite Lenders may waive, in whole or in part, any prepayment
so long as the application, as between Classes, of any portion of such
prepayment which is still required to be made is not altered;
 
(iv)    amend, modify, terminate or waive any obligation of Lenders relating to
the purchase of participations in Letters of Credit as provided in Section
2.4(e) without the written consent of Administrative Agent and of Issuing Bank;
 
(v)    amend, modify or waive this Agreement, the Second Amended and Restated
Pledge and Security Agreement, the Canadian Pledge and Security Agreement, the
Quebec Security Documents, the Barbados Security Documents, the Luxembourg
Security Documents or the Swiss Security Documents, so as to alter the ratable
treatment of Obligations arising under the Credit Documents and Obligations
arising under Hedge Agreements or Cash Management Agreements or the definition
of “Lender Counterparty,” “Hedge Agreement,” “Cash Management Agreement,”
“Obligations,” or “Secured Obligations” (as defined in any applicable Collateral
Document) in each case in a manner adverse to any Lender Counterparty with
Obligations then outstanding without the written consent of any such Lender
Counterparty;
 
(vi)    amend, modify, terminate or waive any provision of Section 9 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent;
 
(vii)    amend any provision relating solely to the Delayed Draw Commitments
without the written consent of Lenders holding a majority in aggregate principal
amount of the Delayed Draw Commitments;
 
(viii)    increase any Delayed Draw Commitment of any Lender over the amount
thereof then in effect without the consent of such Lender; provided that no
amendment, modifica-
 

 
-141-

--------------------------------------------------------------------------------

 



tion or waiver of any condition precedent, covenant, Default or Event of Default
shall constitute an increase in any Delayed Draw Commitment of any Lender; or
 
(ix)    waive any condition to the making of any Revolving Loan or Delayed Draw
Term Loan without the consent of a majority in interest of the Lenders holding
Revolving Commitments or Delayed Draw Commitments, as applicable.
 
(d)    Notwithstanding Section 10.5(a), any such agreement that shall extend the
Revolving Commitment Termination Date or the Term Loan Maturity Date, as
applicable, of one or more Lenders (the “Extending Lender”) and does not amend
any other provision of this Agreement or the Credit Documents other than to
change the Applicable Margin of Extending Lenders shall only require the consent
of Borrower, the Administrative Agent and the Extending Lenders.
 
Notwithstanding anything to the contrary, without the consent of any other
Person, the applicable Credit Party or Credit Parties and the Administrative
Agent and/or Collateral Agent may (in its or their respective sole discretion,
or shall, to the extent required by any Credit Document) enter into any
amendment or waiver of any Credit Document, or enter into any new agreement or
instrument, to effect the granting, perfection, protection, expansion or
enhancement of any security interest in Collateral or additional property to
become Collateral for the benefit of the Secured Parties, or as required by
local law to give effect to, or protect any security interest for the benefit of
the Secured Parties, in any property or so that the security interests therein
comply with applicable law.
 
(e)    Execution of Amendments, etc.  Administrative Agent may, but shall have
no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such  Lender.  Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given.  No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances.  Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.
 
10.6      Successors and Assigns; Participations.
 
(a)    Generally.  This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and the successors and assigns of Lenders.  No Credit Party’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by any Credit Party without the prior written consent of all
Lenders.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, Indemnitee Agent Parties
under Section 9.6 and Indemnitees under Section 10.3, their respective
successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Affiliates of each of the Agents and Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b)    Register.  Borrower, Administrative Agent and Lenders shall deem and
treat the Persons listed as Lenders in the Register as the holders and owners of
the corresponding Commitments and Loans listed therein for all purposes hereof,
and no assignment or transfer of any such Commitment or Loan shall be effective,
in each case, unless and until recorded in the Register following receipt of a
fully executed Assignment Agreement effecting the assignment or transfer
thereof, together with the required forms and certificates regarding tax matters
and any fees payable in connection with such assignment, in each case, as
provided in Section 10.6(d).  Each assignment shall be recorded in the Register
promptly following receipt by the Administrative Agent of the fully executed
Assignment Agreement and all other
 

 
-142-

--------------------------------------------------------------------------------

 



necessary documents and approvals, prompt notice thereof shall be provided to
Borrower and a copy of such Assignment Agreement shall be maintained, as
applicable.  The date of such recordation of a transfer shall be referred to
herein as the “Assignment Effective Date.”  Any request, authority or consent of
any Person who, at the time of making such request or giving such authority or
consent, is listed in the Register as a Lender shall be conclusive and binding
on any subsequent holder, assignee or transferee of the corresponding
Commitments or Loans, absent manifest error.
 
(c)    Right to Assign.  Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans owing to it or
other Obligations; provided, however, that (x) pro rata assignments shall not be
required and (y) each assignment, other than pursuant to Section 10.6(h), shall
be of a uniform, and not varying, percentage of all rights and obligations under
and in respect of any Loan and any related Commitments):
 
(i)    to any Person meeting the criteria of clause (i) of the definition of the
term “Eligible Assignee” upon the giving of notice to Borrower and
Administrative Agent and with the prior written consent (such consent not to be
unreasonably withheld or delayed) of Issuing Bank at the time of such assignment
in the case of assignments of Revolving Loans or Revolving Commitments; and
 
(ii)    to any Person meeting the criteria of clause (ii) of the definition of
the term “Eligible Assignee” upon giving of notice to Borrower and
Administrative Agent and, (x) in the case of assignments of Tranche A Term
Loans, Tranche B Term Loans, Revolving Loans or Revolving Commitments to any
such Person (except in the case of assignments made by or to GSLP or any of its
affiliates), consented to by each of Borrower and Administrative Agent and (y)
in the case of assignments of Revolving Loans or Revolving Commitments to any
such Person, consented to by Issuing Bank; provided that any such consent (x)
shall not be unreasonably withheld or delayed or (y) in the case of Borrower
shall not be required at any time an Event of Default shall have occurred and
then be continuing; provided, further that (A) each such assignment pursuant to
this Section 10.6(c)(ii) shall be in an aggregate amount of not less than
$1,000,000 (or such lesser amount as may be agreed to by Borrower and
Administrative Agent or as shall constitute the aggregate amount of the Tranche
B Term Loans, Revolving Commitments and Revolving Loans of the assigning Lender)
with respect to the assignment of the Tranche B Term Loans, Revolving
Commitments and Revolving Loans, and $2,500,000 (or such lesser amount as may be
agreed to by Borrower and Administrative Agent or as shall constitute the
aggregate of the Tranche A Term Loan) with respect to the assignment of Tranche
A Term Loans and (B) any required Borrower consent shall be deemed to have been
given to any assignment of Loans or Commitments unless it shall object thereto
by written notice to Administrative Agent within 5 Business Days after having
received notice thereof.
 
(d)    Mechanics.  Assignments and assumptions of Loans and Commitments by
Lenders shall be effected by manual execution and delivery to Administrative
Agent of an Assignment Agreement.  Assignments made pursuant to the foregoing
provision shall be effective as of the Assignment Effective Date.  In connection
with all assignments there shall be delivered to Administrative Agent such
forms, certificates or other evidence, if any, with respect to United States
federal income tax withholding matters as the assignee under such Assignment
Agreement may be required to deliver pursuant to Section 2.20(d), together with
payment to Administrative Agent of a registration and processing fee of $3,500
(except that no such registration and processing fee shall be payable (x) in
connection with an assignment by or to GSLP or any Affiliate thereof or (y) in
the case of an assignee which is already a Lender or is an Affiliate or Related
Fund of a Lender or a Person under common management with a Lender).
 

 
-143-

--------------------------------------------------------------------------------

 



(e)    Representations and Warranties of Assignee.  Each Lender, upon execution
and delivery hereof or upon succeeding to an interest in the Commitments and
Loans, as the case may be, represents and warrants as of the Third Restatement
Date or as of the Assignment Effective Date that (i) it is an Eligible Assignee;
(ii) it has experience and expertise in the making of or investing in
commitments or  loans such as the applicable Commitments or Loans, as the case
may be; and (iii) it will make or invest in, as the case may be, its Commitments
or Loans for its own account in the ordinary course and without a view to
distribution of such Commitments or Loans within the meaning of the Securities
Act or the Exchange Act or other federal securities laws (it being understood
that, subject to the provisions of this Section 10.6, the disposition of such
Revolving Commitments or Loans or any interests therein shall at all times
remain within its exclusive control).
 
(f)    Effect of Assignment.  Subject to the terms and conditions of this
Section 10.6, as of the “Assignment Effective Date” (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments so assigned as reflected in the
Register and shall thereafter be a party hereto and a “Lender” for all purposes
hereof; (ii) the assigning Lender thereunder shall, to the extent that rights
and obligations hereunder have been assigned to the assignee, relinquish its
rights (other than any rights which survive the termination hereof under Section
10.8) and be released from its obligations hereunder (and, in the case of an
assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date); provided that anything contained in any of the
Credit Documents to the contrary notwithstanding, (y) Issuing Bank shall
continue to have all rights and obligations thereof with respect to such Letters
of Credit until the cancellation or expiration of such Letters of Credit and the
reimbursement of any amounts drawn thereunder and (z) such assigning Lender
shall continue to be entitled to the benefit of all indemnities hereunder as
specified herein with respect to matters arising out of the prior involvement of
such assigning Lender as a Lender hereunder; (iii) the Commitments shall be
modified to reflect any Commitment of such assignee and any Revolving Commitment
of such assigning Lender, if any; and (iv) if any such assignment occurs after
the issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to Administrative Agent for cancellation, and
thereupon Borrower shall issue and deliver new Notes, if so requested by the
assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the new Commitments and/or
outstanding Loans of the assignee and/or the assigning Lender.
 
(g)    Participations.
 
(1)    Each Lender shall have the right at any time to sell one or more
participations to any Person (other than Borrower, its Subsidiaries or any of
its Affiliates) in all or any part of its Commitments or Loans or in any other
Obligation.
 
(2)    The holder of any such participation, other than an Affiliate of the
Lender granting such participation, shall not be entitled to require such Lender
to take or omit to take any action hereunder except that the participation
agreement may provide that the Lender must first obtain the participant’s
consent with respect to any amendment, modification or waiver that would (A)
extend the final scheduled maturity of any Loan, Note or Letter of Credit
(unless such Letter of Credit is not extended beyond the Revolving Commitment
Termination Date) in which such participant is participating, or reduce the rate
or extend the time of payment of interest or fees thereon (except in connection
with a waiver of applicability of any post default increase in interest rates)
or reduce the principal amount thereof, or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Commitment shall not constitute a change in the terms of such
participation, and that an increase in any Commitment or Loan shall be permitted
without the consent of any participant if the participant’s participation is not
increased as a
 

 
-144-

--------------------------------------------------------------------------------

 



result thereof), (B) consent to the assignment or transfer by any Credit Party
of any of its rights and obligations under this Agreement or (C) release all or
substantially all of the Collateral under the Collateral Documents (except as
expressly provided in the Credit Documents) supporting the Loans hereunder in
which such participant is participating. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of Borrower,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”).  The entries in the Participant Register shall be conclusive and
such Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
 
(3)    Borrower agrees that each participant shall be entitled to the benefits
of Sections 2.18(c), 2.19 and 2.20 to the same extent as if it were a Lender
(subject to the requirements and limitations thereof, including the requirement
to provide forms under Section 2.20(d)) and had acquired its interest by
assignment pursuant to paragraph (c) of this Section; provided that a
participant shall not be entitled to receive any greater payment under Section
2.19 or 2.20 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such participant, except to the extent that
entitlement to a greater payment results from a change in law that occurs after
such Participant acquires the applicable participation.  To the extent permitted
by law, each participant also shall be entitled to the benefits of Section 10.4
as though it were a Lender, provided such participant agrees to be subject to
Section 2.17 as though it were a Lender.
 
(h)    SPC.  Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to
Administrative Agent and Borrower (an “SPC”) the option to provide all or any
part of any Loan that such Granting Lender would otherwise be obligated to make
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Loan, and (ii) if an SPC elects not to
exercise such option or otherwise fails to make all or any part of such Loan,
the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof.  Each party hereto hereby agrees that (i) an SPC shall be entitled to
the benefits of Sections 2.18(c), 2.19 and 2.20 to the same extent as if it were
a Lender (subject to the requirements and limitations thereof, including the
requirement to provide forms under Section 2.20(d)) and had acquired its
interest by assignment pursuant to paragraph (c) of this Section; provided that
an SPC shall not be entitled to receive any greater payment under Section 2.19
or 2.20 than the applicable Lender would have been entitled to receive with
respect to the Loans subject to such option, except to the extent that
entitlement to a greater payment results from a change in law that occurs after
such SPC acquires such option, (ii) no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement for which a Lender would be
liable, and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Credit Document, remain the lender of record hereunder.  The making of a Loan by
an SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender.  Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of Borrower and Administrative Agent and with the payment
of a processing fee of $3,500, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC.
 
(i)    Certain Other Assignments and Participations.  In addition to any other
assignment or participation permitted pursuant to this Section 10.6, any Lender
may assign and/or pledge all or any portion of its Loans, the other Obligations
owed by or to such Lender, and its Notes, if any, to secure obligations of such
Lender including any Federal Reserve Bank or any central bank having
jurisdiction over
 

 
-145-

--------------------------------------------------------------------------------

 



such Lender as collateral security pursuant to Regulation A of the Board of
Governors and any operating circular issued by such Federal Reserve Bank or such
other central bank having jurisdiction over such Lender; provided that no
Lender, as between Borrower and such Lender, shall be relieved of any of its
obligations hereunder as a result of any such assignment and pledge, and
provided further that in no event shall the applicable Federal Reserve Bank,
pledgee or trustee be considered to be a “Lender” or be entitled to require the
assigning Lender to take or omit to take any action hereunder.
 
10.7      Independence of Covenants.  All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.
 
10.8      Survival of Representations, Warranties and Agreements.  All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit
Extension.  Notwithstanding anything herein or implied by law to the contrary,
the agreements of each Credit Party set forth in Sections 2.18(c), 2.19, 2.20,
10.2, 10.3 and 10.4 and the agreements of Lenders set forth in Sections 2.17,
9.3(b) and 9.6 shall survive the payment of the Loans, the cancellation or
expiration of the Letters of Credit and the reimbursement of any amounts drawn
thereunder, and the termination hereof.
 
10.9      No Waiver; Remedies Cumulative.  No failure or delay on the part of
any Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege.  The rights, powers and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any
of the other Credit Documents or any of the Hedge Agreements or Cash Management
Agreements.  Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.
 
10.10      Marshalling; Payments Set Aside.  Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the
Obligations.  To the extent that any Credit Party makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or any Agent or Lenders enforce any security interests or exercise
their rights of set-off, and such payment or payments or the proceeds of such
enforcement or set-off or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, any
other state, provincial, territorial or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or set-off had
not occurred.
 
10.11      Severability.  In case any provision in or obligation hereunder or
under any other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
 

 
-146-

--------------------------------------------------------------------------------

 



10.12      Obligations Several; Independent Nature of Lenders’ Rights.  The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder.  Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.
 
10.13      Headings.  Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.
 
10.14      APPLICABLE LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
10.15      CONSENT TO JURISDICTION.
 
(a)    SUBJECT TO CLAUSE (E) OF THE FOLLOWING SENTENCE, ALL JUDICIAL PROCEEDINGS
BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT
DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION IN THE BOROUGH OF MANHATTAN IN THE STATE, COUNTY
AND CITY OF NEW YORK.  BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH CREDIT
PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS
GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH
COURTS (OTHER THAN WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS
UNDER ANY COLLATERAL DOCUMENT GOVERNED BY LAWS OTHER THAN THE LAWS OF THE STATE
OF NEW YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO); (B) WAIVES ANY
DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY
SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED
IN ACCORDANCE WITH SECTION 10.1; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE
CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT AGENTS AND
LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY SECURITY
DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.
 
(b)    EACH CREDIT PARTY THAT IS ORGANIZED UNDER THE LAWS OF A JURISDICTION
OUTSIDE THE UNITED STATES HEREBY APPOINTS VPI AS ITS AGENT FOR SERVICE OF
PROCESS IN ANY MATTER RELATED TO THIS AGREEMENT OR THE OTHER CREDIT DOCUMENTS
AND VPI HEREBY ACCEPTS SUCH APPOINTMENT.
 
10.16      WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
 

 
-147-

--------------------------------------------------------------------------------

 



CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT
DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING
ESTABLISHED.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF
DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HERETO
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED
FUTURE DEALINGS.  EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER.  IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
 
10.17      Confidentiality.  Each Agent and each Lender (which term shall for
the purposes of this Section 10.17 include the Issuing Bank) shall hold all
Non-Public Information regarding Borrower and its Subsidiaries and their
businesses identified as such by Borrower or such Subsidiary (or which is
reasonably apparent to be of a confidential nature, even if not so identified)
and obtained by such Agent and such Lender pursuant to the requirements hereof
in accordance with such Agent’s and such Lender’s customary procedures for
handling confidential information of such nature, it being understood and agreed
by Borrower that, in any event, the Administrative Agent may disclose such
information to the Lenders and each Agent and each Lender may make (i)
disclosures of such information to Affiliates of such Lender and to their
respective agents and advisors (and to other Persons authorized by a Lender or
Agent to organize, present or disseminate such information in connection with
disclosures otherwise made in accordance with this Section 10.17), (ii)
disclosures of such information reasonably required by any bona fide or
potential assignee, transferee or participant in connection with the
contemplated assignment, transfer or participation of any Loans or any
participations therein or by any direct or indirect contractual counterparties
(or the professional advisors thereto) to any swap or derivative transaction
relating to Borrower and its obligations (provided that such assignees,
transferees, participants, counterparties and advisors are advised of and agree
to be bound by either the provisions of this Section 10.17 or other provisions
at least as restrictive as this Section 10.17), (iii) disclosure to any rating
agency when required by it, provided that, prior to any disclosure, such rating
agency shall undertake in writing to preserve the confidentiality of any
confidential information relating to Credit Parties received by it from any
Agent or any Lender, (iv) disclosures necessary in connection with the exercise
of any remedies hereunder or under any other Credit Document, (v) disclosures
required or requested by any Governmental Authority or pursuant to legal or
judicial process; provided that, unless specifically prohibited by Applicable
Law or court order, each Lender and each Agent shall make reasonable efforts to
notify Borrower of any request by any Governmental Authority or representative
thereof (other than any such request in connection with any examination of the
financial condition or other routine examination of such Lender by such
Governmental Authority) for disclosure of any such Non-Public Information
reasonably in advance of disclosure of such information (and each Agent and
Lender shall cooperate with Borrower and its Subsidiaries (at the sole cost
 

 
-148-

--------------------------------------------------------------------------------

 



and expense of Borrower and its Subsidiaries) to limit any such disclosure) and
(vi) disclosures to any other Person with the written consent of the
Borrower.  In addition, each Agent and each Lender may disclose the existence of
this Agreement and the information about this Agreement to service providers to
Agents and Lenders in connection with the administration and management of this
Agreement and the other Credit Documents.
 
10.18      Usury Savings Clause.  If any provision of this Agreement or of any
of the other Credit Documents would obligate any Credit Party to make any
payment of interest or other amount payable to any Agent or any Lender in an
amount or calculated at a rate which would be prohibited by law or would result
in a receipt by such Agent or Lender of interest at a criminal rate (as such
terms are construed under the Criminal Code (Canada)) or in excess of the
Highest Lawful Rate, then notwithstanding such provisions, such amount or rate
shall be deemed to have been adjusted with retroactive effect to the maximum
amount or rate of interest, as the case may be, as would not be so prohibited by
law or so result in a receipt by such Agent or such Lender of interest at a
criminal rate, such adjustment to be effected, to the extent necessary, as
follows:  (1) firstly, by reducing the amount or rate of interest required to be
paid to such Agent or such Lender under Section 2.8, and (2) thereafter, by
reducing any fees, commissions, premiums and other amounts required to be paid
to such Agent or such Lender which would constitute “interest” for purposes of
Section 347 of the Criminal Code (Canada) or for the purposes of determining the
Highest Lawful Rate.  Notwithstanding the foregoing, it is the intention of
Lenders and Borrower to conform strictly to any applicable usury laws, and after
giving effect to all adjustments contemplated in the preceding sentence, if an
Agent or Lender shall have received an amount in excess of the maximum permitted
by that section of the Criminal Code (Canada) or by application of the Highest
Lawful Rate, such Credit Party shall be entitled, by notice in writing to such
Agent or such Lender, to obtain reimbursement from such Agent or such Lender in
an amount equal to such excess and, pending such reimbursement, such amount
shall be deemed to be an amount payable by such Agent or such Lender to such
Credit Party.  Any amount or rate of interest referred to in this Section 10.18
shall be determined in accordance with GAAP as an effective annual rate of
interest over the term that the applicable Loan remains outstanding on the
assumption that any charges, fees or expenses that fall within the meaning of
“interest” (as defined in the Criminal Code (Canada) or for the purposes of
determining the Highest Lawful Rate) shall, if they relate to a specific period
of time, be pro-rated over that period of time and otherwise be pro-rated over
the period from the Third Restatement Date to the later of the Revolving
Commitment Termination Date or the Term Loan Commitment Termination Date and, in
the event of a dispute, a certificate of an actuary appointed by Administrative
Agent shall be conclusive for the purposes of such determination absent manifest
error.
 
10.19      Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.  Delivery of an executed counterpart to this Agreement by
facsimile transmission or other electronic transmission shall be effective as
delivery of a manually signed counterpart of this Agreement.
 
10.20      Effectiveness; Entire Agreement.  This Agreement shall become
effective upon the execution of a counterpart hereof by each of the parties
hereto and receipt by Borrower and Administrative Agent of written notification
of such execution and authorization of delivery thereof.
 
10.21      PATRIOT Act; PCTFA.  Each Lender to whom the PATRIOT Act applies and
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Credit Party that pursuant to the requirements of the PATRIOT Act
and the PCTFA, it is required to obtain, verify and record information that
identifies each Credit Party, which information includes the name and address of
each Credit Party and other information that will allow such Lender or
Administrative Agent, as applicable, to identify such Credit Party in accordance
with those Acts.
 

 
-149-

--------------------------------------------------------------------------------

 



10.22      Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment Agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act, the Commerce Act (Ontario) or any similar provincial, territorial or
federal laws.
 
10.23      No Fiduciary Duty.  Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”) may have
economic interests that conflict with those of Borrower, its stockholders and/or
its affiliates.  Borrower agrees that nothing in the Credit Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and
Borrower, its stockholders or its affiliates, on the other.  The Credit Parties
acknowledge and agree that (i) the transactions contemplated by the Credit
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and Borrower, on the other, and (ii) in connection therewith and with
the process leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of Borrower, its stockholders or its affiliates with
respect to the transactions contemplated hereby (or the exercise of rights or
remedies with respect thereto) or the process leading thereto (irrespective of
whether any Lender has advised, is currently advising or will advise Borrower,
its stockholders or its Affiliates on other matters) or any other obligation to
Borrower except the obligations expressly set forth in the Credit Documents and
(y) each Lender is acting solely as principal and not as the agent or fiduciary
of Borrower, its management, stockholders, creditors or any other
Person.  Borrower has consulted its own legal and financial advisors to the
extent it deemed appropriate and that it is responsible for making its own
independent judgment with respect to such transactions and the process leading
thereto.  Borrower agrees that it will not claim that any Lender has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to Borrower, in connection with such transaction or the process leading thereto.
 
10.24      Judgment Currency.
 
(a)    If, for the purpose of obtaining or enforcing judgment against any Credit
Party in any court in any jurisdiction, it becomes necessary to convert into any
other currency (such other currency being hereinafter in this Section 10.24
referred to as the “Judgment Currency”) an amount due under any Credit Document
in any currency (the “Obligation Currency”) other than the Judgment Currency,
the conversion shall be made at the rate of exchange prevailing on the Business
Day immediately preceding the date of actual payment of the amount due, in the
case of any proceeding in the courts of any jurisdiction that will give effect
to such conversion being made on such date, or the date on which the judgment is
given, in the case of any proceeding in the courts of any other jurisdiction
(the applicable date as of which such conversion is made pursuant to this
Section 10.24 being hereinafter in this Section 10.24 referred to as the
“Judgment Conversion Date”).
 
(b)    If, in the case of any proceeding in the court of any jurisdiction
referred to in Section 10.24(a), there is a change in the rate of exchange
prevailing between the Judgment Conversion Date and the date of actual receipt
for value of the amount due, then the applicable Credit Party or Credit Parties
shall pay such additional amount (if any, but in any event not a lesser amount)
as may be necessary to ensure that the amount actually received in the Judgment
Currency, when converted at the rate of exchange prevailing on the date of
payment, will provide the amount of the Obligation Currency which could have
been purchased with the amount of the Judgment Currency stipulated in the
judgment or judicial order at the rate of exchange prevailing on the Judgment
Conversion Date.  Any amount due from
 

 
-150-

--------------------------------------------------------------------------------

 



any Credit Party under this Section 10.24(b) shall be due as a separate debt and
shall not be affected by judgment being obtained for any other amounts due under
or in respect of any of the Credit Documents.
 
(c)    The term “rate of exchange” in this Section 10.24 means the rate of
exchange at which Administrative Agent, on the relevant date at or about 12:00
noon (New York time), would be prepared to sell, in accordance with
Administrative Agent’s normal course foreign currency exchange practices, the
Obligation Currency against the Judgment Currency.
 
10.25      Joint and Several Liability.  Notwithstanding any other provision
contained herein or in any other Credit Documents, if a “secured creditor” (as
that term is defined under the BIA) is determined by a court of competent
jurisdiction not to include a Person to whom obligations are owed on a joint or
joint and several basis, then any Canadian Credit Party’s Obligations (and the
Obligations of each other Credit Party with respect thereto), to the extent such
Obligations are secured, only shall be several obligations and not joint or
joint and several obligations.
 
10.26      Advice of Counsel; No Strict Construction.  Each of the parties
represents to each other party hereto that it has discussed this Agreement and
the other Credit Documents with its counsel.  The parties hereto have
participated jointly in the negotiation and drafting of this Agreement and the
other Credit Documents.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement and each of the other Credit Documents
shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement or any other Credit
Document.
 
10.27      Day Not a Business Day.  In the event that any day on or before which
any action, calculation, determination or allocation is required to be taken
hereunder is not a Business Day, then such action, calculation, determination or
allocation shall be required to be taken at the requisite time on or before the
first succeeding day that is a Business Day thereafter, unless such day is in
the next calendar month, in which case such action, calculation, determination
or allocation shall be required to be taken at the requisite time on the first
preceding day that is a Business Day.
 
10.28      Limitations Act, 2002.  Each of the parties hereto agrees that any
and all limitation periods provided for in the Limitations Act, 2002 (Ontario)
or any other Applicable Law that provides for or relates to limitation periods,
shall be excluded from application to the Obligations and any undertaking,
covenant, indemnity or other agreement of any Credit Party provided for in any
Credit Document to which it is a party in respect thereof, in each case to
fullest extent permitted by such Act or other Applicable Law.
 
10.29      Parallel Debt.
 
(a)    Notwithstanding anything to the contrary contained in this Agreement and
the other Credit Documents and solely for the purpose of ensuring and preserving
the validity and effect of the security rights granted and to be granted under
or pursuant to the Collateral Documents governed by the laws of The Netherlands
(the “Dutch Security Agreements”), each of the Lenders and the other parties
hereto hereby acknowledges and consents to (i) each Credit Party that is a party
to the Dutch Security Agreements undertaking herein to pay to the Administrative
Agent, in its individual capacity and not as agent, representative or trustee,
as a separate independent obligation to the Administrative Agent, the amount of
its Dutch Parallel Debt (which each such Credit Party hereby so undertakes to
do), and (ii) the security rights contemplated by the Dutch Security Agreements
being granted in favor of the Administrative Agent in its individual capacity as
security for its claims under the Dutch Parallel Debt.
 

 
-151-

--------------------------------------------------------------------------------

 



(b)    Each Credit Party acknowledges and agrees that it may not pay its Dutch
Parallel Debt other than at the instruction of, and in the manner instructed by,
the Administrative Agent; provided, however, that no Credit Party shall be
obligated to pay any amount of its Dutch Parallel Debt unless and until a
corresponding amount of its Underlying Debt shall have become due and payable.
 
(c)    To the extent any amount is paid to and received by the Administrative
Agent in payment of the Dutch Parallel Debt and the Administrative Agent has
turned over any amounts received by it in respect to the Dutch Parallel Debt to
the Secured Parties as their interests appeared with respect to the Underlying
Debt, the total amount due and payable in respect of the Underlying Debt shall
be decreased as if such amount were received by the Secured Parties or any of
them in payment of the corresponding Underlying Debt.
 


[Remainder of page intentionally left blank]
 

 
-152-

--------------------------------------------------------------------------------

 

[Signature Pages Intentionally Omitted]


 
S-1

--------------------------------------------------------------------------------

 


APPENDIX A-1
TO THIRD AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
 
Revolving Commitments
 
Lender
Revolving Commitment
Pro Rata Share
Goldman Sachs Lending Partners LLC
$30,937,500
11.25%
JPMorgan Chase Bank, N.A., Toronto Branch
$24,062,500
8.75%
Royal Bank Of Canada
$24,062,500
8.75%
Export Development Canada
$24,062,500
8.75%
The Bank of Nova Scotia
$20,625,000
7.50%
SunTrust Bank
$20,625,000
7.50%
DnB NOR Bank ASA
$20,625,000
7.50%
Morgan Stanley Bank, N.A.
$19,937,500
7.25%
Barclays Bank PLC
$19,937,500
7.25%
Bank of America, N.A.
$13,750,000
5.00%
The Toronto-Dominion Bank
$9,625,000
3.50%
HSBC Bank Canada
$6,875,000
2.50%
HSBC Bank USA, NA
$6,875,000
2.50%
ICICI Bank Canada
$6,187,500
2.25%
Canadian Imperial Bank of Commerce
$5,500,000
2.00%
Mizuho Corporate Bank, Ltd.
$5,500,000
2.00%
Raymond James Bank, FSB
$4,812,500
1.75%
Sumitomo Mitsui Banking Corp., New York
$3,437,500
1.25%
Union Bank, N.A.
$3,437,500
1.25%
Bank of Montreal
$2,750,000
1.00%
Manufacturers Bank
$1,375,000
0.50%
Total
$275,000,000
100.00%



 
APPENDIX A-1-1

--------------------------------------------------------------------------------

 


APPENDIX A-2
TO THIRD AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
 
Tranche B Term Loan Commitments
 
Lender
Tranche B Term Loan Commitment
Pro Rata Share
JPMorgan Chase Bank, N.A., Toronto Branch
$600,000,000
100.00%
Total
$600,000,000
100.00%



 


 
APPENDIX A-2-1
 